[ex101termloanamendmentno001.jpg]
Execution Version 1 AMENDMENT NO. 1, dated as of March 22, 2017 (this
“Amendment”), to the Credit Agreement, dated as of June 9, 2016, by and among
NEXEO SOLUTIONS, LLC, a Del- aware limited liability company (as successor to
Neon Finance Company LLC) (the “Borrow- er”), NEXEO SOLUTIONS HOLDINGS, LLC, a
Delaware limited liability company (as suc- cessor to Neon Holding Company LLC)
(“Holdings”), NEXEO SOLUTIONS SUB HOLDING CORP., a Delaware corporation (“Sub
Holdco”), BANK OF AMERICA, N.A., as administrative agent (in such capacity,
including any successor thereto, the “Administrative Agent”) and as col- lateral
agent, and each lender from time to time party thereto (collectively, the
“Lenders” and, individually, a “Lender”) (as amended, supplemented or otherwise
modified from time to time prior to the date hereof, the “Credit Agreement”).
Capitalized terms used and not otherwise de- fined herein shall have the
meanings assigned to them in the Credit Agreement. WHEREAS, the Borrower,
Holdings and Sub Holdco desire to amend the Credit Agreement and the other Loan
Documents on the terms set forth herein; WHEREAS, Section 2.13 of the Credit
Agreement provides that the Borrower may establish Other Loans for the purpose
of refinancing the Initial Term Loans; WHEREAS, (i) each Amendment No. 1
Consenting Lender (as defined in the Amended Credit Agreement (as defined
below)) that holds any Initial Term Loans has agreed, unless otherwise
specifically indicated on its counterpart to this Amendment, on the terms and
conditions set forth herein, to have up to all of its outstanding Initial Term
Loans converted on the Amendment No. 1 Effective Date (as defined below) into a
like principal amount of Term B Loans (as defined in the Amended Credit
Agreement) (as further defined in the Amended Credit Agreement, the “Converted
Initial Term Loans”), (ii) the Additional Term B Lender (as defined in the
Amended Credit Agreement) has agreed to provide an Additional Term B Commitment
(as defined in the Amended Credit Agreement) in a principal amount equal to the
excess of $651,725,000 over the principal amount of Converted Initial Term Loans
and (iii) the proceeds of any Term B Loan funded by the Additional Term B Lender
pursuant to the Additional Term B Commitment shall be applied to repay Initial
Term Loans that are not Converted Initial Term Loans on the Amendment No. 1
Effective Date; NOW, THEREFORE, in consideration of the premises contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowl- edged, the parties hereto, intending to
be legally bound hereby, agree as follows: Section 1. Amendments to Credit
Agreement. The Credit Agreement is, effective as of the Amendment No. 1
Effective Date, hereby amended to delete the stricken text (indicated textually
in the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: dou- ble-underlined text) as set forth in the pages of the Credit
Agreement attached as Exhibit A here- to (the Credit Agreement, as amended
pursuant to this Amendment and as set forth in Exhibit A, the “Amended Credit
Agreement”). Each Amendment No. 1 Consenting Lender party hereto waives, solely
in respect of the prepayment of Initial Term Loans and the making of (or conver-
sion into) Converted Initial Term Loans, as contemplated hereby, compliance with
the require- ments set forth in Section 2.03(a) of the Credit Agreement that the
Borrower give prior notice of a voluntary prepayment of the Initial Term Loans.
Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno002.jpg]
2 Section 2. Representations and Warranties, No Default. The Borrower hereby
represents and warrants that immediately prior to and immediately after giving
effect to this Amendment (i) no Default or Event of Default exists and (ii) all
representations and warran- ties contained in the Credit Agreement or in any
other Loan Document are true and correct in all material respects with the same
effect as though such representations and warranties had been made on the date
hereof (except that any representation or warranty which by its terms is made
only as of a specified date was true and correct in all material respects only
as of such specified date). Section 3. Effectiveness. This Amendment will become
effective upon the date (the “Amendment No. 1 Effective Date”) on which: (i)
Counterparts. The Administrative Agent shall have received executed signature
pages hereto from each Loan Party party to the Credit Agreement and, solely for
purposes of Section 8 of this Amendment, each other Loan Party, each Amendment
No. 1 Consenting Lender and the Additional Term B Lender; (ii) Opinions of
Counsel. The Administrative Agent shall have received, in form reasonably
satisfactory the Administrative Agent, a customary opinion letter from Ropes &
Gray LLP, counsel to the Loan Parties. (iii) Organization Documents,
Resolutions, Etc. The Administrative Agent shall have received the following:
(1) either (i) copies of the Organization Documents of each Loan Party as of the
Amendment No. 1 Effective Date, certified by a secretary or assistant secretary
of such Loan Party to be true and correct as of the Amendment No. 1 Effective
Date or (ii) a certificate of a Responsible Officer of the Borrower stating that
there has been no change to the Organization Document of such Loan Party since
the Closing Date; (2) a certificate of a Responsible Officer of each Loan Party
(including for this purpose, any secretary or assistant secretary thereof) as of
the Amendment No. 1 Effective Date, which shall (A) certify that attached
thereto is a true and complete copy of the resolutions or written consents of
its board of directors, members or other governing body (including any committee
thereof) authorizing the execution, delivery and performance of this Amendment
and any other related Loan Document to which it is a party and, in the case of
the Borrower, the Bor- rowings contemplated hereby, and that such resolutions or
written consents have not been modified, rescinded or amended and are in full
force and effect and (B) identify by name and title and bear the signatures of
each Responsible Officer or other authorized signatory of such Loan Party
authorized to sign this Amendment and any other related Loan Document entered
into by such Loan Party on the Amendment No. 1 Effective Date; and Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno003.jpg]
3 (3) good standing certificates for each Loan Party as of a recent date prior
to the date hereof in its state, province or federal jurisdiction of
organization or formation. (iv) Closing Certificate. Receipt by the
Administrative Agent of a certificate signed by a Responsible Officer of the
Borrower as of the date hereof certifying as to the matters specified in Section
2 of this Amendment as of the Amendment No. 1 Effective Date. (v) Committed Loan
Notice. Receipt by the Administrative Agent of a Com- mitted Loan Notice
appropriately completed and signed by a Responsible Officer of the Borrower
pursuant to the conditions specified in Section 2.02 of the Credit Agreement;
provided, however, that the parties to this Amendment agree that the advance
notice re- quirements set forth in Section 2.02 of the Credit Agreement shall
not apply to such Committed Loan Notice and such Committed Loan Notice can be
delivered at any time on or prior to the Amendment No. 1 Effective Date that is
reasonably acceptable to the Administrative Agent. (vi) Fees. (i) All fees
required to be paid to any arranger of the Term B Loans on or before the
Amendment No. 1 Effective Date pursuant to any written agreement en- tered into
by the Borrower prior to the date hereof shall have been paid and (ii) all ex-
penses to be paid or reimbursed to the Administrative Agent and any such
arranger that have been invoiced at least three Business Days prior to the date
hereof, shall have been paid. (vii) Flood Searches. The Administrative Agent
shall have received a com- pleted “Life-of-Loan” Federal Emergency Management
Agency Standard Flood Hazard Determination with respect to each Mortgaged
Property and, if any such Mortgaged Property is located in a special flood
hazard area (x) a notice about special flood hazard area status and flood
disaster assistance duly executed by the Borrower and (y) evidence of flood
insurance to the extent required pursuant to the Credit Agreement. Section 4.
Post-Closing Conditions. Within one hundred twenty (120) days after the
Amendment No. 1 Effective Date (or such longer period as the Collateral Agent
may agree in its sole discretion), solely with re- spect to the existing
Mortgages encumbering real property located in Florida and Ohio, the Col-
lateral Agent shall have received either the items listed in paragraph (i) or
the items listed in par- agraph (ii) of this Section 4 as follows: (i) (A) an
opinion or email confirmation from local counsel in each juris- diction where an
existing Mortgaged Property is located, in form and substance reasonably satis-
factory to the Collateral Agent, to the effect that: (x) the recording of the
existing Mortgage is the only filing or record- ing necessary to give
constructive notice to third parties of the lien created by such Mortgage as
security for the Secured Obligations (as defined in each Mort- gage), including
the Secured Obligations evidenced by the Credit Agreement as Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno004.jpg]
4 amended by this Amendment and the other documents executed in connection
therewith, for the benefit of the Secured Parties; and (y) as of the Amendment
No. 1 Effective Date, no other documents, instruments, filings, recordings,
re-recordings, re-filings or other actions, includ- ing, without limitation, the
payment of any mortgage recording taxes or similar taxes, are necessary under
applicable law in order to maintain the continued en- forceability or validity
of the lien created by such Mortgage as security for the Se- cured Obligations,
including the Secured Obligations evidenced by the Credit Agreement as amended
by this Amendment and the other documents executed in connection therewith, for
the benefit of the Secured Parties; and (B) a title rundown search to the
applicable real property encumbered by a Mortgage demonstrating that such real
property is free and clear of all Liens except Permitted Liens; or (ii) with
respect to the existing Mortgages, the following, in each case in form and
substance reasonably acceptable to the Collateral Agent: (a) with respect to
each Mortgage encumbering an existing Mortgaged Property, an amendment thereof
(each a “Mortgage Amendment”) duly executed and acknowledged by the applicable
Loan Party, and in form for recording in the recording office where each
Mortgage was recorded, together with such certifi- cates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof under applicable law, in each case in form and sub- stance
reasonably satisfactory to the Collateral Agent; (b) with respect to each
Mortgage Amendment, a date down endorse- ment (each, a “Title Endorsement,”
collectively, the “Title Endorsements”) to the existing Mortgage Policy assuring
the Collateral Agent that such Mortgage, as amended by such Mortgage Amendment
is a valid and enforceable first priority lien on such Mortgaged Property in
favor of the Collateral Agent for the benefit of the Secured Parties free and
clear of all defects, encumbrances and liens except for Permitted Liens, and
such Title Endorsement shall otherwise be in form and substance reasonably
satisfactory to the Collateral Agent; (c) with respect to each Mortgage
Amendment, an opinion letter of lo- cal counsel to the Loan Parties, which
opinion letter (x) shall be addressed to the Collateral Agent and the Secured
Parties, (y) shall cover the enforceability of the respective Mortgage as
amended by such Mortgage Amendment and the due au- thorization, execution and
delivery of the Mortgage Amendment and (z) shall be in form and substance
reasonably satisfactory to the Collateral Agent; and (d) evidence acceptable to
the Collateral Agent of payment by the Bor- rower of all applicable title
insurance premiums, search and examination charges and related charges, mortgage
recording taxes, if any, fees, charges, costs and ex- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno005.jpg]
5 penses required for the recording of the Mortgages and issuance of the Title
En- dorsements. Section 5. Counterparts. Section 10.11 of the Credit Agreement
is incorpo- rated herein mutatis mutandis. Section 6. Applicable Law. THIS
AMENDMENT SHALL BE GOV- ERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK. Section 7. Headings. The headings of this
Amendment are for purposes of reference only and shall not limit or otherwise
affect the meaning hereof. Section 8. Effect of Amendment. Except as expressly
set forth herein (in- cluding in the Amended Credit Agreement), this Amendment
(i) shall not by implication or oth- erwise limit, impair, constitute a waiver
of or otherwise affect the rights and remedies of the Lenders or the other
Secured Parties under the Credit Agreement or any other Loan Document, and (ii)
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obliga- tions, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or any other Loan
Document. The parties hereto acknowledge and agree that the amendment of the
Credit Agreement pursuant to this Amendment and all other Loan Docu- ments
amended and/or executed and delivered in connection herewith shall not
constitute a nova- tion of the Credit Agreement and the other Loan Documents as
in effect prior to the Amendment No. 1 Effective Date. In each case, as amended
by this Amendment (including the Amended Credit Agreement), each and every term,
condition, obligation, covenant and agreement con- tained in the Credit
Agreement or any other Loan Document (i) is hereby ratified and re-affirmed in
all respects and (ii) shall continue in full force and effect. Each Loan Party
reaffirms its obli- gations under the Loan Documents (as amended by this
Amendment (including the Amended Credit Agreement)) to which it is party and the
validity of the Liens granted by it pursuant to, and subject to the limitations
and exceptions set forth in, the Collateral Documents. In each case, as amended
by this Amendment (including the Amended Credit Agreement), each Collateral
Document, and the guaranty of the Obligations, the grants of Liens on the
Collateral to secure the Obligations, and the covenants and agreements contained
therein, (i) is hereby acknowledged and reaffirmed and (ii) shall continue in
full force and effect. Notwithstanding the terms of this Amendment and the
effectiveness of the Amended Credit Agreement, each Collateral Document and all
of the Collateral described therein do and shall continue to secure the payment
of all Ob- ligations of the Loan Parties under the Loan Documents, in each case,
as amended by this Amendment (including the Amended Credit Agreement). From and
after the effective date of this Amendment, all references to the Credit
Agreement in any Loan Document shall, unless ex- pressly provided otherwise,
refer to the Amended Credit Agreement. [Signature pages follow.] Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno006.jpg]
[Signature Page to Amendment No. 1 – Nexeo] IN WITNESS WHEREOF, the parties
hereto have caused this Amend- ment to be duly executed by their respective
authorized officers as of the day and year first above written. NEXEO SOLUTIONS,
LLC NEXEO SOLUTIONS HOLDINGS, LLC NEXEO SOLUTIONS SUB HOLDING CORP. By: /s/ Ross
Crane Name: Ross Crane Title: Executive Vice President and Chief Financial
Officer Solely for purposes of Section 8 of this Amendment: ARCHWAY SALES, LLC
CHEMICAL SPECIALISTS AND DEVELOPMENT, LLC NEXEO SOLUTIONS FINANCE CORPORATION
STARTEX CHEMICAL, LLC STARTEX DISTRIBUTION WEST, LLC By: /s/ Ross Crane Name:
Ross Crane Title: Executive Vice President and Chief Financial Officer Exhibit
10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno007.jpg]
[Signature Page to Amendment No. 1 – Nexeo] BANK OF AMERICA, N.A., as
Administrative Agent By: /s/ Douglas M. Ingram Name: Douglas M. Ingram Title:
Managing Director BANK OF AMERICA, N.A., as Additional Term B Lender By: Name:
Title: Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno008.jpg]
[Signature Page to Amendment No. 1 – Nexeo] Consent and Convert (Cashless Roll
Option): The undersigned Lender hereby irrevocably and unconditionally consents
to this Amendment and agrees to the conversion of the full principal amount (or
such lesser amount as notified to the undersigned by the Administrative Agent
prior to the Amendment No. 1 Effective Date) of its Initial Term Loans to a like
principal amount of Term B Loans effec- tive as of the Amendment No. 1 Effective
Date. Consent and Reallocation: The undersigned Lender hereby irrevocably and
un- conditionally (a) consents to this Amendment and the prepayment of the full
prin- cipal amount of its Initial Term Loans and (b) agrees to purchase by way
of as- signment from the Additional Term B Lender in accordance with the terms
of the Credit Agreement (as amended by Amendment No. 1), Term B Loans in a
princi- pal amount equal to the principal amount of its Initial Term Loans
prepaid (or such lesser amount as notified and allocated to the undersigned by
the Adminis- trative Agent, as determined by the Borrower and the Administrative
Agent in their sole discretion). Consent Only: The undersigned Lender hereby
irrevocably and unconditionally consents to this Amendment and the prepayment of
the full principal amount of its Initial Term Loans.
___________________________________, (Name of Institution) By: Name: Title: If a
second signature is necessary: By: Name: Title Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno009.jpg]
[List of Term Loan Lenders is on file with the Administrative Agent] Exhibit
10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno010.jpg]
Execution Version Exhibit A Term Loan B CUSIP Number: 65339QAF4 CREDIT AGREEMENT
Dated as of June 9, 2016 2016, as amended by Amendment No. 1, dated as of March
22, 2017 among NEON FINANCE COMPANY LLC (to be merged with and into NEXEO
SOLUTIONS, LLC), as the Borrower, NEON HOLDING COMPANY LLC (to be merged with
and into NEXEO SOLUTIONS HOLDINGS, LLC), as Holdings, NEXEO SOLUTIONS SUB
HOLDING CORP., as Sub Holdco BANK OF AMERICA, N.A., as Administrative Agent and
Collateral Agent, and THE OTHER LENDERS PARTY HERETO ________________ JEFFERIES
FINANCE LLC, as Syndication Agent, DEUTSCHE BANK AG NEW YORK BRANCH, as
Documentation Agent, BANK OF AMERICA, N.A., JEFFERIES FINANCE LLC, and DEUTSCHE
BANK SECURITIES INC., as Joint Lead Arrangers and Joint Bookrunners Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno011.jpg]
Table of Contents Page ARTICLE I Definitions and Accounting Terms SECTION 1.01.
Defined Terms 1 SECTION 1.02. Other Interpretive Provisions 6263 SECTION 1.03.
Accounting Terms 6263 SECTION 1.04. Rounding 6364 SECTION 1.05. References to
Agreements, Laws, Etc. 6364 SECTION 1.06. Times of Day 6364 SECTION 1.07.
Available Amount Transaction 6364 SECTION 1.08. Pro Forma and Other
Calculations. 6364 ARTICLE II The Commitments and Borrowings SECTION 2.01. The
Loans 6465 SECTION 2.02. Borrowings, Conversions and Continuations of Loans.
6566 SECTION 2.03. Prepayments. 6667 SECTION 2.04. Termination or Reduction of
Commitments. 7576 SECTION 2.05. Repayment of Loans 7576 SECTION 2.06. Interest.
7677 SECTION 2.07. Fees 7677 SECTION 2.08. Computation of Interest and Fees 7677
SECTION 2.09. Evidence of Indebtedness. 7677 SECTION 2.10. Payments Generally.
7778 SECTION 2.11. Sharing of Payments 7879 SECTION 2.12. Incremental
Borrowings. 7879 SECTION 2.13. Refinancing Facilities 7981 SECTION 2.14.
Extensions of Loans 8081 SECTION 2.15. Loan Repricing Protection 8182 SECTION
2.16. Permitted Debt Exchanges 8182 ARTICLE III Taxes, Increased Costs
Protection and Illegality SECTION 3.01. Taxes. 8485 SECTION 3.02. Illegality
8687 SECTION 3.03. Inability to Determine Rates 8687 SECTION 3.04. Increased
Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate Loans.
8788 SECTION 3.05. Funding Losses 8889 SECTION 3.06. Matters Applicable to All
Requests for Compensation. 8889 SECTION 3.07. Replacement of Lenders under
Certain Circumstances 8990 SECTION 3.08. Survival 8991 - i- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno012.jpg]
ARTICLE IV Conditions Precedent to Borrowings SECTION 4.01. Conditions to
Closing Date 9091 ARTICLE V Representations and Warranties SECTION 5.01.
Existence, Qualification and Power; Compliance with Laws 9293 SECTION 5.02.
Authorization; No Contravention 9293 SECTION 5.03. Governmental Authorization
9293 SECTION 5.04. Binding Effect 9394 SECTION 5.05. Financial Statements; No
Material Adverse Effect. 9394 SECTION 5.06. Litigation 9394 SECTION 5.07. Labor
Matters 9395 SECTION 5.08. Ownership of Property; Liens 9495 SECTION 5.09.
Environmental Matters. 9495 SECTION 5.10. Taxes 9495 SECTION 5.11. ERISA
Compliance. 9495 SECTION 5.12. Subsidiaries 9596 SECTION 5.13. Margin
Regulations; Investment Company Act. 9596 SECTION 5.14. Disclosure 9596 SECTION
5.15. Intellectual Property; Licenses, Etc. 9596 SECTION 5.16. Solvency 9697
SECTION 5.17. Use of Proceeds 9697 SECTION 5.18. PATRIOT Act 9697 SECTION 5.19.
Economic Sanctions, OFAC and Anti-Corruption Laws. 9697 SECTION 5.20. Collateral
Documents 9697 SECTION 5.21. EEA Financial Institution 9697 ARTICLE VI
Affirmative Covenants SECTION 6.01. Financial Statements 9798 SECTION 6.02.
Certificates; Other Information 9899 SECTION 6.03. Notices 99100 SECTION 6.04.
Payment of Taxes 99101 SECTION 6.05. Preservation of Existence, Etc. 100101
SECTION 6.06. Maintenance of Properties 100101 SECTION 6.07. Maintenance of
Insurance. 100101 SECTION 6.08. Compliance with Laws 100101 SECTION 6.09. Books
and Records 100102 SECTION 6.10. Inspection Rights 101102 SECTION 6.11. Covenant
to Guarantee Obligations and Give Security 101102 SECTION 6.12. Compliance with
Environmental Laws 103104 SECTION 6.13. Further Assurances and Post-Closing
Covenant 103104 SECTION 6.14. Maintenance of Ratings 104105 SECTION 6.15.
Post-Closing Matters 104105 - ii- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno013.jpg]
ARTICLE VII Negative Covenants SECTION 7.01. Liens 104106 SECTION 7.02.
Investments 105106 SECTION 7.03. Indebtedness 105106 SECTION 7.04. Fundamental
Changes 105107 SECTION 7.05. Dispositions 107108 SECTION 7.06. Restricted
Payments 109110 SECTION 7.07. Change in Nature of Business 113114 SECTION 7.08.
Transactions with Affiliates 113114 SECTION 7.09. Burdensome Agreements 115116
SECTION 7.10. Use of Proceeds 116117 SECTION 7.11. Accounting Changes 116117
SECTION 7.12. Prepayments, Etc., of Indebtedness 116117 SECTION 7.13. Holdings
and Sub Holdco 117118 ARTICLE VIII Events of Default and Remedies SECTION 8.01.
Events of Default 117118 SECTION 8.02. Remedies upon Event of Default 119120
SECTION 8.03. Exclusion of Immaterial Subsidiaries 119120 SECTION 8.04.
Application of Funds 119121 ARTICLE IX Administrative Agent and Other Agents
SECTION 9.01. Appointment and Authorization of the Administrative Agent. 120121
SECTION 9.02. Rights as a Lender 120122 SECTION 9.03. Exculpatory Provisions
121122 SECTION 9.04. Reliance by the Administrative Agent 122123 SECTION 9.05.
Delegation of Duties 122123 SECTION 9.06. Non-Reliance on Administrative Agent
and Other Lenders; Disclosure of Information by Agents 122123 SECTION 9.07.
Indemnification of Agents 122124 SECTION 9.08. No Other Duties; Other Agents,
Arrangers, Managers, Etc 123124 SECTION 9.09. Resignation of Administrative
Agent 123124 SECTION 9.10. Administrative Agent May File Proofs of Claim 124125
SECTION 9.11. Collateral and Guaranty Matters 124125 SECTION 9.12. Appointment
of Supplemental Administrative Agents. 125126 SECTION 9.13. Intercreditor
Agreements 126127 SECTION 9.14. Secured Cash Management Agreements and Secured
Hedge Agreements 126127 SECTION 9.15. Withholding Tax 126127 ARTICLE X
Miscellaneous SECTION 10.01. Amendments, Etc 126128 SECTION 10.02. Notices and
Other Communications; Facsimile Copies. 128130 -iii- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno014.jpg]
SECTION 10.03. No Waiver; Cumulative Remedies 130131 SECTION 10.04. Attorney
Costs and Expenses 130131 SECTION 10.05. Indemnification by the Borrower 130132
SECTION 10.06. Marshaling; Payments Set Aside 131133 SECTION 10.07. Successors
and Assigns. 132133 SECTION 10.08. Confidentiality 136138 SECTION 10.09. Setoff
137138 SECTION 10.10. Interest Rate Limitation 137139 SECTION 10.11.
Counterparts; Integration; Effectiveness 138139 SECTION 10.12. Electronic
Execution of Assignments and Certain Other Documents 138139 SECTION 10.13.
Survival of Representations and Warranties 138139 SECTION 10.14. Severability
138140 SECTION 10.15. GOVERNING LAW. 138140 SECTION 10.16. WAIVER OF RIGHT TO
TRIAL BY JURY 139140 SECTION 10.17. Binding Effect 139140 SECTION 10.18. Lender
Action 139141 SECTION 10.19. Use of Name, Logo, Etc. 139141 SECTION 10.20.
PATRIOT Act 140141 SECTION 10.21. Service of Process 140141 SECTION 10.22. No
Advisory or Fiduciary Responsibility 140141 SECTION 10.23. Acknowledgement and
Consent to Bail-In of EEA Financial Institutions 140142 SECTION 10.24. Flood
Insurance Matters 142 - iv- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno015.jpg]
SCHEDULES I Guarantors 1.01A [Reserved] 1.01B Mortgaged Properties 1.01C
Material Foreign Subsidiaries 1.01D Excluded Subsidiaries 2.01 Commitments 5.12
Subsidiaries and Other Equity Investments 6.15 Post-Closing Matters 7.01
Existing Liens 7.02 Existing Investments 7.03 Existing Indebtedness 7.08
Transactions with Affiliates 7.09 Existing Restrictions 10.02 Administrative
Agent’s Office, Certain Addresses for Notices EXHIBITS Form of A Committed Loan
Notice B Note C Compliance Certificate D Assignment and Assumption E Guaranty F
Security Agreement G [Intentionally Omitted] H-1 ABL Intercreditor Agreement H-2
First Lien Intercreditor Agreement H-3 Junior Lien Intercreditor Agreement I
United States Tax Compliance Certificate J [Intentionally Omitted] K Form of
Solvency Certificate L Form of Discount Range Prepayment Notice M Form of
Discount Range Prepayment Offer N Form of Solicited Discounted Prepayment Notice
O Form of Acceptance and Prepayment Notice P Form of Specified Discount
Prepayment Notice Q Form of Solicited Discounted Prepayment Offer R Form of
Specified Discount Prepayment Response - v- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno016.jpg]
CREDIT AGREEMENT This CREDIT AGREEMENT (“Agreement”) is entered into as of June
9, 2016, as amended by Amendment No. 1, dated as of March 22, 2017, by and among
NEON FINANCE COMPANY LLC, a Delaware limited liability company (“Merger Sub 3”),
to be merged with and into NEXEO SOLUTIONS, LLC, a Delaware limited liability
company (the “Company”), NEON HOLDING COMPANY LLC, a Delaware limited liability
company (“Merger Sub 1”), to be merged with and into NEXEO SOLUTIONS HOLDINGS,
LLC, a Delaware limited liability company (“Holdings”), NEXEO SOLUTIONS SUB
HOLDING CORP., a Delaware corporation (“Sub Holdco”), BANK OF AMERICA, N.A., as
administrative agent (in such capacity, including any successor thereto, the
“Administrative Agent”) and as collateral agent (in such capacity, including any
successor thereto, the “Collateral Agent”) under the Loan Documents, and each
lender from time to time party hereto (collectively, the “Lenders” and,
individually, a “Lender”). PRELIMINARY STATEMENTS A. Pursuant to the terms of
the Acquisition Agreement, on the Closing Date, Merger Sub 1 will merge with and
into Holdings (the “Merger”), with Holdings surviving such Merger. On the
Closing Date, following the Acquisition, Merger Sub 3 will merge with and into
the Company (the “Borrower Merger”), with the Company surviving such Borrower
Merger. B. The SPAC will contribute all funds available in the Trust Account (as
defined in the Acquisition Agreement), which holds funds contributed from the
public investors and held by the SPAC for the purposes of undertaking business
combination(s), subject to any redemptions required under applicable Law, to
Merger Sub 1 and Merger Sub 2 (the “Trust Account Contribution”). One or more of
the Investors will directly or indirectly make cash contributions to the SPAC
(with all contributions to the SPAC to be in the form of common equity), which
will be further contributed to the common equity of Merger Sub 1 and Merger Sub
2, in an aggregate amount equal to, when combined with the fair market value of
all capital contributions and investments by management and existing equity
holders of Holdings rolled over or invested in connection with the Transactions,
including any equity issued in the SPAC with respect to any rolled over equity
in Holdings, and together with the Trust Account Contribution, equal to at least
forty percent (40%) of the sum of (i) the aggregate amount of this Facility and
the ABL Facility (the “Closing Date Credit Facilities”) funded on the Closing
Date (but excluding the gross proceeds of any loans borrowed on the Closing Date
to fund working capital needs and OID or upfront fees (including by any increase
in the aggregate principal amount of the Closing Date Credit Facilities)
pursuant to “market flex” provisions in the Fee Letter) plus (ii) the equity
capitalization of the SPAC and its subsidiaries on the Closing Date after giving
effect to the Transactions (such contribution and rollover, collectively, the
“Equity Contribution”). B. To consummate the Transactions, the Borrower has
requested that the Lenders extend credit in the form of Loans on the Closing
Date in an aggregate principal amount of $655,000,000. C. To consummate the
Transactions, the Borrower will also borrow asset-based revolving loans and
obtain commitments under the ABL Facility. D. The Lenders are willing to extend
such credit to the Borrower on the terms and subject to the conditions set forth
herein. Accordingly, the parties hereto agree as follows: ARTICLE I Definitions
and Accounting Terms Defined Terms. As used in this Agreement, the following
terms shall have the meaningsSECTION 1.01. set forth below: “ABL Administrative
Agent” means Bank of America in its capacity as administrative agent and
collateral agent under the ABL Facility Documentation, or any successor
administrative agent and collateral agent under the ABL Facility Documentation.
- 1- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno017.jpg]
“ABL Facility” means that certain senior secured asset-based revolving credit
facility dated on or about the Closing Date by and among Holdings, Sub Holdco,
the Borrower, the other borrowers party thereto, the lenders party thereto in
their capacities as lenders thereunder and Bank of America, N.A., as agent, and
the other agents party thereto, including any related notes, collateral
documents, letters of credit and guarantees, instruments and agreements executed
in connection therewith, and any appendices, exhibits or schedules to any of the
foregoing (as the same may be in effect from time to time), and any amendments,
supplements, modifications, extensions, renewals, restatements, refundings or
refinancings thereof (whether with the original agents and lenders or other
agents or lenders or otherwise, and whether provided under the original credit
agreement or other credit agreements or otherwise) and any indenture,
guarantees, credit facilities or commercial paper facilities with banks or other
institutional lenders or investors that replace, refund, exchange or refinance
any part of the loans, notes, guarantees, other credit facilities or commitments
thereunder, including any such replacement, refunding or refinancing facility or
indenture that increases the amount borrowable thereunder or alters the maturity
thereof (provided that such increase in borrowings is permitted under clause (1)
of the definition of Permitted Indebtedness). “ABL Facility Documentation” means
the ABL Facility and all security agreements, guarantees, pledge agreements and
other agreements or instruments executed in connection therewith. “ABL First
Lien Collateral” means all the “ABL First Lien Collateral” as defined in the ABL
Intercreditor Agreement. “ABL Intercreditor Agreement” means the intercreditor
agreement to be dated as of the Closing Date among the Administrative Agent, the
Collateral Agent, the ABL Administrative Agent and the Loan Parties,
substantially in the form attached as Exhibit H-1 or any other intercreditor
agreement among the ABL Administrative Agent, one or more Senior Representatives
of Permitted Additional Pari Debt, Permitted Junior Priority Debt, Other Junior
Secured Debt, Credit Agreement Refinancing Indebtedness or any Refinancing
Indebtedness in respect thereof, the Administrative Agent and the Collateral
Agent on terms that are no less favorable in any material respect to the Secured
Parties than those contained in the form attached as Exhibit H-1. “Acceptable
Discount” has the meaning specified in Section 2.03(a)(iv)(D)(2). “Acceptable
Prepayment Amount” has the meaning specified in Section 2.03(a)(iv)(D)(3).
“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit O. “Acceptance
Date” has the meaning specified in Section 2.03(a)(iv)(D)(2). “Accounting
Changes” has the meaning specified in Section 1.03(d). “Acquired EBITDA” means,
with respect to any Acquired Entity or Business or any Converted Restricted
Subsidiary for any period, the amount for such period of EBITDA of such Acquired
Entity or Business or Converted Restricted Subsidiary, as applicable, all as
determined on a consolidated basis for such Acquired Entity or Business or
Converted Restricted Subsidiary, as applicable. “Acquired Entity or Business”
has the meaning specified in the definition of the term “EBITDA.” “Acquisition”
means (i) the Merger and (ii) the merger of Merger Sub 2 with and into Blocker,
with Blocker surviving such merger. “Acquisition Agreement” means the Agreement
and Plan of Merger, dated as of March 21, 2016, among inter alios, Merger Sub 1,
Merger Sub 2, the Company and Holdings. “Additional Lender” means, at any time,
any bank, other financial institution or institutional investor that, in any
case, is not an existing Lender and that agrees to provide any portion of any
(a) Incremental Loan in accordance with Section 2.12 or (b) Other Loans pursuant
to a Refinancing Amendment in accordance with Section - 2- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno018.jpg]
2.13; provided that each Additional Lender (other than any Person that is a
Lender, an Affiliate of a Lender or an Approved Fund of a Lender at such time)
shall be subject to the approval of the Administrative Agent (such approval not
to be unreasonably withheld or delayed), in each case to the extent any such
consent would be required from the Administrative Agent under Section
10.07(b)(iii)(B) for an assignment of Loans to such Additional Lender.
“Additional Term B Commitment” means, with respect to the Additional Term B
Lender, its commitment to make a Term B Loan on the Amendment No. 1 Effective
Date in an amount described in the recitals to Amendment No. 1. “Additional Term
B Lender” means the Person identified as such on the applicable signature page
to Amendment No. 1. “Administrative Agent” has the meaning specified in the
introductory paragraph to this Agreement. “Administrative Agent’s Office” means
the Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02, or such other address or account as the Administrative Agent may
from time to time notify the Borrower and the Lenders. “Administrative
Questionnaire” means an Administrative Questionnaire in a form supplied by the
Administrative Agent. “Affiliate” of any specified Person means any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person. For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”), as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities, by agreement or otherwise.
“Affiliate Transaction” has the meaning assigned to such term in Section 7.08.
“Affiliated Debt Fund” means an Affiliated Lender that is primarily engaged in,
or advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course of business and with respect
to which the Investors that, directly or indirectly, are involved in exercising
discretion with respect to the Investors’ investment in the Equity Interests of
Holdings, the Borrower or any of their respective Subsidiaries do not also,
directly or indirectly, possess the power to direct or cause the direction of
the investment policies of such Affiliated Lender. “Affiliated Lender” means, at
any time, any Lender that is an Investor or an Affiliate of the Investors (other
than Holdings, the Borrower or any of their respective Subsidiaries) at such
time. “After Year-End Payment” has the meaning assigned to such term in Section
2.03(b)(i). “Agent Parties” has the meaning specified in Section 10.02(d).
“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents, attorneys-in-fact,
partners, trustees and advisors of such Persons and of such Persons’ Affiliates.
“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Syndication Agent, the Documentation Agent and the Supplemental
Administrative Agents (if any) and the Arrangers. “Aggregate Commitments” means
the Commitments of all the Lenders. “Agreement” means this Credit Agreement, as
amended, restated, modified or supplemented from time to time in accordance with
the terms hereof. - 3- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno019.jpg]
“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees, a Eurodollar Rate or Base Rate
floor greater than any floor then applicable to the Loans of the applicable
Class (but, with respect to any such floor, only to the extent an increase in
the interest rate floor in such Loans would cause an increase in the interest
rate then in effect thereunder), respectively (with such increased amount being
equated to interest margins for purposes of determining any increase to the
Applicable Rate), or otherwise; provided that OID and upfront fees shall be
equated to an interest rate assuming a 4-year life to maturity (or, if less, the
stated life to maturity at the time of incurrence of the applicable
Indebtedness); and provided, further, that “All-In Yield” shall not include
arrangement fees, commitment fees, structuring fees or underwriting or similar
fees not generally paid to lenders in connection with such Indebtedness.
“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of March 22,
2017, by and among the Loan Parties, the Administrative Agent and the Lenders
party thereto. “Amendment No. 1 Consenting Lender” means each Lender that at or
prior to the Amendment No. 1 Effective Date provided the Administrative Agent
with a counterpart to Amendment No. 1 executed by such Lender. “Amendment No. 1
Effective Date” has the meaning set forth in Amendment No. 1. “Annual Financial
Statements” means the audited consolidated balance sheets of Holdings and its
Restricted Subsidiaries as of the fiscal years ended September 30, 2014 and
September 30, 2015, and the related consolidated statements of operations,
changes in stockholders’ equity and cash flows for Holdings and its Restricted
Subsidiaries for the fiscal years ended September 30, 2014 and September 30,
2015. “Applicable Discount” has the meaning specified in Section
2.03(a)(iv)(C)(2). “Applicable Rate” means a percentage per annum equal to (a)
for Eurodollar Rate Loans, 4.253.75% and (b) for Base Rate Loans, 3.252.75%.
“Appropriate Lender” means, at any time, with respect to Loans of any Class, the
Lenders of such Class. “Approved Fund” means, with respect to any Lender, any
Fund that is administered, advised or managed by (a) such Lender, (b) an
Affiliate of such Lender or (c) an entity or an Affiliate of an entity that
administers, advises or manages such Lender. “Arrangers” means Bank of America,
N.A., Jefferies Finance LLC, and Deutsche Bank Securities Inc. “Assignee Group”
means two or more Eligible Assignees that are Affiliates of one another or two
or more Approved Funds managed by the same investment advisor. “Assignment and
Assumption” means an Assignment and Assumption substantially in the form of
Exhibit D or any other form approved by the Administrative Agent. “Attorney
Costs” means all reasonable fees, expenses and disbursements of any law firm or
other external legal counsel. “Auction Agent” means (a) the Administrative Agent
or (b) any other financial institution or advisor engaged by the Borrower
(whether or not an Affiliate of the Administrative Agent) to act as an arranger
in connection with any Discounted Loan Prepayment pursuant to Section
2.03(a)(iv); provided that the Borrower shall not designate the Administrative
Agent as the Auction Agent without the written consent of the Administrative
Agent (it being understood that the Administrative Agent shall be under no
obligation to agree to act as the Auction Agent); provided, further, that
neither the Borrower nor any of its Affiliates may act as the Auction Agent. -
4- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno020.jpg]
“Available Amount” means, at any time, the excess of (i) the sum (without
duplication) of: (a) the greater of (i) $25,000,000 and (ii) 12.5% of EBITDA of
Holdings and its Restricted Subsidiaries for the most recently ended Test
Period; plus (b) 50.0% of the Consolidated Net Income (not to be less than zero)
of Holdings for the period (taken as one accounting period) beginning on the
first day of the fiscal quarter in which the Closing Date occurs to the end of
Holdings’ most recently ended fiscal quarter for which internal financial
statements are available at such time; plus (c) 100.0% of the aggregate net cash
proceeds and the fair market value of marketable securities or other property
received by Holdings since immediately after the Closing Date and Not Otherwise
Applied from the issue or sale of: (i) (A) Equity Interests of Holdings,
including Treasury Capital Stock, but excluding cash proceeds and the fair
market value of marketable securities or other property received from the sale
of: (x) Equity Interests to any future, present or former employees, directors,
officers, managers, distributors or consultants (or their respective Controlled
Investment Affiliates or Immediate Family Members) of Holdings, any direct or
indirect parent company of Holdings or any of Holdings’ Subsidiaries after the
Closing Date to the extent such amounts have been applied to Restricted Payments
made in accordance with Section 7.06(4); (y) Designated Preferred Stock; and (B)
to the extent such net cash proceeds are actually contributed to Holdings,
Equity Interests of any direct or indirect parent company of Holdings (excluding
contributions of the proceeds from the sale of Designated Preferred Stock of
such company or contributions to the extent such amounts have been applied to
Restricted Payments made in accordance with Section 7.06(4)); or (ii) debt
securities of Holdings that have been converted into or exchanged for such
Equity Interests of Holdings; provided that this clause (c) shall not include
the proceeds from (W) Refunding Capital Stock, (X) Equity Interests or
convertible debt securities of Holdings sold to a Restricted Subsidiary, (Y)
Disqualified Stock or debt securities that have been converted into Disqualified
Stock or (Z) Excluded Contributions; plus (d) 100.0% of the aggregate amount of
cash and the fair market value of marketable securities or other property
contributed to the capital of Holdings following the Closing Date and Not
Otherwise Applied (other than by a Restricted Subsidiary); plus (e) 100.0% of
the aggregate amount received in cash and the fair market value of marketable
securities or other property received by means of: (i) the sale or other
disposition (other than to Holdings or a Restricted Subsidiary) of Restricted
Investments made by Holdings or the Restricted Subsidiaries and repurchases and
redemptions of such Restricted Investments from Holdings or the Restricted
Subsidiaries (other than by Holdings or a Restricted Subsidiary) and repayments
of loans or advances which constitute Restricted Investments made by Holdings or
the Restricted Subsidiaries, in each case after the Closing Date; or - 5-
Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno021.jpg]
(ii) the sale (other than to Holdings or a Restricted Subsidiary) of the stock
of an Unrestricted Subsidiary or a distribution from an Unrestricted Subsidiary
or a dividend from an Unrestricted Subsidiary after the Closing Date (in each
case, only to the extent the Investment in such Unrestricted Subsidiary was a
Restricted Investment); plus (f) in the case of the redesignation of an
Unrestricted Subsidiary as a Restricted Subsidiary after the Closing Date, the
fair market value of the Investment in such Unrestricted Subsidiary at the time
of the redesignation of such Unrestricted Subsidiary as a Restricted Subsidiary
to the extent the Investment in such Unrestricted Subsidiary was a Restricted
Investment; plus (g) the aggregate amount of Retained Declined Proceeds during
the period from the Business Day immediately following the Closing Date; over
(ii) the sum of (a) the aggregate amount of Restricted Investments, (b) the
aggregate amount of Restricted Payments previously made in reliance on clauses
(1) (with respect to the payment of dividends declared pursuant to clause (15)
of Section 7.06) and (15) of Section 7.06 and (c) the aggregate amount expended
pursuant to Section 7.12(a)(i)(F). “Bail-In Action” means the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of an EEA Financial Institution. “Bail-In Legislation”
means, with respect to any EEA Member Country implementing Article 55 of
Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule. “Bank of
America” means Bank of America, N.A., a national banking association, acting in
its individual capacity, and its successors and assigns. “Bank Products” means
any facilities or services related to cash management, including treasury,
depository, overdraft, credit or debit card, purchase card, electronic funds
transfer and other cash management arrangements and commercial credit card and
merchant card services. “Base Rate” means for any day a fluctuating rate per
annum equal to the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the
rate of interest in effect for such day as publicly announced from time to time
by Bank of America as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%.
The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Blocker” has the meaning specified in the Acquisition Agreement. “Borrower”
means (a) prior to the consummation of the Borrower Merger, Merger Sub 3 and (b)
upon the and after the consummation of the Borrower Merger, the Company
(including any Successor Borrower). “Borrower Materials” has the meaning
specified in Section 6.02. “Borrower Merger” has the meaning specified in the
Preliminary Statements of this Agreement. “Borrower Offer of Specified Discount
Prepayment” means the offer by the Borrower to make a voluntary prepayment of
Loans at a specified discount to par pursuant to Section 2.03(a)(iv)(B). - 6-
Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno022.jpg]
“Borrower Parties” means the collective reference to Holdings and its
Subsidiaries, including the Borrower, and “Borrower Party” means any one of
them. “Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Lender of, a voluntary prepayment of Loans at a specified range of discounts
to par pursuant to Section 2.03(a)(iv)(C). “Borrower Solicitation of Discounted
Prepayment Offers” means the solicitation by the Borrower of offers for, and the
subsequent acceptance, if any, by a Lender of, a voluntary prepayment of Loans
at a discount to par pursuant to Section 2.03(a)(iv)(D). “Borrowing” means a
borrowing consisting of Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Rate Loans, having the
same Interest Period. “Borrowing Base” means (a) 75% of the book value of
accounts receivable, plus (b) 65% of the book value of inventory, in each case,
of Holdings and its Restricted Subsidiaries as reflected in the balance sheet of
Holdings and its Restricted Subsidiaries as of the last day of the most recently
ended Test Period. “Business Day” means any day other than a Saturday, Sunday or
other day on which commercial banks are authorized to close under the Laws of,
or are in fact closed in, the jurisdiction where the Administrative Agent’s
Office is located, and if such day relates to any interest rate settings as to a
Eurodollar Rate Loan, any fundings, disbursements, settlements and payments in
respect of any such Eurodollar Rate Loan, or any other dealings to be carried
out pursuant to this Agreement in respect of any such Eurodollar Rate Loan,
means any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank eurodollar market. “Capital Expenditures”
means, for any period, the aggregate of all expenditures (whether paid in cash
or accrued as liabilities and including in all events all amounts expended or
capitalized under Capitalized Lease Obligations) by Holdings and the Restricted
Subsidiaries during such period that, in conformity with GAAP, are or are
required to be included as capital expenditures on the consolidated statement of
cash flows of Holdings and the Restricted Subsidiaries. “Capitalized Lease
Obligation” means, at the time any determination thereof is to be made, the
amount of the liability in respect of a capital lease that would at such time be
required to be capitalized and reflected as a liability on a balance sheet
(excluding the footnotes thereto) prepared in accordance with GAAP. “Capitalized
Software Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by Holdings and
the Restricted Subsidiaries during such period in respect of licensed or
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of Holdings and the
Restricted Subsidiaries. “Capital Stock” means: (1) in the case of a
corporation, corporate stock; (2) in the case of an association or business
entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of corporate stock; (3) in the case of a
partnership or limited liability company, partnership or membership interests
(whether general or limited); and (4) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person but excluding from all of the
foregoing any debt securities convertible into Capital Stock, whether or not
such debt securities include any right of participation with Capital Stock. - 7-
Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno023.jpg]
“Cash Collateral Account” means an account held at, and subject to the sole
dominion and control of, the Collateral Agent. “Cash Equivalents” means: (1)
Dollars; (2) (a) Canadian dollars, pounds sterling, euros or any national
currency of any participating member state of the EMU; or (b) in the case of any
Foreign Subsidiary that is a Restricted Subsidiary, such local currencies held
by it from time to time in the ordinary course of business; (3) securities
issued or directly and fully and unconditionally guaranteed or insured by the
U.S. government or any agency or instrumentality thereof the securities of which
are unconditionally guaranteed as a full faith and credit obligation of such
government with maturities of twenty-four (24) months or less from the date of
acquisition; (4) certificates of deposit, time deposits, guaranteed investment
certificates, and eurodollar time deposits with maturities of twelve (12) months
or less from the date of acquisition, bankers’ acceptances with maturities not
exceeding twelve (12) months and overnight bank deposits, in each case with any
domestic or foreign commercial bank having capital and surplus of not less than
$500,000,000 in the case of U.S. banks and $100,000,000 (or the U.S. dollar
equivalent as of the date of determination) in the case of non-U.S. banks; (5)
repurchase obligations for underlying securities of the types described in
clauses (3), (4) and (8) entered into with any financial institution or
recognized securities dealer meeting the qualifications specified in clause (4)
above; (6) commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P
(or, if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another Rating Agency) and in each case maturing within
24 months after the date of creation thereof and Indebtedness or Preferred Stock
issued by Persons with a rating of “A” or higher from S&P or “A-2” or higher
from Moody’s with maturities of 24 months or less from the date of acquisition;
(7) marketable short-term money market and similar funds or securities having a
rating of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another Rating Agency); (8) readily marketable direct
obligations issued by any state, commonwealth or territory of the United States
or any political subdivision or taxing authority thereof having an Investment
Grade Rating from either Moody’s or S&P (or, if at any time neither Moody’s nor
S&P shall be rating such obligations, an equivalent rating from another Rating
Agency) with maturities of 24 months or less from the date of acquisition; (9)
readily marketable direct obligations issued by any foreign government or any
political subdivision or public instrumentality thereof, in each case having an
Investment Grade Rating from either Moody’s or S&P (or, if at any time neither
Moody’s nor S&P shall be rating such obligations, an equivalent rating from
another Rating Agency) with maturities of 24 months or less from the date of
acquisition; (10) Investments with average maturities of 12 months or less from
the date of acquisition in money market funds rated AAA- (or the equivalent
thereof) or better by S&P or Aaa3 (or the equivalent thereof) or better by
Moody’s (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another Rating Agency); and (11)
investment funds investing at least 90.0% of their assets in funds or securities
of the types described in clauses (1) through (10) above. - 8- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno024.jpg]
In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (a) investments of the type and
maturity described in clauses (1) through (8) and clauses (10) and (11) above of
foreign obligors, which Investments or obligors (or the parents of such
obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (b) other short-term investments utilized
by Foreign Subsidiaries that are Restricted Subsidiaries in accordance with
normal investment practices for cash management in investments analogous to the
foregoing investments in clauses (1) through (11) and in this paragraph.
Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and (2)
above; provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts. “Cash Management Bank”
means any Person that is a Lender, an Agent, Joint Bookrunner or an Affiliate of
any of the foregoing on the Closing Date or at the time it provides any Bank
Products, whether or not such Person subsequently ceases to be a Lender, an
Agent, Joint Bookrunner or an Affiliate of any of the foregoing. “Cash
Management Obligations” means obligations owed by Holdings or any Restricted
Subsidiary to any Cash Management Bank in respect of or in connection with any
Cash Management Services and designated by the Cash Management Bank and the
Borrower in writing to the Administrative Agent as “Cash Management
Obligations.” “Cash Management Services” means any Bank Products. “Casualty
Event” means any event that gives rise to the receipt by Holdings or any
Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon or any involuntary loss of title) to replace or repair such
equipment, fixed assets or real property. “CFC” means a “controlled foreign
corporation” within the meaning of Section 957 of the Code. “Change in Law”
means the occurrence, after the date of this Agreement, of any of the following:
(a) the adoption or taking effect of any law, rule, regulation or treaty
(excluding the taking effect after the date of this Agreement of a law, rule,
regulation or treaty adopted prior to the date of this Agreement), (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority. It is understood and agreed
that (i) the Dodd–Frank Wall Street Reform and Consumer Protection Act (Pub. L.
111-203, H.R. 4173), all Laws relating thereto, all interpretations and
applications thereof and any compliance by a Lender with any request or
directive relating thereto and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall, for the purposes of this Agreement, be deemed to be adopted
subsequent to the date hereof. “Change of Control” means the earliest to occur
of: (a) the acquisition of ownership, directly or indirectly, beneficially or of
record, by (1) any Person (other than any Permitted Holder), (2) Persons (other
than one or more of the Permitted Holders) constituting a “group” (as such term
is used in Sections 13(d) and 14(d) of the Exchange Act, but excluding any
employee benefit plan of such person and its Subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) or (3) any Person that becomes the “beneficial
owner” (as defined in Rules 13(d)-3 and 13(d)-5 under such Act), directly or
indirectly, of Equity Interests representing more than forty-five percent (45%)
of the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests in Holdings and the percentage of the aggregate - 9- Exhibit
10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno025.jpg]
ordinary voting power so held by such Person or group is greater than the
percentage of the aggregate ordinary voting power represented by the Equity
Interests in Holdings held by the Permitted Holders; (b) during any period of
twelve (12) consecutive months, a majority of the seats (other than vacant
seats) on the board of directors of Holdings ceasing to be composed of
individuals (i) who were members of that board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause (i)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body; (c) any “Change of Control” (or any comparable term) in any
document pertaining to the ABL Facility Documentation; or (d) the Borrower
ceases to be a direct or indirect wholly owned Subsidiary of Holdings (or any
Successor Holdings or successor under 7.04(a)). “Claims” has the meaning set
forth in the definition of “Environmental Claim”. “Class”, when used in
reference to (a) any Loan or Borrowing, refers to whether such Loan, or the
Loans comprising such Borrowing, are Initial Term Loans, Term B Loans,
Incremental Loans, Other Loans, Extended Loans or Replacement Loans, (b) any
Commitment, refers to whether such Commitment is an Initial Term Commitment,
Additional Term B Commitment, Other Term Commitment (and, in the case of an
Other Term Commitment, the Class of Loans to which such commitment relates), a
Commitment in respect of any Replacement Loan or a Commitment in respect of a
Class of Loans to be made pursuant to an Incremental Amendment or an Extension
Offer and (c) any Lender, refers to whether such Lender has a Loan or Commitment
with respect to a particular Class of Loans or Commitments. Other Term
Commitments, a Commitment in respect of any Replacement Loan or a Commitment in
respect of a Class of Loans to be made pursuant to an Incremental Amendment or
an Extension Offer, Other Loans, Incremental Loans, Extended Loans and
Replacement Loans that have different terms and conditions shall be construed to
be in different Classes. “Closing Date” means June 9, 2016. “Closing Date Credit
Facilities” has the meaning specified in the Preliminary Statements of this
Agreement. “Code” means the U.S. Internal Revenue Code of 1986, as amended from
time to time. “Collateral” means all the “Collateral” (or equivalent term) as
defined in any Collateral Document and any other asset in which a Lien is (or
purported to be) granted pursuant to any Collateral Document and shall include
the Mortgaged Properties. “Collateral Agent” has the meaning specified in the
introductory paragraph to this Agreement. “Collateral and Guarantee Requirement”
means, at any time, the requirement that: (a) the Collateral Agent shall have
received each Collateral Document required to be delivered on the Closing Date
pursuant to Section 4.01 or, after the Closing Date, pursuant to Section 6.11 or
Section 6.13 at such time, duly executed by each Loan Party thereto; (b) all
Obligations shall have been unconditionally guaranteed by Holdings, Sub Holdco,
each Restricted Subsidiary of the Borrower that is a wholly owned Material
Domestic Subsidiary and not an Excluded Subsidiary including those that are
listed on Schedule I hereto (each, a “Guarantor”), and any Restricted Subsidiary
of the Borrower that Guarantees any Indebtedness incurred by the Borrower or a -
10- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno026.jpg]
Guarantor pursuant to the ABL Facility, any Junior Financing or any Permitted
Additional Pari Debt (or, in each case, any Indebtedness that constitutes
Refinancing Indebtedness thereof) shall be a Guarantor hereunder; (c) the
Obligations and the Guaranty shall have been secured by a first-priority
security interest (subject to non-consensual Liens permitted by Section 7.01) in
(i) all the Equity Interests of the Borrower, (ii) all Equity Interests of each
direct, wholly owned Material Domestic Subsidiary (other than a Material
Domestic Subsidiary described in the following clause (iii)(A)) that is directly
owned by the Borrower or any Subsidiary Guarantor and (iii) (A) 65% of the
issued and outstanding Equity Interests that are Voting Stock and 100% of the
issued and outstanding Equity Interest that are not Voting Stock of each wholly
owned Material Domestic Subsidiary that is directly owned by the Borrower or by
any Subsidiary Guarantor and that is a Domestic Foreign Holding Company and (B)
65% of the issued and outstanding Equity Interests that are Voting Stock and
100% of the issued and outstanding Equity Interest that are not Voting Stock of
each wholly owned Material Foreign Subsidiary that is directly owned by the
Borrower or by any Subsidiary Guarantor; (d) except to the extent otherwise
provided hereunder, including subject to Liens permitted by Section 7.01, or
under any Collateral Document, the Obligations and the Guaranty shall have been
secured by a perfected first-priority security interest (to the extent such
security interest may be perfected by delivering certificated securities or
promissory notes, filing financing statements under the Uniform Commercial Code
or making any necessary filings with the United States Patent and Trademark
Office or United States Copyright Office) in substantially all tangible and
intangible personal property of the Borrower and each Guarantor (including
accounts (other than any Securitization Assets), inventory, equipment,
investment property, contract rights, applications and registrations of
intellectual property filed in the United States, other general intangibles, and
proceeds of the foregoing), in each case, with the priority required by the
Collateral Documents, in each case subject to exceptions and limitations
otherwise set forth in this Agreement and the Collateral Documents; provided
that any such security interests in ABL First Lien Collateral shall be subject
to the terms of the ABL Intercreditor Agreement, provided further that any such
security interests in Collateral shall be subject to the terms of the First Lien
Intercreditor Agreement, if any, and the Junior Lien Intercreditor Agreement, if
any, to the extent applicable; (e) the Collateral Agent shall have received (i)
counterparts of a Mortgage with respect to each Mortgaged Property required to
be delivered pursuant to Sections 6.11 and 6.13(b), as applicable, duly executed
and delivered by the record owner of such property, and (ii) each of the other
documents required to be delivered pursuant to Section 6.11 and 6.13, as
applicable. The foregoing definition shall not require the creation or
perfection of pledges of or security interests in, or the obtaining of title
insurance, surveys, abstracts or appraisals with respect to, particular assets
if and for so long as, in the reasonable judgment of the Collateral Agent and
the Borrower, the cost of creating or perfecting such pledges or security
interests in such assets or obtaining title insurance, surveys abstracts or
appraisals in respect of such assets shall be excessive in view of the benefits
to be obtained by the Lenders therefrom. The Collateral Agent may grant
extensions of time for the perfection of security interests in or the obtaining
of title insurance and surveys with respect to particular assets (including
extensions beyond the Closing Date for the perfection of security interests in
the assets of the Loan Parties on such date) where it reasonably determines, in
consultation with the Borrower, that perfection cannot be accomplished without
undue effort or expense by the time or times at which it would otherwise be
required by this Agreement or the Collateral Documents. Notwithstanding the
foregoing provisions of this definition or anything in this Agreement or any
other Loan Document to the contrary: (A) the Collateral and Guarantee
Requirement shall not apply to any Excluded Property; (B) no deposit account
control agreement, securities account control agreement shall be required with
respect to any deposit account or securities account except to the extent
required under the ABL Facility; provided, - 11- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno027.jpg]
however, that this requirement shall be deemed satisfied for so long as the ABL
Administrative Agent is acting as agent for the benefit of the Collateral Agent
pursuant to the ABL Intercreditor Agreement with respect to any deposit account
control agreement or securities account control agreement to which the ABL
Administrative Agent is a party; provided, further, however, that in no event
shall the Borrower or any Guarantor be required to execute or deliver (or
maintain in effect) any deposit account control agreement or securities account
control agreement if there is no ABL Facility then in effect or such control
agreement is not otherwise required to be delivered to the ABL Administrative
Agent under the terms of the ABL Facility; (C) no actions in any jurisdiction
other than the U.S. or that are necessary to comply with the Laws of any
jurisdiction other than the U.S. shall be required in order to create any
security interests in assets located, titled, registered or filed outside of the
U.S. or to perfect such security interests (it being understood that there shall
be no security agreements, pledge agreements, or share charge (or mortgage)
agreements governed under the Laws of any jurisdiction other than the U.S.); and
(D) no stock certificates of Immaterial Subsidiaries shall be required to be
delivered to the Collateral Agent. “Collateral Documents” means, collectively,
the Security Agreement, the Intellectual Property Security Agreements, the
Mortgages, collateral assignments, security agreements, pledge agreements or
other similar agreements delivered to the Agents and the Lenders pursuant to
Sections 4.01, 6.11 or 6.13, the Guaranty, the Security Agreement, the ABL
Intercreditor Agreement, the First Lien Intercreditor Agreement (if any), the
Junior Lien Intercreditor Agreement (if any) and each of the other agreements,
instruments or documents that creates or purports to create a Lien or Guarantee
in favor of the Collateral Agent for the benefit of the Secured Parties.
“Commitment” means, as to each Lender, its obligation to make a Loan to the
Borrower hereunder, expressed as an amount representing the maximum principal
amount of the Loan to be made by such Lender under this Agreement, as such
commitment may be reduced or increased from time to time pursuant to (a)
assignments by or to such Lender pursuant to an Assignment and Assumption, (b)
an Incremental Amendment or (c) a Refinancing Amendment. “Committed Loan Notice”
means a notice of (a) a Borrowing with respect to a given Class of Loans, (b) a
conversion of Loans of a given Class from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans of a given Class, pursuant to Section
2.02(a), which, if in writing, shall be substantially in the form of Exhibit A
or such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower. “Company” has the meaning specified in the
introductory paragraph to this Agreement. “Company Material Adverse Effect”
means a “Company Material Adverse Effect” as defined in the Acquisition
Agreement. “Compliance Certificate” means a certificate substantially in the
form of Exhibit C, which certificate shall in any event be a certificate of
either the chief financial officer or the treasurer of the Borrower (a)
certifying as to whether a Default has occurred and is continuing and, if
applicable, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (b) setting forth reasonably detailed
calculations, in the case of financial statements delivered under Section
6.01(a), beginning with the financial statements for the fiscal year of the
Borrower ending September 30, 2017, of Excess Cash Flow for such fiscal year,
(c) commencing with the certificate delivered pursuant to Section 6.02(a) for
the fiscal quarter ending September 30, 2016, setting forth a calculation of the
First Lien Senior Secured Net Leverage Ratio, the Secured Net Leverage Ratio and
the Consolidated Net Leverage Ratio as of the end of the most recent four fiscal
quarter period for which such financial statements are being delivered and (d)
in the case of financial statements delivered under Section 6.01(a), setting
forth a reasonably detailed calculation of the Net Cash Proceeds received during
the applicable period by or on behalf of, Holdings or any of its Restricted
Subsidiaries in respect of any Disposition subject to prepayment pursuant to
Section - 12- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno028.jpg]
2.03(b)(ii)(A) and the portion of such Net Cash Proceeds that has been invested
or are intended to be reinvested in accordance with Section 2.03(b)(ii)(B).
“Consolidated Current Assets” means, as at any date of determination, the total
assets of Holdings and the Restricted Subsidiaries on a consolidated basis that
may properly be classified as current assets in conformity with GAAP, excluding
cash and Cash Equivalents, amounts related to current or deferred taxes based on
income or profits, assets held for sale, loans (permitted) to third parties,
pension assets, deferred bank fees, derivative financial instruments and any
assets in respect of Hedging Obligations, and excluding the effects of
adjustments pursuant to GAAP resulting from the application of recapitalization
accounting or purchase accounting, as the case may be, in relation to the
Transaction or any consummated acquisition. “Consolidated Current Liabilities”
means, as at any date of determination, the total liabilities of Holdings and
the Restricted Subsidiaries on a consolidated basis that may properly be
classified as current liabilities in conformity with GAAP, excluding (A) the
current portion of any Funded Debt, (B) the current portion of interest, (C)
accruals for current or deferred taxes based on income or profits, (D) accruals
of any costs or expenses related to restructuring reserves or business
optimization costs, (E) revolving loans, swingline loans and letter of credit
obligations under the ABL Facility or any other revolving credit facility, (F)
the current portion of any Capitalized Lease Obligation, (G) deferred revenue
arising from cash receipts that are earmarked for specific projects, (H)
liabilities in respect of unpaid earn-outs, (I) the current portion of any other
long-term liabilities, (J) the current portion of deferred acquisition costs and
(k) any liabilities in respect of Hedging Obligations, and, furthermore,
excluding the effects of adjustments pursuant to GAAP resulting from the
application of recapitalization accounting or purchase accounting, as the case
may be, in relation to the Transaction or any consummated acquisition.
“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization expense
of such Person, including, without duplication, the amortization of deferred
financing fees and costs, debt issuance costs, commissions, fees and expenses,
capitalized expenditures, customer acquisition costs and incentive payments,
conversion costs, contract acquisition costs, amortization of favorable and
unfavorable lease assets or liabilities and Capitalized Software Expenditures of
such Person and its Restricted Subsidiaries for such period on a consolidated
basis and otherwise determined in accordance with GAAP. “Consolidated Interest
Expense” means, with respect to any Person for any period, without duplication,
the sum of: (1) consolidated interest expense in respect of Indebtedness of such
Person and its Restricted Subsidiaries for such period, to the extent such
expense was deducted (and not added back) in computing Consolidated Net Income
(including (a) amortization of OID resulting from the issuance of Indebtedness
(other than the Initial Term Loans, the Term B Loans and the ABL Facility) at
less than par, (b) all commissions, discounts and other fees and charges owed
with respect to letters of credit or bankers, acceptances, (c) non-cash interest
payments (but excluding any non-cash interest expense attributable to the
movement in the mark to market valuation of Hedging Obligations or other
derivative instruments pursuant to GAAP), (d) the interest component of
Capitalized Lease Obligations and (e) net payments, if any, made (less net
payments, if any, received), pursuant to interest rate Hedging Obligations with
respect to Indebtedness, and excluding (t) any expense resulting from the
discounting of any Indebtedness in connection with the application of
recapitalization accounting or, if applicable, purchase accounting in connection
with the Transaction or any acquisition, (u) penalties and interest relating to
taxes (including, for the avoidance of doubt, accrued interest with respect to
payments pursuant to the terms of the Tax Receivable Agreement), (v) any
“additional interest” or “liquidated damages” with respect to any debt
securities for failure to timely comply with registration rights obligations,
(w) amortization of OID, deferred financing fees and costs, debt issuance costs,
commissions, fees and expenses and discounted liabilities, (x) any expensing of
bridge, commitment and other financing fees, (y) commissions, discounts, yield
and other fees and charges (including any interest expense) related to any
Qualified Securitization Facility and (z) any accretion of accrued interest on
discounted liabilities); plus - 13- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno029.jpg]
(2) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less (3) interest income
of such Person and its Restricted Subsidiaries for such period. For purposes of
this definition, interest on a Capitalized Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by such Person to be the rate
of interest implicit in such Capitalized Lease Obligation in accordance with
GAAP. “Consolidated Net Income” means, with respect to any Person for any
period, the aggregate of the Net Income of such Person and its Restricted
Subsidiaries for such period, on a consolidated basis, and otherwise determined
in accordance with GAAP; provided that, without duplication, (1) the cumulative
effect of a change in accounting principles (effected either through cumulative
effect adjustment or a retroactive application, in each case, in accordance with
GAAP) and changes as a result of the adoption or modification of accounting
policies during such period shall be excluded; (2) any net after-tax effect of
gains or losses attributable to asset dispositions or abandonments (including
any disposal of abandoned or discontinued operations) or the sale or other
disposition of any Capital Stock of any Person other than in the ordinary course
of business as determined in good faith by Holdings shall be excluded; (3) the
net income for such period of any Person that is an Unrestricted Subsidiary or
any Person that is not a Subsidiary or that is accounted for by the equity
method of accounting shall be excluded; provided that Consolidated Net Income of
Holdings shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash or Cash Equivalents (or to the extent
converted into cash or Cash Equivalents) to Holdings or a Restricted Subsidiary
thereof in respect of such period and the net losses of any such Person shall
only be included to the extent funded with cash from Holdings or any Restricted
Subsidiary; (4) solely for the purpose of determining clause (i)(a) of the
Available Amount, the Net Income for such period of any Restricted Subsidiary
(other than any Guarantor) shall be excluded to the extent that the declaration
or payment of dividends or similar distributions by that Restricted Subsidiary
of its Net Income is not at the date of determination permitted without any
prior governmental approval (which has not been obtained) or, directly or
indirectly, by the operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule, or governmental regulation
applicable to that Restricted Subsidiary or its stockholders, unless such
restriction with respect to the payment of dividends or similar distributions
has been (a) legally waived or otherwise released; provided that Consolidated
Net Income of Holdings will be increased by the amount of dividends or other
distributions or other payments actually paid in cash or Cash Equivalents (or to
the extent converted into cash or Cash Equivalents) to Holdings or a Restricted
Subsidiary thereof in respect of such period, to the extent not already included
therein; (5) effects of adjustments (including the effects of such adjustments
pushed down to Holdings and its Restricted Subsidiaries) in the inventory,
property and equipment, software, goodwill, other intangible assets, in-process
research and development, deferred revenue, debt line items and other noncash
charges in such Person’s consolidated financial statements pursuant to GAAP
resulting from the application of recapitalization accounting or, if applicable,
purchase accounting in relation to the Transaction or any consummated
acquisition or the amortization or write-off of any amounts thereof, net of
taxes, shall be excluded; (6) any net after-tax effect of income (loss) from the
early extinguishment, cancellation or conversion of (a) Indebtedness, (b)
Hedging Obligations or (c) other derivative instruments shall be excluded; - 14-
Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno030.jpg]
(7) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to goodwill, intangible
assets, long-lived assets, investments in debt and equity securities or as a
result of a change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded; (8) any
non-cash compensation charge or expense, including any such charge or expense
arising from the grants of stock appreciation or similar rights, stock options,
restricted stock or other rights, equity based awards, equity incentive programs
or other non-cash deemed financial charges in respect of any pension liabilities
or other provisions shall be excluded, and any cash charges associated with the
rollover, acceleration, or payout of Equity Interests by management of Holdings
or any of its direct or indirect parent companies in connection with the
Transaction shall be excluded; (9) any fees, expenses or charges incurred during
such period, or any amortization thereof for such period, in connection with any
acquisition, Investment, Disposition, incurrence or repayment of Indebtedness
(including such fees, expenses or charges related to this Agreement and the ABL
Facility), issuance of Equity Interests, refinancing transaction or amendment or
modification of any debt instrument (including any amendment or other
modification of this Agreement or the ABL Facility) and including, in each case,
any such transaction consummated prior to the Closing Date and any such
transaction undertaken but not completed, and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction, in
each case whether or not successful, shall be excluded; (10) accruals and
reserves that are established within twelve (12) months after the Closing Date
that are so required to be established as a result of the Transaction (or within
twelve (12) months after the closing of any acquisition that are so required to
be established as a result of such acquisition) in accordance with GAAP shall be
excluded; (11) any expenses, charges or losses that are covered by
indemnification or other reimbursement provisions in connection with any
investment, acquisition or any sale, conveyance, transfer or other disposition
of assets permitted under this Agreement, to the extent actually reimbursed, or,
so long as Holdings has made a determination that a reasonable basis exists for
indemnification or reimbursement and only to the extent that such amount is (i)
not denied by the applicable carrier (without any right of appeal thereof)
within 180 days and (ii) in fact indemnified or reimbursed within 365 days of
such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so indemnified or reimbursed within such
365 days), shall be excluded; (12) to the extent covered by insurance and
actually reimbursed, or, so long as Holdings has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed by the
insurer and only to the extent that such amount is in fact reimbursed within 365
days of the date of such determination (with a deduction in the applicable
future period for any amount so added back to the extent not so reimbursed
within such 365 day period), expenses, charges or losses with respect to
liability or casualty events or business interruption shall be excluded; (13)
any net unrealized gain or loss (after any offset) resulting in such period from
Hedging Obligations or embedded derivatives that require similar accounting
treatment and the application of Accounting Standards Codification 815 and
related pronouncements shall be excluded; (14) any net unrealized gain or loss
(after any offset) resulting in such period from currency translation and
transaction gains or losses including those related to currency remeasurements
of Indebtedness (including any net loss or gain resulting from Hedging
Obligations for currency exchange risk) and any other monetary assets and
liabilities shall be excluded; (15) effects of adjustments to accruals and
reserves during a prior period relating to any change in the methodology of
calculating reserves for returns, rebates and other chargebacks (including
government program rebates) shall be excluded; and - 15- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno031.jpg]
(16) (a) payments pursuant to the terms of the Tax Receivable Agreement shall be
excluded and (b) gains or losses resulting from the remeasurement of obligations
under the Tax Receivable Agreement shall be excluded. In addition, to the extent
not already included in the Consolidated Net Income of such Person and its
Restricted Subsidiaries, notwithstanding anything to the contrary in the
foregoing, Consolidated Net Income shall include the amount of proceeds received
from business interruption insurance and reimbursements of any expenses and
charges that are covered by indemnification or other reimbursement provisions in
connection with any Investment permitted by Section 7.02 or any Disposition
permitted by Section 7.05. Notwithstanding the foregoing, for the purpose of
determining the Available Amount (other than clause (i)(d) of such definition),
there shall be excluded from Consolidated Net Income any income arising from any
sale or other disposition of Restricted Investments made by Holdings and its
Restricted Subsidiaries, any repurchases and redemptions of Restricted
Investments from Holdings and its Restricted Subsidiaries, any repayments of
loans and advances which constitute Restricted Investments by Holdings or any
Restricted Subsidiary, any sale of the stock of an Unrestricted Subsidiary or
any distribution or dividend from an Unrestricted Subsidiary, in each case only
to the extent such amounts increase the Available Amount pursuant to clause
(i)(d) thereof. “Consolidated Net Leverage Ratio” means, with respect to any
Test Period, the ratio of (a) the Consolidated Total Indebtedness of Holdings
and its Restricted Subsidiaries as of the last day of such Test Period to (b)
EBITDA of Holdings and its Restricted Subsidiaries for such Test Period.
“Consolidated Total Indebtedness” means, as at any date of determination, an
amount equal to the sum of (1) the aggregate amount of all outstanding
Indebtedness of Holdings and the Restricted Subsidiaries on a consolidated basis
consisting of Indebtedness for borrowed money, obligations in respect of
Capitalized Lease Obligations and debt obligations evidenced by promissory notes
and similar instruments, as determined in accordance with GAAP (excluding for
the avoidance of doubt all undrawn amounts under revolving credit facilities and
letters of credit and all obligations under Qualified Securitization Facilities
and all Hedging Obligations) plus (2) the aggregate amount of all outstanding
Disqualified Stock of Holdings and all Preferred Stock of the Restricted
Subsidiaries on a consolidated basis (excluding, for the avoidance of doubt, any
intercompany obligations among Holdings and the Restricted Subsidiaries of this
nature), with the amount of such Disqualified Stock and Preferred Stock equal to
the greater of their respective voluntary or involuntary liquidation preferences
and maximum fixed repurchase prices, in each case determined on a consolidated
basis in accordance with GAAP minus (3) the aggregate amount of cash and cash
equivalents of Holdings and its Restricted Subsidiaries on such date. For
purposes hereof, the “maximum fixed repurchase price” of any Disqualified Stock
or Preferred Stock that does not have a fixed repurchase price shall be
calculated in accordance with the terms of such Disqualified Stock or Preferred
Stock as if such Disqualified Stock or Preferred Stock were purchased on any
date on which Consolidated Total Indebtedness shall be required to be determined
pursuant to this Agreement, and if such price is based upon, or measured by, the
fair market value of such Disqualified Stock or Preferred Stock, such fair
market value shall be determined reasonably and in good faith by the Borrower.
The U.S. dollar-equivalent principal amount of any Indebtedness denominated in a
foreign currency will reflect the currency translation effects, determined in
accordance with GAAP, of Hedging Obligations for currency exchange risks with
respect to the applicable currency in effect on the date of determination of the
U.S. dollar-equivalent principal amount of such Indebtedness. “Consolidated
Working Capital” means, as at any date of determination, the excess of
Consolidated Current Assets over Consolidated Current Liabilities. “Contingent
Obligations” means, with respect to any Person, any obligation of such Person
guaranteeing any leases, dividends or other obligations that do not constitute
Indebtedness (“primary obligations”) of any other Person (the “primary obligor”)
in any manner, whether directly or indirectly, including, without limitation,
any obligation of such Person, whether or not contingent: (1) to purchase any
such primary obligation or any property constituting direct or indirect security
therefor; - 16- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno032.jpg]
(2) to advance or supply funds (a) for the purchase or payment of any such
primary obligation, or (b) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor; or (3) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation
against loss in respect thereof. “Contract Consideration” has the meaning
specified in the definition of “Excess Cash Flow.” “Contractual Obligation”
means, as to any Person, any provision of any security issued by such Person or
of any agreement, instrument or other undertaking to which such Person is a
party or by which it or any of its property is bound. “Controlled Investment
Affiliate” means, as to any Person, any other Person, other than any Investor,
which directly or indirectly is in control of, is controlled by, or is under
common control with such Person and is organized by such Person (or any Person
controlling such Person) primarily for making direct or indirect equity or debt
investments in Holdings and/or other companies. “Converted Initial Term Loan”
means the full amount of each Initial Term Loan held by each Amendment No. 1
Consenting Lender immediately prior to the effectiveness of Amendment No. 1 that
has indicated on its signature page to Amendment No. 1 that it wishes to convert
its Initial Term Loan to a Term B Loan (or, if less than the full amount, the
amount notified to such Lender by the Administrative Agent prior to the
Amendment No. 1 Effective Date). “Converted Restricted Subsidiary” has the
meaning specified in the definition of “EBITDA.” “Converted Unrestricted
Subsidiary” has the meaning specified in the definition of “EBITDA.” “Credit
Agreement Refinancing Indebtedness” means any Other Loans or other Indebtedness
designated in writing to the Administrative Agent by a Responsible Officer of
the Borrower as Credit Agreement Refinancing Indebtedness on or prior to the
date of incurrence, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace or refinance, in whole or part,
existing Loans (“Refinanced Term Debt”); provided that such exchanging,
extending, renewing, replacing or refinancing Indebtedness (i) is in an original
aggregate principal amount not greater than the aggregate principal amount of
the Refinanced Term Debt except by an amount equal (a) to unpaid accrued
interest and premium (including tender premium) thereon, plus (b) upfront fees
and OID and commissions and underwriter discounts on such exchanging, extending,
renewing, replacing or refinancing Indebtedness, plus (c) other costs, fees and
expenses actually incurred in connection with such exchange, modification,
refinancing, refunding, renewal, replacement or extension; plus (d) any
utilization of available capacity for Indebtedness under Section 7.03; (ii) will
have a final maturity date no earlier than, and will have a Weighted Average
Life to Maturity equal to or greater than, the Loans being refinanced, (iii)
will not permit any Restricted Subsidiary to be a borrower or guarantor with
respect to such Indebtedness unless such Restricted Subsidiary is the Borrower
or a Subsidiary Guarantor (which shall have previously or substantially
concurrently guaranteed the Obligations), (iv) shall not be secured by any
assets not previously securing the Obligations unless such assets substantially
concurrently secure the Obligations, (v) to the extent that such Indebtedness is
secured by a Lien on the Collateral, will provide that a Senior Representative
acting on behalf of the holders of such Indebtedness shall have become party to
or otherwise subject to the ABL Intercreditor Agreement and the First Lien
Intercreditor Agreement (if secured on a pari passu basis with the Initial Term
Loans or the Term B Loans) or the Junior Lien Intercreditor Agreement (if
secured on a junior basis to the Initial Term Loans or the Term B Loans), (vi)
if such Indebtedness is Other Loans, will rank pari passu in right of payment
and security with the other Loans and Commitments hereunder and (vii) will have
terms and conditions at the time of issuance or incurrence (excluding pricing
terms, fees, premiums, optional prepayment or redemption - 17- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno033.jpg]
terms, financial or other covenants or other provisions that are applicable only
during periods after the Latest Maturity Date that is in effect on the date such
Credit Agreement Refinancing Indebtedness is incurred or obtained) that in the
good faith determination of the Borrower reflect market terms and conditions at
the time of issuance of incurrence; provided, further, that if any such Credit
Agreement Refinancing Indebtedness contains any financial maintenance covenants,
such financial maintenance covenants shall be added for the benefit of the
Lenders hereunder. “Debtor Relief Laws” means the Bankruptcy Code of the United
States, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally. “Declined Proceeds” has the meaning specified in Section
2.03(b)(vi). “Default” means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default. “Default Rate” means an interest rate equal to (a)
the Base Rate plus (b) the Applicable Rate applicable to Base Rate Loans plus
(c) 2.0% per annum; provided that with respect to the outstanding principal
amount of any Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
(giving effect to Section 2.02(c)) plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws. “Designated Non-Cash Consideration”
means the fair market value of non-cash consideration received by Holdings or a
Restricted Subsidiary in connection with a Disposition that is so designated as
Designated Non-Cash Consideration pursuant to a certificate of a Responsible
Officer, setting forth the basis of such valuation, less the amount of Cash
Equivalents received in connection with a subsequent sale, redemption or
repurchase of or collection or payment on such Designated Non-Cash
Consideration. “Designated Preferred Stock” means Preferred Stock of Holdings or
any direct or indirect parent company thereof (in each case other than
Disqualified Stock) that is issued for cash (other than to a Restricted
Subsidiary or an employee stock ownership plan or trust established by Holdings
or any of its Subsidiaries) and is so designated as Designated Preferred Stock
pursuant to a certificate of a Responsible Officer, on the issuance date
thereof, the cash proceeds of which are excluded from the calculation of the
Available Amount. “Discharge” means, with respect to any Indebtedness, the
repayment, prepayment, repurchase (including pursuant to an offer to purchase),
redemption, defeasance or other discharge of such Indebtedness, in any such case
in whole or in part. “Discount Prepayment Accepting Lender” has the meaning
assigned to such term in Section 2.03(a)(iv)(B)(2). “Discount Range” has the
meaning assigned to such term in Section 2.03(a)(iv)(C)(1). “Discount Range
Prepayment Amount” has the meaning assigned to such term in Section
2.03(a)(iv)(C)(1). “Discount Range Prepayment Notice” means a written notice of
a Borrower Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.03(a)(iv)(C) substantially in the form of Exhibit L. “Discount Range
Prepayment Offer” means the irrevocable written offer by a Lender, substantially
in the form of Exhibit M, submitted in response to an invitation to submit
offers following the Auction Agent’s receipt of a Discount Range Prepayment
Notice. - 18- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno034.jpg]
“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.03(a)(iv)(C)(1). “Discount Range Proration” has the meaning
assigned to such term in Section 2.03(a)(iv)(C)(3). “Discounted Loan Prepayment”
has the meaning assigned to such term in Section 2.03(a)(iv)(A). “Discounted
Prepayment Determination Date” has the meaning assigned to such term in Section
2.03(a)(iv)(D)(3). “Discounted Prepayment Effective Date” means in the case of a
Borrower Offer of Specified Discount Prepayment, Borrower Solicitation of
Discount Range Prepayment Offer or Borrower Solicitation of Discounted
Prepayment Offer, five (5) Business Days following the Specified Discount
Prepayment Response Date, the Discount Range Prepayment Response Date or the
Solicited Discounted Prepayment Response Date, as applicable, in accordance with
Section 2.03(a)(iv)(B), Section 2.03(a)(iv)(C) or Section 2.03(a)(iv)(D),
respectively, unless a shorter period is agreed to between the Borrower and the
Auction Agent. “Disposed EBITDA” means, with respect to any Sold Entity or
Business or any Converted Unrestricted Subsidiary for any period, the amount for
such period of EBITDA of such Sold Entity or Business or such Converted
Unrestricted Subsidiary, all as determined on a consolidated basis for such Sold
Entity or Business or such Converted Unrestricted Subsidiary, as applicable, and
its Restricted Subsidiaries. “Disposition” or “Dispose” means the sale,
transfer, license, lease or other disposition (including any Sale and Lease-Back
Transaction and any sale or issuance of Equity Interests in a Restricted
Subsidiary) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith. “Disqualified Lenders”
means (i) such Persons that have been specified in writing to the Administrative
Agent and Arrangers by the Borrower prior to March 21, 2016, (ii) competitors of
the Borrower and its Subsidiaries that have been specified in writing to the
Administrative Agent from time to time by the Borrower and (iii) any of their
Affiliates (other than in the case of clause (ii), Affiliates that are bona fide
debt funds) that are (x) identified in writing from time to time to the
Administrative Agent by the Borrower or (y) reasonably identifiable on the basis
of such Affiliates’ names; provided, in each case, that no updates to the
schedule of Disqualified Lenders shall be deemed to retroactively disqualify any
parties that have previously acquired an assignment or participation interest in
respect of the Commitments or Loans from continuing to hold or vote such
previously acquired assignments and participations on the terms set forth herein
for Lenders that are not Disqualified Lenders. The schedule of Disqualified
Lenders shall be maintained with the Administrative Agent and may be
communicated to a Lender or prospective Lender upon request to the
Administrative Agent but shall not otherwise be posted or made available to
Lenders. “Disqualified Stock” means, with respect to any Person, any Capital
Stock of such Person which, by its terms, or by the terms of any security into
which it is convertible or for which it is putable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
as a result of a change of control or asset sale) pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(other than solely as a result of a change of control or asset sale), in whole
or in part, in each case prior to the date 91 days after the earlier of the then
Latest Maturity Date or the date the Loans are no longer outstanding; provided
that any Capital Stock held by any future, current or former employee, director,
officer, manager or consultant (or their respective Controlled Investment
Affiliates (excluding Investors (but not excluding any future, current or former
employee, director, officer, manager or consultant)) or Immediate Family
Members), of Holdings, any of its Subsidiaries, any of its direct or indirect
parent companies or any other entity in which Holdings or a Restricted
Subsidiary has an Investment and is designated in good faith as an “affiliate”
by the board of directors of Holdings (or the compensation committee thereof),
in each case pursuant to any stock subscription or shareholders’ agreement,
management equity plan or stock option plan or any other management or employee
benefit plan or agreement shall not constitute Disqualified Stock solely because
it may be required to be repurchased by Holdings or its Subsidiaries or in order
to satisfy applicable statutory or regulatory obligations. - 19- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno035.jpg]
“Documentation Agent” means Deutsche Bank AG New York Branch. “Dollar” and “$”
mean lawful money of the United States. “Domestic Foreign Holding Company” means
any Domestic Subsidiary with no material assets other than Equity Interests
and/or Indebtedness (including any Indebtedness that is treated as equity for
U.S. federal income tax purposes) of one or more Foreign Subsidiaries that are
CFCs. “Domestic Subsidiary” means any Subsidiary that is organized under the
Laws of the United States, any state thereof or the District of Columbia.
“EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person for such period (1) increased (without duplication) by the
following, in each case (other than clauses (i) and (l)) to the extent deducted
(and not added back) in determining Consolidated Net Income for such period: (a)
provision for taxes based on income or profits or capital, including, without
limitation, federal, state, provincial, franchise, excise and similar taxes and
foreign withholding taxes (including any future taxes or other levies which
replace or are intended to be in lieu of such taxes and any penalties and
interest related to such taxes or arising from tax examinations) and the net tax
expense associated with any adjustments made pursuant to clauses (1) through
(16) of the definition of “Consolidated Net Income”; plus (b) Fixed Charges of
such Person for such period (including (w) net losses of Hedging Obligations or
other derivative instruments entered into for the purpose of hedging interest
rate, currency or commodities risk, net of interest income and gains with
respect to such obligations, (x) bank fees, (y) costs of surety bonds in
connection with financing activities, and (z) amounts excluded from Consolidated
Interest Expense as set forth in clauses (1)(t) through (z) in the definition
thereof); plus (c) Consolidated Depreciation and Amortization Expense of such
Person for such period; plus (d) the amount of any restructuring charges,
accruals or reserves; plus (e) any other non-cash charges, including (A) any
write offs ,write downs, expenses, losses or items reducing Consolidated Net
Income for such period, (B) equity-based awards compensation expense, (C) losses
on sales, disposals or abandonment of, or any impairment charges or asset
write-down or write-off related to, intangible assets, long-lived assets,
inventory and investments in debt and equity securities and (D) all losses from
investments recorded using the equity method (provided that if any such non-cash
charges represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
subtracted from EBITDA to such extent, and excluding amortization of a prepaid
cash item that was paid in a prior period); plus (f) the amount of any minority
interest expense consisting of Subsidiary income attributable to minority equity
interests of third parties in any non-wholly-owned Subsidiary; plus (g) the
amount of management, monitoring, consulting and advisory fees (including
termination and transaction fees) and related indemnities and expenses paid or
accrued in such period under the Management Fee Agreement or otherwise to the
Investors to the extent otherwise permitted under Section 7.08; plus - 20-
Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno036.jpg]
(h) the amount of extraordinary, exceptional, nonrecurring or unusual losses
(including all fees and expenses relating thereto) or expenses, Transaction
Expenses, integration costs, transition costs, pre-opening, opening,
consolidation and closing costs for facilities, costs incurred in connection
with any strategic initiatives, costs or accruals or reserves incurred in
connection with acquisitions after the Closing Date, other business optimization
expenses (including costs and expenses relating to business optimization
programs and new systems design and implementation costs), restructuring costs
and curtailments or modifications to pension and postretirement employee benefit
plans; plus (i) the amount of “run-rate” cost savings and synergies projected by
the Borrower in good faith to result from actions either taken or expected to be
taken within 18 months after the end of such period (which cost savings and
synergies shall be calculated on a Pro Forma Basis as though such cost savings
and synergies had been realized on the first day of such period), net of the
amount of actual benefits realized from such actions (it is understood and
agreed that “run-rate” means the full recurring benefit that is associated with
any action taken or expected to be taken) (which adjustments may be incremental
to (but not duplicative of) pro forma cost savings adjustments made pursuant to
the definition of “Pro Forma Adjustment”); provided that (A) such cost savings
and synergies are reasonably identifiable and reasonably attributable to the
actions specified and reasonably anticipated to result from such actions and (B)
amounts added pursuant to this clause (i) and the definition of “Pro Forma
Adjustment” (solely in respect of Pro Forma Adjustments for “run rate” cost
savings and synergies as a result of any Specified Transaction) shall not exceed
25% of EBITDA for such period (calculated prior to giving effect to any
adjustment pursuant to this clause (i) and the definition of “Pro Forma
Adjustment” (solely in respect of Pro Forma Adjustments for “run rate” cost
savings and synergies as a result of any Specified Transaction)); plus (j) the
amount of loss on sale of receivables, Securitization Assets and related assets
to any Securitization Subsidiary in connection with a Qualified Securitization
Facility; plus (k) any costs or expenses incurred by Holdings, the Borrower or a
Restricted Subsidiary pursuant to any management equity plan or stock option
plan or any other management or employee benefit plan or agreement or any stock
subscription or shareholder agreement, to the extent that such cost or expenses
are funded with cash proceeds contributed to the capital of Holdings or net cash
proceeds of an issuance of Equity Interest of Holdings (other than Disqualified
Stock); plus (l) cash receipts (or any netting arrangements resulting in reduced
cash expenditures) not representing EBITDA or Consolidated Net Income in any
period to the extent non-cash gains relating to such income were deducted in the
calculation of EBITDA pursuant to clause (2) below for any previous period and
not added back; plus (m) any net loss from disposed or discontinued operations
(excluding held-for-sale discontinued operations until actually disposed of);
(2) decreased (without duplication) by the following, in each case to the extent
included in determining Consolidated Net Income for such period: (a) non-cash
gains increasing Consolidated Net Income of such Person for such period,
excluding any non-cash gains to the extent they represent the reversal of an
accrual or reserve for a potential cash item that reduced EBITDA in any prior
period; plus (b) any non-cash gains with respect to cash actually received in a
prior period unless such cash did not increase EBITDA in such prior period; plus
- 21- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno037.jpg]
(c) any net income from disposed or discontinued operations (excluding
held-for-sale discontinued operations until actually disposed of); plus (d)
extraordinary gains and unusual or non-recurring gains (less all fees and
expenses relating thereto); and (3) increased or decreased (without duplication)
by, as applicable, any adjustments resulting from the application of FASB
Accounting Standards Codification 460, Guarantees; and (4) increased or
decreased (to the extent not already included in determining EBITDA) for any Pro
Forma Adjustment. There shall be included in determining EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by the Borrower or any Restricted Subsidiary during such
period (but not the Acquired EBITDA of any related Person, property, business or
assets to the extent not so acquired), to the extent not subsequently sold,
transferred or otherwise disposed of by the Borrower or such Restricted
Subsidiary during such period (each such Person, property, business or asset
acquired and not subsequently so disposed of, an “Acquired Entity or Business”),
and the Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each, a “Converted Restricted
Subsidiary”), based on the Acquired EBITDA of such Acquired Entity or Business
or Converted Restricted Subsidiary for such period (including the portion
thereof occurring prior to such acquisition) and (B) an adjustment in respect of
each Acquired Entity or Business equal to the amount of the Pro Forma Adjustment
with respect to such Acquired Entity or Business for such period (including the
portion thereof occurring prior to such acquisition). For purposes of
determining the EBITDA for any period, there shall be excluded in determining
EBITDA for any period the Disposed EBITDA of any Person, property, business or
asset (other than an Unrestricted Subsidiary) sold, transferred or otherwise
disposed of, closed or classified as discontinued operations by the Borrower or
any Restricted Subsidiary during such period (each such Person, property,
business or asset so sold or disposed of, a “Sold Entity or Business”) and the
Disposed EBITDA of any Restricted Subsidiary that is converted into an
Unrestricted Subsidiary during such period (each, a “Converted Unrestricted
Subsidiary”), based on the actual Disposed EBITDA of such Sold Entity or
Business or Converted Unrestricted Subsidiary for such period (including the
portion thereof occurring prior to such sale, transfer or disposition).
Notwithstanding the foregoing, but subject to any adjustment set forth above
with respect to any transactions occurring after the Closing Date, EBITDA shall
be $53,526,000, $51,605,000, $37,216,000 and $40,854,000 for the fiscal quarters
ended June 30, 2015, September 30, 2015, December 31, 2015, and March 31, 2016,
respectively. “ECF Percentage” has the meaning specified in Section 2.03(b)(i).
“ECF Period” has the meaning specified in Section 2.03(b)(i). “EEA Financial
Institution” means (a) any credit institution or investment firm established in
any EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent. “EEA Member Country” means
any of the member states of the European Union, Iceland, Liechtenstein, and
Norway. “EEA Resolution Authority” means any public administrative authority or
any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution. “Effective Yield” means, with respect to any term
loan facility or other term loans, as of any date of determination, the sum of
(i) the higher of (A) the Eurodollar Rate on such date for a deposit in Dollars
with a maturity of one month and (B) the Eurodollar Rate “floor,” if any, with
respect thereto as of such date, (ii) the - 22- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno038.jpg]
Applicable Rate (or other applicable margin) as of such date for Eurodollar Rate
Loans (or other loans that accrue interest by reference to a similar reference
rate) and (iii) the amount of OID and upfront fees thereon (converted to yield
assuming a four-year average life and without any present value discount), but
excluding the effect of any arrangement, structuring, syndication or other fees
payable in connection therewith that are not shared with all lenders or holders
of such term loan facility or other term loans; provided that the amounts set
forth in clauses (i) and (ii) above for any term loans that are not incurred
under this Agreement shall be based on the stated interest rate basis for such
term loans. “Eligible Assignee” means any Person that meets the requirements to
be an assignee under Sections 10.07(b)(iii) and (v) (subject to such consents,
if any, as may be required under Section 10.07(b)(iii)). “EMU” means economic
and monetary union as contemplated in the Treaty on European Union.
“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by any Loan
Party or any of its Subsidiaries (a) in the ordinary course of such Person’s
business or (b) as required in connection with a financing transaction or an
acquisition or disposition of real estate) or proceedings with respect to any
Environmental Liability (hereinafter “Claims”), including (i) any and all Claims
by governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any Environmental Law
and (ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief pursuant to
any Environmental Law. “Environmental Laws” means any and all applicable Laws
relating to pollution or the protection of the environment or, to the extent
relating to exposure to Hazardous Materials, human health. “Environmental
Liability” means any liability (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities) of any Loan Party or
any of its Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the Release or threatened Release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing. “Environmental Permit” means any permit, approval,
identification number, license or other authorization required under any
Environmental Law. “Equity Contribution” has the meaning specified in the
Preliminary Statements of this Agreement. “Equity Interests” means Capital Stock
and all warrants, options or other rights to acquire Capital Stock, but
excluding any debt security that is convertible into, or exchangeable for,
Capital Stock. “ERISA” means the Employee Retirement Income Security Act of
1974, as amended from time to time. “ERISA Affiliate” means any trade or
business (whether or not incorporated) that together with any Loan Party is
treated as a single employer within the meaning of Section 414(b) or (c) of the
Code or, solely for purposes of Section 412 of the Code, under Section 414(m) or
(o) of the Code or Section 4001 of ERISA. “ERISA Event” means (a) a Reportable
Event with respect to a Pension Plan; (b) a withdrawal by any Loan Party or any
of its respective ERISA Affiliates from a Pension Plan subject to Section 4063
of ERISA during a plan year in which it was a substantial employer (as defined
in Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
a termination under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by any Loan Party or any of its respective ERISA Affiliates from a
Multiemployer Plan, written notification of any Loan Party or any of its
respective ERISA Affiliates concerning the imposition of withdrawal liability or
written notification that a Multiemployer Plan is insolvent within the meaning
of Title IV of ERISA; (d) the filing under Section 4041(c) of ERISA of a notice
of intent to terminate a Pension Plan, the treatment of a Pension Plan or
Multiemployer Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of - 23- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno039.jpg]
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
the imposition of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan or Multiemployer Plan, other than for the
payment of plan contributions or PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Loan Party or any of its respective ERISA
Affiliates, (f) an event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (g) a failure to satisfy the
minimum funding standard (within the meaning of Section 302 of ERISA or Section
412 of the Code) with respect to a Pension Plan, whether or not waived; (h) the
application for a minimum funding waiver under Section 302(c) of ERISA with
respect to a Pension Plan; (i) the imposition of a lien under Section 303(k) of
ERISA or Section 412(c) of the Code with respect to any Pension Plan; (j) a
determination that any Pension Plan is in “at risk” status (within the meaning
of Section 303 of ERISA or Section 430 of the Code); or (k) the occurrence of a
nonexempt prohibited transaction with respect to any Pension Plan maintained or
contributed to by any Loan Party or any of their respective ERISA Affiliates
(within the meaning of Section 4975 of the Code or Section 406 of ERISA) which
could reasonably be expected to result in liability to any Loan Party. “euro”
means the single currency of participating member states of the EMU. “Eurodollar
Rate” means: (a) for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which comparable or successor rate is approved by
the Administrative Agent, as published by Bloomberg (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and (b) for any interest calculation
with respect to a Base Rate Loan on any date, the rate per annum equal to LIBOR,
at or about 11:00 a.m., London time determined two Business Days prior to such
date for Dollar deposits with a term of one month commencing that day; and (c)
if the Eurodollar Rate shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement; provided that, if negative, the LIBOR Rate shall
be deemed to be 0.00%; provided, further, that in no event shall the Eurodollar
Rate for the Loans be less than 1.00%the Eurodollar Rate as determined above
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement. “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor person), as
in effect from time to time. “Eurodollar Rate Loan” means a Loan that bears
interest at a rate based on clause (a) of the definition of Eurodollar Rate.
“Event of Default” has the meaning specified in Section 8.01. “Excess Cash Flow”
means, for any ECF Period, an amount equal to the excess of: (a) the sum,
without duplication, of: (i) Consolidated Net Income of Holdings for such
period, (ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income, but excluding any such non-cash charges representing an
accrual or reserve for potential cash items in - 24- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno040.jpg]
any future period and excluding amortization of a prepaid cash item that was
paid (or required to have been paid) in a prior period, (iii) decreases in
Consolidated Working Capital for such period (other than any such decreases (A)
arising from acquisitions or Dispositions by Holdings and the Restricted
Subsidiaries completed during such period, (B) the application of purchase
accounting), (C) the effect of reclassification during such period between
Consolidated Current Assets and long-term assets and Consolidated Current
Liabilities and long-term liabilities (with a corresponding restatement to the
prior period to give effect to such reclassification) and (D) the effect of any
fluctuations in the amount of accrued and contingent obligations in respect of
any Hedging Obligations); (iv) an amount equal to the aggregate net non-cash
loss on Dispositions by Holdings and the Restricted Subsidiaries during such
period (other than Dispositions in the ordinary course of business) to the
extent deducted in arriving at such Consolidated Net Income, (v) the amount
deducted as tax expense in determining Consolidated Net Income to the extent in
excess of cash taxes paid in such period, and (vi) cash receipts in respect of
Hedging Obligations during such ECF Period to the extent not otherwise included
in such Consolidated Net Income; over (b) the sum, without duplication, of: (i)
an amount equal to the amount of all non-cash credits, gains and income included
in arriving at such Consolidated Net Income (but excluding any non-cash credit
to the extent representing the reversal of an accrual or reserve described in
clause (a)(ii) above) and cash charges excluded by virtue of clauses (1) through
(16) of the definition of “Consolidated Net Income”, (ii) without duplication of
amounts deducted pursuant to clause (xi) below in prior ECF Periods, the amount
of Capital Expenditures or acquisitions of intellectual property accrued or made
in cash during such period to the extent financed with (A) internally generated
funds or (B) the proceeds of extensions of credit under the ABL Facility or any
other revolving credit facility, in each case, of Holdings or the Restricted
Subsidiaries, (iii) the aggregate amount of all principal payments and purchases
of Indebtedness of Holdings and the Restricted Subsidiaries (including (A) the
principal component of payments in respect of Capitalized Lease Obligations and
(B) the amount of repayments of Loans pursuant to Section 2.05 and any mandatory
prepayment of the ABL Facility or Loans pursuant to Section 2.03(b)(ii) to the
extent required due to a Disposition or casualty event that resulted in an
increase to such Consolidated Net Income and not in excess of the amount of such
increase, but excluding (X) all other prepayments of the ABL Facility or of the
Loans), (Y) all prepayments in respect of any other revolving credit facility,
except, in the case of clause (Y), to the extent there is an equivalent
permanent reduction in commitments thereunder and (Z) payments of any
Subordinated Indebtedness, except to the extent permitted to be paid pursuant to
Section 7.12(a)) made during such period, in each case except to the extent
financed with the proceeds of other Indebtedness of Holdings or the Restricted
Subsidiaries, (iv) an amount equal to the aggregate net non-cash gain on
Dispositions by Holdings and the Restricted Subsidiaries during such period
(other than Dispositions in the ordinary course of business) to the extent
included in arriving at such Consolidated Net Income and the net cash loss on
Dispositions to the extent otherwise added to arrive at Consolidated Net Income,
- 25- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno041.jpg]
(v) increases in Consolidated Working Capital for such period (other than any
such increases (A) arising from acquisitions or Dispositions by Holdings and the
Restricted Subsidiaries completed during such period, (B) the application of
purchase accounting), (C) the effect of reclassification during such period
between Consolidated Current Assets and long-term assets and Consolidated
Current Liabilities and long-term liabilities (with a corresponding restatement
to the prior period to give effect to such reclassification) and (D) the effect
of any fluctuations in the amount of accrued and contingent obligations in
respect of any Hedging Obligations), (vi) cash payments by Holdings and the
Restricted Subsidiaries during such period in respect of long-term liabilities
of Holdings and the Restricted Subsidiaries (other than Indebtedness) to the
extent such payments are not expensed during such period or are not deducted in
calculating Consolidated Net Income, (vii) without duplication of amounts
deducted pursuant to clauses (viii) and (xi) below or in prior ECF Periods, the
amount of Investments made pursuant to clauses (3), (12), (14), (24) and (25) of
the definition of Permitted Investments and acquisitions made during such period
(or after such period, but prior to the date that such payments are required to
be made under Section 2.03(b)(i)) to the extent that such Investments and
acquisitions were financed with (A) internally generated cash flow or (B) the
proceeds of extensions of credit under the ABL Facility or any other revolving
credit facility, in each case, of Holdings or the Restricted Subsidiaries and
not made in reliance on any basket calculated by reference to the Available
Amount, (viii) the amount of Restricted Payments paid during such period
pursuant to Sections 7.06(4), (5), (6)(c), (7), (12), (17) and (18), in each
case to the extent such Restricted Payments were financed with internally
generated cash flow of Holdings and the Restricted Subsidiaries, (ix) the
aggregate amount of expenditures actually made by Holdings and the Restricted
Subsidiaries from internally generated cash flow of Holdings and the Restricted
Subsidiaries during such period (including expenditures for the payment of
financing fees) to the extent that such expenditures are not expensed during
such period or are not deducted in calculating Consolidated Net Income, (x) the
aggregate amount of any premium, make-whole or penalty payments actually paid in
cash by Holdings and the Restricted Subsidiaries during such period that are
made in connection with any prepayment of Indebtedness to the extent such
payments are not expensed during such period or are not deducted in calculating
Consolidated Net Income and such payments reduced Excess Cash Flow pursuant to
clause (b)(iii) above or reduced the mandatory prepayment required by Section
2.03(b)(i), (xi) without duplication of amounts deducted from Excess Cash Flow
in prior periods, the aggregate consideration required to be paid in cash by
Holdings or any of the Restricted Subsidiaries pursuant to binding contracts
(the “Contract Consideration”) entered into prior to or during such period
relating to Permitted Acquisitions (or other similar Investment not prohibited
hereunder), Capital Expenditures or acquisitions of intellectual property to be
consummated or made during the period of four consecutive fiscal quarters of
Holdings following the end of such period; provided that, to the extent the
aggregate amount of internally generated cash flow actually utilized to finance
such Permitted Acquisitions (or other similar Investment not prohibited
hereunder), Capital Expenditures or acquisitions of intellectual property during
such period of four consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such period of four consecutive fiscal quarters,
(xii) the amount of cash taxes (including penalties and interest) paid or tax
reserves set aside or payable (without duplication) in such period to the extent
they exceed the amount of tax expense deducted in determining Consolidated Net
Income for such period, - 26- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno042.jpg]
(xiii) cash expenditures in respect of Hedging Obligations during such ECF
Period to the extent not deducted in arriving at such Consolidated Net Income,
and (xiv) any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
Investment, Disposition, incurrence or repayment of Indebtedness, issuance of
Equity Interests, refinancing transaction or amendment or modification of any
debt instrument (including any amendment or other modification of this Agreement
or the ABL Facility) and including, in each case, any such transaction
consummated prior to the Closing Date and any such transaction undertaken but
not completed, and any charges or non-recurring merger costs incurred during
such period as a result of any such transaction, in each case whether or not
successful. “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the SEC promulgated thereunder.
“Excluded Contribution” means net cash proceeds, marketable securities or
Qualified Proceeds received by Holdings after the Closing Date from (1)
contributions to its common equity capital; and (2) the sale (other than to a
Subsidiary of Holdings or to any management equity plan or stock option plan or
any other management or employee benefit plan or agreement of Holdings) of
Capital Stock (other than Disqualified Stock and Designated Preferred Stock) of
Holdings; in each case designated as Excluded Contributions pursuant to an
Officer’s Certificate executed by the principal financial officer of Holdings on
the date such capital contributions are made or the date such Equity Interests
are sold, as the case may be, which are Not Otherwise Applied. “Excluded Equity”
means Equity Interests (i) of any Unrestricted Subsidiary, (ii) of any
Subsidiary acquired pursuant to a Permitted Acquisition subject to assumed
Indebtedness permitted pursuant to clause (25) of the definition of “Permitted
Indebtedness” if such Equity Interests are pledged and/or mortgaged as security
for such Indebtedness permitted pursuant to clause (9) of the definition of
“Permitted Liens” and if and for so long as the terms of such Indebtedness
validly prohibit the creation of any other Lien on such Equity Interests and
such prohibition is not incurred in contemplation of such acquisition, (iii)
constituting Voting Stock of any Foreign Subsidiary or Domestic Foreign Holding
Company, in each case of the Borrower or a Domestic Subsidiary of the Borrower
and not otherwise constituting Excluded Equity, in excess of 65% of the issued
and outstanding Voting Stock of each such Foreign Subsidiary or Domestic Foreign
Holding Company, (iv) of any Subsidiary with respect to which the Administrative
Agent and the Borrower have determined in their reasonable judgment and agreed
in writing that the costs of providing a pledge of such Equity Interests or
perfection thereof is excessive in view of the benefits to be obtained by the
Secured Parties therefrom, (v) of any captive insurance companies,
not-for-profit Subsidiaries or special purpose entities, (vi) to the extent
requiring the consent of one or more third parties (that are not Holdings or its
Subsidiaries) or prohibited by the terms of any applicable organizational
documents, joint venture agreement or shareholders’ agreement after giving
effect to the anti-assignment provisions of the Uniform Commercial Code and
other applicable Laws, Equity Interests in any Person other than wholly-owned
Restricted Subsidiary that is a Material Subsidiary and (vii) constituting
margin stock. “Excluded Property” means (i) any fee-owned real property that is
not a Material Real Property and any leasehold interests in real property (it
being understood that no action shall be required with respect to creation or
perfection of security interests with respect to such leases, including to
obtain landlord waivers, estoppels or collateral access letters), (ii) (A) motor
vehicles and other assets subject to certificates of title to the extent a Lien
thereon cannot be perfected by the filing of a Uniform Commercial Code financing
statement, (B) letter of credit rights to the extent a Lien thereon cannot be
perfected by the filing of a Uniform Commercial Code financing statement and (C)
commercial tort claims having a value less than $5,000,000 (to the extent a Lien
thereon cannot be perfected by the filing of a Uniform Commercial Code financing
statement), (iii) assets for which a pledge thereof or a security interest
therein is prohibited by applicable Laws after giving effect to the
anti-assignment provisions of the - 27- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno043.jpg]
Uniform Commercial Code and other applicable Laws, (iv) any lease, license or
other agreement, or any property subject to a purchase money security interest,
Capitalized Lease Obligation or similar arrangement, in each case to the extent
permitted under the Loan Documents, to the extent that a pledge thereof or a
security interest therein would violate or invalidate such lease, license or
agreement, purchase money, Capitalized Lease or similar arrangement, or create a
right of termination in favor of any other party thereto (other than a Borrower
or a Guarantor) after giving effect to the applicable anti-assignment clauses of
the Uniform Commercial Code and applicable Laws, other than the proceeds and
receivables thereof the assignment of which is expressly deemed effective under
applicable Laws notwithstanding such prohibition, (v) assets for which a pledge
thereof or a security interest therein would result in a material adverse tax
consequence as reasonably determined by the Borrower (in consultation with (but
without the consent of) the Administrative Agent), (vi) assets for which the
Administrative Agent and the Borrower have determined in their reasonable
judgment and agreed in writing that the cost of creating or perfecting such
pledges or security interests therein would be excessive in view of the benefits
to be obtained by the Lenders therefrom, (vii) any intent-to-use trademark
application in the United States prior to the filing of a “Statement of Use” or
“Amendment to Allege Use” with respect thereto, to the extent, if any, that, and
solely during the period, if any, in which, the grant, attachment, or
enforcement of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark application under applicable
federal law and (viii) Excluded Equity. “Excluded Subsidiary” means (a) each
Subsidiary listed on Schedule 1.01D hereto, (b) any Subsidiary that is not a
wholly owned Subsidiary of the Borrower or a Guarantor, (c) any Domestic
Subsidiary of a Foreign Subsidiary that is a CFC, (d) any Domestic Foreign
Holding Company, (e) any Restricted Subsidiary acquired pursuant to a Permitted
Acquisition that, at the time of such Permitted Acquisition (or other Investment
not prohibited hereunder), has assumed secured Indebtedness not incurred in
contemplation of such Permitted Acquisition (or other Investment not prohibited
hereunder) and each Restricted Subsidiary thereof that guarantees such
Indebtedness to the extent such secured Indebtedness prohibits such Subsidiary
from becoming a Guarantor, (f) [reserved], (g) any Subsidiary that is prohibited
by applicable Law or by any contractual obligation existing on the Closing Date
or at the time such Restricted Subsidiary is acquired (and not entered into in
contemplation of such acquisition), as applicable, from guaranteeing the
Obligations or which would require governmental (including regulatory) consent,
approval, license or authorization to provide a Guarantee unless such consent,
approval, license or authorization has been received, (h) captive insurance
companies, (i) any special purpose entity, (j) any special purpose
securitization vehicle (or similar entity), including any Securitization
Subsidiary, (k) any Subsidiary that is a not-for-profit organization, (l) any
other Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed in writing by notice to the Borrower), the cost
or other consequences (including any adverse tax consequences) of providing the
Guaranty shall be excessive in view of the benefits to be obtained by the
Lenders therefrom, (m) each Immaterial Subsidiary and (n) each Unrestricted
Subsidiary. “Excluded Taxes” means, with respect to each Agent and each Lender,
(i) any tax on such Agent’s or Lender’s net income or profits (or franchise tax
in lieu of such tax on net income or profits) imposed by a jurisdiction as a
result of such Agent or Lender being organized or having its principal office or
applicable Lending Office located in such jurisdiction or as a result of any
other present or former connection between such Agent or Lender and the
jurisdiction (including as a result of such Agent or Lender carrying on a trade
or business, having a permanent establishment or being a resident for tax
purposes in such jurisdiction, other than a connection arising solely from such
Agent or Lender having executed, delivered, enforced, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to, or
enforced, any Loan Documents), (ii) any branch profits tax under Section 884(a)
of the Code, or any similar tax, imposed by any other jurisdiction described in
(i), (iii) other than any Foreign Lender becoming a party hereto pursuant to a
Borrower’s request under Section 3.07, any U.S. federal withholding tax that is
imposed on amounts payable to a Foreign Lender pursuant to a Law in effect at
the time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) (or where the Foreign Lender is a partnership for U.S. federal income
tax purposes, pursuant to a law in effect on the later of the date on which such
Foreign Lender becomes a party hereto or the date on which the affected partner
becomes a partner of such Foreign Lender), except, in the case of a Foreign
Lender that designates a new Lending Office or is an assignee, to the extent
that such Foreign Lender (or its assignor, if any) was entitled, immediately
prior to the time of designation of a new Lending Office (or assignment), to
receive additional amounts from a Loan Party with respect to such U.S. federal
withholding tax pursuant to Section 3.01, (iv) any withholding tax attributable
to a Lender’s failure to comply with Section 3.01(c), (v) any U.S. - 28- Exhibit
10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno044.jpg]
federal withholding tax imposed under FATCA and (vi) any interest, additions to
taxes and penalties with respect to any taxes described in clauses (i) through
(v) of this definition. “Extended Loans” has the meaning specified in Section
2.14(a). “Extending Lender” has the meaning specified in Section 2.14(a).
“Extension” has the meaning specified in Section 2.14(a). “Extension Offer” has
the meaning specified in Section 2.14(a). “Facility” means the Initial Term
Loans, Term LoansB Facility, any Extended Loans, any Incremental Loans, any
Replacement Loans or any Other Loans, as the context may require. “FATCA” means
Sections 1471 through 1474 of the Code as in effect on the date hereof or any
successor provision that is substantively comparable (and, in each case, any
regulations promulgated thereunder or official interpretations thereof), any
agreements entered into pursuant to Section 1471(b)(1) of the Code, any
intergovernmental agreements entered into in connection with the implementation
of such Sections of the Code and any fiscal or regulatory legislation, rules or
practices adopted pursuant to such intergovernmental agreement. “fair market
value” means, with respect to any asset or liability, the fair market value of
such asset or liability as determined by Holdings in good faith. “FCPA” means
the United States Foreign Corrupt Practices Act of 1977, as amended. “Federal
Funds Rate”means, for any day, the rate per annum equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day; provided that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Administrative Agent on such day on such transactions as determined
by the Administrative Agent. If the Federal Funds Rate is less than zero, it
shall be deemed to be zero hereunder. “Fee Letter” means the letter, dated as of
March 21, 2016, by and among Merger Sub 3, Bank of America, N.A., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Jefferies Finance LLC, Deutsche Bank AG New
York Branch and Deutsche Bank Securities Inc., as amended, supplemented or
otherwise modified from time to time. “First Lien Intercreditor Agreement” means
a “pari passu” intercreditor agreement among the Collateral Agent and one or
more Senior Representatives for holders of Permitted Additional Pari Debt or any
Refinancing Indebtedness in respect of any of the foregoing substantially in the
form of Exhibit H-2, with such changes thereto as are reasonably satisfactory to
the Collateral Agent. “First Lien Senior Secured Net Leverage Ratio” means, with
respect to any Test Period, the ratio of (a) the Consolidated Total Indebtedness
(excluding unsecured Indebtedness and Indebtedness that is secured on a junior
priority basis to the Obligations but including the ABL Facility and any
Revolving Commitment Increase) of Holdings and its Restricted Subsidiaries as of
the day of such Test Period to (b) EBITDA of Holdings and its Restricted
Subsidiaries for such Test Period. “Fixed Charge Coverage Ratio” means, with
respect to Holdings and the Restricted Subsidiaries for any period, the ratio of
(a) EBITDA of Holdings and the Restricted Subsidiaries for such Test Period to
(b) the Fixed Charges of Holdings and the Restricted Subsidiaries for such Test
Period. “Fixed Charges” means, with respect to any Person for any period, the
sum of, without duplication: - 29- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno045.jpg]
(1) Consolidated Interest Expense of such Person for such period paid in cash;
(2) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Preferred Stock during such period; and (3)
all dividends or other distributions paid or accrued (excluding items eliminated
in consolidation) on any series of Disqualified Stock during such period. “Flood
Insurance Laws” means, collectively, (i) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto. “Foreign Casualty Event” has the meaning specified in
Section 2.03(b)(v). “Foreign Disposition” has the meaning specified in Section
2.03(b)(v). “Foreign Lender” means a Lender that is not a U.S. Person. “Foreign
Plan” means any material employee benefit plan, program or agreement maintained
or contributed to by, or entered into with, a Loan Party with respect to
employees employed outside the United States (other than benefit plans, programs
or agreements that are mandated by applicable Laws). “Foreign Subsidiary” means
any Subsidiary of the Borrower that is not a Domestic Subsidiary. “Foreign
Subsidiary Total Assets” means the total assets of the Foreign Subsidiary or
Subsidiaries that are not Guarantors, as determined in accordance with GAAP in
good faith by Holdings, without intercompany eliminations between such Foreign
Subsidiaries and Holdings and its other Subsidiaries. “FRB” means the Board of
Governors of the Federal Reserve System of the United States. “Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course. “Funded Debt” means all Indebtedness of the
Borrower and the Restricted Subsidiaries for borrowed money that matures more
than one year from the date of its creation or matures within one year from such
date that is renewable or extendable, at the option of such Person, to a date
more than one year from such date or arises under a revolving credit or similar
agreement that obligates the lender or lenders to extend credit during a period
of more than one year from such date, including Indebtedness in respect of the
Loans. “GAAP” means generally accepted accounting principles in the United
States, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof (including through the
adoption of IFRS) on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof
(including through the adoption of IFRS), then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. “Governmental
Authority” means the government of the United States or any other nation, or of
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative - 30- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno046.jpg]
powers or functions of or pertaining to government (including any supra-national
bodies such as the European Union or the European Central Bank). “Granting
Lender” has the meaning specified in Section 10.07(g). “guarantee” means a
guarantee (other than by endorsement of negotiable instruments for collection in
the ordinary course of business), direct or indirect, in any manner (including
letters of credit and reimbursement agreements in respect thereof), of all or
any part of any Indebtedness or other obligations. “Guarantee” means, as to any
Person, without duplication, (a) any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other monetary obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other monetary obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or monetary other obligation of the payment or performance of
such Indebtedness or other monetary obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other monetary obligation, or (iv)
entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or monetary other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning. “Guarantors” has the meaning specified in the
definition of “Collateral and Guarantee Requirement”. For avoidance of doubt,
the Borrower may cause any Restricted Subsidiary that is a Domestic Subsidiary
and not a Guarantor to Guarantee the Obligations by causing such Restricted
Subsidiary to execute a joinder to the Guaranty in form and substance reasonably
satisfactory to the Administrative Agent, and any such Restricted Subsidiary
shall be a Guarantor hereunder for all purposes. “Guaranty” means (a) the
guaranty made by Holdings and the other Guarantors in favor of the
Administrative Agent on behalf of the Secured Parties pursuant to clause (b) of
the definition of “Collateral and Guarantee Requirement,” substantially in the
form of Exhibit E and (b) each other guaranty and guaranty supplement delivered
pursuant to Section 6.11. “Hazardous Materials” means all explosive or
radioactive substances or wastes, and all other substances, wastes, pollutants
and contaminants and chemicals in any form including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas and infectious or medical wastes, to the extent any of the
foregoing are regulated pursuant to any Environmental Law due to their
hazardous, toxic, dangerous or deleterious properties or characteristics. “Hedge
Bank” means any Person that is an Agent, a Lender, a Joint Bookrunner or an
Affiliate of any of the foregoing on the Closing Date or at the time it enters
into a Secured Hedge Agreement, in its capacity as a party thereto, whether or
not such Person subsequently ceases to be an Agent, a Lender, a Joint Bookrunner
or an Affiliate of any of the foregoing. - 31- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno047.jpg]
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contract, currency swap
agreement or similar agreement or other derivative (including equity derivative
agreements) for the purpose of transferring or mitigating interest rate,
currency, commodity risks or equity risks either generally or under specific
contingencies. “Holdings” has the meaning specified in the introductory
paragraph to this Agreement. “Identified Participating Lenders” has the meaning
specified in Section 2.03(a)(iv)(C)(3). “Identified Qualifying Lender” has the
meaning specified in Section 2.03(a)(iv)(D)(3). “IFRS” means international
accounting standards within the meaning of the IAS Regulation 1606/2002 to the
extent applicable to the relevant financial statements. “Immaterial Subsidiary”
means, at any date of determination, each Restricted Subsidiary of the Borrower
that is not a Material Subsidiary. “Immediate Family Members” means, with
respect to any individual, such individual’s child, stepchild, grandchild or
more remote descendant, parent, stepparent, grandparent, spouse, former spouse,
qualified domestic partner, sibling, mother-in-law, father-in-law, son-in-law
and daughter-in-law (including adoptive relationships) and any trust,
partnership or other bona fide estate-planning vehicle the only beneficiaries of
which are any of the foregoing individuals or any private foundation or fund
that is controlled by any of the foregoing individuals or any donor-advised fund
of which any such individual is the donor. “Incremental Amendment” has the
meaning specified in Section 2.12(b). “Incremental Loans” has the meaning
specified in Section 2.12(a). “Indebtedness” means, with respect to any Person,
without duplication: (1) any indebtedness (including principal and premium) of
such Person, whether or not contingent: (a) in respect of borrowed money; (b)
evidenced by bonds, notes, debentures or similar instruments or letters of
credit or bankers’ acceptances (or, without duplication, reimbursement
agreements in respect thereof); (c) representing the balance deferred and unpaid
of the purchase price of any property (including Capitalized Lease Obligations)
due more than twelve months after such property is acquired, except (i) any such
balance that constitutes an obligation in respect of a commercial letter of
credit, a trade payable or similar obligation to a trade creditor, in each case
accrued in the ordinary course of business and (ii) any earn-out obligations
until such obligation becomes a liability on the balance sheet of such Person in
accordance with GAAP and if not paid after becoming due and payable; or (d)
representing the net obligations under any Hedging Obligations; if and to the
extent that any of the foregoing Indebtedness (other than letters of credit and
Hedging Obligations) would appear as a liability upon a balance sheet (excluding
the footnotes thereto) of such Person prepared in accordance with GAAP; provided
that Indebtedness of any direct or indirect parent of Holdings appearing upon
the balance sheet of Holdings solely by reason of push-down accounting under
GAAP shall be excluded; - 32- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno048.jpg]
(2) to the extent not otherwise included, any obligation by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the obligations of
the type referred to in clause (1) of a third Person (whether or not such items
would appear upon the balance sheet of the such obligor or guarantor), other
than by endorsement of negotiable instruments for collection in the ordinary
course of business; and (3) to the extent not otherwise included, the
obligations of the type referred to in clause (1) of a third Person secured by a
Lien on any asset owned by such first Person, whether or not such Indebtedness
is assumed by such first Person; provided that notwithstanding the foregoing,
Indebtedness shall be deemed not to include (a) Contingent Obligations incurred
in the ordinary course of business, (b) obligations under or in respect of
Qualified Securitization Facilities or (c) any obligations under the Tax
Receivable Agreement. “Indemnified Liabilities” has the meaning specified in
Section 10.05. “Indemnitees” has the meaning specified in Section 10.05.
“Information” has the meaning specified in Section 10.08. “Initial Term
Commitment” means, as to each Lender as of the Closing Date, its obligation to
make an Initial Term Loan to the Borrower hereunder on the Closing Date,
expressed as an amount representing the maximum principal amount of the Initial
Term Loan to be made by such Lender under this Agreement, as such commitment may
be (a) reduced from time to time pursuant to Section 2.04 and (b) reduced or
increased from time to time pursuant to (i) assignments by or to such Lender
pursuant to an Assignment and Assumption, (ii) an Incremental Amendment or (iii)
a Refinancing Amendment as of the Closing Date. The initial amount of each
Lender’s Initial Term Commitment as of the Closing Date is set forth on Schedule
2.01 under the caption “Initial Term Commitment” or, otherwise, in the
Assignment and Assumption, Incremental Amendment or Refinancing Amendment
pursuant to which such Lender shall have assumed its Initial Term Commitment, as
the case may be. The initial aggregate amount of the Initial Term Commitments
ison the Closing Date was $655,000,000. “Initial Term Lender” means, at any
time, any Lender that hashad an Initial Term Commitment or an Initial Term Loan
at such time. “Initial Term Loan” means a Loan made pursuant to Section
2.01(a)all Loans outstanding under this Agreement immediately prior to the
Amendment No. 1 Effective Date. “Intellectual Property Security Agreements” has
the meaning specified in the Security Agreement. “Intercreditor Agreements”
means the ABL Intercreditor Agreement, the First Lien Intercreditor Agreement,
if any, and the Junior Lien Intercreditor Agreement, if any. “Interest Payment
Date” means, (a) as to any Loan of any Class other than a Base Rate Loan, the
last day of each Interest Period applicable to such Loan and the applicable
Maturity Date of the Loans of such Class; provided that if any Interest Period
for a Eurodollar Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan of any Class, the last
Business Day of each January, April, July and October and the applicable
Maturity Date of the Loans of such Class; provided that the Amendment No. 1
Effective Date shall be an Interest Payment Date for all Initial Term Loans
(including Converted Initial Term Loans). “Interest Period” means, as to each
Eurodollar Rate Loan, the period commencing on the date such Eurodollar Rate
Loan is disbursed or converted to or continued as a Eurodollar Rate Loan and
ending on the date one, two, three or six months thereafter (or, with respect to
the initial Interest Periods for the Term B Loans, the periods set forth in
Section 2.01(a)), or to the extent consented to by each applicable Lender,
twelve months (or such period of less than one month as may be consented to by
each applicable Lender), as selected by the Borrower in its Committed Loan
Notice; provided that: - 33- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno049.jpg]
(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day; (b) any Interest Period (other
than an Interest Period having a duration of less than one month) that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and (c) no Interest Period shall extend beyond the
applicable Maturity Date for the Class of Loans of which such Eurodollar Rate
Loan is a part. “Investments” means, with respect to any Person, all investments
by such Person in other Persons (including Affiliates) in the form of loans
(including guarantees), advances or capital contributions (excluding accounts
receivable, trade credit, advances to customers and distributors, commission,
travel and similar advances to employees, directors, officers, managers,
distributors and consultants in each case made in the ordinary course of
business), purchases or other acquisitions for consideration of Indebtedness,
Equity Interests or other securities issued by any other Person and investments
that are required by GAAP to be classified on the balance sheet (excluding the
footnotes) of Holdings in the same manner as the other investments included in
this definition to the extent such transactions involve the transfer of cash or
other property. For purposes of the definition of “Unrestricted Subsidiary” and
Section 7.02: (1) “Investments” shall include the portion (proportionate to
Holdings’ equity interest in such Subsidiary) of the fair market value of the
net assets of a Subsidiary of Holdings at the time that such Subsidiary is
designated an Unrestricted Subsidiary; provided that upon a redesignation of
such Subsidiary as a Restricted Subsidiary, Holdings shall be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to: (a) Holdings’ “Investment” in such Subsidiary at the time of
such redesignation; less (b) the portion (proportionate to Holdings’ Equity
Interest in such Subsidiary) of the fair market value of the net assets of such
Subsidiary at the time of such redesignation; and (2) any property transferred
to or from an Unrestricted Subsidiary shall be valued at its fair market value
at the time of such transfer. The amount of any Investment outstanding at any
time shall be the original cost of such Investment, reduced by any dividend,
distribution, interest payment, return of capital, repayment or other amount
received in cash by Holdings or a Restricted Subsidiary in respect of such
Investment. “Investment Grade Rating” means a rating equal to or higher than
Baa3 (or the equivalent) by Moody’s and BBB- (or the equivalent) by S&P or, if
the applicable instrument or Person is not then rated by Moody’s or S&P, an
equivalent rating by any other Rating Agency. “Investment Grade Securities”
means: (1) securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality thereof (other than
Cash Equivalents); (2) debt securities or debt instruments with an Investment
Grade Rating, but excluding any debt securities or instruments constituting
loans or advances among Holdings and its Subsidiaries; (3) investments in any
fund that invests exclusively in investments of the type described in clauses
(1) and (2) which fund may also hold immaterial amounts of cash pending
investment or distribution; and - 34- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno050.jpg]
(4) corresponding instruments in countries other than the United States
customarily utilized for high quality investments. “Investors” means (a) the
Sponsor, (b) TPG and (c) the Management Stockholders. “IP Rights” has the
meaning specified in Section 5.15. “IRS” means Internal Revenue Service of the
United States. “Joint Bookrunner” means each of Bank of America (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date hereof), Jefferies Finance LLC
and Deutsche Bank Securities Inc. “Junior Financing” has the meaning specified
in Section 7.12(a)(i). “Junior Financing Documentation” means any documentation
governing any Junior Financing. “Junior Lien Intercreditor Agreement” means a
“junior lien” intercreditor agreement among the Collateral Agent (and, if
applicable, one or more Senior Representatives for holders of Permitted
Additional Pari Debt) and one or more Senior Representatives for holders of
Permitted Junior Priority Debt and/or Other Junior Secured Debt or any
Refinancing Indebtedness in respect of any of the foregoing substantially in the
form of Exhibit H-3, with such changes thereto as are reasonably satisfactory to
the Collateral Agent. “Latest Maturity Date” means, at any date of
determination, the latest maturity or expiration date applicable to any Loan or
Commitment hereunder at such time, including the latest maturity or expiration
date of any Incremental Loan, any Other Loan or any Extended Loan, in each case
as extended in accordance with this Agreement from time to time. “Laws” means,
collectively, all international, foreign, federal, state and local statutes,
treaties, rules, guidelines, regulations, ordinances, codes and administrative
or judicial precedents or authorities and executive orders, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.
“LCA Election” has the meaning specified in Section 1.08. “LCA Test Date” has
the meaning specified in Section 1.08. “Lender” has the meaning specified in the
introductory paragraph to this Agreement and their respective successors and
assigns as permitted hereunder, each of which is referred to herein as a
“Lender”. For avoidance of doubt, each Additional Lender is a Lender to the
extent any such Person has executed and delivered a Refinancing Amendment or an
Incremental Amendment, as the case may be, and to the extent such Refinancing
Amendment or Incremental Amendment shall have become effective in accordance
with the terms hereof and thereof, and each Extending Lender shall continue to
be a Lender. Schedule 2.01 sets forth the name of, as of the Closing Date, each
Initial Term Lender. “Lending Office” means, as to any Lender, the office or
offices of such Lender described as such in such Lender’s Administrative
Questionnaire, or such other office or offices as a Lender may from time to time
notify the Borrower and the Administrative Agent. “LIBOR” has the meaning
specified in the definition of “Eurodollar Rate”. “Lien” means, with respect to
any asset, any mortgage, lien (statutory or otherwise), pledge, hypothecation,
charge, security interest, preference, priority or encumbrance of any kind in
respect of such asset, whether or not - 35- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno051.jpg]
filed, recorded or otherwise perfected under applicable Law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction; provided that in
no event shall an operating lease be deemed to constitute a Lien. “Limited
Condition Acquisition” means any acquisition, including by way of merger, by the
Borrower or one or more of its Restricted Subsidiaries permitted pursuant to
this Agreement whose consummation is not conditioned upon the availability of,
or on obtaining, third party financing. “Loan” means an Initial Term Loan, Term
B Loan, Incremental Loan, Other Loan, Extended Loan or Replacement Loan. “Loan
Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) any
Refinancing Amendment, Incremental Amendment or Extension Offer, (d) the
Guaranty and (e) the Collateral Documents. “Loan Parties” means, collectively,
(a) Holdings, (b) Sub Holdco, (c) the Borrower and (d) each other Guarantor.
“Management Fee Agreement” means the management services agreement between
certain of the management companies associated with the Investors or their
advisors, if applicable, and the Borrower. “Management Stockholders” means the
members of management (and their Controlled Investment Affiliates and Immediate
Family Members) of Holdings (or its direct parent) who are holders of Equity
Interests of any direct or indirect parent companies of Holdings on the Closing
Date or will become holders of such Equity Interests in connection with the
Acquisition. “Margin Stock” has the meaning set forth in Regulation U of the
Board of Governors of the United States Federal Reserve System, or any successor
thereto. “Material Adverse Effect” means any event, circumstance or condition
that has had a materially adverse effect on (a) the business, operations,
assets, liabilities (actual or contingent) or financial condition of Holdings
and its Subsidiaries, taken as a whole, (b) the ability of the Loan Parties
(taken as a whole) to perform their respective payment obligations under any
Loan Document to which any of the Loan Parties is a party or (c) the rights and
remedies of the Lenders, the Collateral Agent or the Administrative Agent under
any Loan Document. “Material Domestic Subsidiary” means, (i) on the Closing Date
and until the first delivery of financial statements for any period ending after
the Closing Date pursuant to Section 6.01(a) or 6.01(b), each of the Borrower’s
Domestic Subsidiaries and (ii) at any date of determination following delivery
of any financial statements for any period ending after the Closing Date
pursuant to Section 6.01(a) or 6.01(b), each of Holdings’ Domestic Subsidiaries
(a) whose total assets at the date of the latest balance sheet date included in
the most recent financial statements delivered pursuant to Section 6.01(a) or
6.01(b) were equal to or greater than 2.5%of Total Assets at such date or (b)
whose gross revenues for the four fiscal quarter period ending on such date were
equal to or greater than 2.5% of the consolidated gross revenues of Holdings and
the Restricted Subsidiaries for the period of four fiscal quarters ending on
such date, in each case determined in accordance with GAAP; provided that if, at
any time and from time to time after the Closing Date, Domestic Subsidiaries
that are not Guarantors solely because they do not meet the thresholds set forth
in clauses (a) or (b) comprise in the aggregate more than 5.0% of Total Assets
as of the end of the most recently ended fiscal quarter of Holdings for which
financial statements have been delivered pursuant to Section 6.01 or more than
5.0% of the consolidated gross revenues of Holdings and the Restricted
Subsidiaries for the period of four consecutive fiscal quarters ending as of the
last day of such fiscal quarter, then the Borrower shall, not later than
forty-five (45) days after the date by which financial statements for such
quarter are required to be delivered pursuant to this Agreement (or such longer
period as the Administrative Agent may agree in its reasonable discretion), (i)
designate in writing to the Administrative Agent one or more of such Domestic
Subsidiaries as “Material Domestic Subsidiaries” to the extent required such
that the foregoing condition ceases to be true and (ii) comply with the
provisions of Section 6.11 applicable to such Subsidiary. - 36- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno052.jpg]
“Material Foreign Subsidiary” means, at any date of determination, each of
Holdings’ Foreign Subsidiaries (a) whose total assets at the date of the latest
balance sheet date included in the most recent financial statements delivered
pursuant to Section 6.01(a) or 6.01(b) were equal to or greater than 2.5% of
Total Assets at such date or (b) whose gross revenues for the period of four
fiscal quarters ending on such date were equal to or greater than 2.5% of the
consolidated gross revenues of Holdings and the Restricted Subsidiaries for such
period, in each case determined in accordance with GAAP (it being understood
that, as of the Closing Date, “Material Foreign Subsidiaries” means each of
Holdings’ Foreign Subsidiaries listed on Schedule 1.01C). “Material Real
Property” means any real property owned by any Loan Party with a cost or book
value in excess of $4,500,000. “Material Subsidiary” means any Material Domestic
Subsidiary or any Material Foreign Subsidiary. “Maturity Date” means (i) with
respect to the Initial Term B Loans, the date that is seven years after the
Closing Date, (ii) with respect to any tranche of Extended Loans, the final
maturity date as specified in the applicable Extension Offer accepted by the
respective Lender or Lenders, (iii) with respect to any Other Loans, the final
maturity date as specified in the applicable Refinancing Amendment and (iv) with
respect to any Incremental Loans, the final maturity date as specified in the
applicable Incremental Amendment; provided, in each case, that if such day is
not a Business Day, the applicable Maturity Date shall be the Business Day
immediately preceding such day. “Maximum Rate” has the meaning specified in
Section 10.10. “Maximum Tender Condition” has the meaning specified in Section
2.16(b). “Merger” has the meaning specified in the introductory paragraph of
this Agreement. “Merger Sub 1” has the meaning specified in the introductory
paragraph to this Agreement. “Merger Sub 2” means Neon Acquisition Company LLC,
a Delaware limited liability company. “Merger Sub 3” has the meaning specified
in the introductory paragraph to this Agreement. “Minimum Extension Condition”
has the meaning specified in Section 2.14(b). “Minimum Tender Condition” has the
meaning specified in Section 2.16(b). “Moody’s” means Moody’s Investors Service,
Inc. and any successor thereto. “Mortgage Policies” has the meaning specified in
Section 6.13(b)(iv). “Mortgaged Properties” means each Material Real Property
listed on Schedule 1.01B and after each other Material Real Property, if any,
that is subject to a Mortgage delivered pursuant to Section 6.11 or Section
6.13. “Mortgages” means collectively, the deeds of trust, trust deeds, hypothecs
and mortgages made by the Loan Parties in favor or for the benefit of the
Collateral Agent on behalf of the Lenders in form and substance reasonably
satisfactory to the Collateral Agent. “Multiemployer Plan” means any
multiemployer plan as defined in Section 4001(a)(3) of ERISA and subject to
Title IV of ERISA, to which any Loan Party or any of its respective ERISA
Affiliates makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions if a Loan
Party would have liability thereto. - 37- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno053.jpg]
“Net Cash Proceeds” means: (a) with respect to the Disposition of any asset by
Holdings or any of the Restricted Subsidiaries or any Casualty Event, the
excess, if any, of (i) the sum of actual cash proceeds received in connection
with such Disposition or Casualty Event (including any cash and Cash Equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received and, with respect to
any Casualty Event, any insurance proceeds or condemnation awards in respect of
such Casualty Event actually received by or paid to or for the account of the
Borrower or any of the Restricted Subsidiaries) over (ii) the sum of (A) the
principal amount, premium or penalty, if any, interest and other amounts on any
Indebtedness that is secured by the asset subject to such Disposition or
Casualty Event and required to be repaid in connection with such Disposition or
Casualty Event (other than Indebtedness under the Loan Documents, the ABL
Facility, the Credit Agreement Refinancing Indebtedness and Permitted Additional
Pari Debt), (B) the out-of-pocket fees and expenses (including attorneys’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
other customary expenses and brokerage, consultant and other customary fees)
actually incurred by the Borrower or such Restricted Subsidiary in connection
with such Disposition or Casualty Event (other than those payable to Holdings or
any Restricted Subsidiary), (C) taxes or distributions made pursuant to Section
7.06(12)(a) or Section 7.06(12)(b) paid or reasonably estimated to be payable in
connection therewith (including taxes imposed on the distribution or
repatriation of any such Net Cash Proceeds), (D) in the case of any Disposition
or Casualty Event by a non-wholly-owned Restricted Subsidiary, the pro rata
portion of the Net Cash Proceeds thereof (calculated without regard to this
clause (D)) attributable to minority interests and not available for
distribution to or for the account of Holdings or a wholly owned Restricted
Subsidiary as a result thereof, and (E) any reserve for adjustment in respect of
(x) the sale price of such asset or assets established in accordance with GAAP
and (y) any liabilities associated with such asset or assets and retained by
Holdings or any Restricted Subsidiary after such sale or other disposition
thereof, including pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such transaction, it being understood that “Net Cash
Proceeds” shall include the amount of any reversal (without the satisfaction of
any applicable liabilities in cash in a corresponding amount) of any reserve
described in this clause (E); provided that (x) no net cash proceeds calculated
in accordance with the foregoing realized in a single transaction or series of
related transactions shall constitute Net Cash Proceeds unless such net cash
proceeds shall exceed $15,000,000 and (y) no such net cash proceeds shall
constitute Net Cash Proceeds under this clause (a) in any fiscal year until the
aggregate amount of all such net cash proceeds in such fiscal year shall exceed
$30,000,000 (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Cash Proceeds under this clause (a)); and (b) (i) with
respect to the incurrence or issuance of any Indebtedness by Holdings or any
Restricted Subsidiary or any Permitted Equity Issuance by Holdings or any direct
or indirect parent of Holdings, the excess, if any, of (A) the sum of the cash
and Cash Equivalents received in connection with such incurrence or issuance
over (B) the investment banking fees, underwriting discounts, commissions, costs
and other out-of-pocket expenses and other customary expenses, incurred by
Holdings or such Restricted Subsidiary in connection with such incurrence or
issuance and (ii) with respect to any Permitted Equity Issuance by any direct or
indirect parent of Holdings, the amount of cash from such Permitted Equity
Issuance contributed to the capital of Holdings. “Net Income” means, with
respect to any Person, the net income (loss) of such Person, determined in
accordance with GAAP and before any reduction in respect of Preferred Stock
dividends. “Non-Consenting Lender” has the meaning specified in Section 3.07.
“Non-Excluded Taxes” means all Taxes other than Excluded Taxes and Other Taxes.
“Not Otherwise Applied” means, with reference to any amount of proceeds of any
transaction or event, that such amount was not previously (and is not
concurrently being) applied in determining the permissibility of any - 38-
Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno054.jpg]
other transaction under the Loan Documents where such permissibility was or is
(or may have been) contingent on receipt of such amount or utilization of such
amount for a specified purpose. “Note” means a promissory note of the Borrower
payable to any Lender or its registered assigns, in substantially the form of
Exhibit B hereto with appropriate insertions, evidencing the aggregate
Indebtedness of the Borrower to a Lender resulting from any Class of Loans made
by such Lender. “Obligations” means all (a) advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Commitment, Loan, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, (b) obligations of any Loan Party arising under any Secured
Hedge Agreement and (c) Cash Management Obligations. Without limiting the
generality of the foregoing, the Obligations of the Loan Parties under the Loan
Documents (and any of their Subsidiaries to the extent they have obligations
under the Loan Documents) include the obligation (including guarantee
obligations) to pay principal, interest, reimbursement obligations, charges,
expenses, fees, Attorney Costs, indemnities and other amounts payable by any
Loan Party under any Loan Document. “OFAC” means the Office of Foreign Assets
Control of the U.S. Treasury Department. “Offered Amount” has the meaning
specified in Section 2.03(a)(iv)(D)(1). “Offered Discount” has the meaning
specified in Section 2.03(a)(iv)(D)(1). “OID” means original issue discount.
“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity. “Other Applicable ECF” means Excess Cash Flow or a
comparable measure as determined in accordance with the documentation governing
Other Applicable Indebtedness. “Other Applicable Indebtedness” has the meaning
specified in Section 2.03(b)(ii)(A). “Other Junior Secured Debt” means
Indebtedness that is permitted by clause (13)(b) of the definition of “Permitted
Indebtedness” to the extent such Indebtedness is secured by a Lien on the
Collateral. “Other Loans” means one or more Classes of Loans that result from a
Refinancing Amendment. “Other Taxes” means any and all present or future stamp,
court or documentary, intangible, recording, filing or similar Taxes or any
other excise or property Taxes arising from any payment made under any Loan
Document or from the execution, delivery, performance, or enforcement of, or
otherwise with respect to, any Loan Document, but not including any Excluded
Taxes. “Other Term Commitments” means one or more Classes of Loan commitments
hereunder that result from a Refinancing Amendment. - 39- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno055.jpg]
“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation. “Participant” has the
meaning specified in Section 10.07(d). “Participant Register” has the meaning
specified in Section 10.07(e). “Participating Lender” has the meaning specified
in Section 2.03(a)(iv)(C)(2). “PATRIOT Act” means The Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Title III of Pub. L. No. 107-56 (signed into law October
26, 2001)), as amended or modified from time to time. “PBGC” means the Pension
Benefit Guaranty Corporation. “Pension Plan” means any “employee pension benefit
plan” (as such term is defined in Section 3(2) of ERISA), other than a
Multiemployer Plan, that is subject to Title IV of ERISA and is sponsored or
maintained by any Loan Party or any of its respective ERISA Affiliates or to
which any Loan Party or any of its respective ERISA Affiliates contributes or
has an obligation to contribute, or in the case of a multiple employer or other
plan described in Section 4064(a) of ERISA, has made contributions at any time
in the preceding five plan years if a Loan Party would have liability thereto.
“Perfection Certificate” means that certain Perfection Certificate by and among
the Company, Holdings, Merger Sub 3, Sub Holdco, Merger Sub 2 and the Guarantors
party thereto, dated as of the date hereof. “Permitted Acquisition” has the
meaning specified in the definition of Permitted Investments. “Permitted
Additional Pari Debt” means any secured Indebtedness incurred by one or more of
the Loan Parties in the form of one or more series of senior secured notes or
loans; provided that (i) such Indebtedness is secured by the Collateral on a
pari passu basis (but without regard to the control of remedies) with the
Obligations and is not secured by any property or assets of Holdings or of its
Subsidiaries other than the Collateral, (ii) after giving Pro Forma Effect to
the incurrence of such Indebtedness and the application of proceeds thereof (but
without giving effect to any increase in cash and Cash Equivalents from the
proceeds thereof and assuming all such Indebtedness is fully drawn), the First
Lien Senior Secured Net Leverage Ratio as of the last day of the most recently
ended Test Period would not exceed either (x) 4.1 to 1.0 or (y) only if such
Indebtedness is incurred to consummate a Permitted Acquisition (or other
Investment not prohibited hereunder), the First Lien Senior Secured Net Leverage
Ratio immediately prior to the incurrence of such Indebtedness and the
consummation of such Permitted Acquisition (or other Investment not prohibited
hereunder), (iii) such Indebtedness does not mature prior to the date that is 91
days after the Latest Maturity Date at the time such Indebtedness is incurred,
(iv) such Indebtedness has a Weighted Average Life to Maturity that is 91 days
after the Weighted Average Life to Maturity of this Facility, (v) such
Indebtedness does not have mandatory prepayment, redemption or offer to purchase
events more onerous to Holdings and its Restricted Subsidiaries than those set
forth in this Agreement, (vi) the other terms and conditions of such
Indebtedness (excluding pricing, rate floors, discounts, fees, premiums and
optional prepayment and redemption terms) that in the good faith determination
of the Borrower reflect market terms and conditions (taken as a whole) at the
time of such incurrence or issuances, (vii) such Indebtedness is not guaranteed
by any Subsidiaries other than the Subsidiary Guarantors, (viii) a Senior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to or otherwise subject to the provisions of (A) the ABL
Intercreditor Agreement and (B) a First Lien Intercreditor Agreement; provided
that if such Indebtedness is the initial Permitted Additional Pari Debt incurred
by the Loan Parties, then the Loan Parties, the Collateral Agent and the Senior
Representative for such Indebtedness shall have executed and delivered a First
Lien Intercreditor Agreement and (ix) with respect to any such Indebtedness that
is a term loan facility, in the event that the All-In Yield applicable to such
Indebtedness exceeds the All-In Yield of any Class of Loans existing at such
time by more than 50 basis points, then the interest rate margins for each such
Class of Loans existing at such time shall be increased to the extent necessary
so that the All-In Yield of such Loans is equal to the All-In Yield of such
Incremental Loans minus 50 basis points; provided, that with respect to any
All-In-Yield as a result of any interest rate floor as described in the
definition of - 40- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno056.jpg]
“All-In-Yield”, then the interest rate floor (but not the interest rate margin)
applicable to such Loans shall be increased to the extent of such differential
between interest rate floors. Permitted Additional Pari Debt will include any
Registered Equivalent Notes issued in exchange therefor. “Permitted Debt
Exchange” has the meaning specified in Section 2.16(a). “Permitted Debt Exchange
Notes” has the meaning specified in Section 2.16(a). “Permitted Debt Exchange
Offer” has the meaning specified in Section 2.16(a). “Permitted Equity Issuance”
means any sale or issuance of any Qualified Equity Interests of Holdings or any
direct or indirect parent of Holdings, in each case to the extent permitted
hereunder. “Permitted Holder” means any of the Investors. “Permitted
Indebtedness” means: (1) the incurrence of Indebtedness pursuant to the ABL
Facility by Holdings or any Restricted Subsidiary and the issuance and creation
of letters of credit and bankers’ acceptances thereunder (with letters of credit
and bankers’ acceptances being deemed to have a principal amount equal to the
undrawn face amount thereof); provided that the aggregate principal amount of
such Indebtedness outstanding pursuant to this clause (1) without duplication,
does not exceed an amount equal to the sum of (i) greater of (x) $575,000,000
and (y) the Borrowing Base at the time of incurrence thereof at the time such
debt is incurred plus (ii) the Unrestricted ABL Incremental Amount; (2) the
incurrence of Indebtedness pursuant to the Loan Documents; (3) [reserved]; (4)
Indebtedness of Holdings and the Restricted Subsidiaries in existence on the
Closing Date and set forth on Schedule 7.03; (5) Indebtedness (including
Capitalized Lease Obligations) and Disqualified Stock incurred or issued by
Holdings or any Restricted Subsidiary and Preferred Stock issued by any
Restricted Subsidiary, to finance the purchase, lease or improvement of property
(real or personal), equipment or other assets, including assets that are used or
useful in a Similar Business, whether through the direct purchase of assets or
the Capital Stock of any Person owning such assets in an aggregate principal
amount, together with any Refinancing Indebtedness in respect thereof and all
other Indebtedness, Disqualified Stock and/or Preferred Stock incurred or issued
and outstanding under this clause (5), not to exceed the greater of (A)
$65,000,000 and (B) 30.0% of EBITDA of Holdings and its Restricted Subsidiaries
for the most recently ended Test Period at any time outstanding; (6)
Indebtedness incurred by Holdings or any Restricted Subsidiary constituting
reimbursement obligations with respect to letters of credit, bank guarantees,
banker’s acceptances, warehouse receipts, or similar instruments issued or
created in the ordinary course of business, including letters of credit in
respect of workers’ compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement type obligations regarding workers’
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance; (7) Indebtedness arising from
agreements of Holdings or the Restricted Subsidiaries providing for
indemnification, adjustment of purchase price, deferred compensation (or other
similar arrangements), earnouts or similar obligations, in each case, incurred
or assumed in connection with (a) the disposition of any business, assets or a
Subsidiary, other than guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or a Subsidiary for the
purpose of financing such - 41- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno057.jpg]
acquisition or (b) a Permitted Acquisition (or other Investment not prohibited
hereunder), in each case other than guarantees of Indebtedness incurred by any
Person acquiring all or any portion of such business, assets or a Subsidiary for
the purpose of financing such disposition, Permitted Acquisition or other
Investment not prohibited hereunder; (8) Indebtedness of Holdings to a
Restricted Subsidiary; provided that any such Indebtedness owing to a Restricted
Subsidiary that is not a Loan Party is expressly subordinated to the
Obligations; provided, further, that any subsequent issuance or transfer of any
Capital Stock or any other event which results in any such Restricted Subsidiary
ceasing to be a Restricted Subsidiary or any other subsequent transfer of any
such Indebtedness (except to Holdings or another Restricted Subsidiary or any
pledge of such Indebtedness constituting a Permitted Lien (but not foreclosure
thereon)) shall be deemed, in each case, to be an incurrence of such
Indebtedness not permitted by this clause (8); (9) Indebtedness of a Restricted
Subsidiary to Holdings or another Restricted Subsidiary; provided that if a Loan
Party incurs such Indebtedness to a Restricted Subsidiary that is not a Loan
Party, such Indebtedness is expressly subordinated or pari passu in right of
payment to the Obligations; provided, further, that any subsequent transfer of
any such Indebtedness (except to Holdings or another Restricted Subsidiary or
any pledge of such Indebtedness constituting a Permitted Lien (but not
foreclosure thereon)) shall be deemed, in each case, to be an incurrence of such
Indebtedness not permitted by this clause (9); (10) shares of Preferred Stock of
a Restricted Subsidiary issued to Holdings or another Restricted Subsidiary;
provided that any subsequent issuance or transfer of any Capital Stock or any
other event which results in any such Restricted Subsidiary ceasing to be a
Restricted Subsidiary or any other subsequent transfer of any such shares of
Preferred Stock (except to Holdings or another of the Restricted Subsidiaries)
shall be deemed, in each case, to be an issuance of such shares of Preferred
Stock not permitted by this clause (10); (11) Hedging Obligations (excluding
Hedging Obligations entered into for speculative purposes) (i) entered into to
hedge or mitigate risks to which the Borrower or any Subsidiary has actual or
anticipated exposure (other than those in respect of shares of capital stock or
other equity ownership interests of the Borrower or any Subsidiary), (ii)
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
the Borrower or any Subsidiary and (iii) entered into to hedge commodities,
currencies, general economic conditions, raw materials prices, revenue streams
or business performance; (12) obligations in respect of self-insurance and
obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by
Holdings or any Restricted Subsidiary or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto, in each case in
the ordinary course of business, including those incurred to secure health,
safety and environmental obligations in the ordinary course of business; (13)
(a) Indebtedness or Disqualified Stock of Holdings and Indebtedness,
Disqualified Stock or Preferred Stock of Holdings or any Restricted Subsidiary
in an aggregate principal amount or liquidation preference up to 100.0% of the
net cash proceeds received by Holdings since immediately after the Closing Date
from the issue or sale of Equity Interests of Holdings or cash contributed to
the capital of Holdings (in each case, other than proceeds of Disqualified Stock
or sales of Equity Interests to Holdings or any of its Subsidiaries) as
determined in accordance with clauses (i)(b) and (i)(c) of the definition of
Available Amount to the extent such net cash proceeds or cash are Not Otherwise
Applied and (b) Indebtedness or Disqualified Stock of Holdings and Indebtedness,
Disqualified Stock or Preferred Stock of Holdings or any Restricted Subsidiary
not otherwise permitted hereunder in an aggregate principal amount or
liquidation preference which, when aggregated with the principal amount and
liquidation preference of all other Indebtedness, Disqualified Stock and
Preferred Stock then outstanding and incurred pursuant to this clause (13)(b)
and any Refinancing Indebtedness in respect of Indebtedness in respect thereof
then outstanding does not at any one time outstanding exceed the greater of (i)
$115,000,000 and (ii) 55.0% of EBITDA of Holdings and its Restricted
Subsidiaries for the most recently ended Test Period; - 42- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno058.jpg]
(14) the incurrence by Holdings or any Restricted Subsidiary of Indebtedness,
the issuance by Holdings or any Restricted Subsidiary of Disqualified Stock or
the issuance by any Restricted Subsidiary of Preferred Stock which serves to
extend, replace, refund, refinance, renew or defease any Indebtedness incurred
or Disqualified Stock or Preferred Stock issued as permitted under clauses (4),
(5) and (13) above, this clause (14) and clauses (15) and (25) below or any
Indebtedness incurred or Disqualified Stock or Preferred Stock issued to so
extend, replace, refund, refinance, renew or defease such Indebtedness,
Disqualified Stock or Preferred Stock including additional Indebtedness,
Disqualified Stock or Preferred Stock incurred to pay premiums (including
reasonable tender premiums), defeasance costs and fees in connection therewith
(the “Refinancing Indebtedness”) prior to its respective maturity; provided that
such Refinancing Indebtedness: (a) has a Weighted Average Life to Maturity at
the time such Refinancing Indebtedness is incurred which is not less than the
remaining Weighted Average Life to Maturity of, the Indebtedness, Disqualified
Stock or Preferred Stock being extended, replaced, refunded, refinanced, renewed
or defeased; (b) to the extent such Refinancing Indebtedness extends, replaces,
refunds, refinances, renews or defeases (i) Subordinated Indebtedness, such
Refinancing Indebtedness is subordinated to the Obligations at least to the same
extent as the Indebtedness being extended, replaced, refunded, refinanced,
renewed or defeased or (ii) Disqualified Stock or Preferred Stock, such
Refinancing Indebtedness must be Disqualified Stock or Preferred Stock,
respectively; and (c) shall not include: (i) Indebtedness, Disqualified Stock or
Preferred Stock of a Subsidiary of Holdings that is not a Loan Party that
refinances Indebtedness or Disqualified Stock of Holdings; (ii) Indebtedness,
Disqualified Stock or Preferred Stock of a Subsidiary of Holdings that is not a
Loan Party that refinances Indebtedness, Disqualified Stock or Preferred Stock
of a Loan Party; or (iii) Indebtedness or Disqualified Stock of Holdings or
Indebtedness, Disqualified Stock or Preferred Stock of a Restricted Subsidiary
that refinances Indebtedness, Disqualified Stock or Preferred Stock of an
Unrestricted Subsidiary; and, provided, further, that subclause (a) of this
clause (14) will not apply to any extension, replacement, refunding,
refinancing, renewal or defeasance of any Secured Indebtedness (other than
Permitted Additional Pari Debt, Permitted Junior Priority Debt, Other Junior
Secured Debt or Credit Agreement Refinancing Indebtedness); (15) the incurrence
of Permitted Additional Pari Debt, Permitted Unsecured Ratio Debt, Permitted
Junior Priority Debt and Permitted Non-Guarantor Ratio Debt; (16) Indebtedness
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument drawn against insufficient funds in the ordinary
course of business, provided that such Indebtedness is extinguished within five
Business Days of its incurrence; (17) Indebtedness of Holdings or any Restricted
Subsidiary supported by a letter of credit issued pursuant to the ABL Facility
that is incurred under clause (1) above, in a principal amount not in excess of
the stated amount of such letter of credit; (18) (a) any guarantee by Holdings
or a Restricted Subsidiary of Indebtedness or other obligations of any
Restricted Subsidiary so long as the incurrence of such Indebtedness incurred by
such Restricted Subsidiary is permitted under this definition or clause (22) of
the definition of Permitted - 43- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno059.jpg]
Investments and (b) any guarantee by a Restricted Subsidiary of Indebtedness of
Holdings or a Restricted Subsidiary; provided that any Restricted Subsidiary
that is not a Loan Party may not, by virtue of this clause (18), guarantee
Indebtedness that it would not otherwise be permitted to incur under Section
7.01; (19) Indebtedness consisting of Indebtedness issued by Holdings or any
Restricted Subsidiary to future, present or former employees, directors,
officers, managers and consultants thereof, their respective Controlled
Investment Affiliates or Immediate Family Members, in each case to finance the
purchase or redemption of Equity Interests of Holdings or any direct or indirect
parent company of Holdings to the extent described in Section 7.06(4); (20)
customer deposits and advance payments received in the ordinary course of
business from customers for goods purchased in the ordinary course of business;
(21) Indebtedness in respect of Bank Products provided by banks or other
financial institutions to Holdings and the Restricted Subsidiaries in the
ordinary course of business; (22) Indebtedness incurred by a Restricted
Subsidiary in connection with bankers’ acceptances, discounted bills of exchange
or the discounting or factoring of receivables for credit management purposes,
in each case incurred or undertaken in the ordinary course of business on arm’s
length commercial terms on a recourse basis; (23) Indebtedness of Holdings or
any Restricted Subsidiary consisting of (a) the financing of insurance premiums
or (b) take-or-pay obligations contained in supply arrangements in each case,
incurred in the ordinary course of business; (24) the incurrence of Indebtedness
of Foreign Subsidiaries of Holdings in an amount not to exceed at any one time
outstanding, the greater of (x) 5.0% of the Foreign Subsidiary Total Assets and
(y) 75.0% of the book value of the accounts receivable and inventory of such
Foreign Subsidiaries as of the last day of the most recently ended Test Period;
(25) Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary assumed in connection with (but not incurred in contemplation of) a
Permitted Acquisition (or other Investment not prohibited hereunder) so long as
either (x) the Consolidated Net Leverage Ratio as of the last day of the most
recently ended Test Period, after giving Pro Forma Effect to such Permitted
Acquisition (or other Investment not prohibited hereunder), does not exceed 4.6
to 1.0 or (y) the aggregate principal amount of such Indebtedness, together with
any Refinancing Indebtedness in respect thereof and all other Indebtedness,
Disqualified Stock and/or Preferred Stock incurred or issued under this clause
(25), does not exceed $52,500,000; provided that the aggregate principal amount
of any such Indebtedness that is incurred or guaranteed by any Restricted
Subsidiary of Holdings that is not a Loan Party pursuant to this clause (25) and
any Permitted Non-Guarantor Ratio Debt, when taken together with the aggregate
principal amount of Refinancing Indebtedness in respect thereof (including
successive refinancings), shall not exceed $65,000,000; (26) Indebtedness of
Holdings or any Restricted Subsidiary undertaken in connection with cash
management and related activities with respect to any Subsidiary or joint
venture in the ordinary course of business; (27) Indebtedness representing
deferred compensation to employees of the Borrower (or any direct or indirect
parent of the Borrower) and its Restricted Subsidiaries incurred in the ordinary
course of business; and (28) Indebtedness in respect of Permitted Debt Exchange
Notes incurred pursuant to a Permitted Debt Exchange in accordance with Section
2.15 and Credit Agreement Refinancing Indebtedness. “Permitted Investments”
means: - 44- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno060.jpg]
(1) any Investment (i) in any Loan Party, (ii) by Restricted Subsidiaries that
are not Loan Parties in other Restricted Subsidiaries that are not Loan Parties
and (iii) by Loan Parties in Restricted Subsidiaries that are not Loan Parties;
provided that the aggregate amount of Investments (other than as a result of the
transfer of Equity Interests or Indebtedness of Restricted Subsidiaries that are
not Loan Parties to other Restricted Subsidiaries that are not Loan Parties)
outstanding at any time pursuant to subclause (iii) shall not exceed the greater
of (x) $115,000,000 and (y) 55.0% of EBITDA of Holdings and its Restricted
Subsidiaries for the most recently ended Test Period plus, in each case, up to
$75,000,000 for working capital purposes; (2) any Investment in Cash Equivalents
or Investment Grade Securities; (3) the purchase or other acquisition of
property and assets or businesses of any Person or of assets constituting a
business unit, a line of business or division of such Person or Equity Interests
in a Person that, upon the consummation thereof, will be a Restricted Subsidiary
(including as a result of a merger or consolidation); provided that with respect
to each purchase or other acquisition made pursuant to this clause (3) (each, a
“Permitted Acquisition”): the aggregate amount of Investments by Loan Parties
for (i) the direct or indirect(A) acquisition of Persons that do not become Loan
Parties or (ii) in the case of an asset acquisition, assets that are not
acquired by a Loan Party, when taken together with the total consideration for
all such acquired Persons and assets acquired after the Closing Date, shall not
exceed at any time outstanding the sum of (x) the greater of $115,000,000 and
55.0% of EBITDA of Holdings and its Restricted Subsidiaries for the most
recently ended Test Period and (y) the Available Amount at such time; the
acquired property, assets, business or Person is in a business permitted
under(B) Section 7.07; subject, in the case of a Limited Condition Acquisition,
to Section 1.08,(C) immediately before and immediately after giving Pro Forma
Effect to any such purchase or other acquisition, no Event of Default shall have
occurred and be continuing; and the Borrower shall have delivered to the
Administrative Agent, on behalf of the(D) Lenders, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (3) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition; (4) any Investment in
securities or other assets not constituting Cash Equivalents or Investment Grade
Securities and received in connection with a Disposition made pursuant to
Section 7.05; (5) any Investment existing, or contemplated, on the Closing Date
and set forth on Schedule 7.02 or made pursuant to binding commitments in effect
on the Closing Date or an Investment consisting of any extension, modification
or renewal of any such Investment existing on the Closing Date or binding
commitment existing on the Closing Date; provided that the amount of any such
Investment may be increased in such extension, modification or renewal only (a)
as required by the terms of such Investment as in existence on the Closing Date
or binding commitment as in existence on the Closing Date (including as a result
of the accrual or accretion of interest or OID or the issuance of pay-in-kind
securities) or (b) as otherwise permitted under this Agreement; (6) any
Investment acquired by Holdings or any Restricted Subsidiary: (a) consisting of
extensions of credit in the nature of accounts receivable or notes receivable
arising from the grant of trade credit in the ordinary course of business; - 45-
Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno061.jpg]
(b) in exchange for any other Investment or accounts receivable held by Holdings
or any such Restricted Subsidiary in connection with or as a result of a
bankruptcy, workout, reorganization or recapitalization of the issuer of such
other Investment or accounts receivable (including any trade creditor or
customer); (c) in satisfaction of judgments against other Persons; or (d) as a
result of a foreclosure by Holdings or any Restricted Subsidiary with respect to
any secured Investment or other transfer of title with respect to any secured
Investment in default; (7) Hedging Obligations permitted under clause (11) of
the definition of Permitted Indebtedness; (8) Investments the payment for which
consists of Equity Interests (other than Disqualified Stock) of Holdings, or any
of its direct or indirect parent companies; provided that the proceeds from such
Equity Interests will not increase the Available Amount; (9) guarantees of
Indebtedness of Holdings or a Restricted Subsidiary permitted under Section
7.03; (10) any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of Section 7.08 (except
transactions described in clauses (2) and (5) of the proviso to such Section);
(11) Investments consisting of purchases or other acquisitions of inventory,
supplies, material or equipment or the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons; (12)
additional Investments, taken together with all other Investments made pursuant
to this clause (12) that are at that time outstanding (without giving effect to
the sale of an Unrestricted Subsidiary to the extent the proceeds of such sale
do not consist of cash or have not been subsequently sold or transferred for
cash or marketable securities), not to exceed the sum of (i) the greater of (a)
$115,000,000 and (b) 55.0% of EBITDA of Holdings and its Restricted Subsidiaries
for the most recently ended Test Period and (ii) an amount equal to the amount
of Excluded Contributions previously received by Holdings; (13) Investments in
or relating to a Securitization Subsidiary that, in the good faith determination
of Holdings are necessary or advisable to effect any Qualified Securitization
Facility or any repurchase obligation in connection therewith; (14) advances to,
or guarantees of Indebtedness of, employees not in excess of $10,000,000
outstanding at any one time, in the aggregate; (15) loans and advances to
employees, directors, officers, managers, distributors and consultants for
business-related travel expenses, moving expenses and other similar expenses or
payroll advances, in each case incurred in the ordinary course of business or
consistent with past practices or to fund such Person’s purchase of Equity
Interests of Holdings or any direct or indirect parent company thereof; (16)
Investments consisting of advances, loans or extensions of trade credit in the
ordinary course of business by Holdings or any Restricted Subsidiary; (17) any
Investment in any Subsidiary or any joint venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business; - 46- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno062.jpg]
(18) Investments consisting of purchases and acquisitions of assets or services
in the ordinary course of business; (19) Investments made in the ordinary course
of business in connection with obtaining, maintaining or renewing client
contacts and loans or advances made to distributors in the ordinary course of
business; (20) Investments in prepaid expenses, negotiable instruments held for
collection and lease, utility and workers compensation, performance and similar
deposits entered into as a result of the operations of the business in the
ordinary course of business; (21) Investments in the ordinary course of business
consisting of Uniform Commercial Code Article 3 endorsements for collection of
deposit and Article 4 customary trade arrangements with customers consistent
with past practices; (22) guarantees by Holdings or any Restricted Subsidiary of
obligations of Restricted Subsidiaries in the ordinary course of business; (23)
Investments out of the Available Amount; (24) other Investments in an aggregate
amount not to exceed the greater of (x) $75,000,000 and (y) 40.0% of EBITDA of
Holdings and its Restricted Subsidiaries for the most recently ended Test
Period; (25) other Investments so long as immediately after giving Pro Forma
Effect thereto, (i) no Default or Event of Default has occurred and is
continuing and (ii) the Consolidated Net Leverage Ratio as of the last day of
the most recently ended Test Period would be less than or equal to 4.10 to 1.00;
(26) Investments resulting from the Transactions; (27) Investments consisting of
promissory notes and other noncash consideration received in connection with
Dispositions permitted by Section 7.05; (28) Investments consisting of loans and
advances to any direct or indirect parent of Holdings in lieu of, and not in
excess of the amount of (after giving effect to any other such loans or advances
or Restricted Payments in respect thereof), Restricted Payments to the extent
permitted to be made to such direct or indirect parent in accordance with
Section 7.06; provided that any such loan or advance shall reduce the amount of
such applicable Restricted Payment thereafter permitted under Section 7.06 by a
corresponding amount (if such applicable provision of Section 7.06 contains a
maximum amount); and (29) the purchase or other acquisition of property and
assets or businesses of any Person or of assets constituting a business unit, a
line of business or division of such Person or Equity Interests in a Person
that, upon the consummation thereof, will be a Restricted Subsidiary (including
as a result of a merger or consolidation); provided that (i) the total
consideration for all such Persons and assets acquired after the Closing Date
shall not exceed $115,000,000, (ii) the purchase or other acquisition agreement
in respect of any such acquisition shall have been entered into no later than
six (6) months after the Closing Date and (iii) such acquisition shall have been
consummated within twelve (12) months after the Closing Date; provided that any
Investment in any Person other than the Borrower or a Subsidiary Guarantor that
otherwise constitutes a Permitted Investment may be made through intermediate
Investments in Subsidiaries that are not Loan Parties and such Investments shall
be disregarded for purposes of determining the outstanding amount of Investments
pursuant to any clause set forth above. - 47- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno063.jpg]
“Permitted Junior Priority Debt” means any secured Indebtedness incurred by one
or more of the Loan Parties in the form of one or more series of junior-lien
secured notes or junior -lien secured loans; provided that (i) such Indebtedness
is secured by the Collateral on a junior -priority basis to the Obligations and
is not secured by any property or assets of Holdings or any Subsidiaries other
than the Collateral, (ii) after giving Pro Forma Effect to the incurrence of
such Indebtedness and the application of proceeds thereof (but without giving
effect to any increase in cash and Cash Equivalents from the proceeds thereof
and assuming all such Indebtedness is fully drawn), the Secured Net Leverage
Ratio as of the last day of the most recently ended Test Period would not exceed
either (x) 4.6 to 1.0 or (y) only if such Indebtedness is incurred to consummate
a Permitted Acquisition (or other Investment not prohibited hereunder), the
Secured Net Leverage Ratio immediately prior to the incurrence of such
Indebtedness and the consummation of such Permitted Acquisition (or other
Investment not prohibited hereunder), (iii) such Indebtedness does not mature
prior to the date that is 91 days after the Latest Maturity Date at the time
such Indebtedness is incurred, (iv) such Indebtedness has a Weighted Average
Life to Maturity that is 91 days after the Weighted Average Life to Maturity of
this Facility, (v) such Indebtedness does not have mandatory prepayment,
redemption or offer to purchase events more onerous to Holdings and its
Restricted Subsidiaries than those set forth in this Agreement, (vi) the other
terms and conditions of such Indebtedness (excluding pricing, rate floors,
discounts, fees, premiums and optional prepayment and redemption terms) that in
the good faith determination of the Borrower reflect market terms and conditions
(taken as a whole) at the time of such incurrence or issuances, (vii) such
Indebtedness is not guaranteed by any Subsidiaries other than the Subsidiary
Guarantors and (viii) a Senior Representative acting on behalf of the holders of
such Indebtedness shall have become party to or otherwise subject to the
provisions of (A) the ABL Intercreditor Agreement and (B) a Junior Lien
Intercreditor Agreement; provided that if such Indebtedness is the initial
Permitted Junior Priority Debt incurred by the Loan Parties, then the Loan
Parties, the Collateral Agent and the Senior Representative for such
Indebtedness shall have executed and delivered a Junior Lien Intercreditor
Agreement. Permitted Junior Priority Debt will include any Registered Equivalent
Notes issued in exchange therefor. “Permitted Liens” means, with respect to any
Person: (1) pledges, deposits or security by such Person under workmen’s
compensation laws, unemployment insurance, employers’ health tax, and other
social security laws or similar legislation or other insurance related
obligations (including, but not limited to, in respect of deductibles,
self-insured retention amounts and premiums and adjustments thereto) or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance, or good faith deposits in connection
with bids, tenders, contracts (other than for the payment of Indebtedness) or
leases to which such Person is a party, or deposits to secure public or
statutory obligations of such Person or deposits of cash or U.S. government
bonds to secure surety or appeal bonds to which such Person is a party, or
deposits as security for contested taxes or import duties or for the payment of
rent, in each case incurred in the ordinary course of business; (2) Liens
imposed by law, such as carriers’, warehousemen’s, materialmen’s, repairmen’s
and mechanics’ Liens, in each case for sums not yet overdue for a period of more
than thirty (30) days or being contested in good faith by appropriate actions or
other Liens arising out of judgments or awards against such Person with respect
to which such Person shall then be proceeding with an appeal or other
proceedings for review if adequate reserves with respect thereto are maintained
on the books of such Person in accordance with GAAP; (3) Liens for Taxes not yet
due and payable or thereafter payable without penalty or which are being
contested in good faith by appropriate actions diligently conducted, if adequate
reserves with respect thereto are maintained on the books of such Person in
accordance with GAAP; (4) Liens in favor of issuers of performance, surety, bid,
indemnity, warranty, release, appeal or similar bonds or with respect to other
regulatory requirements or letters of credit or bankers acceptances issued, and
completion guarantees provided for, in each case, issued pursuant to the request
of and for the account of such Person in the ordinary course of its business or
consistent with past practice prior to the Closing Date; - 48- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno064.jpg]
(5) minor survey exceptions, minor encumbrances, minor title defects, ground
leases, restrictions, covenants, conditions, right-of-ways, encroachments,
easements or reservations of, or rights of others for, licenses, rights-of-way,
servitudes, sewers, electric lines, drains, telegraph, telephone and cable
television lines and other similar purposes, or zoning, building codes or other
restrictions (including minor defects and irregularities in title and similar
encumbrances) as to the use of real properties or Liens incidental, to the
conduct of the business of such Person or to the ownership of its properties
which were not incurred in connection with Indebtedness and which do not in the
aggregate materially impair their use in the operation of the business of such
Person; (6) Liens securing obligations relating to any Indebtedness permitted to
be incurred pursuant to clause (5), (13)(b), (14) or (24) of the definition of
Permitted Indebtedness; provided that (a) Liens securing obligations relating to
any Indebtedness permitted to be incurred pursuant to clause (14) of the
definition of Permitted Indebtedness relate only to obligations relating to
Refinancing Indebtedness that (x) is secured by Liens on the same assets as the
assets securing the Indebtedness being refinanced (other than after-acquired
property that is (A) affixed or incorporated into the property covered by such
Lien (it being understood that individual financings of the type permitted under
clause (5) of the definition of Permitted Indebtedness provided by any lender
may be cross-collateralized to other financings of such type provided by such
lender or its Affiliates), (B) except in the case of a Loan Party,
after-acquired property subject to a Lien securing such Indebtedness, the terms
of which Indebtedness require or include a pledge of after-acquired property (it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition) and (C) the proceeds and products thereof) and does not secure such
Indebtedness with a greater priority with respect to any Collateral than the
Indebtedness so refinanced or (y) extends, replaces, refunds, refinances, renews
or defeases Indebtedness issued under clause (5) of the definition of Permitted
Indebtedness, (b) Liens securing obligations relating to Indebtedness permitted
to be incurred pursuant to clause (24) of the definition of Permitted
Indebtedness extend only to the assets of Foreign Subsidiaries, (c) Liens
securing obligations relating to any Indebtedness to be incurred pursuant to
clause (5) of the definition of Permitted Indebtedness extend only to the assets
so purchased, leased or improved and any accessions or extensions thereof and
(d) in the case of Liens securing obligations under clause (13)(b) of the
definition of Permitted Indebtedness, such Liens shall be subordinated to the
Liens of the Collateral Agent pursuant to the Junior Lien Intercreditor
Agreement and a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to or otherwise subject to the provisions
of a Junior Lien Intercreditor Agreement; (7) Liens existing on the Closing Date
or pursuant to agreements in existence on the Closing Date and, in each case,
described on Schedule 7.01; (8) Liens on property or shares of stock or other
assets of a Person at the time such Person becomes a Subsidiary; provided that
such Liens are not created or incurred in connection with, or in contemplation
of, such other Person becoming such a Subsidiary; provided, further, that such
Liens may not extend to any other property or other assets owned by Holdings or
any Restricted Subsidiary (other than after-acquired property that is (A)
affixed or incorporated into the property covered by such Lien (it being
understood that individual financings of the type permitted under clause (5) of
the definition of Permitted Indebtedness provided by any lender may be
cross-collateralized to other financings of such type provided by such lender or
its Affiliates), (B) except in the case of a Loan Party, after-acquired property
subject to a Lien securing such Indebtedness, the terms of which Indebtedness
require or include a pledge of after-acquired property (it being understood that
such requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition) and (C) the
proceeds and products thereof); (9) Liens on property or other assets at the
time Holdings or a Restricted Subsidiary acquired the property or such other
assets, including any acquisition by means of a merger, amalgamation or
consolidation with or into Holdings or any Restricted Subsidiary; provided that
such Liens are not created or incurred in connection with, or in contemplation
of, such acquisition, amalgamation, merger or consolidation; provided, further,
that the Liens may not extend to any other property owned by Holdings or any
Restricted Subsidiary; - 49- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno065.jpg]
(10) Liens securing obligations relating to any Indebtedness or other
obligations of a Restricted Subsidiary owing to Holdings or another Restricted
Subsidiary permitted to be incurred in accordance with Section 7.03; (11) Liens
securing Hedging Obligations; provided that, with respect to Hedging Obligations
relating to Indebtedness, such Indebtedness is Permitted Indebtedness secured by
a Lien on the same property securing such Hedging Obligations; (12) Liens on
specific items of inventory or other goods and proceeds of any Person securing
such Person’s accounts payable or similar trade obligations in respect of
bankers’ acceptances or trade letters of credit issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods; (13) leases, sub-leases, licenses or sub-licenses
granted to others in the ordinary course of business which do not materially
interfere with the ordinary conduct of the business of Holdings or any
Restricted Subsidiary and do not secure any Indebtedness; (14) Liens arising
from Uniform Commercial Code (or equivalent statute) financing statement filings
regarding operating leases or consignments entered into by Holdings and the
Restricted Subsidiaries in the ordinary course of business; (15) Liens in favor
of any Loan Party; (16) Liens on accounts receivable, Securitization Assets and
related assets incurred in connection with a Qualified Securitization Facility;
(17) Liens to secure any modification, refinancing, refunding, extension,
renewal or replacement (or successive refinancing, refunding, extensions,
renewals or replacements) as a whole, or in part, of any Indebtedness secured by
any Lien referred to in the foregoing clauses (7), (8) and (9); provided that
(a) such new Lien shall be limited to all or part of the same property that
secured the original Lien (plus accessions, additions and improvements on such
property (other than after-acquired property that is (A) affixed or incorporated
into the property covered by such Lien (it being understood that individual
financings of the type permitted under clause (5) of the definition of Permitted
Indebtedness provided by any lender may be cross-collateralized to other
financings of such type provided by such lender or its Affiliates), (B) except
in the case of a Loan Party, after-acquired property subject to a Lien securing
such Indebtedness, the terms of which Indebtedness require or include a pledge
of after-acquired property (it being understood that such requirement shall not
be permitted to apply to any property to which such requirement would not have
applied but for such acquisition) and (C) the proceeds and products thereof)),
and (b) the Indebtedness secured by such Lien at such time is not increased to
any amount greater than the sum of (i) the outstanding principal amount of the
Indebtedness described under clauses (7), (8) and (9) at the time the original
Lien became a Permitted Lien under this Agreement, and (ii) an amount necessary
to pay any fees and expenses, including premiums and accrued and unpaid
interest, related to such modification, refinancing, refunding, extension,
renewal or replacement; (18) deposits made or other security provided in the
ordinary course of business to secure liability to insurance carriers; (19)
other Liens securing obligations in an aggregate amount at any one time
outstanding not to exceed the greater of (a) $45,000,000 and (b) 22.5% of EBITDA
of Holdings and its Restricted Subsidiaries for the most recently ended Test
Period determined as of the date of incurrence; (20) Liens securing judgments
for the payment of money not constituting an Event of Default under Section
8.01(g); - 50- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno066.jpg]
(21) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business; (22) Liens (a) of a collection bank
arising under Section 4-210 of the Uniform Commercial Code on items in the
course of collection, (b) attaching to commodity trading accounts or other
commodity brokerage accounts incurred in the ordinary course of business, and
(c) in favor of banking institutions arising as a matter of law or under general
terms and conditions encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry; (23)
Liens deemed to exist in connection with Investments in repurchase agreements
permitted under Section 7.02; provided that such Liens do not extend to any
assets other than those that are the subject of such repurchase agreement; (24)
Liens encumbering reasonable customary deposits and margin deposits and similar
Liens attaching to commodity trading accounts or other brokerage accounts
incurred in the ordinary course of business and not for speculative purposes;
(25) Liens that are contractual rights of set-off (a) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (b) relating to pooled deposit or sweep accounts
of Holdings or any Restricted Subsidiary to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of Holdings and
the Restricted Subsidiaries or (c) relating to purchase orders and other
agreements entered into with customers of Holdings or any Restricted Subsidiary
in the ordinary course of business; (26) Liens securing obligations owed by
Holdings or any Restricted Subsidiary to any lender or agent under the ABL
Facility or any Affiliate of any of the foregoing on the Closing Date or at the
time it enters into an agreement providing for Bank Products or Hedging
Obligations; (27) any encumbrance or restriction (including put and call
arrangements) with respect to Capital Stock of any joint venture or similar
arrangement pursuant to any joint venture or similar agreement; (28) Liens
arising out of conditional sale, title retention, consignment or similar
arrangements with vendors for the sale or purchase of goods entered into by
Holdings or any Restricted Subsidiary in the ordinary course of business; (29)
Liens solely on any cash earnest money deposits made by Holdings or any
Restricted Subsidiary in connection with any letter of intent or purchase
agreement permitted; (30) ground leases in respect of real property on which
facilities owned or leased by Holdings or any of its Subsidiaries are located;
(31) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto; (32) Liens on Capital Stock of an
Unrestricted Subsidiary that secure Indebtedness or other obligations of such
Unrestricted Subsidiary; (33) Liens on the assets of Restricted Subsidiaries
that are not Loan Parties securing Indebtedness of such Subsidiaries that is
permitted by Section 7.03; (34) Liens arising solely from precautionary UCC
financing statements or similar filings; (35) with respect to any Foreign
Subsidiary, other liens and privileges arising mandatorily by law; - 51- Exhibit
10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno067.jpg]
(36) Liens securing obligations under (i) Indebtedness outstanding pursuant to
clause (1) of the definition of Permitted Indebtedness so long as such Liens are
subject to the terms of the ABL Intercreditor Agreement, (ii) Permitted
Additional Pari Debt and Refinancing Indebtedness in respect thereof so long as
such Liens are subject to the terms of the First Lien Intercreditor Agreement
and the ABL Intercreditor Agreement, (iii) Permitted Junior Priority Debt and
Refinancing Indebtedness in respect thereof so long as such Liens are subject to
the terms of the Junior Lien Intercreditor Agreement and the ABL Intercreditor
Agreement and (iv) to the extent applicable, any Credit Agreement Refinancing
Indebtedness so long as such Liens are subject to the terms of the ABL
Intercreditor Agreement and the First Lien Intercreditor Agreement or the Junior
Lien Intercreditor Agreement, as applicable; (37) any interest or title of a
lessor or sublessor under leases or subleases entered into by Holdings or any
Restricted Subsidiary in the ordinary course of business; (38) any zoning or
similar law or right reserved to or vested in any Governmental Authority to
control or regulate the use of any real property that does not materially
interfere with the ordinary conduct of the business of Holdings or any
Restricted Subsidiary; and (39) Liens created pursuant to the Loan Documents
(including, without limitation, Liens securing the Loans) and the Obligations.
For purposes of this definition, the term “Indebtedness” shall be deemed to
include interest on such Indebtedness (including payment-in-kind interest) or
the accretion or amortization of OID and, in each case, such amounts shall be
deemed permitted so long as the Indebtedness is permitted to be secured.
“Permitted Non-Guarantor Ratio Debt” any Indebtedness incurred by one or more
Subsidiaries of Holdings other than the Loan Parties in the form of one or more
series of notes or loans; provided that (i) after giving Pro Forma Effect to the
incurrence of such Indebtedness and the application of proceeds thereof (but
without giving effect to any increase in cash and Cash Equivalents from the
proceeds thereof and assuming all such Indebtedness is fully drawn), the
Consolidated Net Leverage Ratio as of the last day of the most recently ended
Test Period would not exceed either (x) 4.6 to 1.0 or (y) only if such
Indebtedness is incurred to consummate a Permitted Acquisition (or other
Investment not prohibited hereunder), the Consolidated Net Leverage Ratio
immediately prior to the incurrence of such Indebtedness and the consummation of
such Permitted Acquisition (or other Investment not prohibited hereunder), (ii)
such Indebtedness does not mature prior to the date that is 91 days after the
Latest Maturity Date at the time such Indebtedness is incurred, (iii) such
Indebtedness has a Weighted Average Life to Maturity that is 91 days after the
Weighted Average Life to Maturity of this Facility, (iv) such Indebtedness does
not have mandatory prepayment, redemption or offer to purchase events more
onerous to Holdings and its Restricted Subsidiaries than those set forth in this
Agreement, (v) the other terms and conditions of such Indebtedness (excluding
pricing, rate floors, discounts, fees, premiums and optional prepayment and
redemption terms) that in the good faith determination of the Borrower reflect
market terms and conditions (taken as a whole) at the time of such incurrence or
issuances, (vi) such Indebtedness, if secured, is secured only by assets of
Subsidiaries that are not Loan Parties and (vii) the aggregate principal amount
of such Indebtedness outstanding at any time and the aggregate principal amount
of any such Indebtedness that is incurred or guaranteed by any Restricted
Subsidiary of Holdings that is not a Loan Party pursuant to clause (25) of the
definition of Permitted Indebtedness, when taken together with and the aggregate
principal amount of Refinancing Indebtedness in respect thereof (including
successive refinancings), does not at any time exceed $65,000,000. “Permitted
Unsecured Ratio Debt” means any unsecured Indebtedness incurred by one or more
of the Loan Parties in the form of one or more series of unsecured notes or
unsecured loans; provided that (i) after giving Pro Forma Effect to the
incurrence of such Indebtedness and the application of proceeds thereof (but
without giving effect to any increase in cash and Cash Equivalents from the
proceeds thereof and assuming all such Indebtedness is fully drawn), the
Consolidated Net Leverage Ratio as of the last day of the most recently ended
Test Period would not exceed either (x) 4.60 to 1.00 or (y) only if such
Indebtedness is incurred to consummate a Permitted Acquisition (or other
Investment not prohibited hereunder), the Consolidated Net Leverage Ratio
immediately prior to the incurrence of such Indebtedness and the consummation of
such Permitted Acquisition (or other Investment not prohibited hereunder), (ii)
such Indebtedness does not mature prior to the date that is 91 days after the
Latest - 52- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno068.jpg]
Maturity Date at the time such Indebtedness is incurred, (iii) such Indebtedness
has a Weighted Average Life to Maturity that is 91 days after the Weighted
Average Life to Maturity of this Facility, (iv) such Indebtedness does not have
mandatory prepayment, redemption or offer to purchase events more onerous to
Holdings and its Restricted Subsidiaries than those set forth in this Agreement,
(v) the other terms and conditions of such Indebtedness (excluding pricing, rate
floors, discounts, fees, premiums and optional prepayment and redemption terms)
that in the good faith determination of the Borrower reflect market terms and
conditions (taken as a whole) at the time of such incurrence or issuances and
(vi) such Indebtedness is not guaranteed by any Subsidiaries other than the
Subsidiary Guarantors. Permitted Unsecured Ratio Debt will include any
Registered Equivalent Notes issued in exchange therefor. “Person” means any
individual, corporation, limited liability company, partnership, joint venture,
association, joint stock company, trust, unincorporated organization, government
or any agency or political subdivision thereof or any other entity. “Plan” means
any material “employee benefit plan” (as such term is defined in Section 3(3) of
ERISA), other than a Foreign Plan, established by any Loan Party or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, any of their respective ERISA Affiliates. “Platform” has the meaning
specified in Section 6.02. “Pledged Collateral” has the meaning specified in the
Security Agreement. “Post-Acquisition Period” means, with respect to any
Permitted Acquisition (or other Investment not prohibited hereunder) or the
conversion of any Unrestricted Subsidiary into a Restricted Subsidiary, the
period beginning on the date such Permitted Acquisition (or other Investment not
prohibited hereunder) or conversion is consummated and ending on the last day of
the eighteen (18) month period immediately following the date on which such
Permitted Acquisition (or other Investment not prohibited hereunder) or
conversion is consummated. “Preferred Stock” means any Equity Interest with
preferential rights of payment of dividends or upon liquidation, dissolution, or
winding up. “Pro Forma Adjustment” means, for any Test Period that includes all
or any part of a fiscal quarter included in any Post-Acquisition Period (or,
with respect to the Transactions, the eighteen (18) months following the Closing
Date), with respect to the Acquired EBITDA of the applicable Acquired Entity or
Business or Converted Restricted Subsidiary or the EBITDA of the Borrower,
additional good faith pro forma adjustments arising out of cost savings
initiatives attributable to such transaction and additional costs associated
with the combination of the operations of such Acquired Entity or Business or
Converted Restricted Subsidiary with the operations of the Borrower and its
Restricted Subsidiaries, in each case, being given Pro Forma Effect, that (i)
have been realized or (ii) will be implemented following such transaction and
are quantifiable and expected to be realized within the succeeding eighteen (18)
months and, in each case, including, but not limited to, (w) reduction in
personnel expenses, (x) reduction of costs related to administrative functions,
(y) reductions of costs related to leased or owned properties and (z) reductions
from the consolidation of operations and streamlining of corporate overhead
taking into account, for purposes of determining such compliance, the historical
financial statements of the Acquired Entity or Business or Converted Restricted
Subsidiary and the consolidated financial statements of the Borrower and its
Subsidiaries, assuming such Permitted Acquisition or conversion, and all other
Permitted Acquisitions (or other Investment not prohibited hereunder) or
conversions that have been consummated during the period, and any Indebtedness
or other liabilities repaid in connection therewith had been consummated and
incurred or repaid at the beginning of such period (and assuming that such
Indebtedness to be incurred bears interest during any portion of the applicable
measurement period prior to the relevant acquisition at the interest rate which
is or would be in effect with respect to such Indebtedness as at the relevant
date of determination); provided that, so long as such actions are initiated
during such Post-Acquisition Period or such costs are incurred during such
Post-Acquisition Period, as applicable, for purposes of projecting such pro
forma increase or decrease to such Acquired EBITDA or such EBITDA, as the case
may be, it may be assumed that such cost savings will be realizable during the
entirety of such Test Period, or such additional costs, as applicable, will be
incurred during the entirety of such Test Period; provided, further, that
amounts added to EBITDA pursuant to this definition (solely in respect of Pro
Forma - 53- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno069.jpg]
Adjustments for “run-rate” cost savings and synergies as a result of any
Specified Transaction) and clause (1)(i) of the definition of “EBITDA” shall not
exceed 25% of EBITDA for such period (calculated prior to giving effect to any
adjustment pursuant to this definition (solely in respect of Pro Forma
Adjustments for “run-rate” cost savings and synergies as a result of any
Specified Transaction) or clause (1)(i) of the definition of “EBITDA”). “Pro
Forma Balance Sheet” has the meaning specified in Section 5.05(a)(ii). “Pro
Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with any
test hereunder for an applicable period of measurement, that (A) to the extent
applicable, the Pro Forma Adjustment shall have been made and (B) all Specified
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement (as of the last date in the case of a balance sheet item) in such
test: (a) income statement items (whether positive or negative) attributable to
the property or Person subject to such Specified Transaction, (i) in the case of
a Disposition of all or substantially all Equity Interests in any Restricted
Subsidiary of Holdings or any division, product line, or facility used for
operations of Holdings or any of its Restricted Subsidiaries, shall be excluded,
and (ii) in the case of a Permitted Acquisition or Investment described in the
definition of “Specified Transaction,” shall be included, (b) any retirement of
Indebtedness, and (c) any Indebtedness incurred or assumed by Holdings or any of
its Restricted Subsidiaries in connection therewith and if such Indebtedness has
a floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; provided that, without limiting the application
of the Pro Forma Adjustment pursuant to (A) above, the foregoing pro forma
adjustments may be applied to any such test solely to the extent that such
adjustments are consistent with the definition of EBITDA and give effect to
events (including operating expense reductions) that are (as determined by
Holdings in good faith) (i) (x) directly attributable to such transaction and
(y) factually supportable or (ii) otherwise consistent with the definition of
Pro Forma Adjustment; provided, however, that, notwithstanding anything to the
contrary in this definition, when calculating the Senior Secured Net Leverage
Ratio for purposes of Section 2.03(b)(i), the events described in this
definition that occurred subsequent to the end of the most recently ended four
fiscal quarters ending immediately prior to such date for which internal
financial statements are available shall not be given Pro Forma Effect;
provided, however that voluntary prepayments made pursuant to Section 2.03(a)
during any fiscal year (without duplication of any prepayments in such fiscal
year that reduced the amount of Excess Cash Flow required to be repaid pursuant
to Section 2.03(b)(i) for any prior fiscal year) shall be given Pro Forma Effect
after such fiscal year-end and prior to the time any mandatory prepayment
pursuant to Section 2.03(b)(i) is due for purposes of calculating the Senior
Secured Net Leverage Ratio for purposes of determining the ECF Percentage for
such mandatory prepayment, if any. “Pro Forma Financial Statements” has the
meaning specified in Section 5.05(a)(ii). “Pro Rata Share” means, with respect
to each Lender at any time, a fraction (expressed as a percentage, carried out
to the ninth decimal place), the numerator of which is the amount of the
Commitments and, if applicable and without duplication, Loans of such Lender
under the applicable Facility or Facilities at such time and the denominator of
which is the amount of the Aggregate Commitments and, if applicable and without
duplication, Loans under the applicable Facility or Facilities at such time.
“Projections” has the meaning specified in Section 6.01(c). “Public Lender” has
the meaning specified in Section 6.02. “Qualified Proceeds” means the fair
market value of assets that are used or useful in, or Capital Stock of any
Person engaged in, a Similar Business. “Qualified Securitization Facility” means
any Securitization Facility that meets the following conditions: (a) the board
of directors of Holdings shall have determined in good faith that such
Securitization Facility (including financing terms, covenants, termination
events and other provisions) is in the aggregate economically fair and
reasonable to Holdings and the applicable Restricted Subsidiaries, (b) all sales
and/or contributions of Securitization Assets and related assets by Holdings and
the Restricted Subsidiaries are made at fair market value and (c) the - 54-
Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno070.jpg]
financing terms, covenants, termination events and other provisions thereof
shall be market terms (as determined in good faith by Holdings). “Qualifying
IPO” means the issuance by Holdings or any direct or indirect parent of Holdings
of its common Equity Interests in an underwritten primary public offering (other
than a public offering pursuant to a registration statement on Form S-8)
pursuant to an effective registration statement filed with the SEC in accordance
with the Securities Act (whether alone or in connection with a secondary public
offering). “Qualifying Lender” has the meaning specified in Section
2.03(a)(iv)(D)(3). “Quarterly Financial Statements” means the unaudited
condensed consolidated balance sheets and related statements of income and cash
flows of Holdings and its Restricted Subsidiaries for the three (3) most recent
fiscal quarters after the date of the Annual Financial Statements and ended at
least forty-five (45) days before the Closing Date. “Rating Agencies” means
Moody’s and S&P or if Moody’s or S&P or both shall not make a rating on the
Notes publicly available, a nationally recognized statistical rating agency or
agencies, as the case may be, selected by Holdings which shall be substituted
for Moody’s or S&P or both, as the case may be. “Refinancing” means: the
repayment in full and termination of all commitments under the Amended and
Restated Credit(i) Agreement, dated as of March 9, 2011, by and among the
Company, Nexeo Solutions, LLC, Nexeo Solutions Sub Holding Corp., Bank of
America, N.A., as administrative agent and collateral agent and the lenders
party thereto; the repayment in full of all commitments under certain Credit
Agreement, dated March 31, 2011,(ii) among the Company, the other borrowers and
guarantors party thereto and Bank of America, N.A., as agent, as amended prior
to the Closing Date; and (iii) the satisfaction and discharge of the Senior
Subordinated Notes on or prior to the Closing Date and the deposit of funds
sufficient to fund the redemption of the Senior Subordinated Notes within 90
days of the date hereof with the trustee or other paying agent therefor on the
Closing Date. “Refinanced Loans” has the meaning specified in Section 10.01.
“Refinanced Term Debt” has the meaning assigned to such term in the definition
of “Credit Agreement Refinancing Indebtedness.” “Refinancing Amendment” means an
amendment to this Agreement in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower executed by each of (a) the Borrower and
Holdings, (b) the Administrative Agent and (c) each Additional Lender and Lender
that agrees to provide any portion of the Credit Agreement Refinancing
Indebtedness being incurred pursuant thereto, in accordance with Section 2.13.
“Refinancing Indebtedness” has the meaning specified in clause (14) of the
definition of Permitted Indebtedness. “Register” has the meaning specified in
Section 10.07(c). “Registered Equivalent Notes” means, with respect to any notes
originally issued in a Rule 144A or other private placement transaction under
the Securities Act, substantially identical notes (having the same Guarantees)
issued in a dollar-for-dollar exchange therefor pursuant to an exchange offer
registered with the SEC. “Rejection Notice” has the meaning specified in Section
2.03(b)(vi). - 55- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno071.jpg]
“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching of Hazardous
Materials into the environment. “Replacement Loans” has the meaning specified in
Section 10.01. “Reportable Event” means, with respect to any Pension Plan, any
of the events set forth in Section 4043(c) of ERISA or the regulations issued
thereunder, other than events for which the thirty (30) day notice period has
been waived. “Repricing Transaction” means, with respect to the Loans, other
than in connection with a Change of Control, Qualifying IPO or Transformative
Acquisition, (a) any prepayment or repayment of the Loans with the proceeds of,
or any conversion of the Loans into, any new or replacement tranche of term
loans bearing interest with an Effective Yield less than the Effective Yield of
the Loans being prepaid or repaid, (b) any amendment (including pursuant to a
replacement term loan as contemplated by Section 2.13) to the Loans which
reduces the Effective Yield applicable to the Loans and (c) and any mandatory
assignment by a Non-Consenting Lender pursuant to Section 3.07 in connection
with a Repricing Transaction; provided that in the case of clauses (a) and (b),
the primary purpose of such prepayment, repayment or amendment is to reduce the
Effective Yield as set forth above “Required Facility Lenders” means, with
respect to any Facility on any date of determination, Lenders having more than
50% of the sum of (i) the outstanding Loans under such Facility and (ii) the
aggregate unused Commitments under such Facility; provided that, to the same
extent set forth in Section 10.07(h) with respect to determination of Required
Lenders, the Loans of any Affiliated Lender shall in each case be excluded for
purposes of making a determination of Required Facility Lenders. “Required
Lenders” means, as of any date of determination, Lenders having more than 50% of
the sum of the (a) outstanding Loans and (b) aggregate unused Commitments;
provided that the Loans of any Affiliated Lender shall in each case be excluded
for purposes of making a determination of Required Lenders. “Responsible
Officer” means the chief executive officer, president, vice president, chief
financial officer, treasurer or assistant treasurer or other similar officer or
Person performing similar functions of a Loan Party, solely for purposes of the
delivery of incumbency certificates pursuant to Section 4.01, any secretary or
assistant secretary of a Loan Party and, solely for purposes of notices given
pursuant to Article II, any other officer or employee of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party. Unless
otherwise specified, all references herein to a “Responsible Officer” shall
refer to a Responsible Officer of the Borrower. “Restricted Investment” means
any Investment made in reliance on clause (3)(A)(y) or (23) of the definition of
“Permitted Investments.” “Restricted Payment” means any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interest of Holdings or any of its Restricted Subsidiaries (other than
dividends or distributions solely in Equity Interests (other than Disqualified
Equity Interests) of Holdings), or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to Holdings’ or any of its Restricted Subsidiaries’ stockholders, partners or
members (or the equivalent Persons thereof). “Restricted Subsidiary” means, at
any time, any direct or indirect Subsidiary of Holdings (including any Foreign
Subsidiary and the Borrower) that is not then an Unrestricted Subsidiary;
provided that upon an Unrestricted Subsidiary ceasing to be an Unrestricted
Subsidiary, such Subsidiary shall be included in the definition of “Restricted
Subsidiary.” - 56- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno072.jpg]
“Retained Declined Proceeds” has the meaning specified in Section 2.03(b)(vi).
“Revolving Commitment Increase” has the meaning specified in the ABL Facility
Documentation as of the Closing Date. “S&P” means Standard & Poor’s, a division
of The McGraw-Hill Companies, Inc., and any successor to its rating agency
business. “Sale and Lease-Back Transaction” means any arrangement providing for
the leasing by Holdings or any Restricted Subsidiary of any real or tangible
personal property, which property has been or is to be sold or transferred by
Holdings or such Restricted Subsidiary to a third Person in contemplation of
such leasing. “Same Day Funds” means disbursements and payments in immediately
available funds. “Sanctions Laws and Regulations” means any sanctions or
requirements imposed by, or based upon the obligations or authorities set forth
in the PATRIOT Act, the Executive Order No. 13224 of September 23, 2001,
entitled Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), the U.S.
International Emergency Economic Powers Act (50 U.S.C. §§ 1701 et seq.), the
U.S. Trading with the Enemy Act (50 U.S.C. App. §§ 1 et seq.), the U.S. Syria
Accountability and Lebanese Sovereignty Act, the U.S. Comprehensive Iran
Sanctions, Accountability, and Divestment Act of 2010 or the Iran Sanctions Act,
Section 1245 of the National Defense Authorization Act of 2012, all as amended,
or any of the foreign assets control regulations (including but not limited to
31 C.F.R., Subtitle B, Chapter V, as amended) or any other law or executive
order relating thereto administered by the U.S. Department of the Treasury
Office of Foreign Assets Control or the U.S. Department of State, and any
similar law, regulation, or executive order enacted in the United States or any
other applicable jurisdiction. “SEC” means the Securities and Exchange
Commission, or any Governmental Authority succeeding to any of its principal
functions. “Secured Hedge Agreement” means any Hedging Obligation permitted
under clause (11) of the definition of Permitted Indebtedness that is entered
into by and between any Loan Party or any Restricted Subsidiary and any Hedge
Bank; and designated in writing by the Hedge Bank and the Borrower to the
Administrative Agent as a “Secured Hedge Agreement.” “Secured Indebtedness”
means any Indebtedness of Holdings or any Restricted Subsidiary secured by a
Lien. “Secured Net Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Total Indebtedness consisting of Secured Indebtedness
of Holdings and its Restricted Subsidiaries as of the last day of such Test
Period to (b) EBITDA of Holdings and its Restricted Subsidiaries for such Test
Period. “Secured Parties” means, collectively, the Administrative Agent, the
Collateral Agent, the Lenders, each Hedge Bank party to a Secured Hedge
Agreement, each Cash Management Bank providing Cash Management Services, the
Supplemental Administrative Agent and each co-agent or sub-agent appointed by
the Administrative Agent from time to time pursuant to Section 9.01(b).
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder. “Securitization Assets” means the
accounts receivable, royalty and other similar rights to payment and any other
assets related thereto and the proceeds thereof, in each case, subject to a
Qualified Securitization Facility. “Securitization Facility” means any of one or
more receivables securitization financing facilities or any other facility or
financing program involving the sale, conveyance, transfer or assignment from
time to time of accounts receivable and any other assets related thereto, in
each case, as amended, supplemented, modified, - 57- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno073.jpg]
extended, renewed, restated or refunded from time to time, the Obligations of
which are non-recourse (except for customary representations, warranties,
covenants and indemnities made in connection with such facilities) to Holdings
or any Restricted Subsidiary (other than a Securitization Subsidiary) pursuant
to which Holdings or any Restricted Subsidiary sells or grants a security
interest in its accounts receivable or assets related thereto to either (a) a
Person that is not a Restricted Subsidiary or (b) a Securitization Subsidiary
that in turn sells its accounts receivable to a Person that is not a Restricted
Subsidiary. “Securitization Fees” means distributions or payments made directly
or by means of discounts with respect to any participation interest issued or
sold in connection with, and other fees paid to a Person that is not a
Securitization Subsidiary in connection with, any Qualified Securitization
Facility. “Securitization Subsidiary” means any Subsidiary formed for the
purpose of, and that solely engages only in one or more Qualified Securitization
Facilities and other activities reasonably related thereto. “Security Agreement”
means, collectively, the Security Agreement executed by the Loan Parties,
substantially in the form of Exhibit F, together with supplements or joinders
thereto executed and delivered pursuant to Section 6.11. “Senior Representative”
means, with respect to any series of Permitted Additional Pari Debt, Permitted
Junior Priority Debt, Other Junior Secured Debt or Refinancing Indebtedness in
respect of any of the foregoing, the trustee, administrative agent, collateral
agent, security agent or similar agent under the indenture or agreement pursuant
to which such Indebtedness is issued, incurred or otherwise obtained, as the
case may be, and each of their successors in such capacities. “Senior
Subordinated Notes” means $175,000,000 in aggregate principal amount of the
Issuers’ (as defined in the Senior Subordinated Notes Indenture) senior
subordinated notes due 2018 and any Registered Equivalent Notes having
substantially identical terms and issued pursuant to the Senior Subordinated
Notes Indenture in exchange for the initial, unregistered senior subordinated
notes. “Senior Subordinated Notes Indenture” means the Indenture for the Senior
Subordinated Notes, dated March 9, 2011, among the Nexeo Solutions, LLC, Nexeo
Solutions Finance Corporation and Wells Fargo Bank, National Association, as
trustee, as amended, modified, supplemented, replaced or refinanced prior to the
date of this Agreement. “Similar Business” means (1) any business engaged in by
Holdings or any Restricted Subsidiary on the Closing Date and (2) any business
or other activities that are reasonably similar, ancillary, complementary or
related to, or a reasonable extension, development or expansion of, the
businesses in which Holdings and the Restricted Subsidiaries are engaged on the
Closing Date. “Sold Entity or Business” has the meaning specified in the
definition of the term “EBITDA”. “Solicited Discount Proration” has the meaning
specified in Section 2.03(a)(iv)(D)(3). “Solicited Discounted Prepayment Amount”
has the meaning specified in Section 2.03(a)(iv)(D)(1). “Solicited Discounted
Prepayment Notice” means an irrevocable written notice of the Borrower of
Solicited Discounted Prepayment Offers made pursuant to Section 2.03(a)(iv)(D)
substantially in the form of Exhibit N. “Solicited Discounted Prepayment Offer”
means the irrevocable written offer by each Lender, substantially in the form of
Exhibit Q, submitted following the Administrative Agent’s receipt of a Solicited
Discounted Prepayment Notice. “Solicited Discounted Prepayment Response Date”
has the meaning specified in Section 2.03(a)(iv)(D)(1). - 58- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno074.jpg]
“Solvent” and “Solvency” mean, on any date of determination, the Borrower and
its Subsidiaries (on a consolidated basis) (a) have property with fair value
greater than the total amount of their debts and liabilities, contingent (it
being understood that the amount of contingent liabilities at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability), subordinated or otherwise, (b) have
assets with present fair salable value not less than the amount that will be
required to pay their liability on their debts as they become absolute and
matured, (c) will be able to pay their debts and liabilities, subordinated,
contingent or otherwise, as they become absolute and matured and (d) are not
engaged in business or a transaction, and are not about to engage in business or
a transaction, for which their property would constitute an unreasonably small
capital. “SPAC” means WL Ross Holding Corp., a special purpose acquisition
company. “SPC” has the meaning specified in Section 10.07(g). “Specified
Acquisition Agreement Representations” means the representations made by or on
behalf of Holdings, its subsidiaries and their respective businesses in the
Acquisition Agreement as are material to the interests of the Lenders, but only
to the extent that Merger Sub 3 or Merger Sub 2 (or any of their affiliates)
have the right to terminate its obligations under the Acquisition Agreement (in
accordance with the terms thereof) or decline to consummate the Acquisition, in
each case as a result of a breach of such representations in the Acquisition
Agreement. “Specified Discount” has the meaning specified in Section
2.03(a)(iv)(B)(1). “Specified Discount Prepayment Amount” has the meaning
specified in Section 2.03(a)(iv)(B)(1). “Specified Discount Prepayment Notice”
means an irrevocable written notice of the Borrower Offer of Specified Discount
Prepayment made pursuant to Section 2.03(a)(iv)(B) substantially in the form of
Exhibit P. “Specified Discount Prepayment Response” means the irrevocable
written response by each Lender, substantially in the form of Exhibit R, to a
Specified Discount Prepayment Notice. “Specified Discount Prepayment Response
Date” has the meaning specified in Section 2.03(a)(iv)(B)(1). “Specified
Discount Proration” has the meaning specified in Section 2.03(a)(iv)(B)(3).
“Specified Representations” means those representations and warranties made by
Holdings and the Borrower in Sections 5.01(a) (with respect to organizational
status only), 5.01(b)(ii), 5.02(a), 5.02(b)(i), 5.04, 5.13, 5.16, 5.18, 5.19
(limited to the use of proceeds of the Loans on the Closing Date) and Section
5.20 (subject to the final paragraph of Section 4.01). “Specified Transaction”
means any Investment, acquisition, Disposition, merger, amalgamation,
consolidation, discontinued operation (as determined in accordance with GAAP),
incurrence or repayment of Indebtedness, Restricted Payment, Subsidiary
designation or Incremental Term Loan that by the terms of this Agreement
requires such test to be calculated on a Pro Forma Basis or after giving Pro
Forma Effect; provided that any such Specified Transaction (other than a
Restricted Payment) having an aggregate value of less than $5,000,000 shall not
be calculated on a Pro Forma Basis or after giving Pro Forma Effect. “Sponsor”
means any of WL Ross Sponsor LLC and any of its Affiliates and funds or
partnerships managed or advised by it or any of its Affiliates, but not
including, however, any portfolio company of any of the foregoing. “Sub Holdco”
has the meaning specified in the introductory paragraph to this Agreement.
“Submitted Amount” has the meaning specified in Section 2.03(a)(iv)(C)(1). - 59-
Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno075.jpg]
“Submitted Discount” has the meaning specified in Section 2.03(a)(iv)(C)(1).
“Subordinated Indebtedness” means any Indebtedness (other than Indebtedness
among any of the Loan Parties and their respective Restricted Subsidiaries) of
any Loan Party that is by its terms subordinated to the Obligations of such Loan
Party arising under the Loans or the Guaranty of the Loans. “Subsidiary” means,
with respect to any Person: (1) any corporation, association, or other business
entity (other than a partnership, joint venture, limited liability company or
similar entity) of which more than 50.0% of the total voting power of shares of
Capital Stock entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers or trustees thereof is at the time
of determination owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof;
and (2) any partnership, joint venture, limited liability company or similar
entity of which; (a) more than 50.0% of the capital accounts, distribution
rights, total equity and voting interests or general or limited partnership
interests, as applicable, are owned or controlled, directly or indirectly, by
such Person or one or more of the other Subsidiaries of that Person or a
combination thereof whether in the form of membership, general, special or
limited partnership or otherwise, and (b) such Person or any Restricted
Subsidiary of such Person is a controlling general partner or otherwise controls
such entity. “Subsidiary Guarantor” means any Guarantor other than Holdings and
Sub Holdco. “Successor Borrower” has the meaning specified in Section 7.04(d).
“Successor Holdings” has the meaning specified in Section 7.04(e). “Supplemental
Administrative Agent” and “Supplemental Administrative Agents” have the meanings
specified in Section 9.12(a). “Syndication Agent” means Jefferies Finance LLC.
“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, imposed by any
Governmental Authority, including any interest, additions to tax and penalties
applicable thereto. “Tax Indemnitee” has the meaning set forth in Section
3.01(e). “Tax Receivable Agreement” means that certain Tax Receivable Agreement
substantially in the form attached as Exhibit B to the Acquisition Agreement, as
in effect on the Closing Date. “Term B Facility” means the aggregate principal
amount of the Term B Loans of all Term B Lenders outstanding at such time. “Term
B Lender” means the Additional Term B Lender and any Lender that holds a Term B
Loan at such time. “Term B Loan” means a loan funded pursuant to the Additional
Term B Commitment or converted from a Converted Initial Term Loan pursuant to
Amendment No. 1 and this Agreement as amended thereby. - 60- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno076.jpg]
“Term Loan First Lien Collateral” has the meaning assigned to such term in the
ABL Intercreditor Agreement. “Test Period” in effect at any time means the most
recent period of four consecutive fiscal quarters of Holdings ended on or prior
to such time (taken as one accounting period) in respect of which financial
statements for each quarter or fiscal year in such period have been or are
required to be delivered pursuant to Section 6.01(a) or (b), as applicable;
provided that, prior to the first date that financial statements have been or
are required to be delivered pursuant to Section 6.01(a) or (b), the Test Period
in effect shall be the period of four consecutive fiscal quarters of Holdings
ended March 31, 2016. “Threshold Amount” means $40,000,000. “Total Assets” means
the total assets of Holdings and the Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP, as shown on the most recent balance
sheet of Holdings or such other Person as may be expressly stated. “TPG” means
any of TPG Capital, L.P. and any of its Affiliates and funds or partnerships
managed or advised by it or any of its Affiliates, but not including, however,
any portfolio company of any of the foregoing. “Transactions” means,
collectively, (a) the Equity Contribution, (b) the Acquisition, the Borrower
Merger and the other transactions contemplated by the Acquisition Agreement, (c)
the funding of the Loans on the Closing Date, (d) the funding of the loans under
the ABL Facility on the Closing Date, (e) the execution and delivery of the Loan
Documents and the ABL Facility Documentation, (f) the Refinancing, (g) the
consummation of any other transactions in connection with the foregoing and (h)
the payment of the fees and expenses incurred in connection with any of the
foregoing. “Transaction Costs” means (a) consideration paid in connection with
the Acquisition, (b) amounts paid to consummate the Refinancing and (c)
Transactions Expenses. “Transaction Expenses” means any fees or expenses
incurred or paid by Holdings or any Restricted Subsidiary in connection with the
Transaction (including costs incurred to consummate the Acquisition and the
Refinancing), including payments to officers, employees and directors as change
of control payments, severance payments, special or retention bonuses and
charges for repurchase or rollover of, or modifications to, stock options.
“Transformative Acquisition” means any acquisition by any Borrower or any
Restricted Subsidiary that is either (a) not permitted hereunder immediately
prior to the consummation of such acquisition or (b) if permitted by the terms
hereunder immediately prior to the consummation of such acquisition, this
Agreement would not provide the Borrower and its Restricted Subsidiaries with
adequate flexibility for the continuation and/or expansion of their combined
operations following such consummation, as determined by the Borrower acting in
good faith. “Treasury Capital Stock” has the meaning assigned to such term in
Section 7.06. “Trust Account Contribution” has the meaning specified in the
Preliminary Statements of this Agreement. “Type” means, with respect to a Loan,
its character as a Base Rate Loan or a Eurodollar Rate Loan. “UCC” or “Uniform
Commercial Code” means the Uniform Commercial Code or any successor provision
thereof as the same may from time to time be in effect in the State of New York
or the Uniform Commercial Code or any successor provision thereof (or similar
United States code or statute) of another jurisdiction, to the extent it may be
required to apply to any item or items of Collateral. “United States” and “U.S.”
mean the United States of America. “Unrestricted ABL Incremental Amount” means
Unrestricted TL Incremental Amount minus the aggregate principal amount of
Incremental Loans incurred in reliance on the Unrestricted TL Incremental
Amount. - 61- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno077.jpg]
“Unrestricted TL Incremental Amount” has the meaning specified in Section
2.12(a). “Unrestricted Subsidiary” means: (1) any Subsidiary of the Borrower
which at the time of determination is an Unrestricted Subsidiary (as designated
by the Borrower, as provided below); and (2) any Subsidiary of an Unrestricted
Subsidiary. The Borrower may designate any Subsidiary of the Borrower to be an
Unrestricted Subsidiary; provided that, immediately after giving effect to such
designation, no Event of Default shall have occurred and be continuing and: (1)
each of (a) the Subsidiary to be so designated and (b) its Subsidiaries does not
(directly or indirectly through its Subsidiaries) own any Equity Interests or
Indebtedness of, or own or hold any Lien on any property of, the Borrower or any
Restricted Subsidiary; (2) such designation shall be deemed to be an Investment;
and (3) each of (a) the Subsidiary to be so designated and (b) its Subsidiaries
has not, at the time of designation, and does not thereafter, create, incur,
issue, assume, guarantee or otherwise become directly or indirectly liable with
respect to any Indebtedness pursuant to which the lender has recourse to any of
the assets of Holdings or any Restricted Subsidiary. Subject to compliance with
Section 7.02, the Borrower may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary; provided that, immediately after giving effect to such
designation, no Event of Default shall have occurred and be continuing and
either: (1) the Fixed Charge Coverage Ratio as of the last day of the most
recently ended Test Period would have been at least 2.00 to 1.00, determined on
a Pro Forma Basis taking into account such designation; or (2) the Fixed Charge
Coverage Ratio for such period would be equal to or greater than such ratio
immediately prior to such designation, in each case on a Pro Forma Basis taking
into account such designation. Any such designation by Holdings shall be
notified by a Responsible Officer of the Borrower to the Administrative Agent by
promptly filing with the Administrative Agent a copy of the resolution of the
board of directors of the Borrower or any committee thereof giving effect to
such designation and a certificate of such Responsible Officer certifying that
such designation complied with the foregoing provisions. “U.S. Lender” means any
Lender that is not a Foreign Lender. “U.S. Person” means a “United States
person” within the meaning of Section 7701(a)(30) of the Code. “Voting Stock” of
any Person as of any date means the Capital Stock of such Person that is at the
time entitled to vote in the election of the board of directors of such Person.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing: (1) the sum of the products of the number of
years from the date of determination to the date of each successive scheduled
principal payment of such Indebtedness or redemption or similar payment with
respect to such Disqualified Stock or Preferred Stock multiplied by the amount
of such payment; by - 62- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno078.jpg]
(2) the sum of all such payments. “wholly owned” means, with respect to a
Subsidiary of a Person, a Subsidiary of such Person all of the outstanding
Equity Interests of which (other than (x) director’s qualifying shares and (y)
nominal shares issued to foreign nationals to the extent required by applicable
Law) are owned by such Person and/or by one or more wholly owned Subsidiaries of
such Person. “Withdrawal Liability” means the liability to a Multiemployer Plan
as a result of a complete or partial withdrawal from such Multiemployer Plan, as
such term is defined in Part I of Subtitle E of Title IV of ERISA. “Write-Down
and Conversion Powers” means, with respect to any EEA Resolution Authority, the
write-down and conversion powers of such EEA Resolution Authority from time to
time under the Bail-In Legislation for the applicable EEA Member Country, which
write-down and conversion powers are described in the EU Bail-In Legislation
Schedule. Other Interpretive Provisions. With reference to this Agreement and
each other LoanSECTION 1.02. Document, unless otherwise specified herein or in
such other Loan Document: The meanings of defined terms are equally applicable
to the singular and plural forms of the(a) defined terms. The words “herein,”
“hereto,” “hereof” and “hereunder” and words of similar import when used in(b)
any Loan Document shall refer to such Loan Document as a whole and not to any
particular provision thereof. References in this Agreement to an Exhibit,
Schedule, Article, Section, clause or sub-clause refer(c) (A) to the appropriate
Exhibit or Schedule to, or Article, Section, clause or sub-clause in this
Agreement or (B) to the extent such references are not present in this
Agreement, to the Loan Document in which such reference appears. The term
“including” is by way of example and not limitation.(d) The term “documents”
includes any and all instruments, documents, agreements, certificates,(e)
notices, reports, financial statements and other writings, however evidenced,
whether in physical or electronic form. In the computation of periods of time
from a specified date to a later specified date, the word(f) “from” means “from
and including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including”. Section headings herein and in the
other Loan Documents are included for convenience of(g) reference only and shall
not affect the interpretation of this Agreement or any other Loan Document.
Accounting Terms.SECTION 1.03. All accounting terms not specifically or
completely defined herein shall be construed in conformity(a) with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, applied in a manner consistent with that used in
preparing the Annual Financial Statements, except as otherwise specifically
prescribed herein. Notwithstanding anything to the contrary herein, for purposes
of determining compliance with any(b) test contained in this Agreement with
respect to any period during which any Specified Transaction occurs, the
Consolidated Net Leverage Ratio, the First Lien Senior Secured Net Leverage
Ratio, the Secured Net Leverage Ratio and the Fixed Charge Coverage Ratio shall
be calculated with respect to such period and such Specified Transaction on a
Pro Forma Basis. - 63- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno079.jpg]
Where reference is made to “Holdings and its Restricted Subsidiaries on a
consolidated basis” or(c) similar language, such consolidation shall not include
any Subsidiaries of Holdings other than Restricted Subsidiaries. In the event
that Holdings elects to prepare its financial statements in accordance with IFRS
and(d) such election results in a change in the method of calculation of
financial covenants, standards or terms (collectively, the “Accounting Changes”)
in this Agreement, the Borrower and the Administrative Agent agree to enter into
good faith negotiations in order to amend such provisions of this Agreement
(including the levels applicable herein to any computation of the Consolidated
Net Leverage Ratio, the First Lien Senior Secured Net Leverage Ratio, the
Secured Net Leverage Ratio and the Fixed Charge Coverage Ratio) so as to reflect
equitably the Accounting Changes with the desired result that the criteria for
evaluating the Borrower’s financial condition shall be substantially the same
after such change as if such change had not been made. Until such time as such
an amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed in accordance with GAAP (as determined in good faith by a Responsible
Officer of Holdings) (it being agreed that the reconciliation between GAAP and
IFRS used in such determination shall be made available to Lenders) as if such
change had not occurred. Rounding. Any financial ratios required to be satisfied
in order for a specific action toSECTION 1.04. be permitted under this Agreement
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number). References to
Agreements, Laws, Etc. Unless otherwise expressly provided herein, (a)SECTION
1.05. references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law. Times of Day. Unless otherwise specified, all references
herein to times of day shall beSECTION 1.06. references to New York City time
(daylight or standard, as applicable). Available Amount Transaction. If more
than one action occurs on any given date theSECTION 1.07. permissibility of the
taking of which is determined hereunder by reference to the amount of the
Available Amount immediately prior to the taking of such action, the
permissibility of the taking of each such action shall be determined
independently and in no event may any two or more such actions be treated as
occurring simultaneously, i.e., each transaction must be permitted under the
Available Amount as so calculated. Pro Forma and Other Calculations.SECTION
1.08. Interest on a Capitalized Lease Obligation shall be deemed to accrue at an
interest rate reasonably(a) determined by a Responsible Officer of the Borrower
to be the rate of interest implicit in such Capitalized Lease Obligation in
accordance with GAAP. Interest on Indebtedness that may optionally be determined
at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate shall be determined to have
been based upon the rate actually chosen, or if none, then based upon such
optional rate chosen as the Borrower or applicable Restricted Subsidiary may
designate. Any determination of Total Assets shall be made by reference to the
last day of the four fiscal(b) quarter period most recently ended for which
internal financial statements of the Borrower are available (as determined in
good faith by the Borrower) on or prior to the relevant date of determination.
For purposes of calculating the Fixed Charge Coverage Ratio, interest on any
Indebtedness under a(c) revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period except as set forth in the definition of “Pro Forma
Basis”. Interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a - 64- Exhibit
10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno080.jpg]
eurocurrency interbank offered rate, or other rate, shall be deemed to have been
based upon the rate actually chosen, or, if none, then based upon such optional
rate chosen as the Borrower may designate. Notwithstanding anything in this
Agreement or any Loan Document to the contrary, when(d) calculating any
applicable ratio or determining other compliance with this Agreement (including
the determination of compliance with any provision of this Agreement which
requires that no Default or Event of Default has occurred, is continuing or
would result therefrom) in connection with a Specified Transaction undertaken in
connection with the consummation of a Limited Condition Acquisition, the date of
determination of such ratio and determination of whether any Default or Event of
Default has occurred, is continuing or would result therefrom or other
applicable covenant shall, at the option of the Borrower (the Borrower’s
election to exercise such option in connection with any Limited Condition
Acquisition, an “LCA Election”), be deemed to be the date the definitive
agreements for such Limited Condition Acquisition are entered into (the “LCA
Test Date”) and if, after such ratios and other provisions are measured on a Pro
Forma Basis after giving effect to such Limited Condition Acquisition and the
other Specified Transactions to be entered into in connection therewith
(including any incurrence of Indebtedness (which includes, for the avoidance of
doubt, any borrowing under the ABL Facility) and the use of proceeds thereof) as
if they occurred at the beginning of the four consecutive fiscal quarter period
being used to calculate such financial ratio ending prior to the LCA Test Date,
the Borrower could have taken such action on the relevant LCA Test Date in
compliance with such ratios and provisions, such provisions shall be deemed to
have been complied with. For the avoidance of doubt, (x) if any of such ratios
are exceeded as a result of fluctuations in such ratio (including due to
fluctuations in EBITDA of the Borrower) at or prior to the consummation of the
relevant Limited Condition Acquisition, such ratios and other provisions will
not be deemed to have been exceeded as a result of such fluctuations solely for
purposes of determining whether the Limited Condition Acquisition is permitted
hereunder and (y) such ratios and other provisions shall not be tested at the
time of consummation of such Limited Condition Acquisition or related Specified
Transactions. If the Borrower has made an LCA Election for any Limited Condition
Acquisition, then in connection with any subsequent calculation of any ratio or
basket availability with respect to any other Specified Transactions on or
following the relevant LCA Test Date and prior to the earlier of the date on
which such Limited Condition Acquisition is consummated or the date that the
definitive agreement for such Limited Condition Acquisition is terminated or
expires without consummation of such Limited Condition Acquisition, any such
ratio or basket shall be calculated on a Pro Forma Basis assuming such Limited
Condition Acquisition and other Specified Transactions in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) have
been consummated. ARTICLE II The Commitments and Borrowings The Loans.SECTION
2.01. Subject to the terms and conditions set forth herein, each Initial(i) the
Additional Term B Lender(a) severally agrees to make to the Borrower a single
loanTerm B Loan denominated in Dollars on the Amendment No. 1 Effective Date in
an aggregate principal amount equal to such Initial Term Lender’s Initial Term
Commitment on the Closing Date, and upon the funding of its Initialits
Additional Term B Commitment and (ii) the Converted Initial Term Loan of each
Amendment No. 1 Consenting Lender shall be automatically and without further
action converted into a Term B Loan of such Lender effective as of the Amendment
No. 1 Effective Date in a principal amount equal to the principal amount of such
Lender’s Converted Initial Term Loan immediately prior to conversion. Upon the
funding of its Additional Term LoanB Commitment in such amount, such Initialthe
Additional Term B Lender shall, to the extent requested by such
InitialAdditional Term B Lender, be issued a Note for an aggregate principal
amount equal to the Initial Term B Loan made by such Lender. Notwithstanding
anything to the contrary contained herein, the Term B Loans will initially be
Eurodollar Rate Borrowings with Interest Periods equal to the unexpired portion
of the Interest Period applicable to the relevant Borrowings of Initial Term
Loans outstanding immediately prior to the Amendment No. 1 Effective Date as set
forth in the following table: Aggregate Principal Amount of Initial Term Loans
Interest Period End Date $218,000,000.00 April 28, 2017 - 65- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno081.jpg]
$215,000,000.00 May 31, 2017 $218,725,000.00 March 31, 2017 Each Borrowing of
Term B Loans corresponding to the Initial Term Loans described in the foregoing
table shall have a Eurodollar Rate equal to the Eurodollar Rate applicable to
the relevant Borrowing of Initial Term Loans so refinanced or converted, as
applicable. Each Borrowing of Term B Loans shall be held by each Lender with
Term B Loans on a pro rata basis in accordance with the percentage of the
aggregate principal amount of Term B Loans held by such Lender. Amounts borrowed
under this Section 2.01 and repaid or prepaid may not be reborrowed. Initial (b)
Term B Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein. Borrowings, Conversions and Continuations of Loans.SECTION
2.02. Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of(a) Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
EachExcept as set forth in Amendment No. 1, each such notice must be received by
the Administrative Agent not later than 11:00 a.m. (i) three (3) Business Days
prior to the requested date of any Borrowing or continuation of Eurodollar Rate
Loans or any conversion of Base Rate Loans to Eurodollar Rate Loans, and (ii)
one (1) Business Day before the requested date of any Borrowing of Base Rate
Loan. Each telephonic notice by the Borrower pursuant to this Section 2.02(a)
must be confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Eurodollar
Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day); provided,
however, that, other than in respect of the Borrowings contemplated by Amendment
No. 1, if the Borrower wishes to request Eurodollar Rate Loans having an
Interest Period other than one, two, three or six months in duration as provided
in the definition of “Interest Period,” the applicable notice must be received
by the Administrative Agent not later than 11:00 a.m. four Business Days prior
to the requested date of such Borrowing, conversion or continuation, whereupon
the Administrative Agent shall give prompt notice to the Lenders of such request
and determine whether the requested Interest Period is acceptable to all of
them. Not later than 11:00 a.m., three Business Days before the requested date
of such Borrowing, conversion or continuation, the Administrative Agent shall
notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders, (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Class
and Type of Loans to be borrowed or to which existing Loans are to be converted
and (v) if applicable, the duration of the Interest Period with respect thereto.
If the Borrower fails to specify a Type of Loan in a Committed Loan Notice or
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one (1) month. Following receipt of a Committed Loan Notice,
the Administrative Agent shall promptly notify(b) each Lender of the amount of
its Pro Rata Share of the applicable Class of Loans, and if no timely notice of
a conversion or continuation is provided by the Borrower, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans or continuation of Loans described in Section 2.02(a). In the
case of each Borrowing, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office not later than 1:00 p.m., on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.01,3 of Amendment No. 1, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on - 66- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno082.jpg]
the books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower. Except
as otherwise provided herein, a Eurodollar Rate Loan may be continued or
converted only(c) on the last day of an Interest Period for such Eurodollar Rate
Loan. Upon the occurrence and during the continuation of an Event of Default,
the Administrative Agent or the Required Lenders may require by notice to the
Borrower that no Loans may be converted to or continued as Eurodollar Rate
Loans. The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate(d) applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. The determination of the
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time when Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
the Administrative Agent’s prime rate used in determining the Base Rate promptly
following the public announcement of such change. After giving effect to all
Borrowings, all conversions of Loans from one Type to the other, and all(e)
continuations of Loans as the same Type, there shall not be more than ten (10)
Interest Periods in effect unless otherwise agreed between the Borrower and the
Administrative Agent; provided that after the establishment of any new Class of
Loans pursuant to an Incremental Amendment, a Refinancing Amendment or
Extension, the number of Interest Periods otherwise permitted by this Section
2.02(e) shall increase by three (3) Interest Periods for each applicable Class
so established. The failure of any Lender to make the Loan to be made by it as
part of any Borrowing shall not(f) relieve any other Lender of its obligation,
if any, hereunder to make its Loan on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on the date of any Borrowing. Unless the
Administrative Agent shall have received notice from a Lender prior to the date
of any(g) Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s Pro Rata Share of such Borrowing, the
Administrative Agent may assume that such Lender has made such Pro Rata Share
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (b) above, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available, then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, each of such Lender and the Borrower
severally agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of the Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, the Overnight Rate plus any administrative,
processing, or similar fees customarily charged by the Administrative Agent in
accordance with the foregoing. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this Section
2.02(g) shall be conclusive in the absence of manifest error. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent. Prepayments.SECTION 2.03. Optional.(a) The
Borrower may, upon notice to the Administrative Agent, at any time or from time
to(i) time voluntarily prepay Loans in whole or in part without premium or
penalty; provided that (1) such notice - 67- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno083.jpg]
must be received by the Administrative Agent not later than 11:00 a.m. (New
York, New York time) (A) three (3) Business Days prior to any date of prepayment
of Eurodollar Rate Loans and (B) on the date of prepayment of Base Rate Loans;
(2) any partial prepayment of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof or, if
less, the entire principal amount thereof then outstanding; and (3) any
prepayment of Base Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof or, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Class(es) and Type(s) of Loans to be prepaid
and the payment amount specified in such notice shall be due and payable on the
date specified therein. The Administrative Agent will promptly notify each
Appropriate Lender of its receipt of each such notice, and of the amount of such
Lender’s Pro Rata Share of such prepayment. Any prepayment of a Eurodollar Rate
Loan shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.05. Each prepayment of the
Loans pursuant to this Section 2.03(a) shall be paid to the Appropriate Lenders
in accordance with their respective Pro Rata Shares; provided that at the
request of the Borrower, in lieu of such application on a pro rata basis among
all Classes of Loans, such prepayment may be applied to any Class of Loans so
long as the Maturity Date of such Class of Loans (or such Classes of Loans)
precedes the Maturity Date of each other Class of Loans then outstanding or, in
the event more than one Class of Loans shall have an identical Maturity Date, to
such Classes on a pro rata basis. Notwithstanding anything to the contrary
contained in this Agreement, the Borrower may(ii) rescind any notice of
prepayment under Section 2.03(a)(i) if such prepayment would have resulted from
a refinancing or repayment of all of the applicable Facility, which refinancing
or repayment shall not be consummated or shall otherwise be delayed or, if such
prepayment is otherwise conditioned on the occurrence of other transactions,
which such other transactions shall be cancelled, terminated or delayed.
Voluntary prepayments of any Class of Loans permitted hereunder shall be applied
to the(iii) remaining scheduled installments of principal thereof pursuant to
Section 2.05 in a manner determined at the discretion of the Borrower and
specified in the notice of prepayment (and absent such direction, in direct
order of maturity). Notwithstanding anything in any Loan Document to the
contrary, so long as no Event of(iv) Default has occurred and is continuing, the
Borrower may prepay the outstanding Loans (which shall, for the avoidance of
doubt, be automatically and permanently canceled immediately upon acquisition by
the Borrower) (or Holdings or any of its Subsidiaries may purchase such
outstanding Loans and immediately cancel them) on the following basis: (A) Any
Borrower Party shall have the right to make a voluntary prepayment of Loans at a
discount to par pursuant to a Borrower Offer of Specified Discount Prepayment,
Borrower Solicitation of Discount Range Prepayment Offers or Borrower
Solicitation of Discounted Prepayment Offers (any such prepayment, the
“Discounted Loan Prepayment”), in each case made in accordance with this Section
2.03(a)(iv); provided that no Borrower Party shall initiate any action under
this Section 2.03(a)(iv) in order to make a Discounted Loan Prepayment unless
(I) at least ten (10) Business Days shall have passed since the consummation of
the most recent Discounted Loan Prepayment as a result of a prepayment made by a
Borrower Party on the applicable Discounted Prepayment Effective Date; or (II)
at least three (3) Business Days shall have passed since the date the Borrower
Party was notified that no Lender was willing to accept any prepayment of any
Loan at the Specified Discount, within the Discount Range or at any discount to
par value, as applicable, or in the case of Borrower Solicitation of Discounted
Prepayment Offers, the date of any Borrower Party’s election not to accept any
Solicited Discounted Prepayment Offers. (B) (1) Subject to the proviso to
subsection (A) above, any Borrower Party may from time to time offer to make a
Discounted Loan Prepayment by providing the Auction Agent with five (5) Business
Days’ notice in the form of a Specified Discount Prepayment Notice; provided
that (I) any such offer shall be made available, at the sole discretion of the
Borrower Party, to (x) each Lender and/or (y) each Lender with respect to any
Class of Loans on an individual tranche basis, (II) any such offer shall specify
the aggregate principal amount offered to be prepaid (the “Specified Discount
Prepayment Amount”) with respect to each applicable tranche, the tranche or
tranches of Loans subject to such offer and the specific - 68- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno084.jpg]
percentage discount to par (the “Specified Discount”) of such Loans to be
prepaid (it being understood that different Specified Discounts and/or Specified
Discount Prepayment Amounts may be offered with respect to different tranches of
Loans and, in such event, each such offer will be treated as a separate offer
pursuant to the terms of this Section), (III) the Specified Discount Prepayment
Amount shall be in an aggregate amount not less than $10,000,000 and whole
increments of $1,000,000 in excess thereof and (IV) each such offer shall remain
outstanding through the Specified Discount Prepayment Response Date. The Auction
Agent will promptly provide each Appropriate Lender with a copy of such
Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each such Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m., New York time, on
the third Business Day after the date of delivery of such notice to such Lenders
(the “Specified Discount Prepayment Response Date”). (2) Each Lender receiving
such offer shall notify the Auction Agent (or its delegate) by the Specified
Discount Prepayment Response Date whether or not it agrees to accept a
prepayment of any of its applicable then outstanding Loans at the Specified
Discount and, if so (such accepting Lender, a “Discount Prepayment Accepting
Lender”), the amount and the tranches of such Lender’s Loans to be prepaid at
such offered discount. Each acceptance of a Discounted Loan Prepayment by a
Discount Prepayment Accepting Lender shall be irrevocable. Any Lender whose
Specified Discount Prepayment Response is not received by the Auction Agent by
the Specified Discount Prepayment Response Date shall be deemed to have declined
to accept the applicable Borrower Offer of Specified Discount Prepayment. (3) If
there is at least one Discount Prepayment Accepting Lender, the relevant
Borrower Party will make a prepayment of outstanding Loans pursuant to this
paragraph (B) to each Discount Prepayment Accepting Lender in accordance with
the respective outstanding amount and tranches of Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to subsection (2)
above; provided that, if the aggregate principal amount of Loans accepted for
prepayment by all Discount Prepayment Accepting Lenders exceeds the Specified
Discount Prepayment Amount, such prepayment shall be made pro rata among the
Discount Prepayment Accepting Lenders in accordance with the respective
principal amounts accepted to be prepaid by each such Discount Prepayment
Accepting Lender and the Auction Agent (in consultation with such Borrower Party
and subject to rounding requirements of the Auction Agent made in its reasonable
discretion) will calculate such proration (the “Specified Discount Proration”).
The Auction Agent shall promptly, and in any case within three (3) Business Days
following the Specified Discount Prepayment Response Date, notify (I) the
relevant Borrower Party of the respective Lenders’ responses to such offer, the
Discounted Prepayment Effective Date and the aggregate principal amount of the
Discounted Loan Prepayment and the tranches to be prepaid, (II) each Lender of
the Discounted Prepayment Effective Date, and the aggregate principal amount and
the tranches of Loans to be prepaid at the Specified Discount on such date and
(III) each Discount Prepayment Accepting Lender of the Specified Discount
Proration, if any, and confirmation of the principal amount, tranche and Type of
Loans of such Lender to be prepaid at the Specified Discount on such date. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Borrower Party and such Lenders shall be conclusive and binding
for all purposes absent manifest error. The payment amount specified in such
notice to the Borrower Party shall be due and payable by such Borrower Party on
the Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below). (C) (1) Subject to the proviso to subsection
(A) above, any Borrower Party may from time to time solicit Discount Range
Prepayment Offers by providing the Auction Agent with five (5) Business Days’
notice in the form of a Discount Range Prepayment Notice; provided that (I) any
such solicitation shall be extended, at the sole discretion of such Borrower
Party, to (x) each Lender and/or (y) each Lender with respect to any Class of
Loans on an individual tranche basis, (II) any such notice shall specify the
maximum aggregate principal amount of the relevant Loans (the “Discount Range
Prepayment Amount”), the tranche or tranches of Loans subject to such offer and
the maximum and minimum percentage discounts to par (the “Discount Range”) of
the principal amount of such Loans with respect to each relevant tranche of
Loans willing to be prepaid by such Borrower Party (it being understood that
different Discount Ranges and/or Discount Range Prepayment Amounts may be
offered with respect to different tranches of Loans and, in such event, each
such offer will be treated as separate offer pursuant to the terms of this
Section), (III) the Discount Range Prepayment Amount shall be in an aggregate
amount not - 69- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno085.jpg]
less than $10,000,000 and whole increments of $1,000,000 in excess thereof and
(IV) each such solicitation by the Borrower shall remain outstanding through the
Discount Range Prepayment Response Date. The Auction Agent will promptly provide
each Appropriate Lender with a copy of such Discount Range Prepayment Notice and
a form of the Discount Range Prepayment Offer to be submitted by a responding
Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m., New
York time, on the third Business Day after the date of delivery of such notice
to such Lenders (the “Discount Range Prepayment Response Date”). Each Lender’s
Discount Range Prepayment Offer shall be irrevocable and shall specify a
discount to par within the Discount Range (the “Submitted Discount”) at which
such Lender is willing to allow prepayment of any or all of its then outstanding
Loans of the applicable tranche or tranches and the maximum aggregate principal
amount and tranches of such Lender’s Loans (the “Submitted Amount”) such Lender
is willing to have prepaid at the Submitted Discount. Any Lender whose Discount
Range Prepayment Offer is not received by the Auction Agent by the Discount
Range Prepayment Response Date shall be deemed to have declined to accept a
Discounted Loan Prepayment of any of its Loans at any discount to their par
value within the Discount Range. (2) The Auction Agent shall review all Discount
Range Prepayment Offers received on or before the applicable Discount Range
Prepayment Response Date and shall determine (in consultation with such Borrower
Party and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the Applicable Discount and Loans to be prepaid at such
Applicable Discount in accordance with this subsection (C). The relevant
Borrower Party agrees to accept on the Discount Range Prepayment Response Date
all Discount Range Prepayment Offers received by Auction Agent by the Discount
Range Prepayment Response Date, in the order from the Submitted Discount that is
the largest discount to par to the Submitted Discount that is the smallest
discount to par, up to and including the Submitted Discount that is the smallest
discount to par within the Discount Range (such Submitted Discount that is the
smallest discount to par within the Discount Range being referred to as the
“Applicable Discount”) which yields a Discounted Loan Prepayment in an aggregate
principal amount equal to the lower of (I) the Discount Range Prepayment Amount
and (II) the sum of all Submitted Amounts. Each Lender that has submitted a
Discount Range Prepayment Offer to accept prepayment at a discount to par that
is larger than or equal to the Applicable Discount shall be deemed to have
irrevocably consented to prepayment of Loans equal to its Submitted Amount
(subject to any required proration pursuant to the following subsection (3)) at
the Applicable Discount (each such Lender, a “Participating Lender”). (3) If
there is at least one Participating Lender, the relevant Borrower Party will
prepay the respective outstanding Loans of each Participating Lender in the
aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with such Borrower Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discount Range Prepayment Response Date, notify (I) the relevant Borrower Party
of the respective Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount of the Discounted Loan Prepayment and the tranches to be prepaid, (II)
each Lender of the Discounted Prepayment Effective Date, the Applicable
Discount, and the aggregate principal amount and tranches of Loans to be prepaid
at the Applicable Discount on such date, (III) each Participating Lender of the
aggregate principal amount and tranches of such Lender to be prepaid at the
Applicable Discount on such date, and (IV) if applicable, each Identified
Participating Lender of the Discount Range Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to the relevant
Borrower Party and Lenders shall be conclusive and binding for all purposes
absent manifest error. The payment amount specified in such notice to the
Borrower Party shall be due and payable by such Borrower Party on the Discounted
Prepayment Effective Date in accordance with subsection (F) below (subject to
subsection (J) below). - 70- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno086.jpg]
(D) (1) Subject to the proviso to subsection (A) above, any Borrower Party may
from time to time solicit Solicited Discounted Prepayment Offers by providing
the Auction Agent with five (5) Business Days’ notice in the form of a Solicited
Discounted Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of such Borrower Party, to (x) each Lender
and/or (y) each Lender with respect to any Class of Loans on an individual
tranche basis, (II) any such notice shall specify the maximum aggregate amount
of the Loans (the “Solicited Discounted Prepayment Amount”) and the tranche or
tranches of Loans the Borrower is willing to prepay at a discount (it being
understood that different Solicited Discounted Prepayment Amounts may be offered
with respect to different tranches of Loans and, in such event, each such offer
will be treated as separate offer pursuant to the terms of this Section), (III)
the Solicited Discounted Prepayment Amount shall be in an aggregate amount not
less than $10,000,000 and whole increments of $1,000,000 in excess thereof and
(IV) each such solicitation by the Borrower shall remain outstanding through the
Solicited Discounted Prepayment Response Date. The Auction Agent will promptly
provide each Appropriate Lender with a copy of such Solicited Discounted
Prepayment Notice and a form of the Solicited Discounted Prepayment Offer to be
submitted by a responding Lender to the Auction Agent (or its delegate) by no
later than 5:00 p.m., New York time on the third Business Day after the date of
delivery of such notice to such Lenders (the “Solicited Discounted Prepayment
Response Date”). Each Lender’s Solicited Discounted Prepayment Offer shall (x)
be irrevocable, (y) remain outstanding until the Acceptance Date, and (z)
specify both a discount to par (the “Offered Discount”) at which such Lender is
willing to allow prepayment of its then outstanding Loan and the maximum
aggregate principal amount and tranches of such Loans (the “Offered Amount”)
such Lender is willing to have prepaid at the Offered Discount. Any Lender whose
Solicited Discounted Prepayment Offer is not received by the Auction Agent by
the Solicited Discounted Prepayment Response Date shall be deemed to have
declined prepayment of any of its Loans at any discount. (2) The Auction Agent
shall promptly provide the relevant Borrower Party with a copy of all Solicited
Discounted Prepayment Offers received on or before the Solicited Discounted
Prepayment Response Date. Such Borrower Party shall review all such Solicited
Discounted Prepayment Offers and select the largest of the Offered Discounts
specified by the relevant responding Lenders in the Solicited Discounted
Prepayment Offers that is acceptable to the Borrower Party (the “Acceptable
Discount”), if any. If the Borrower Party elects to accept any Offered Discount
as the Acceptable Discount, then as soon as practicable after the determination
of the Acceptable Discount, but in no event later than by the third Business Day
after the date of receipt by such Borrower Party from the Auction Agent of a
copy of all Solicited Discounted Prepayment Offers pursuant to the first
sentence of this subsection (2) (the “Acceptance Date”), the Borrower Party
shall submit an Acceptance and Prepayment Notice to the Auction Agent setting
forth the Acceptable Discount. If the Auction Agent shall fail to receive an
Acceptance and Prepayment Notice from the Borrower Party by the Acceptance Date,
such Borrower Party shall be deemed to have rejected all Solicited Discounted
Prepayment Offers. (3) Based upon the Acceptable Discount and the Solicited
Discounted Prepayment Offers received by Auction Agent by the Solicited
Discounted Prepayment Response Date, within three (3) Business Days after
receipt of an Acceptance and Prepayment Notice (the “Discounted Prepayment
Determination Date”), the Auction Agent will determine (in consultation with
such Borrower Party and subject to rounding requirements of the Auction Agent
made in its sole reasonable discretion) the aggregate principal amount and the
tranches of Loans (the “Acceptable Prepayment Amount”) to be prepaid by the
relevant Borrower Party at the Acceptable Discount in accordance with this
Section 2.03(a)(iv)(D). If the Borrower Party elects to accept any Acceptable
Discount, then the Borrower Party agrees to accept all Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, in the order from largest Offered Discount to smallest
Offered Discount, up to and including the Acceptable Discount. Each Lender that
has submitted a Solicited Discounted Prepayment Offer with an Offered Discount
that is greater than or equal to the Acceptable Discount shall be deemed to have
irrevocably consented to prepayment of Loans equal to its Offered Amount
(subject to any required pro-rata reduction pursuant to the following sentence)
at the Acceptable Discount (each such Lender, a “Qualifying Lender”). The
Borrower Party will prepay outstanding Loans pursuant to this subsection (D) to
each Qualifying Lender in the aggregate principal amount and of the tranches
specified in such Lender’s Solicited Discounted Prepayment Offer at the
Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable - 71- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno087.jpg]
Discount exceeds the Solicited Discounted Prepayment Amount, prepayment of the
principal amount of the Loans for those Qualifying Lenders whose Offered
Discount is greater than or equal to the Acceptable Discount (the “Identified
Qualifying Lenders”) shall be made pro rata among the Identified Qualifying
Lenders in accordance with the Offered Amount of each such Identified Qualifying
Lender and the Auction Agent (in consultation with such Borrower Party and
subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) will calculate such proration (the “Solicited Discount
Proration”). On or prior to the Discounted Prepayment Determination Date, the
Auction Agent shall promptly notify (I) the relevant Borrower Party of the
Discounted Prepayment Effective Date and Acceptable Prepayment Amount comprising
the Discounted Loan Prepayment and the tranches to be prepaid, (II) each Lender
of the Discounted Prepayment Effective Date, the Acceptable Discount, and the
Acceptable Prepayment Amount of all Loans and the tranches to be prepaid at the
Applicable Discount on such date, (III) each Qualifying Lender of the aggregate
principal amount and the tranches of such Lender to be prepaid at the Acceptable
Discount on such date, and (IV) if applicable, each Identified Qualifying Lender
of the Solicited Discount Proration. Each determination by the Auction Agent of
the amounts stated in the foregoing notices to such Borrower Party and Lenders
shall be conclusive and binding for all purposes absent manifest error. The
payment amount specified in such notice to such Borrower Party shall be due and
payable by such Borrower Party on the Discounted Prepayment Effective Date in
accordance with subsection (F) below (subject to subsection (J) below). (E) In
connection with any Discounted Loan Prepayment, the Borrower Parties and the
Lenders acknowledge and agree that the Auction Agent may require as a condition
to any Discounted Loan Prepayment, the payment of customary fees and expenses
from a Borrower Party in connection therewith. (F) If any Loan is prepaid in
accordance with paragraphs (B) through (D) above, a Borrower Party shall prepay
such Loans on the Discounted Prepayment Effective Date. The relevant Borrower
Party shall make such prepayment to the Administrative Agent, for the account of
the Discount Prepayment Accepting Lenders, Participating Lenders or Qualifying
Lenders, as applicable, at the Administrative Agent’s Office in immediately
available funds not later than 11:00 a.m. (New York time) on the Discounted
Prepayment Effective Date and all such prepayments shall be applied to the
remaining principal installments of the relevant tranche of Loans on a pro rata
basis across such installments. The Loans so prepaid shall be accompanied by all
accrued and unpaid interest on the par principal amount so prepaid up to, but
not including, the Discounted Prepayment Effective Date. Each prepayment of the
outstanding Loans pursuant to this Section 2.03(a)(iv) shall be paid to the
Discount Prepayment Accepting Lenders, Participating Lenders or Qualifying
Lenders, as applicable, and shall be applied to the relevant Loans of such
Lenders in accordance with their respective Pro Rata Share. The aggregate
principal amount of the tranches and installments of the relevant Loans
outstanding shall be deemed reduced by the full par value of the aggregate
principal amount of the tranches of Loans prepaid on the Discounted Prepayment
Effective Date in any Discounted Loan Prepayment. (G) To the extent not
expressly provided for herein, each Discounted Loan Prepayment shall be
consummated pursuant to procedures consistent with the provisions in this
Section 2.03(a)(iv), established by the Auction Agent acting in its reasonable
discretion and as reasonably agreed by the Borrower. (H) Notwithstanding
anything in any Loan Document to the contrary, for purposes of this Section
2.03(a)(iv), each notice or other communication required to be delivered or
otherwise provided to the Auction Agent (or its delegate) shall be deemed to
have been given upon Auction Agent’s (or its delegate’s) actual receipt during
normal business hours of such notice or communication; provided that any notice
or communication actually received outside of normal business hours shall be
deemed to have been given as of the opening of business on the next Business
Day. (I) Each of the Borrower Parties and the Lenders acknowledge and agree that
the Auction Agent may perform any and all of its duties under this Section
2.03(a)(iv) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in - 72- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno088.jpg]
connection with any Discounted Loan Prepayment provided for in this Section
2.03(a)(iv) as well as activities of the Auction Agent. (J) Each Borrower Party
shall have the right, by written notice to the Auction Agent, to revoke in full
(but not in part) its offer to make a Discounted Loan Prepayment and rescind the
applicable Specified Discount Prepayment Notice, Discount Range Prepayment
Notice or Solicited Discounted Prepayment Notice therefor at its discretion at
any time on or prior to the applicable Specified Discount Prepayment Response
Date (and if such offer is revoked pursuant to the preceding clauses, any
failure by such Borrower Party to make any prepayment to a Lender, as
applicable, pursuant to this Section 2.03(a)(iv) shall not constitute a Default
or Event of Default under Section 8.01 or otherwise). Mandatory.(b) Within five
(5) Business Days after financial statements have been delivered pursuant to(i)
Section 6.01(a) and the related Compliance Certificate has been delivered
pursuant to Section 6.02(a), the Borrower shall, subject to clause (b)(v) of
this Section 2.03, prepay an aggregate principal amount of Loans equal to (A)
50% (such percentage as it may be reduced as described below, the “ECF
Percentage”) of Excess Cash Flow in excess of $1,000,000 for the fiscal year
covered by such financial statements (commencing with the fiscal year ended
September 30, 2017) (each such fiscal year period, an “ECF Period”) minus (B)
the sum of all voluntary prepayments of or purchases of (x) Loans made pursuant
to Sections 2.05(a)(i), 2.05(a)(iv) and 10.07(h) (in an amount, in the case of
prepayments or purchases pursuant to Section 2.05(a)(iv) and 10.07(h), equal to
the discounted amount actually paid in respect of the principal amount of such
Loans and only to the extent that such Loans have been cancelled), (y) Permitted
Additional Pari Debt and Credit Agreement Refinancing Indebtedness to the extent
secured in whole or in part on a pari passu basis with the Loans under this
Agreement (but without regard to the control of remedies) and (z) loans under
the ABL Facility (including any Revolving Commitment Increase) and loans under
any other revolving facility that is secured, in whole or in part, on a pari
passu basis with the Loans under this Agreement (but without regard to the
control of remedies) (in each case of this clause (iii) (and with respect to any
revolving facility under clause (ii) above), to the extent accompanied by a
permanent reduction in the corresponding commitments under the ABL Facility or
other revolving commitments, as applicable), in the case of each of the
immediately preceding clauses (x), (y) and (z), made during such fiscal year
(without duplication of any prepayments in such fiscal year that reduced the
amount of Excess Cash Flow required to be repaid pursuant to this Section
2.03(b)(i) for any prior fiscal year) or after the fiscal year-end but prior to
the date a prepayment pursuant to this Section 2.03(b)(i) is required to be made
in respect of such fiscal year (any such payment made after the fiscal year-end,
an “After Year-End Payment”) and in each case to the extent such prepayments are
not funded with the proceeds of Indebtedness (other than any Indebtedness under
the ABL Facility or any other revolving credit facilities) or any Cure Amount
(as defined in the ABL Facility Documentation); provided that (x) the ECF
Percentage shall be 25% if the Secured Net Leverage Ratio as of the last day of
the most recently ended Test Period covered by such financial statements was
less than 3.50 to 1.00 and greater than 3.00 to 1.00 and (y) the ECF Percentage
shall be 0% if the Secured Net Leverage Ratio as of the last day of the most
recently ended Test Period covered by such financial statements was less than
3.00 to 1.00; provided, further, that (A) following the making of any After
Year-End Payment, (i) the Secured Net Leverage Ratio shall be recalculated
giving Pro Forma Effect to such After Year-End Payment as if such payment were
made during the fiscal year of the applicable Excess Cash Flow prepayment and
the ECF Percentage for purposes of making such Excess Cash Flow prepayment shall
be determined by reference to such recalculated Secured Net Leverage Ratio and
(ii) such After Year-End Payment shall not reduce the required amount of) any
subsequent Excess Cash Flow prepayment, (B) if at the time that any such
prepayment would be required, the Borrower (or any Restricted Subsidiary) is
required to Discharge Other Applicable Indebtedness with Other Applicable ECF
pursuant to the terms of the documentation governing such Indebtedness, then the
Borrower (or any Restricted Subsidiary) may apply such portion of Excess Cash
Flow otherwise required to repay the Loans pursuant to this Section 2.03(b)(1)
on a pro rata basis (determined on the basis of the aggregate outstanding
principal amount of the Loans and Other Applicable Indebtedness requiring such
Discharge at such time) to the prepayment of the Loans and to the repurchase or
prepayment of Other Applicable Indebtedness, and the amount of prepayment of the
Term Loans that would have otherwise been required pursuant to this Section
2.03(b)(1) shall be reduced accordingly (provided that the portion of such - 73-
Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno089.jpg]
Excess Cash Flow allocated to the Other Applicable Indebtedness shall not exceed
the amount of such Other Applicable ECF required to be allocated to the Other
Applicable Indebtedness pursuant to the terms thereof and the remaining amount,
if any, of such portion of Excess Cash Flow shall be allocated to the Term Loans
to the extent required in accordance with the terms of this Section 2.03(b)(i))
and (C) to the extent the lenders or holders of Other Applicable Indebtedness
decline to have such Indebtedness repurchased or prepaid with such portion of
Excess Cash Flow, the declined amount shall promptly (and in any event within
ten (10) Business Days after the date of such rejection) be applied to prepay
the Loans to the extent required in accordance with the terms of this Section
2.03(b)(i). (A) If (x) Holdings or any of its Restricted Subsidiaries Disposes
of any property or(ii) assets (other than (X) any Disposition of any property or
assets permitted by Sections 7.05(a), (b), (c), (d) (to the extent constituting
a Disposition to Holdings or a Restricted Subsidiary that is a Guarantor), (e),
(f). (g), (h), (i), (k), (l), (m), (n), (o), (p), (q), (r), (s), (t), (u), (v),
(x), (z), (aa) and (bb) and (Y) so long as the ABL Facility is in effect, any
Disposition of ABL First Lien Collateral) or (y) any Casualty Event (other than
with respect to ABL First Lien Collateral for so long as the ABL Facility is
outstanding) occurs, which results in the realization or receipt by Holdings or
such Restricted Subsidiary of Net Cash Proceeds, the Borrower shall prepay on or
prior to the date which is ten (10) Business Days after the date of the
realization or receipt of such Net Cash Proceeds, subject to clause (b)(v) of
this Section 2.03, an aggregate principal amount of Loans equal to 100% of all
Net Cash Proceeds realized or received; provided, that if at the time that any
such prepayment would be required, the Borrower is required to offer to
repurchase Permitted Additional Pari Debt (or any Refinancing Indebtedness in
respect thereof that is secured on a pari passu basis with the Obligations)
pursuant to the terms of the documentation governing such Indebtedness with the
net proceeds of such Disposition or Casualty Event (such Permitted Additional
Pari Debt (or such Refinancing Indebtedness in respect thereof that is secured
on a pari passu basis with the Obligations) required to be offered to be so
repurchased, “Other Applicable Indebtedness”), then the Borrower may apply such
Net Cash Proceeds on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Loans and Other Applicable Indebtedness at
such time; provided that the portion of such net proceeds allocated to the Other
Applicable Indebtedness shall not exceed the amount of such net proceeds
required to be allocated to the Other Applicable Indebtedness pursuant to the
terms thereof, and the remaining amount, if any, of such net proceeds shall be
allocated to the Loans in accordance with the terms hereof) to the prepayment of
the Loans and to the repurchase or prepayment of Other Applicable Indebtedness,
and the amount of prepayment of the Loans that would have otherwise been
required pursuant to this Section 2.03(b)(ii)(A) shall be reduced accordingly;
provided, further, that to the extent the holders of Other Applicable
Indebtedness decline to have such indebtedness repurchased or prepaid, the
declined amount shall promptly (and in any event within ten (10) Business Days
after the date of such rejection) be applied to prepay the Loans in accordance
with the terms hereof; provided, further, that except as provided in Section
7.05(j)(iii), no prepayment shall be required pursuant to this Section
2.03(b)(ii)(A) with respect to such portion of such Net Cash Proceeds that the
Borrower shall have, on or prior to such date, given written notice to the
Administrative Agent of its intent to reinvest in accordance with Section
2.03(b)(ii)(B). (B) With respect to any Net Cash Proceeds realized or received
with respect to any(iii) Disposition (other than any Disposition specifically
excluded from the application of Section 2.03(b)(ii)(A)) or any Casualty Event,
at the option of the Borrower, the Borrower may reinvest all or any portion of
such Net Cash Proceeds in assets useful for its business (including in Permitted
Acquisitions and Capital Expenditures) within (x) twelve (12) months following
receipt of such Net Cash Proceeds or (y) if the Borrower enters into a legally
binding commitment to reinvest such Net Cash Proceeds within twelve (12) months
following receipt thereof, within the later of (1) twelve (12) months following
receipt thereof and (2) one hundred eighty (180) days of the date of such
legally binding commitment; provided that if any Net Cash Proceeds are no longer
intended to be or cannot be so reinvested at any time after delivery of a notice
of reinvestment election, and subject to clauses (iv), (v) and (vi) of this
Section 2.03(b) , make a prepayment in an amount equal to any such Net Cash
Proceeds shall be applied within five (5) Business Days after the Borrower
reasonably determines that such Net Cash Proceeds are no longer intended to be
or cannot be so reinvested to the prepayment of the Loans as set forth in this
Section 2.03. If Holdings or any Restricted Subsidiary incurs or issues any
Indebtedness (A) not expressly permitted to be incurred or issued pursuant to
Section 7.03 or (B) that constitutes Credit Agreement Refinancing Indebtedness,
the Borrower shall prepay an aggregate principal amount of Loans equal to 100%
of all Net Cash Proceeds received - 74- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno090.jpg]
therefrom on or prior to the date which is five (5) Business Days after the
receipt of such Net Cash Proceeds. Except as may otherwise be set forth in any
Refinancing Amendment, Extension Offer or(iv) any Incremental Amendment, (A)
each prepayment of Loans pursuant to this Section 2.03(b) shall be applied
ratably to each Class of Loans then outstanding based upon the then outstanding
principal amounts of the respective Classes of Loans (provided that any
prepayment of Loans with the Net Cash Proceeds of Credit Agreement Refinancing
Indebtedness shall be applied solely to each applicable Class of Loans selected
by the Borrower), (B) with respect to each Class of Loans, each prepayment
pursuant to clauses (i) through (iii) of this Section 2.03(b) shall be applied
to the next eight (8) scheduled installments of principal thereof following the
date of prepayment pursuant to Section 2.05 in direct order of maturity and to
the remaining installments pro rata and (C) each such prepayment shall be paid
to the Lenders of each applicable Class in accordance with their respective Pro
Rata Shares of such prepayment. Notwithstanding any other provisions of this
Section 2.03(b), (A) to the extent that any or(v) all of the Net Cash Proceeds
of any Disposition by a Foreign Subsidiary giving rise to a prepayment event
pursuant to Section 2.03(b)(ii) (a “Foreign Disposition”), the Net Cash Proceeds
of any Casualty Event from a Foreign Subsidiary (a “Foreign Casualty Event”), or
Excess Cash Flow are prohibited or delayed by applicable local law from being
repatriated to the United States, the portion of such Net Cash Proceeds or
Excess Cash Flow so affected will not be required to be applied to repay Loans
at the times provided in this Section 2.03(b) but may be retained by the
applicable Foreign Subsidiary so long, but only so long, as the applicable local
law will not permit repatriation to the United States (the Borrower hereby
agreeing to cause the applicable Foreign Subsidiary to take all commercially
reasonably actions available under applicable local law to permit such
repatriation), and once such repatriation of any of such affected Net Cash
Proceeds or Excess Cash Flow is permitted under the applicable local law, such
repatriation will be immediately effected and such repatriated Net Cash Proceeds
or Excess Cash Flow will be promptly (and in any event not later than two (2)
Business Days after such repatriation) applied (net of additional taxes payable
or reserved against as a result thereof) to the repayment of the Loans pursuant
to this Section 2.03(b) to the extent provided herein and (B) to the extent that
the Borrower has determined in good faith that repatriation of any of or all the
Net Cash Proceeds of any Foreign Disposition, any Foreign Casualty Event or
Excess Cash Flow would have a material adverse tax cost consequence (taking into
account any foreign tax credit or benefit actually realized in connection with
such repatriation) with respect to such Net Cash Proceeds or Excess Cash Flow,
the Net Cash Proceeds or Excess Cash Flow so affected may be retained by the
applicable Foreign Subsidiary, provided that, in the case of this clause (B), on
or before the date on which any Net Cash Proceeds so retained would otherwise
have been required to be applied to reinvestments or prepayments pursuant to
this Section 2.03(b) (or such Excess Cash Flow would have been so required if it
were Net Cash Proceeds), (x) the Borrower applies an amount equal to such Net
Cash Proceeds or Excess Cash Flow to such reinvestments or prepayments as if
such Net Cash Proceeds or Excess Cash Flow had been received by the Borrower
rather than such Foreign Subsidiary, less the amount of additional taxes that
would have been payable or reserved against if such Net Cash Proceeds or Excess
Cash Flow had been repatriated (or, if less, the Net Cash Proceeds or Excess
Cash Flow that would be calculated if received by such Foreign Subsidiary) or
(y) such Net Cash Proceeds or Excess Cash Flow are applied to the repayment of
Indebtedness of a Foreign Subsidiary. The Borrower shall notify the
Administrative Agent in writing of any mandatory(vi) prepayment of Loans
required to be made pursuant to clauses (i), (ii), and (iii) of this Section
2.03(b) prior to 1:00 p.m. New York time at least five (5) Business Days on the
date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Borrower’s prepayment notice and of such
Appropriate Lender’s Pro Rata Share of the prepayment with respect to any Class
of Loans. Each Appropriate Lender may reject all or a portion of its Pro Rata
Share of any mandatory prepayment (such declined amounts, the “Declined
Proceeds”) of Initial Term B Loans required to be made pursuant to clauses (i)
or (ii) of this Section 2.03(b) by providing written notice (each, a “Rejection
Notice”) to the Administrative Agent and the Borrower no later than 5:00 p.m.
New York time two (2) Business Days after the date of such Lender’s receipt of
notice from the Administrative Agent regarding such prepayment. Each Rejection
Notice from a given Lender shall specify - 75- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno091.jpg]
the principal amount of the mandatory prepayment of Loans to be rejected by such
Lender. If a Lender fails to deliver a Rejection Notice to the Administrative
Agent within the time frame specified above or such Rejection Notice fails to
specify the principal amount of the Loans to be rejected, any such failure will
be deemed an acceptance of the total amount of such mandatory repayment of Loans
and any Declined Proceeds may be retained by the Borrower (“Retained Declined
Proceeds”). For the avoidance of doubt, any mandatory prepayment under this
Section 2.03(b) may be(vii) made by the Borrower from any source and shall not
be required to be made from the funds of any particular subsidiary of Holdings.
[Reserved].(c) Interest, Funding Losses, Etc. All prepayments under this Section
2.03 shall be accompanied by(d) all accrued interest thereon, together with, in
the case of any such prepayment of a Eurodollar Rate Loan on a date prior to the
last day of an Interest Period therefor, any amounts owing in respect of such
Eurodollar Rate Loan pursuant to Section 3.05. Notwithstanding any of the other
provisions of this Section 2.03, so long as no Event of Default shall have
occurred and be continuing, if any prepayment of Eurodollar Rate Loans is
required to be made under this Section 2.03 prior to the last day of the
Interest Period therefor, in lieu of making any payment pursuant to this Section
2.03 in respect of any such Eurodollar Rate Loan prior to the last day of the
Interest Period therefor, the Borrower may, in its sole discretion, deposit an
amount sufficient to make any such prepayment otherwise required to be made
thereunder together with accrued interest to the last day of such Interest
Period into a Cash Collateral Account until the last day of such Interest
Period, at which time the Administrative Agent shall be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of such Loans in accordance with this
Section 2.03. Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall also be authorized (without any further
action by or notice to or from the Borrower or any other Loan Party) to apply
such amount to the prepayment of the outstanding Loans in accordance with the
relevant provisions of this Section 2.03. Termination or Reduction of
Commitments.SECTION 2.04. Optional. The Borrower may, upon written notice to the
Administrative Agent, terminate the(a) un-used Commitments of any Class, or from
time to time permanently reduce the unused Commitments of any Class, in each
case without premium or penalty; provided that (i) any such notice shall be
received by the Administrative Agent one (1) Business Day prior to the date of
termination or reduction and (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof or, if less, the entire amount thereof. Notwithstanding the foregoing,
the Borrower may rescind or postpone any notice of termination of the
Commitments if such termination would have resulted from a refinancing of all of
the applicable Facility, which refinancing shall not be consummated or otherwise
shall be delayed. Mandatory. The Commitment of each Initialthe Additional Term B
Lender on the(b) ClosingAmendment No. 1 Effective Date shall be automatically
and permanently reduced to $0 upon the making of such InitialAdditional Term B
Lender’s Initial Term LoanB Loans pursuant to Section 2.01. Repayment of
Loans.SECTION 2.05. The Borrower shall repay to the Administrative Agent for the
ratable account of the Initial Term B(a) Lenders on the last Business Day of
each March, June, September and December, commencing with the last Business Day
of September, 2016,March, 2017, an aggregate principal amount equal to 0.25% of
the aggregate principal amount of all Initial Term B Loans outstanding on the
ClosingAmendment No. 1 Effective Date (which payments shall be reduced as a
result of the application of prepayments in accordance with the order of
priority set forth in Section 2.03). - 76- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno092.jpg]
The Borrower shall repay to the Administrative Agent for the ratable account of
the Appropriate(b) Lenders, on the Maturity Date of each Class of Loans, the
aggregate principal amount of all Loans of such Class outstanding on such date.
In the event any Incremental Loans or Extended Loans are made, such Incremental
Loans or(c) Extended Loans, as applicable, shall be repaid by the Borrower in
the amounts and on the dates set forth in the definitive documentation with
respect thereto and on the applicable Maturity Date thereof. In connection with
any Incremental Loans that constitute part of the same Class as Loans made on(d)
the Closing Date, the Borrower and the Administrative Agent shall be permitted
to adjust the rate of repayment in respect of such Class such that the Lenders
holding Loans made on the Closing Date comprising part of such Class continue to
receive a payment that is not less than the same Dollar amount that such Lenders
would have received absent the incurrence of such Incremental Loans. On the
Amendment No. 1 Effective Date, the Borrower shall repay to the Administrative
Agent, (e) for the ratable account of each applicable Initial Term Lender, all
Initial Term Loans held by such Initial Term Lender that are not Converted
Initial Term Loans. Interest.SECTION 2.06. Subject to the provisions of Section
2.06(b), (i) each Eurodollar Rate Loan shall bear interest on(a) the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Adjusted Eurodollar Rate for such Interest Period plus the Applicable Rate
and (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable Borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate. The Borrower shall pay interest on past
due amounts hereunder at a fluctuating interest rate per(b) annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand. Interest on each Loan shall be
due and payable in arrears on each Interest Payment Date applicable(c) thereto
and at such other times as may be specified herein. Interest hereunder shall be
due and payable in accordance with the terms hereof before and after judgment,
and before and after the commencement of any proceeding under any Debtor Relief
Law. Fees. The Borrower shall pay to the Agents such fees as shall have been
separatelySECTION 2.07. agreed upon in writing in the amounts and at the times
so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever (except as expressly agreed between the
Borrower and the applicable Agent). Computation of Interest and Fees. All
computations of interest for Base Rate LoansSECTION 2.08. shall be made on the
basis of a year of 365 days or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360 day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year). Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.10(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error. Evidence of Indebtedness.SECTION 2.09. The Borrowings made by each Lender
shall be evidenced by one or more accounts or records(a) maintained by such
Lender and evidenced by one or more entries in the Register maintained by the
Administrative Agent, acting solely for purposes of Treasury Regulation Section
5f.103-1(c), as agent for the Borrower, in each case - 77- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno093.jpg]
in the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be prima facie evidence absent
manifest error of the amount of the Borrowings made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note payable to such
Lender, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto. Entries made in good faith by the Administrative Agent in the
Register pursuant to Section 2.09(a),(b) and by each Lender in its account or
accounts pursuant to Section 2.09(a), shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender and, in the case
of such account or accounts, such Lender, under this Agreement and the other
Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents. Payments Generally.SECTION 2.10. All payments to be made
by the Borrower shall be made without condition or deduction for any(a)
counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office for payment and
in Same Day Funds not later than 2:00 p.m. New York time on the date specified
herein. The Administrative Agent will promptly distribute to each Appropriate
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. New
York time, shall in each case be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by the Borrower shall come due on a day other than a Business Day,(b)
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.
Unless the Borrower has notified the Administrative Agent, prior to the date any
payment is(c) required to be made by it to the Administrative Agent hereunder
for the account of any Lender, that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has timely made such payment
and may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to such Lender. If and to the extent that such payment was
not in fact made to the Administrative Agent in Same Day Funds, then such Lender
shall forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in Same Day Funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by the Administrative Agent to such Lender
to the date such amount is repaid to the Administrative Agent in Same Day Funds
at the applicable Overnight Rate from time to time in effect. If any Lender
makes available to the Administrative Agent funds for any Loan to be made by
such(d) Lender as provided in the foregoing provisions of this Article II, and
such funds are not made available to the Borrower by the Administrative Agent
because the conditions to the applicable Borrowing set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest. The obligations of the Lenders hereunder to make
Loans are several and not joint. The failure of(e) any Lender to make any Loan
on any date required hereunder shall not relieve any other Lender of its
corresponding - 78- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno094.jpg]
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan or purchase its participation.
Nothing herein shall be deemed to obligate any Lender to obtain the funds for
any Loan in any(f) particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner. Whenever any payment received by the Administrative
Agent under this Agreement or any of the(g) other Loan Documents is insufficient
to pay in full all amounts due and payable to the Administrative Agent and the
Lenders under or in respect of this Agreement and the other Loan Documents on
any date, such payment shall be distributed by the Administrative Agent and
applied by the Administrative Agent and the Lenders in the order of priority set
forth in Section 8.03. If the Administrative Agent receives funds for
application to the Obligations of the Loan Parties under or in respect of the
Loan Documents under circumstances for which the Loan Documents do not specify
the manner in which such funds are to be applied, the Administrative Agent may,
but shall not be obligated to, elect to distribute such funds to each of the
Lenders in accordance with such Lender’s Pro Rata Share of such of the
outstanding Loans or other Obligations then owing to such Lender. Sharing of
Payments. If, other than as expressly provided elsewhere herein, any
LenderSECTION 2.11. shall obtain payment in respect of any principal of or
interest on account of the Loans made by it (whether voluntary, involuntary,
through the exercise of any right of setoff, or otherwise) in excess of its
ratable share (or other share contemplated hereunder) thereof, such Lender shall
immediately (a) notify the Administrative Agent of such fact, and (b) purchase
from the other Lenders such participations in the Loans made by them as shall be
necessary to cause such purchasing Lender to share the excess payment of
principal of or interest on such Loans, pro rata with each of them; provided
that if all or any portion of such excess payment is thereafter recovered from
the purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. For avoidance
of doubt, the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement as in effect from time to time or (B) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant permitted
hereunder. The Borrower agrees that any Lender so purchasing a participation
from another Lender may, to the fullest extent permitted by applicable Law,
exercise all its rights of payment (including the right of setoff, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section 2.11 and will in each case notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section 2.11 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased. Incremental Borrowings.SECTION 2.12. The Borrower may at
any time or from time to time after the Closing Date, by notice to the(a)
Administrative Agent (whereupon the Administrative Agent shall promptly deliver
a copy to each of the Lenders), request one or more additional tranches of Loans
(the “Incremental Loans”); provided that subject, in the case of Incremental
Loans incurred to fund a Limited Condition Acquisition, to Section 1.08, upon
the effectiveness of any Incremental Amendment referred to below and at the time
when any such Incremental Loan is made (and after giving effect thereto), no
Default or Event of Default shall exist. Each tranche of Incremental Loans shall
be in an integral multiple of $1,000,000 and be in an aggregate principal amount
that is not less than $20,000,000 (provided that such amount may be less than
$20,000,000 if such amount represents all remaining availability under the limit
set forth in the next sentence). Notwithstanding anything to the contrary
herein, the aggregate amount of the Incremental Loans borrowed on any date shall
not exceed (i) $175,000,000 minus the aggregate principal amount of Revolving -
79- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno095.jpg]
Commitment Increases incurred in reliance on the Unrestricted ABL Incremental
Amount incurred under the ABL Facility prior to such incurrence of Incremental
Loans hereunder (the “Unrestricted TL Incremental Amount”) plus (ii) the amount
of any voluntary prepayments of the Loans (it being understood that any
prepayment of Loans with the proceeds of Indebtedness shall not increase the
calculation of the amount under this clause (ii)) plus (iii) unlimited
additional amounts so long as, after giving Pro Forma Effect thereto and after
giving effect to any Permitted Acquisition consummated in connection therewith
and all other appropriate Pro Forma Adjustments (but excluding the cash proceeds
of any such Incremental Loans and assuming such Incremental Loans are fully
drawn), the Secured Net Leverage Ratio as of the last day of the most recently
ended Test Period shall not exceed 4.1 to 1.0; provided that, to the extent any
additional amounts are being incurred pursuant to this clause (iii) concurrently
with amounts incurred pursuant to the Unrestricted TL Incremental Amount in
clause (i), the Secured Net Leverage Ratio shall be permitted to exceed 4.1 to
1.0 to the extent of such amounts incurred in reliance on the Unrestricted TL
Incremental Amount as of the last day of the most recently ended Test Period;
provided, further, that, for the avoidance of doubt, Incremental Loans may be
incurred at the Borrower’s election pursuant to this clause (iii) prior to the
utilization of the amounts set forth in clauses (i) and (ii) above (it being
understood that if the Borrower does not make such an election, Incremental
Loans will be deemed to have been incurred pursuant to clause (iii) prior to
clauses (i) and (ii)). The Incremental Loans (a) shall have the same Guarantees
as, and shall rank pari passu in right of payment and of security with the
Loans, (b) the maturity date of any Incremental Loans and the Weighted Average
Life to Maturity of any Incremental Loans, in each case, shall be no shorter
than that of the then-existing Loans, (c) subject to clauses (a) and (b) above,
the amortization schedule applicable to any Incremental Loans shall be
determined by the Borrower and the lenders thereunder, (d) the interest rate
margin applicable to any Incremental Loans will be determined by the Borrower
and the lenders providing such Incremental Loans, provided that, in the event
that the All-In Yield applicable to such Incremental Loans exceeds the All-In
Yield of any Class of Loans existing at such time by more than 50 basis points,
then the interest rate margins for each such Class of Loans shall be increased
to the extent necessary so that the All-In Yield of such Loans is equal to the
All-In Yield of such Incremental Loans minus 50 basis points, (e) the
representations and warranties contained in the Loan Documents shall be accurate
in all material respects before and after the effectiveness of any Incremental
Amendment referred to below (although any representations and warranties which
expressly relate to a given date or period shall be required only to be true and
correct in all material respects as of the respective date or for the respective
period, as the case may be), subject to customary “SunGard” limitations to the
extent the proceeds of any Incremental Amendment are being used to finance a
Limited Condition Acquisition, (f) for purposes of prepayments, shall be treated
substantially the same as (and in any event no more favorably) than the Loans
and (g) except as otherwise required or permitted in clauses (a) through (f)
above, all other terms of such Incremental Loans, if not consistent with the
terms of the existing Loans, shall be reasonably satisfactory to the
Administrative Agent (it being understood that no consent shall be required from
the Administrative Agent for terms and conditions that are more restrictive than
the Loans to the extent that they apply to periods after the then Latest
Maturity Date or are otherwise added for the benefit of the Lenders hereunder).
Any Incremental Loans may participate on a pro rata basis or on a less than pro
rata basis (but not on a greater than pro rata basis) in any voluntary or
mandatory prepayments hereunder, as specified in the applicable Incremental
Amendment. Each notice from the Borrower pursuant to this Section shall set
forth the requested amount and(b) proposed terms of the relevant Incremental
Loans. Incremental Loans may be made by any existing Lender (it being understood
that no existing Lender will have an obligation to make a portion of any
Incremental Loan) or by any Additional Lender on terms permitted in this Section
2.12 and otherwise on terms reasonably acceptable to the Administrative Agent.
Commitments in respect of Incremental Loans shall become Commitments under this
Agreement pursuant to an amendment (an “Incremental Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by Holdings,
the Borrower, each Lender agreeing to provide such Commitment, if any, each
Additional Lender, if any, and the Administrative Agent. The Incremental
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.12. The effectiveness of
(and, in the case of any Incremental Amendment for an Incremental Loan, the
Borrowing under) any Incremental Amendment shall be subject to the satisfaction
on the date thereof of the conditions as the parties thereto shall agree. The
Borrower shall use the proceeds of the Incremental Loans for any purpose not
prohibited by this Agreement. At the option of Holdings, Holdings and/or Sub
Holdco may be co-borrower with the Borrower in respect of any Incremental Loans,
and any Incremental Amendment, in addition to effecting amendments to the Loan
Documents to effect the provisions of this Section 2.12, including to provide
for such co-borrowing, without the consent of any other Lenders, may provide for
the transfer of all or any - 80- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno096.jpg]
portion of Holdings’ and/or Sub Holdco’s obligations as co-borrower under any
such Incremental Loans to the Borrower on the terms set forth therein; provided,
however, that, effective upon any such transfer, the Guaranty of Holdings and
Sub Holdco shall apply to any such transferred obligations. This Section 2.12
shall supersede any provisions in Section 2.11 or 10.01 to the contrary.(c)
Refinancing Facilities. At any time after the Closing Date, the Borrower may
obtainSECTION 2.13. from any Lender or any Additional Lender, Other Loans to
refinance all or any portion of the applicable Class or Classes of Loans then
outstanding under this Agreement which will be made pursuant to Other Term
Commitments. Other Loans may participate on a pro rata basis or on a less than
pro rata basis (but not on a greater than pro rata basis) in any voluntary or
mandatory prepayments hereunder, as specified in the applicable Refinancing
Amendment. The effectiveness of any Refinancing Amendment shall be subject to
the satisfaction on the date thereof of each of the conditions set forth in
Section 4.02 and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of legal opinions, board resolutions,
officers’ certificates and/or reaffirmation agreements consistent with those
delivered on the Closing Date under Section 4.01 (other than changes to such
legal opinions resulting from a change in law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Administrative Agent).
Each Class of Other Term Commitments and Other Loans incurred under this Section
2.13 shall be in an aggregate principal amount that is not less than
$50,000,000. The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Refinancing Amendment. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Refinancing Amendment, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Other Term Commitments and
Other Loans incurred pursuant thereto (including any amendments necessary to
treat the Other Loans and/or Other Term Commitments as Initial Term B Loans and
Initial Term B Loan Commitments). Any Refinancing Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.13. This Section 2.13 shall supersede any provisions in
Section 2.11 or 10.01 to the contrary. No Lender shall be under any obligation
to provide any Other Term Commitment unless such Lender executes a Refinancing
Amendment. Extensions of Loans.SECTION 2.14. Notwithstanding anything to the
contrary in this Agreement, pursuant to one or more offers (each,(a) an
“Extension Offer”) made from time to time by the Borrower to all Lenders of
Loans of any Class on a pro rata basis (based on the aggregate outstanding
principal amount of the respective Loans of such Class) and on the same terms to
each such Lender, the Borrower may from time to time with the consent of any
Lender that shall have accepted such offer extend the maturity date of any Loans
and otherwise modify the terms of such Loans of such Lender pursuant to the
terms of the relevant Extension Offer (including, without limitation, by
increasing the interest rate or fees payable in respect of such Loans and/or
modifying the amortization schedule in respect of such Loans) (each, an
“Extension”; any Extended Loans shall constitute a separate Class of Loans from
the Class of Loans from which they were converted, it being understood that an
Extension may be in the form of an increase in the amount of any other then
outstanding Class of Loans otherwise satisfying the criteria set forth below),
so long as the following terms are satisfied: (i) no Event of Default shall
exist at the time the notice in respect of an Extension Offer is delivered to
the Lenders, and no Event of Default shall exist immediately prior to or after
giving effect to the effectiveness of any Extended Loans, (ii) except as to
interest rates, fees, amortization, final maturity date, premium, required
prepayment dates and participation in prepayments (which shall, subject to
immediately succeeding clauses (iii), (iv) and (v), be determined by the
Borrower and set forth in the relevant Extension Offer), the Loans of any Lender
(an “Extending Lender”) extended pursuant to any Extension (“Extended Loans”)
shall have the same terms as the Class of Loans subject to such Extension Offer
(except for covenants or other provisions contained therein applicable only to
periods after the then Latest Maturity Date), (iii) the final maturity date of
any Extended Loans shall be no earlier than the final maturity date of the Class
of Loans subject to such Extension Offer and the amortization schedule
applicable to Loans pursuant to Section 2.05 for periods prior to such final
maturity date of the Class of Loans subject to such Extension Offer may not be
increased, (iv) the Weighted Average Life to Maturity of any Extended Loans
shall be no shorter than the remaining Weighted Average Life to Maturity of the
Loans extended thereby, (v) any Extended Loans may participate on a pro rata
basis or on a less than pro rata basis (but not on a greater than pro rata
basis) in any voluntary or mandatory prepayments hereunder, as specified in the
applicable Extension Offer, (vi) if the aggregate principal amount of Loans
(calculated on the face amount thereof) in respect of - 81- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno097.jpg]
which Lenders shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Loans offered to be extended by the
Borrower pursuant to such Extension Offer, then the Loans of such Lenders shall
be extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Lenders have accepted such Extension Offer, (vii) all documentation in respect
of such Extension shall be consistent with the foregoing, (viii) any applicable
Minimum Extension Condition shall be satisfied unless waived by the Borrower and
(ix) the interest rate margin applicable to any Extended Loans will be
determined by the Borrower and the lenders providing such Extended Loans. No
Lender shall be obligated to extend its Loans unless it so agrees. With respect
to all Extensions consummated by the Borrower pursuant to this Section 2.14,
(i)(b) such Extensions shall not constitute voluntary or mandatory payments or
prepayments for purposes of Section 2.03 and (ii) any Extension Offer is
required to be in any minimum amount of $25,000,000, provided that the Borrower
may at its election specify as a condition (a “Minimum Extension Condition”) to
consummating any such Extension that a minimum amount (to be determined and
specified in the relevant Extension Offer in the Borrower’s sole discretion and
may be waived by the Borrower) of Loans of any or all applicable Classes be
tendered. The Lenders hereby irrevocably authorize the Administrative Agent and
the Collateral Agent to(c) enter into amendments to this Agreement and the other
Loan Documents with the Borrower as may be necessary in order to establish new
tranches or sub-tranches in respect of Loans so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new Class or Classes, in each case on terms consistent with this Section
2.14. In connection with any Extension, the Borrower shall provide the
Administrative Agent at least(d) five (5) Business Days’ (or such shorter period
as may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably, to accomplish the
purposes of this Section 2.14. This Section 2.14 shall supersede any provisions
in Section 2.11 or 10.01 to the contrary.(e) Loan Repricing Protection. In the
event that, on or prior to the date that is six (6)SECTION 2.15. months after
the ClosingAmendment No. 1 Effective Date, the Borrower (a) makes any prepayment
of the Loans in connection with any Repricing Transaction or (b) effects any
amendment of this Agreement resulting in a Repricing Transaction, the Borrower
shall pay to the Administrative Agent, for the ratable account of each
applicable Lender, (i) in the case of clause (a), a prepayment premium of 1% of
the amount of the Loans being prepaid and (ii) in the case of clause (b), a
payment equal to 1% of the aggregate amount of the applicable Loans outstanding
immediately prior to such amendment. Permitted Debt Exchanges.SECTION 2.16.
Notwithstanding anything to the contrary contained in this Agreement, pursuant
to one or(a) more offers (each, a “Permitted Debt Exchange Offer”) made from
time to time by the Borrower to all Lenders (other than, with respect to any
Permitted Debt Exchange Offer that constitutes an offering of securities, any
Lender that, if requested by the Borrower, is unable to certify that it is (i) a
“qualified institutional buyer” (as defined in Rule 144A under the Securities
Act), (ii) an institutional “accredited investor” (as defined in Rule 501 under
the Securities Act) or (iii) not a “U.S. person” (as defined in Rule 902 under
the Securities Act)) with outstanding Loans of a particular Class, the Borrower
may from time to time consummate one or more exchanges of such Loans for
Indebtedness (in the form of senior secured, senior unsecured, senior
subordinated, or subordinated notes or loans) (such Indebtedness, “Permitted
Debt Exchange Notes” and each such exchange, a “Permitted Debt Exchange”), so
long as the following conditions are satisfied: each such Permitted Debt
Exchange Offer shall be made on a pro rata basis to the Lenders(i) (other than,
with respect to any Permitted Debt Exchange Offer that constitutes an offering
of securities, any Lender that, if requested by the Borrower, is unable to
certify that it is (i) a “qualified institutional buyer” (as defined in Rule
144A under the Securities Act), (ii) an institutional “accredited investor” (as
defined in - 82- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno098.jpg]
Rule 501 under the Securities Act) or (iii) not a “U.S. person” (as defined in
Rule 902 under the Securities Act)) of each applicable Class based on their
respective aggregate principal amounts of outstanding Loans under each such
Class; the aggregate principal amount (calculated on the face amount thereof) of
such Permitted(ii) Debt Exchange Notes shall not exceed the aggregate principal
amount (calculated on the face amount thereof) of Loans so refinanced, except to
the extent a different incurrence basket pursuant Section 7.03 is utilized and
with respect to an amount equal to any fees, expenses, commissions, underwriting
discounts and premiums payable in connection with such Permitted Debt Exchange;
the stated final maturity of such Permitted Debt Exchange Notes is not earlier
than the(iii) latest Maturity Date for the Class or Classes of Loans being
exchanged, and such stated final maturity is not subject to any conditions that
could result in such stated final maturity occurring on a date that precedes
such latest maturity date (it being understood that acceleration or mandatory
repayment, prepayment, redemption or repurchase of such Permitted Debt Exchange
Notes upon the occurrence of an event of default, a change of control, an event
of loss or an asset disposition shall not be deemed to constitute a change in
the stated final maturity thereof); such Permitted Debt Exchange Notes are not
required to be repaid, prepaid, redeemed,(iv) repurchased or defeased, whether
on one or more fixed dates, upon the occurrence of one or more events or at the
option of any holder thereof (except, in each case, upon the occurrence of an
event of default, a change of control, an event of loss or an asset disposition)
prior to the latest Maturity Date for the Class or Classes of Loans being
exchanged, provided that, notwithstanding the foregoing, scheduled amortization
payments (however denominated, including scheduled offers to repurchase) of such
Permitted Debt Exchange Notes shall be permitted so long as the Weighted Average
Life to Maturity of such Indebtedness shall be longer than the remaining
Weighted Average Life to Maturity of the Class or Classes of Loans being
exchanged; no Restricted Subsidiary is a borrower or guarantor with respect to
such Indebtedness(v) unless such Restricted Subsidiary is or substantially
concurrently becomes a Loan Party; if such Permitted Debt Exchange Notes are
secured, (A) such Permitted Debt Exchange(vi) Notes are secured on a pari passu
basis or junior priority basis to the Obligations, (B) such Permitted Debt
Exchange Notes are not secured by any assets not securing the Obligations unless
such assets substantially concurrently secure the Obligations, (C) such
Indebtedness is not guaranteed by any Subsidiaries other than the Subsidiary
Guarantors and (D) a Senior Representative acting on behalf of the holders of
such Indebtedness shall have become party to or otherwise subject to the
provisions of the applicable Intercreditor Agreement; the terms and conditions
of such Permitted Debt Exchange Notes (excluding pricing(vii) terms, optional
prepayment or redemption terms, or financial or other covenants or provisions
that are applicable only during periods after the Latest Maturity Date that is
in effect on the date such of such Permitted Debt Exchange Notes are incurred or
obtained) reflect market terms and conditions at the time of issuance or
incurrence; provided, that if any such of such Permitted Debt Exchange Notes
contain any financial maintenance covenants, such maintenance covenants shall
not be more restrictive than (or in addition to) those contained in this
Agreement (unless such covenants are also added for the benefit of the Lenders
hereunder); all Loans exchanged under each applicable Class by the Borrower
pursuant to any(viii) Permitted Debt Exchange shall automatically be cancelled
and retired by the Borrower on date of the settlement thereof (and, if requested
by the Administrative Agent, any applicable exchanging Lender shall execute and
deliver to the Administrative Agent an Assignment and Assumption, or such other
form as may be reasonably requested by the Administrative Agent, in respect
thereof pursuant to which the respective Lender assigns its interest in the
Loans being exchanged pursuant to the Permitted Debt Exchange to the Borrower
for immediate cancellation), and accrued and unpaid interest on such Loans shall
be paid to the - 83- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno099.jpg]
exchanging Lenders on the date of consummation of such Permitted Debt Exchange,
or, if agreed to by the Borrower and the Administrative Agent, the next
scheduled Interest Payment Date with respect to such Loans (with such interest
accruing until the date of consummation of such Permitted Debt Exchange); if the
aggregate principal amount of all Loans (calculated on the face amount thereof)
of a(ix) given Class tendered by Lenders in respect of the relevant Permitted
Debt Exchange Offer (with no Lender being permitted to tender a principal amount
of Loans which exceeds the principal amount thereof of the applicable Class
actually held by it) shall exceed the maximum aggregate principal amount of
Loans of such Class offered to be exchanged by the Borrower pursuant to such
Permitted Debt Exchange Offer, then the Borrower shall exchange Loans under the
relevant Class tendered by such Lenders ratably up to such maximum based on the
respective principal amounts so tendered, or, if such Permitted Debt Exchange
Offer shall have been made with respect to multiple Classes without specifying a
maximum aggregate principal amount offered to be exchanged for each Class, and
the aggregate principal amount of all Loans (calculated on the face amount
thereof) of all Classes tendered by Lenders in respect of the relevant Permitted
Debt Exchange Offer (with no Lender being permitted to tender a principal amount
of Loans which exceeds the principal amount thereof actually held by it) shall
exceed the maximum aggregate principal amount of Loans of all relevant Classes
offered to be exchanged by the Borrower pursuant to such Permitted Debt Exchange
Offer, then the Borrower shall exchange Loans across all Classes subject to such
Permitted Debt Exchange Offer tendered by such Lenders ratably up to such
maximum amount based on the respective principal amounts so tendered; all
documentation in respect of such Permitted Debt Exchange shall be consistent
with the(x) foregoing, and all written communications generally directed to the
Lenders in connection therewith shall be in form and substance consistent with
the foregoing and made in consultation with the Borrower and the Administrative
Agent; and any applicable Minimum Tender Condition or Maximum Tender Condition,
as the case(xi) may be, shall be satisfied or waived by the Borrower.
Notwithstanding anything to the contrary herein, no Lender shall have any
obligation to agree to have any of its Initial Term B Loans or InitialAdditional
Term B Commitments exchanged pursuant to any Permitted Debt Exchange Offer. With
respect to all Permitted Debt Exchanges effected by the Borrower pursuant to
this(b) Section 2.16, such Permitted Debt Exchange Offer shall be made for not
less than $10,000,000 in aggregate principal amount of Loans, provided that
subject to the foregoing the Borrower may at its election specify (A) as a
condition (a “Minimum Tender Condition”) to consummating any such Permitted Debt
Exchange that a minimum amount (to be determined and specified in the relevant
Permitted Debt Exchange Offer in the Borrower’s discretion) of Loans of any or
all applicable Classes be tendered and/or (B) as a condition (a “Maximum Tender
Condition”) to consummating any such Permitted Debt Exchange that no more than a
maximum amount (to be determined and specified in the relevant Permitted Debt
Exchange Offer in the Borrower’s discretion) of Loans of any or all applicable
Classes will be accepted for exchange. The Administrative Agent and the Lenders
hereby acknowledge and agree that the provisions of Sections 2.03 and 2.11 do
not apply to the Permitted Debt Exchange and the other transactions contemplated
by this Section 2.16 and hereby agree not to assert any Default or Event of
Default in connection with the implementation of any such Permitted Debt
Exchange or any other transaction contemplated by this Section 2.16. In
connection with each Permitted Debt Exchange, the Borrower shall provide the(c)
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and the
Borrower and the Administrative Agent, acting reasonably, shall mutually agree
to such procedures as may be necessary or advisable to accomplish the purposes
of this Section 2.16; provided that the terms of any Permitted Debt Exchange
Offer shall provide that the date by which the relevant Lenders are required to
indicate their election to participate in such Permitted Debt Exchange shall be
not less than five (5) Business Days following the date on which the Permitted
Debt Exchange Offer is made. The Borrower shall provide the final results of
such Permitted Debt Exchange to the Administrative Agent no later than three (3)
- 84- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno100.jpg]
Business Days prior to the proposed date of effectiveness for such Permitted
Debt Exchange (or such shorter period agreed to by the Administrative Agent in
its sole discretion) and the Administrative Agent shall be entitled to
conclusively rely on such results. The Borrower shall be responsible for
compliance with, and hereby agrees to comply(d) with, all applicable securities
and other laws in connection with each Permitted Debt Exchange, it being
understood and agreed that (i) neither the Administrative Agent nor any Lender
assumes any responsibility in connection with the Borrower’s compliance with
such laws in connection with any Permitted Debt Exchange and (ii) each Lender
shall be solely responsible for its compliance with any applicable “insider
trading” laws and regulations to which such Lender may be subject under the
Exchange Act. ARTICLE III Taxes, Increased Costs Protection and Illegality
Taxes.SECTION 3.01. Except as required by applicable Law, any and all payments
by any Loan Party to or for the(a) account of any Agent or any Lender under any
Loan Document shall be made free and clear of and without deduction for any
Taxes. If any Loan Party or any other applicable withholding agent is required
by applicable Law to make(b) any deduction or withholding on account of any
Non-Excluded Tax or Other Taxes from any sum paid or payable by any Loan Party
to any Lender or Agent under any of the Loan Documents: (i) the applicable Loan
Party shall notify the Administrative Agent of any such requirement or any
change in any such requirement as soon as such Loan Party becomes aware of it;
(ii) the applicable Loan Party or withholding agent shall make such deduction or
withholding and pay to the relevant Governmental Authority any such Non-Excluded
Tax or Other Tax before the date on which penalties attach thereto, such payment
to be made (if the liability to pay is imposed on any Loan Party) for its own
account or (if that liability is imposed on the Lender or Agent) on behalf of
and in the name of the Lender or Agent (as applicable); (iii) the sum payable to
such Lender or Agent (as applicable) shall be increased by such Loan Party to
the extent necessary to ensure that, after the making of any required deduction
or withholding (including any deductions or withholdings attributable to any
payments required to be made under this Section 3.01), the Lender or the Agent
(as applicable), receives on the due date a net sum equal to what it would have
received had no such deduction or withholding been required or made; and (iv)
within thirty days after paying any sum from which it is required by Law to make
any deduction or withholding, and within thirty days after the due date of
payment of any Tax which it is required by clause (ii) above to pay, the
Borrower making such payments shall deliver to the Administrative Agent evidence
reasonably satisfactory to the other affected parties of such deduction or
withholding and of the remittance thereof to the relevant Governmental
Authority. Status of Lender. Each Lender shall, at such times as are reasonably
requested by the Borrower or(c) the Administrative Agent, provide the Borrower
and the Administrative Agent with any documentation prescribed by Laws or
reasonably requested by the Borrower or the Administrative Agent certifying as
to any entitlement of such Lender to an exemption from, or reduction in,
withholding Tax with respect to any payments to be made to such Lender under any
Loan Document. Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation (including any specific documentation
required below in this Section 3.01(c)) obsolete, expired or inaccurate in any
material respect, deliver promptly to the Borrower and the Administrative Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by such Borrower or the Administrative Agent) or promptly
notify the Borrower and Administrative Agent of its inability to do so. Without
limiting the foregoing: (1) Each U.S. Lender shall deliver to the Borrower and
the Administrative Agent on or before the date on which it becomes a party to
this Agreement two properly completed and duly signed original copies of - 85-
Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno101.jpg]
Internal Revenue Service Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding. (2) Each Foreign Lender shall deliver to the
Borrower and the Administrative Agent on or before the date on which it becomes
a party to this Agreement (and from time to time thereafter upon the request of
the US Borrower or the Administrative Agent) whichever of the following is
applicable: (A) two properly completed and duly signed original copies of
Internal Revenue Service Form W-8BEN or W-8BEN-E (or any successor forms)
claiming eligibility for the benefits of an income tax treaty to which the
United States is a party, and such other documentation as required under the
Code; (B) two properly completed and duly signed original copies of Internal
Revenue Service Form W-8ECI (or any successor forms); (C) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under Section 871(h) or Section 881(c) of the Code, (A) two properly completed
and duly signed certificates substantially in the form of Exhibit I (any such
certificate, a “United States Tax Compliance Certificate”) and (B) two properly
completed and duly signed original copies of Internal Revenue Service Form
W-8BEN or W-8BEN-E (or any successor forms); (D) to the extent a Foreign Lender
is not the beneficial owner (for example, where the Foreign Lender is a
partnership or a participating Lender), Internal Revenue Service Form W-8IMY (or
any successor forms) of the Foreign Lender, accompanied by a Form W-8ECI, W-8BEN
or W-8BEN-E, United States Tax Compliance Certificate, Form W-9, Form W-8IMY or
any other required information (or any successor forms) from each beneficial
owner that would be required under this Section 3.01(c) if such beneficial owner
were a Lender, as applicable (provided that, if one or more beneficial owners
are claiming the portfolio interest exemption, the United States Tax Compliance
Certificate may be provided by such Foreign Lender on behalf of such beneficial
owner); or (E) two properly completed and duly signed original copies of any
other form prescribed by applicable U.S. federal income tax laws (including the
Treasury Regulations) as a basis for claiming a complete exemption from, or a
reduction in, United States federal withholding tax on any payments to such
Lender under the Loan Documents. (3) If a payment made to a Lender under any
Loan Document would be subject to U.S. federal withholding tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of those Sections (including those contained in Sections 1471(b) or 1472(b) of
the Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine whether such Lender has or has not complied with such
Lender’s obligations under such Sections and, if necessary, to determine the
amount to deduct and withhold from such payment. For purposes of this Section
3.01(c)(3), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement. (4) The Administrative Agent shall deliver to the Borrower one
duly signed, properly completed, original copy of either IRS Form W-9 (or
successor form) or a U.S. branch withholding certificate on IRS Form W-8IMY
evidencing its agreement to be treated as a U.S. Person with respect to payments
under this Agreement, in either case, on or prior to the Closing Date (or on or
prior to the date it becomes the Administrative Agent hereunder, in the case of
any replacement or successor Administrative Agent). - 86- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno102.jpg]
Notwithstanding any other provision of this clause (c), no Lender or the
Administrative Agent shall be required to deliver any form that such it is not
legally eligible to deliver. In addition to the payments by a Loan Party
required by Section 3.01(b), the applicable Borrower(d) shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Law.
The Loan Parties shall, jointly and severally, indemnify a Lender or Agent (each
a “Tax(e) Indemnitee”), within 10 days after written demand therefor, for the
full amount of any Non-Excluded Taxes paid or payable by such Tax Indemnitee on
or attributable to any payment under or with respect to any Loan Document, and
any Other Taxes payable by such Tax Indemnitee (including Non-Excluded Taxes or
Other Taxes imposed on or attributable to amounts payable under this Section
3.01), whether or not such Taxes were correctly or legally imposed or asserted
by the Governmental Authority. A certificate as to the amount of such payment or
liability prepared in good faith and delivered by the Tax Indemnitee or by the
Agent on its own behalf or on behalf of another Tax Indemnitee, shall be
conclusive absent manifest error. If and to the extent that a Tax Indemnitee, in
its sole discretion (exercised in good faith),(f) determines that it has
received a refund of any Non-Excluded Taxes or Other Taxes in respect of which
it has received additional payments under this Section 3.01, then such Tax
Indemnitee shall pay to the relevant Loan Party the amount of such refund, net
of all out-of-pocket expenses of the Tax Indemnitee (including any Taxes imposed
with respect to such refund), and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Loan Party, upon the request of the Tax Indemnitee, agrees to repay the
amount paid over to the Tax Indemnitee (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Tax Indemnitee if
the Tax Indemnitee is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (f), in no
event shall the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (f) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to the indemnification
and giving rise to such refund had not been deducted, withheld or otherwise
imposed and the indemnification payments or additional mounts with respect to
such Tax had never been paid. This subsection shall not be construed to require
a Tax Indemnitee to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to any Loan Party or any other
Person. The agreements in this Section 3.01 shall survive the termination of
this Agreement and the(g) payment of the Loans and all other amounts payable
hereunder. Illegality. If any Lender reasonably determines that any Law has made
it unlawful, orSECTION 3.02. that any Governmental Authority has asserted that
it is unlawful, for any Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to the
Eurodollar Rate, or to determine or charge interest rates based upon the
Eurodollar Rate or Adjusted Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and (ii)
if such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the Adjusted
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be reasonably
determined by the Administrative Agent without reference to the Adjusted
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans and shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Adjusted Eurodollar Rate component of the Base Rate), either on the last day of
the Interest Period therefor, if such Lender may lawfully continue to maintain
such Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Adjusted Eurodollar Rate component of the - 87- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno103.jpg]
Base Rate with respect to any Base Rate Loans, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Adjusted Eurodollar Rate component thereof until
the Administrative Agent is advised in writing by such Lender that it is no
longer illegal for such Lender to determine or charge interest rates based upon
the Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted. Inability to
Determine Rates. If the Required Lenders reasonably determine that for
anySECTION 3.03. reason in connection with any request for a Eurodollar Rate
Loan or a conversion to or continuation thereof that (a) Dollar deposits are not
being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, (b) adequate
and reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Adjusted
Eurodollar Rate component of the Base Rate, the utilization of the Adjusted
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein. Increased Cost and Reduced Return; Capital Adequacy; Reserves
on Eurodollar Rate SECTION 3.04. Loans. Increased Costs Generally. If any Change
in Law shall:(a) impose, modify or deem applicable any reserve, special deposit,
compulsory loan,(i) insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender; subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or(ii) any Eurodollar Rate Loan made by it, or change the basis
of taxation of payments to such Lender in respect thereof (except for
Non-Excluded Taxes or Other Taxes covered by Section 3.01 and any Excluded
Taxes); or impose on any Lender or the London interbank market any other
condition, cost or(iii) expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender that is not otherwise accounted for in the definition
of Adjusted Eurodollar Rate or this clause (a); and the result of any of the
foregoing shall be to increase the cost to such Lender of making or maintaining
any Loan the interest on which is determined by reference to the Eurodollar Rate
(or of maintaining its obligation to make any such Loan), or to increase the
cost to such Lender, or to reduce the amount of any sum received or receivable
by such Lender (whether of principal, interest or any other amount) then, from
time to time within fifteen (15) days after demand by such Lender setting forth
in reasonable detail such increased costs (with a copy of such demand to the
Administrative Agent), the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered. Capital Requirements. If any Lender reasonably
determines that any Change in Law affecting such(b) Lender or any Lending Office
of such Lender or such Lender’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by it to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time upon demand of - 88- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno104.jpg]
such Lender setting forth in reasonable detail the charge and the calculation of
such reduced rate of return (with a copy of such demand to the Administrative
Agent), the Borrower will pay to such Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered; provided that such amounts
shall only be payable by the Borrower to the applicable Lender under this
Section 3.04(b) so long as it is such Lender’s general policy or practice to
demand compensation in similar circumstances under comparable provisions of
other financing agreements. Certificates for Reimbursement. A certificate of a
Lender setting forth the amount or amounts(c) necessary to compensate such
Lender or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section 3.04 and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender, as the
case may be, the amount shown as due on any such certificate within ten (10)
days after receipt thereof. Delay in Requests. Failure or delay on the part of
any Lender to demand compensation pursuant to(d) the foregoing provisions of
this Section 3.04 shall not constitute a waiver of such Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to the foregoing provisions of this Section 3.04
for any increased costs incurred or reductions suffered more than one hundred
and eighty (180) days prior to the date that such Lender notifies the Borrower
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof). Funding Losses. Upon written demand of
any Lender (with a copy to theSECTION 3.05. Administrative Agent) from time to
time, which demand shall set forth in reasonable detail the basis for requesting
such amount, the Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of: any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate(a) Loan on a day prior to the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); any failure by the Borrower (for a reason other than the failure of
such Lender to make a(b) Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or any assignment of a Eurodollar Rate Loan on a day prior to the last
day of the Interest(c) Period therefor as a result of a request by the Borrower
pursuant to Section 3.07; including any loss or expense (excluding loss of
anticipated profits or margin) actually incurred by reason of the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained. Matters
Applicable to All Requests for Compensation.SECTION 3.06. Designation of a
Different Lending Office. If any Lender requests compensation under Section(a)
3.04, or the Borrower is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then such Lender
shall use reasonable efforts to designate a different Lending Office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender in any
material economic, legal or regulatory respect - 89- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno105.jpg]
Suspension of Lender Obligations. If any Lender requests compensation by the
Borrower under(b) Section 3.04, the Borrower may, by notice to such Lender (with
a copy to the Administrative Agent), suspend the obligation of such Lender to
make or continue Eurodollar Rate Loans from one Interest Period to another
Interest Period, or to convert Base Rate Loans into Eurodollar Rate Loans, until
the event or condition giving rise to such request ceases to be in effect (in
which case the provisions of Section 3.06(c) shall be applicable); provided that
such suspension shall not affect the right of such Lender to receive the
compensation so requested. Conversion of Eurodollar Rate Loans. If any Lender
gives notice to the Borrower (with a copy to(c) the Administrative Agent) that
the circumstances specified in Section 3.02, 3.03 or 3.04 hereof that gave rise
to the conversion of such Lender’s Eurodollar Rate Loans no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurodollar Rate Loans made by other Lenders are outstanding, such
Lender’s Base Rate Loans shall be automatically converted, on the first day(s)
of the next succeeding Interest Period(s) for such outstanding Eurodollar Rate
Loans, to the extent necessary so that, after giving effect thereto, all Loans
of a given Class held by the Lenders of such Class holding Eurodollar Rate Loans
and by such Lender are held pro rata (as to principal amounts, interest rate
basis, and Interest Periods) in accordance with their respective Pro Rata
Shares. Each Amendment No. 1 Consenting Lender hereby waives the application of
this Section 3.06 with respect to the repayment and/or conversion of its Initial
Term Loans on the Amendment No. 1 Effective Date. Replacement of Lenders under
Certain Circumstances. If (i) any Lender requestsSECTION 3.07. compensation
under Section 3.04 or ceases to make Eurodollar Rate Loans as a result of any
condition described in Section 3.02 or Section 3.04, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) any
Lender is a Non-Consenting Lender or (iv) any other circumstance exists
hereunder that gives the Borrower the right to replace a Lender as a party
hereto, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.07), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to
one or more Eligible Assignees that shall assume such obligations (any of which
assignee may be another Lender, if a Lender accepts such assignment), provided
that: the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section(a) 10.07(b)(iv); such Lender shall have received
payment of an amount equal to the outstanding principal of its(b) Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts); such Lender being
replaced pursuant to this Section 3.07 shall (i) execute and deliver an(c)
Assignment and Assumption with respect to such Lender’s Commitment and
outstanding Loans, and (ii) deliver any Notes evidencing such Loans to the
Borrower or Administrative Agent (or a lost or destroyed note indemnity in lieu
thereof); provided that the failure of any such Lender to execute an Assignment
and Assumption or deliver such Notes shall not render such sale and purchase
(and the corresponding assignment) invalid and such assignment shall be recorded
in the Register and the Notes shall be deemed to be canceled upon such failure;
the Eligible Assignee shall become a Lender hereunder and the assigning Lender
shall cease to(d) constitute a Lender hereunder with respect to such assigned
Loans, Commitments and participations, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender; in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or(e) payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and such assignment does not conflict with applicable
Laws.(f) - 90- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno106.jpg]
In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each Lender, all affected
Lenders or all the Lenders or all affected Lenders with respect to a certain
Class or Classes of the Loans and (iii) the Required Lenders or Required
Facility Lenders, as applicable, have agreed to such consent, waiver or
amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non-Consenting Lender.” A Lender shall not be
required to make any such assignment or delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply. Survival. All
of the Borrower’s obligations under this Article III shall surviveSECTION 3.08.
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder and resignation of the Administrative Agent. ARTICLE IV Conditions
Precedent to Borrowings Conditions to Closing Date. The obligation of each
Lender to make a BorrowingSECTION 4.01. hereunder on the Closing Date is subject
to satisfaction of the following conditions precedent (or waiver thereof in
accordance with Section 10.01): The Administrative Agent (or its counsel) shall
have received (i) from each of the Loan Parties a(a) counterpart of this
Agreement signed on behalf of such party (if applicable), the Guaranty, the
Security Agreement, the ABL Intercreditor Agreement, each Note (to the extent
requested at least three (3) Business Days prior to the Closing Date), the
Perfection Certificate and each other Loan Document to be executed on the
Closing Date, signed on behalf of such party and (ii) a Committed Loan Notice as
required by Section 2.02. Subject to the final paragraph of this Section 4.01,
the Administrative Agent (or its bailee) shall(b) have received the certificates
representing the Equity Interests pledged pursuant to the Security Agreement and
the instruments evidencing the debt pledged pursuant to the Secured Agreement,
in each case, together with an undated stock or similar power for each such
certificate and instrument executed in blank by a duly authorized officer of the
pledgor thereof. Subject to the last paragraph of this Section 4.01 and the
terms of each applicable Collateral(c) Document, each document (including any
Uniform Commercial Code (or similar) financing statement) required by the
Collateral Documents or under law or reasonably requested by the Administrative
Agent to be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of itself and the other Secured Parties, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than with respect to Permitted Liens), shall be in
proper form for filing, registration or recordation. The Administrative Agent
shall have received (i) a certificate of each Loan Party, dated the(d) Closing
Date and executed by a Responsible Officer of such Loan Party, which shall (A)
certify that attached thereto is a true and complete copy of the resolutions or
written consents of its board of directors, members or other governing body
(including any committee thereof) authorizing the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of the
Borrower, the Borrowings hereunder, and that such resolutions or written
consents have not been modified, rescinded or amended and are in full force and
effect, (B) identify by name and title and bear the signatures of the
Responsible Officer or authorized signatory of such Loan Party authorized to
sign the Loan Documents to which it is a party on the Closing Date and (C)
certify that attached thereto is a true and complete copy of the certificate or
articles of incorporation or organization (or memorandum of association or other
equivalent thereof) of each Loan Party certified by the relevant authority of
the jurisdiction of organization of such Loan Party and a true and correct copy
of its by-laws or operating, management, partnership or similar agreement (to
the extent applicable) and that such documents or agreements have not been
amended since the date of the last amendment thereto shown on the certificate of
good standing referred to below (except as otherwise - 91- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno107.jpg]
attached to such certificate and certified therein as being the only amendments
thereto as of such date) and (ii) a certificate of good standing (or
subsistence) with respect to each Loan Party from the Secretary of State (or
similar official) of the state of such Loan Party’s organization (to the extent
relevant and available in the jurisdiction of organization of such Loan Party).
The Administrative Agent shall have received, on behalf of itself and the
Lenders on the Closing(e) Date, a customary written opinion of (i) Kirkland &
Ellis LLP, special counsel for Holdings, the Borrower and each other Loan Party
and (ii) local or other counsel reasonably satisfactory to the Administrative
Agent as specified on Schedule 4.01(e) (other than local counsel opinions
relating to the Mortgages which shall be delivered as provided in Section 6.13),
in each case (A) dated the Closing Date, (B) addressed to the Administrative
Agent and the Lenders and (C) in form and substance reasonably satisfactory to
the Administrative Agent and covering such matters relating to the Loan
Documents as the Administrative Agent shall reasonably request. The
Administrative Agent shall have received a certificate dated as of the Closing
Date in(f) substantially the form of Exhibit K from the Borrower’s chief
financial officer (or other officer, including treasurer, with equivalent
duties) certifying as to the matters set forth therein. All fees required to be
paid on the Closing Date pursuant to the Fee Letter and reasonable(g)
out-of-pocket expenses required to be paid on the Closing Date pursuant to the
Commitment Letter, in the case of expenses to the extent invoiced at least three
(3) Business Days prior to the Closing Date, shall, upon the initial funding of
the Initial Term Loans, have been paid (which amounts may be offset against the
proceeds of the Initial Term Loans). Prior to or substantially simultaneously
with initial funding of the Loans hereunder, the Acquisition(h) shall be
consummated, in all material respects in accordance with the terms of the
Acquisition Agreement, without giving effect to any amendments, consents or
waivers by you thereto that are materially adverse to the Lenders or the
Arrangers, without the prior consent of the Arrangers (such consent not to be
unreasonably withheld, delayed or conditioned) (it being understood that (a) any
aggregate reduction in the purchase price of, or consideration for, the
Acquisition is not materially adverse to the interests of the Lenders or the
Arrangers, but shall be applied first to reduce the Equity Contribution, so long
as the Equity Contribution is not less than forty percent (40%), and thereafter
(i) sixty percent (60%) of any such reduction shall be applied to reduce the
Term Facility and (ii) 40% of any such reduction shall be applied to reduce the
Equity Contribution, (b) any increase in the purchase price of, or consideration
for, the Acquisition is not materially adverse to the interests of the Lenders
or the Arrangers so long as such increase is funded by the Equity Contribution
and (b) any amendment to the definition of “Company Material Adverse Effect” (as
defined in the Acquisition Agreement) is materially adverse to the interests of
the Lenders and the Arrangers). The (i) Specified Acquisition Agreement
Representations shall be true and correct as required by(i) the terms of the
definition thereof and (ii) the Specified Representations shall be true and
correct in all material respects; provided that in the case of any Specified
Acquisition Agreement Representation or Specified Representation which expressly
relates to a given date or period, such representation and warranty shall be
true and correct in all material respects as of the respective date or for the
respective period, as the case may be; provided, further, that if any of the
Specified Representations are qualified by or subject to a “material adverse
effect”, “material adverse change” or similar term or qualification, the
definition thereof shall be a Company Material Adverse Effect for purposes of
any such representations and warranties made or deemed made on, or as of, the
Closing Date (or any date prior thereto). The Equity Contribution shall have
been made or, substantially simultaneously with the initial(j) funding of the
Loans hereunder, shall be made (to the extent not otherwise applied to the
Transactions). The Arrangers shall have received (i) the Annual Financial
Statements, (ii) the Quarterly Financial(k) Statements and (iii) the Pro Forma
Financial Statements. - 92- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno108.jpg]
The Administrative Agent shall have received reasonably satisfactory evidence
that the(l) Refinancing shall have been consummated or, substantially
simultaneously with the funding of the Loans hereunder, shall be consummated.
The Administrative Agent and the Arrangers shall have received at least three
(3) Business Days(m) prior to the Closing Date all documentation and other
information about the Borrower and the Guarantors as has been reasonably
requested in writing at least ten (10) Business Days prior to the Closing Date
by the Administrative Agent and the Arrangers that they reasonably determine is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
PATRIOT Act. Except as set forth in the Company Disclosure Schedules (as defined
in the Acquisition(n) Agreement) and except as disclosed in the Company SEC
Documents (as defined in the Acquisition Agreement) filed with the SEC prior to
the date of the Acquisition Agreement (to the extent the qualifying nature of
such disclosure is readily apparent from the content of such Company SEC
Documents) and excluding disclosures referred to as “Forward-Looking
Statements”, “Risk Factors” and any other disclosures therein to the extent they
are related to forward-looking statements, since September 30, 2015, there shall
not have been any Company Material Adverse Effect. Without limiting the
generality of the provisions of the last paragraph of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto. Notwithstanding the foregoing, to the extent any Collateral
(including the creation or perfection of any security interest) is not or cannot
be provided on the Closing Date (other than (i) a Lien on Collateral that may be
perfected by the filing of a financing statement under the UCC and (ii) a pledge
of the Equity Interest of the Borrower, any Guarantor and each wholly owned
Material Domestic Subsidiary with respect to which a Lien may be perfected on
the Closing Date by the delivery of a stock or equivalent certificate, if any)
after the Borrower’s use of commercially reasonable efforts to do so without
undue burden or expense, then the provision and/or perfection of such Collateral
shall not constitute a condition precedent to the availability and initial
funding of the Loans on the Closing Date but may, if required, instead be
delivered and/or perfected within ninety (90) days (or such longer period as the
Administrative Agent may reasonably agree in its reasonable discretion) after
the Closing Date pursuant to arrangements to be mutually agreed by the parties
hereto acting reasonably. ARTICLE V Representations and Warranties The Borrower
represents and warrants to the Administrative Agent and the Lenders on the
Closing Date that: Existence, Qualification and Power; Compliance with Laws.
Each Loan Party and eachSECTION 5.01. of its Restricted Subsidiaries that is a
Material Subsidiary (a) is a Person duly organized or formed, validly existing
and in good standing under the Laws of the jurisdiction of its incorporation or
organization (to the extent such concept exists in such jurisdiction), (b) has
all corporate or other organizational power and authority to (i) own its assets
and carry on its business and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party, (c) is duly qualified and in
good standing (to the extent such concept exists in such jurisdiction) under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification, (d) is in compliance
with all applicable Laws, orders, writs, injunctions and orders and (e) has all
requisite governmental licenses, authorizations, consents and approvals to
operate its business as currently conducted; except in each case referred to in
clause (a) (other than with respect to Holdings and the Borrower), (b)(i), (c),
(d) or (e), to the extent that failure to do so would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. - 93-
Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno109.jpg]
Authorization; No Contravention.SECTION 5.02. (a) The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party have been duly authorized by all necessary corporate or other
organizational action. (b) Neither the execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is a party nor the
consummation of the Transaction will (i) contravene the terms of any of such
Person’s Organization Documents, (ii) result in any breach or contravention of,
or the creation of any Lien upon any of the property or assets of such Person or
any of the Restricted Subsidiaries (other than as permitted by Section 7.01)
under (A) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (B) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (iii) violate any applicable Law; except with respect to any breach,
contravention or violation (but not creation of Liens) referred to in clauses
(ii) and (iii), to the extent that such breach, contravention or violation would
not reasonably be expected to have a, individually or in the aggregate, Material
Adverse Effect. Governmental Authorization. No material approval, consent,
exemption, authorization,SECTION 5.03. or other action by, or notice to, or
filing with, any Governmental Authority is necessary or required in connection
with the execution, delivery or performance by, or enforcement against, any Loan
Party of this Agreement or any other Loan Document, except for (i) filings
necessary to perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings that have been duly obtained,
taken, given or made and are in full force and effect and (iii) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Binding Effect.
This Agreement and each other Loan Document has been dulySECTION 5.04. executed
and delivered by each Loan Party that is party thereto. This Agreement and each
other Loan Document constitutes a legal, valid and binding obligation of such
Loan Party, enforceable against such Loan Party that is party thereto in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity and principles of good
faith and fair dealing. Financial Statements; No Material Adverse Effect.SECTION
5.05. (i) The Annual Financial Statements and the Quarterly Financial Statements
fairly present in(a) all material respects the financial condition of Holdings
and its Restricted Subsidiaries as of the dates thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the periods covered thereby, (A) except as otherwise
expressly noted therein and (B) subject, in the case of the Quarterly Financial
Statements, to changes resulting from normal year-end adjustments and the
absence of footnotes. The unaudited pro forma consolidated balance sheet of the
Borrower and its Subsidiaries(ii) as of December 31, 2015, prepared after giving
effect to the Transaction as if the Transaction had occurred as of such date
(including the notes thereto) (the “Pro Forma Balance Sheet”) and the unaudited
pro forma consolidated statement of operations of the Borrower and its
Subsidiaries for the 12-month period ended December 31, 2015, prepared after
giving effect to the Transaction as if the Transaction had occurred at the
beginning of such period (together with the Pro Forma Balance Sheet, the “Pro
Forma Financial Statements”), copies of which have heretofore been furnished to
the Administrative Agent, have been prepared based on the Annual Financial
Statements and the Quarterly Financial Statements and have been prepared in good
faith, based on assumptions believed by the Borrower to be reasonable as of the
date of delivery thereof, and present fairly in all material respects on a Pro
Forma Basis the estimated financial position of the Borrower and its
Subsidiaries as of December 31, 2015 and their estimated results of operations
for the period covered thereby. Since the Closing Date, there has been no event
or circumstance, either individually or in the(b) aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect. - 94- Exhibit
10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno110.jpg]
The forecasts of consolidated balance sheets, income statements and cash flow
statements of the(c) Borrower and its Subsidiaries for certain fiscal years
ending after the Closing Date, copies of which have been furnished to the
Administrative Agent prior to the Closing Date, and all Projections delivered
pursuant to Section 6.01 have been prepared in good faith on the basis of the
assumptions stated therein, which assumptions were believed to be reasonable at
the time made, it being understood that projections as to future events are not
to be viewed as facts and actual results may vary materially from such
forecasts. Each Lender and the Administrative Agent hereby acknowledges and
agrees that Holdings and its Subsidiaries may be required to restate historical
financial statements as the result of the implementation of changes in GAAP or
IFRS, or the respective interpretation thereof, and that such restatements will
not result in a Default or Event of Default under the Loan Documents.
Litigation. There are no actions, suits, proceedings, claims or disputes pending
or, toSECTION 5.06. the knowledge of the Borrower, overtly threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against Holdings, the Borrower or any of the Restricted Subsidiaries that
would reasonably be expected to have a Material Adverse Effect. Labor Matters.
Except as would not reasonably be expected to have, individually or inSECTION
5.07. the aggregate, a Material Adverse Effect: (a) there are no strikes or
other labor disputes against any of the Borrower or its Subsidiaries pending or,
to the knowledge of the Borrower, threatened and (b) hours worked by and payment
made based on hours worked to employees of each of the Borrower or its
Subsidiaries have not been in material violation of the Fair Labor Standards Act
or any other applicable Laws dealing with wage and hour matters. Ownership of
Property; Liens. Except where the failure to have such title or otherSECTION
5.08. interest would not reasonably be expected to have, individually, or in the
aggregate, a Material Adverse Effect, each Loan Party and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, or easements or other limited property interests in, all
real property necessary in the ordinary conduct of its business, free and clear
of all Liens except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes, Liens permitted by Section 7.01, and Liens and privileges
arising mandatorily by Law. Environmental Matters.SECTION 5.09. Except as would
not reasonably be expected to have, individually or in the aggregate, a
Material(a) Adverse Effect, (i) each Loan Party and each of its Subsidiaries and
their respective operations and properties is in compliance with all
Environmental Laws in all jurisdictions in which each Loan Party and each of its
Subsidiaries, as the case may be, is currently doing business (including having
obtained all Environmental Permits required for its operations as currently
conducted) and (ii) none of the Loan Parties or any of their respective
Subsidiaries has become subject to any pending, or to the knowledge of the
Borrower, threatened Environmental Claim. Except as would not reasonably be
expected to have, individually or in the aggregate, a Material(b) Adverse
Effect, none of the Loan Parties or any of their respective Subsidiaries has,
nor to their knowledge has any other Person, (i) treated, stored, transported or
Released Hazardous Materials at or from any currently or formerly owned, leased
or operated real estate or facility, or (ii) arranged for transport of Hazardous
Materials, in each case in a manner that would reasonably be expected to give
rise to an Environmental Liability. Taxes. Except as would not, either
individually or in the aggregate, reasonably beSECTION 5.10. expected to result
in a Material Adverse Effect, each of Holdings, the Borrower and its
Subsidiaries has timely filed Tax returns and reports required to be filed, and
have timely paid all Taxes (including satisfying its withholding tax
obligations) levied or imposed on their properties, income or assets (whether or
not shown in a Tax Return), except those which are being contested in good faith
by appropriate actions diligently conducted and for which adequate reserves have
been provided in accordance with GAAP. There is no proposed Tax assessment,
deficiency or other claim against any Loan Party or any of its Restricted
Subsidiaries except (i) those being actively contested by a Loan Party or such
Restricted Subsidiary in good faith and by appropriate proceedings diligently
conducted that stay the enforcement of the Tax in question and for which
adequate reserves have been provided in accordance with GAAP - 95- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno111.jpg]
or (ii) those that would not reasonably be expected to, individually or in the
aggregate, have a Material Adverse Effect. ERISA Compliance.SECTION 5.11. Except
as would not, either individually or in the aggregate, reasonably be expected to
result in a(a) Material Adverse Effect, each Plan is in compliance with the
applicable provisions of ERISA, the Code and other federal or state Laws. (i) No
ERISA Event has occurred or is reasonably expected to occur; (ii) no Pension
Plan has(b) failed to satisfy the minimum funding standards (within the meaning
of Section 412 of the Code or Section 302 of ERISA) applicable to such Pension
Plan; (iii) none of the Loan Parties or any of their respective ERISA Affiliates
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 et seq. or 4243 of ERISA with
respect to a Multiemployer Plan; (iv) none of the Loan Parties or any of their
respective ERISA Affiliates has engaged in a transaction that is subject to
Sections 4069 or 4212(c) of ERISA; and (v) neither any Loan Party nor any ERISA
Affiliate has been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is insolvent (within the meaning of Section 4245 of ERISA) or
has been determined to be in “endangered” or critical status (within the meaning
of Section 432 of the Code or Section 305 of ERISA) and no such Multiemployer
Plan is expected to be insolvent or in endangered or critical status ; except,
with respect to each of the foregoing clauses (i) through (v) of this Section
5.11(b), as would not reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect. Except where noncompliance or the
incurrence of an obligation would not reasonably be expected(c) to result in a
Material Adverse Effect, each Foreign Plan has been maintained in compliance
with its terms and with the requirements of any and all applicable Laws,
statutes, rules, regulations and orders, and no Loan Party has incurred any
obligation in connection with the termination of or withdrawal from any Foreign
Plan. Subsidiaries. As of the Closing Date, Holdings has no Subsidiaries other
than thoseSECTION 5.12. specifically disclosed in Schedule 5.12, and all of the
outstanding Equity Interests in Holdings and its Subsidiaries have been validly
issued and are fully paid and (if applicable) nonassessable, and all Equity
Interests owned by Holdings or any Restricted Subsidiary are owned free and
clear of all security interests of any person except (i) those created under the
Collateral Documents or under the ABL Facility Documentation (which Liens shall
be subject to the ABL Intercreditor Agreement) and (ii) any nonconsensual Lien
that is permitted under Section 7.01. As of the Closing Date, Schedule 5.12 (a)
sets forth the name and jurisdiction of each Subsidiary, (b) sets forth the
ownership interest of Holdings and any Restricted Subsidiary in each Subsidiary,
including the percentage of such ownership and (c) identifies each Subsidiary
that is a Subsidiary the Equity Interests of which are required to be pledged on
the Closing Date pursuant to the Collateral and Guarantee Requirement. Margin
Regulations; Investment Company Act.SECTION 5.13. As of the Closing Date, none
of the Collateral is Margin Stock. No Loan Party is engaged nor will(a) it
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock, and no proceeds of any Borrowings will be used for any purpose
that violates Regulation U. Neither the Borrower nor any Guarantor is an
“investment company” under the Investment(b) Company Act of 1940. Disclosure. As
of the Closing Date, none of the information and data heretofore orSECTION 5.14.
contemporaneously furnished in writing by or on behalf of any Loan Party to any
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or any other Loan
Document (as modified or supplemented by other information so furnished) when
taken as a whole contains any material misstatement of fact or omits to state
any material fact necessary to make such information and data (taken as a
whole), in the light of the circumstances under which it was delivered, not
materially misleading; - 96- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno112.jpg]
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation; it being
understood that (i) such projections are as to future events and are not to be
viewed as facts and are subject to significant uncertainties and contingencies,
many of which are beyond the control of the Borrower, (ii) no assurance can be
given that any particular projections will be realized and that actual results
during the period or periods covered by any such projections may differ
significantly from the projected results and (iii) such differences may be
material. Intellectual Property; Licenses, Etc.. The Borrower and the Restricted
SubsidiariesSECTION 5.15. have good and marketable title to, or a valid license
or right to use, all patents, patent rights, trademarks, servicemarks, trade
names, copyrights, technology, software, know-how database rights, rights of
privacy and publicity, licenses and other intellectual property rights
(collectively, “IP Rights”) that are necessary for the operation of their
respective businesses as currently conducted and as proposed to be conducted,
except where the failure to have any such rights, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
To the knowledge of the Borrower, the operation of the respective businesses of
the Borrower or any of its Subsidiaries as currently conducted does not infringe
upon, misuse, misappropriate or violate any rights held by any Person except for
such infringements, misuses, misappropriations or violations individually or in
the aggregate, that would not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any IP Rights is pending or, to the
knowledge of the Borrower, threatened against any Loan Party or Subsidiary,
that, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect. Solvency. On the Closing Date after giving
effect to the Transaction, the Borrower andSECTION 5.16. its Restricted
Subsidiaries, on a consolidated basis, are Solvent. Use of Proceeds. The
proceeds of the Loans shall be used (a) on the Closing Date, toSECTION 5.17.
fund a portion of the Transaction Costs and other costs associated with the
consummation of the transactions under this Agreement, and (b) in the case of
any Loans made after the Closing Date, for working capital requirements and
other general corporate purposes of Holdings and its Subsidiaries including the
financing of acquisitions, other investments and dividends, other distributions
on account of the Equity Interests of Holdings (or any parent entity thereof)
permitted hereunder and any other use not explicitly prohibited under the Loan
Documents. Notwithstanding the foregoing, the proceeds of the Term B Loans
funded on the Amendment No. 1 Effective Date shall be used solely to repay
Initial Term Loans that are not Converted Initial Term Loans. PATRIOT Act. To
the extent applicable, each of Holdings and its Subsidiaries is inSECTION 5.18.
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto and (ii) the
PATRIOT Act. No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended. Economic Sanctions, OFAC and
Anti-Corruption Laws.SECTION 5.19. To the extent applicable, each of the
Borrower and its Subsidiaries is in compliance, in all material(a) respects,
with the Sanctions Laws and Regulations. None of (I) the Borrower or any other
Loan Party or (II) a Restricted Subsidiary that is not a Loan(b) Party or, (III)
to the knowledge of the Borrower, any director, manager, officer, agent or
employee of the Borrower or any of their Restricted Subsidiaries, in each case,
is a Person (or under the Control of a Person) on the list of “Specially
Designated Nationals and Blocked Persons” or the target of the limitations or
prohibitions under any Sanctions Laws and Regulations. - 97- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno113.jpg]
No part of the proceeds of any Loan will be used for any improper payments by
the Borrower or(c) any of its Subsidiaries, directly or, to the knowledge of the
Borrower, indirectly, to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, or any other party (if applicable) in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA and any similar laws, rules or regulations issued, administered or
enforced by any Governmental Authority having jurisdiction over the Borrower.
Collateral Documents. Except as otherwise contemplated hereby or under any
otherSECTION 5.20. Loan Documents, the provisions of the Collateral Documents,
together with such filings and other actions required to be taken hereby or by
the applicable Collateral Documents (including the delivery to Collateral Agent
of any Pledged Collateral required to be delivered pursuant to the applicable
Collateral Documents), are effective to create in favor of the Collateral Agent
for the benefit of the Secured Parties a legal, valid and enforceable first
priority perfected Lien (subject to Liens permitted by Section 7.01 and subject
to the ABL Intercreditor Agreement) on all right, title and interest of the
respective Loan Parties in the Collateral described therein. EEA Financial
Institution. No Loan Party is an EEA Financial Institution.SECTION 5.21. ARTICLE
VI Affirmative Covenants So long as any Lender shall have any Commitment
hereunder or any Loan or other Obligation hereunder (other than (i) contingent
indemnification obligations as to which no claim has been asserted and (ii)
Obligations under Secured Hedge Agreements and Cash Management Obligations)
shall remain unpaid or unsatisfied, each of Holdings and the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02 and
6.03) cause each of the Restricted Subsidiaries to: Financial Statements.
Deliver to the Administrative Agent for prompt furtherSECTION 6.01. distribution
to each Lender each of the following and shall take the following actions: as
soon as available, but in any event within ninety (90) days after the end of
each fiscal year of(a) Holdings (or, in the case of the fiscal year ending
September 30, 2016, one hundred and twenty (120) days after September 30, 2016),
a consolidated balance sheet of Holdings and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, stockholders’ equity and cash flows for such fiscal year together
with related notes thereto and management’s discussion and analysis describing
results of operations, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of
PricewaterhouseCoopers or any other independent registered public accounting
firm of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception (other than
(x) with respect to, or resulting from, the regularly scheduled maturity of the
Loans hereunder or the ABL Facility occurring within one year from the time such
opinion is delivered or (y) a prospective default under any financial covenant
with respect to the ABL Facility) or any qualification or exception as to the
scope of such audit; as soon as available, but in any event within forty-five
(45) days after the end of each of the first(b) three (3) fiscal quarters of
each fiscal year of Holdings (or, in the case of any fiscal quarter ending on or
prior to June 30, 2016 within sixty (60) days after the last day of such fiscal
quarter), a condensed consolidated balance sheet of Holdings and its
Subsidiaries as at the end of such fiscal quarter, and the related (i) condensed
consolidated statements of income or operations for such fiscal quarter and for
the portion of the fiscal year then ended and (ii) condensed consolidated
statements of cash flows for the portion of the fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations and cash flows of Holdings and its
Subsidiaries in accordance with GAAP, subject to normal year-end adjustments and
the absence of footnotes, together with management’s discussion and analysis
describing results of operations; - 98- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno114.jpg]
within ninety (90) days after the end of each fiscal year (or, in the case of
the fiscal year ending(c) September 30, 2016, one hundred and twenty (120) days
after September 30, 2016), a reasonably detailed consolidated budget for the
following fiscal year as customarily prepared by management of Holdings for its
internal use (including a projected consolidated balance sheet of Holdings and
its Subsidiaries as of the end of the following fiscal year, the related
consolidated statements of projected operations or income and projected cash
flow and setting forth the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer of the Borrower stating
that such Projections have been prepared in good faith on the basis of the
assumptions stated therein, which assumptions were believed to be reasonable at
the time of preparation of such Projections, it being understood that actual
results may vary from such Projections and that such variations may be material;
simultaneously with the delivery of each set of consolidated financial
statements referred to in(d) Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements; and annually, at a time mutually agreed with
the Administrative Agent that is promptly after the(e) delivery of the
information required pursuant to clause (a) above, use commercially reasonable
efforts to participate in a conference call for Lenders to discuss the financial
condition and results of operations of Holdings and its Subsidiaries for the
most recently-ended period for which financial statements have been delivered;
provided that, the Lenders shall be permitted to join, to the extent permitted
by applicable Laws and the extent permitted under any applicable documentation
governing the SPAC, quarterly calls with public equity holders; provided,
further, that if the SPAC is holding a conference call open to the public to
discuss the financial condition and results of operations of Holdings and its
Subsidiaries for the most recently ended measurement period for which financial
statements have been delivered pursuant to Sections 6.01(a) or 6.01(b) above,
Holdings will not be required to hold a second, separate call for the Lenders so
long as the Lenders are provided access to such initial conference call (which
requirement can be satisfied by Holdings by posting the conference call
information for its quarterly calls with public equity holders in its filings
with the SEC) and the ability to ask questions thereon. Notwithstanding the
foregoing, the obligations in paragraphs (a) and (b) of this Section 6.01 may be
satisfied with respect to financial information of Holdings and its Subsidiaries
by furnishing (A) the applicable financial statements of any direct or indirect
parent of Holdings that holds all of the Equity Interests of Holdings or (B)
Holdings’ or such entity’s Form 10-K or 10-Q, as applicable, filed with the SEC;
provided that, with respect to each of clauses (A) and (B), (i) to the extent
such information relates to a parent of Holdings, such information is
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to such parent, on the one hand,
and the information relating to Holdings and the Restricted Subsidiaries on a
standalone basis, on the other hand and (ii) to the extent such information is
in lieu of information required to be provided under Section 6.01(a), such
materials are accompanied by a report and opinion of PricewaterhouseCoopers LLP
or any other independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception (other than (x) with respect
to, or resulting from, the regularly scheduled maturity of the Loans hereunder
or the ABL Facility occurring within one year from the time such opinion is
delivered or (y) a prospective default under any financial covenant with respect
to the ABL Facility) or any qualification or exception as to the scope of such
audit. Any financial statements required to be delivered pursuant to Sections
6.01(a) or (b) shall not be required to contain all purchase accounting
adjustments relating to the Transaction to the extent it is not practicable to
include any such adjustments in such financial statements. Certificates; Other
Information. Deliver to the Administrative Agent for prompt furtherSECTION 6.02.
distribution to each Lender: no later than five (5) days after the delivery of
the financial statements referred to in Sections(a) 6.01(a) and (b), a duly
completed Compliance Certificate signed by either the chief financial officer or
the treasurer of the Borrower; - 99- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno115.jpg]
promptly after the same are publicly available, copies of all annual, regular,
periodic and special(b) reports, proxy statements and registration statements
which Holdings or any Restricted Subsidiary files with the SEC or with any
Governmental Authority that may be substituted therefor or with any national
securities exchange, as the case may be (other than amendments to any
registration statement (to the extent such registration statement, in the form
it became effective, is delivered to the Administrative Agent), exhibits to any
registration statement and, if applicable, any registration statement on Form
S-8), and in any case not otherwise required to be delivered to the
Administrative Agent pursuant to any other clause of this Section 6.02; promptly
after the furnishing thereof, copies of any material statements or material
reports(c) furnished to any holder of any class or series of debt securities of
any Loan Party having an aggregate outstanding principal amount greater than the
Threshold Amount or pursuant to the terms of the ABL Facility so long as the
aggregate outstanding principal amount thereunder is greater than the Threshold
Amount and not otherwise required to be furnished to the Administrative Agent
pursuant to any other clause of this Section 6.02; together with the delivery of
the financial statements pursuant to Section 6.01(a) and each(d) Compliance
Certificate pursuant to Section 6.02(a), (i) a report setting forth the
information required by Exhibit A of the Security Agreement (or confirming that
there has been no change in such information since the Closing Date or the date
of the last such report), (ii) a description of each event, condition or
circumstance during the last fiscal quarter covered by such Compliance
Certificate requiring a mandatory prepayment under Section 2.03(b) and (iii) a
list of each Subsidiary of Holdings that identifies each Subsidiary as a
Restricted Subsidiary or an Unrestricted Subsidiary as of the date of delivery
of such Compliance Certificate or a confirmation that there is no change in such
information since the later of the Closing Date and the date of the last such
list; and promptly, such additional information regarding the business, legal,
financial or corporate affairs(e) of any Loan Party or any Material Subsidiary,
or compliance with the terms of the Loan Documents, as the Administrative Agent
may from time to time on its own behalf or on behalf of any Lender reasonably
request. Documents required to be delivered pursuant to Section 6.01(a) or (b)
or Section 6.02(c) may be delivered electronically and, if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that: (i) upon written request
by the Administrative Agent, the Borrower shall deliver paper copies of such
documents to the Administrative Agent for further distribution to each Lender
until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents. The Borrower hereby acknowledges that (a) the
Administrative Agent and/or the Arrangers will make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Subsidiaries, or the respective securities of any of the foregoing, and who may
be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
Holdings, its Subsidiaries or their securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.08); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and the Arrangers shall be -100-
Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno116.jpg]
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notices. Promptly after a Responsible Officer obtains actual
knowledge thereof, notifySECTION 6.03. the Administrative Agent: of the
occurrence of any Default; and(a) of (i) any dispute, litigation, investigation
or proceeding between any Loan Party and any arbitrator(b) or Governmental
Authority, (ii) the filing or commencement of, or any material development in,
any litigation or proceeding affecting any Loan Party or any Subsidiary,
including pursuant to any applicable Environmental Laws or in respect of IP
Rights, the occurrence of any noncompliance by any Loan Party or any of its
Subsidiaries with, or liability under, any Environmental Law or Environmental
Permit, or (iii) the occurrence of any ERISA Event that, in any such case
referred to in clauses (i), (ii) or (iii), has resulted or would reasonably be
expected to result in a Material Adverse Effect. Each notice pursuant to this
Section 6.03 shall be accompanied by a written statement of a Responsible
Officer of the Borrower (x) that such notice is being delivered pursuant to
Section 6.03(a) or (b) (as applicable) and (y) setting forth details of the
occurrence referred to therein and stating what action the Borrower has taken
and proposes to take with respect thereto. Payment of Taxes. Timely pay,
discharge or otherwise satisfy, as the same shallSECTION 6.04. become due and
payable, all of its obligations and liabilities in respect of Taxes imposed upon
it or upon its income or profits or in respect of its property, except, in each
case, to the extent (i) any such Taxes is being contested in good faith and by
appropriate actions for which appropriate reserves have been established in
accordance with GAAP or (ii) the failure to pay or discharge the same would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. Preservation of Existence, Etc.SECTION 6.05. (a) Preserve, renew
and maintain in full force and effect its legal existence under the Laws of the
jurisdiction of its organization; and (b) Take all reasonable action to obtain,
preserve, renew and keep in full force and effect the rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names material
to the conduct of its business, except in the case of clause (a) or (b) to the
extent (other than with respect to the preservation of the existence of Holdings
and the Borrower) that failure to do so would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect or pursuant to
any merger, consolidation, liquidation, dissolution or Disposition permitted by
Article VII. Maintenance of Properties. Except if the failure to do so would not
reasonably beSECTION 6.06. expected to have, individually or in the aggregate, a
Material Adverse Effect, maintain, preserve and protect all of its material
properties and equipment used in the operation of its business in good working
order, repair and condition, ordinary wear and tear excepted and casualty or
condemnation excepted. Maintenance of Insurance.SECTION 6.07. Maintain with
insurance companies that the Borrower believes (in the good faith judgment of
its(a) management) are financially sound and reputable at the time the relevant
coverage is placed or renewed, insurance with respect to Holdings’ and its
Restricted Subsidiaries’ properties and business against loss or damage of the
kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts (after giving effect to any
self-insurance reasonable and customary for similarly situated Persons engaged
in the same or similar businesses as the Borrower and the Restricted
Subsidiaries) as are customarily carried under similar circumstances by such
other Persons, and will furnish to the Lenders, upon written request from the
Administrative Agent, information presented in reasonable detail as to the
insurance so carried. Each such policy of insurance shall -101- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno117.jpg]
as appropriate, (i) name the Collateral Agent, on behalf of the Secured Parties,
as an additional insured thereunder as its interests may appear and/or (ii) in
the case of each casualty insurance policy, contain a loss payable clause or
endorsement that names the Collateral Agent, on behalf of the Secured Parties as
the loss payee thereunder. (b) If any portion of any Mortgaged Property is at
any time located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a Special Flood Hazard Area with respect to
which flood insurance has been made available under the National Flood Insurance
Act of 1968 (as now or hereafter in effect or successor act thereto), then the
Borrower shall, or shall cause each Loan Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Collateral Agent evidence of such compliance in form and substance
reasonably acceptable to the Collateral Agent. Compliance with Laws. Comply in
all material respects with its OrganizationSECTION 6.08. Documents and the
requirements of all Laws and all orders, writs, injunctions and decrees of any
Governmental Authority applicable to it or to its business or property
(including without limitation ERISA and Sanctions Laws and Regulations, OFAC and
FCPA), except if the failure to comply therewith would not reasonably be
expected individually or in the aggregate to have a Material Adverse Effect.
Books and Records. Maintain proper books of record and account, in which entries
thatSECTION 6.09. are full, true and correct in all material respects and are in
conformity with GAAP (or applicable local standards) shall be made of all
material financial transactions and matters involving the assets and business of
Holdings, the Borrower or such Restricted Subsidiary, as the case may be.
Inspection Rights. Permit representatives and independent contractors of
theSECTION 6.10. Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants (subject to such accountants’ customary policies and procedures),
all at the reasonable expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided that, excluding any such
visits and inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 6.10 and the
Administrative Agent shall not exercise such rights more often than two (2)
times during any calendar year absent the existence of an Event of Default and
only one (1) such time shall be at the Borrower’s expense; provided, further,
that when an Event of Default exists, the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours and upon reasonable advance notice. The Administrative Agent and
the Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants. Notwithstanding
anything to the contrary in this Section 6.10, none of the Borrower or any of
the Restricted Subsidiaries will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter that (a) constitutes non-financial trade secrets or
non-financial proprietary information, (b) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (c) is subject to
attorney-client or similar privilege or constitutes attorney work product.
Covenant to Guarantee Obligations and Give Security. At the Borrower’s
expense,SECTION 6.11. subject to the provisions of the Collateral and Guarantee
Requirement and any applicable limitation in any Collateral Document, take all
action necessary or reasonably requested by the Administrative Agent or the
Collateral Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including: (x) upon the formation or acquisition of
any new direct or indirect wholly owned Material(a) Domestic Subsidiary (in each
case, other than an Unrestricted Subsidiary or an Excluded Subsidiary) by any
Loan Party, any Subsidiary becoming a wholly owned Material Domestic Subsidiary
or any Subsidiary ceasing to be an Excluded Subsidiary, (y) upon the acquisition
of any material assets by the Borrower or any other Loan Party or (z) with
respect to any Subsidiary at the time it becomes a Loan Party, for any material
assets held by such Subsidiary (in each case, other than assets constituting
Collateral under a Collateral Document that becomes subject to the Lien -102-
Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno118.jpg]
created by such Collateral Document upon acquisition thereof (without limitation
of the obligations to perfect such Lien)): within forty-five (45) days (or such
greater number of days specified below) (or such(i) longer period as agreed by
the Collateral Agent in its reasonable discretion) after such formation,
acquisition or designation or, in each case, such longer period as the
Administrative Agent may agree in its reasonable discretion: cause each such
Material Domestic Subsidiary that is required to become a(A) Guarantor under the
Collateral and Guarantee Requirement to furnish to the Collateral Agent a
description of the Material Real Properties owned by such Material Domestic
Subsidiary in detail reasonably satisfactory to the Collateral Agent; within
forty-five (45) days (or, subject to the proviso at the end of this clause (B)
(B), within one hundred twenty (120) days in the case of documents listed in
Section 6.13(b)) (or such longer period as agreed by the Collateral Agent in its
reasonable discretion) after such formation, acquisition or designation, cause
each such Material Domestic Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to duly execute and deliver
to the Collateral Agent a joinder to the guaranty, Mortgages with respect to any
Material Real Property (including, with respect to such Mortgages, the documents
listed in Section 6.13(b)), Security Agreement Supplements, Intellectual
Property Security Agreements and other security agreements and documents
(including, with respect to Mortgages, the documents listed in Section 6.13(b));
provided, however, that, prior to the delivery of any Mortgage encumbering such
Material Real Property, the Administrative Agent shall have received a completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each such Material Real Property and if such
Material Real Property is located in a special flood hazard area, (i) a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and each other Loan Party relating thereto and (ii)
evidence of flood insurance as required under Section 6.07), as reasonably
requested by and in form and substance reasonably satisfactory to the Collateral
Agent (consistent with the Security Agreement, Intellectual Property Security
Agreements and other Collateral Documents in effect on the Closing Date), in
each case granting Liens required by the Collateral and Guarantee Requirement;
provided, however, that, with respect to any Mortgage required to be delivered
pursuant to this Section 6.11(a), the relevant Material Domestic Subsidiary
shall not be required to execute and deliver any such Mortgage until (x) at
least 45 days from the date the Borrower or relevant Material Domestic
Subsidiary has provided the Collateral Agent with the description of the
Material Real Property required pursuant to Section 6.11(a)(i)(A) above
(provided, that, for the avoidance of doubt, the applicable Loan Party shall not
be required to deliver such Mortgage or any of the other documents listed in
Section 6.13(b) prior to the time described in the first three lines of this
Section 6.11(a)(i)(B)) and (y) the Borrower has received confirmation from the
Collateral Agent that flood insurance due diligence and flood insurance
compliance as required by Section 6.07 hereto has been completed; cause each
such Material Domestic Subsidiary that is required to become a(C) Guarantor
pursuant to the Collateral and Guarantee Requirement to deliver any and all
certificates representing Equity Interests (to the extent certificated) that are
required to be pledged pursuant to the Collateral and Guarantee Requirement,
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank (or any other documents customary under local law) and
instruments evidencing the intercompany Indebtedness held by such Material
Domestic Subsidiary and required to be pledged pursuant to the Collateral
Documents, indorsed in blank to the Collateral Agent; within forty-five (45)
days (or, subject to the proviso at the end of Section (D) 6.11(a)(i)(B), within
one hundred twenty (120) days in the case of documents listed in Section
6.13(b)) (or such longer period as agreed by the Collateral Agent in its
reasonable discretion) after such formation, acquisition or designation, take
and cause the applicable Material Domestic -103- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno119.jpg]
Subsidiary and each direct or indirect parent of such applicable Material
Domestic Subsidiary that is required to become a Guarantor pursuant to the
Collateral and Guarantee Requirement to take whatever action (including the
recording of Mortgages, the filing of Uniform Commercial Code financing
statements and delivery of stock and membership interest certificates to the
extent certificated) may be necessary in the reasonable opinion of the
Administrative Agent to vest in the Collateral Agent (or in any representative
of the Collateral Agent designated by it) valid Liens required by the Collateral
and Guarantee Requirement, enforceable against all third parties in accordance
with their terms, except as such enforceability may be limited by Debtor Relief
Laws and by general principles of equity (regardless of whether enforcement is
sought in equity or at law); within forty-five (45) days (or, subject to the
proviso at the end of Section 6.11(a)(i)(B),(ii) within one hundred twenty (120)
days in the case of documents listed in Section 6.13(b)) after the request
therefor by the Administrative Agent (or such longer period as the
Administrative Agent may agree in its reasonable discretion), deliver to the
Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent as to such matters set
forth in this Section 6.11(a) as the Administrative Agent may reasonably
request, and as promptly as practicable after the reasonable request therefor by
the Administrative(iii) Agent or Collateral Agent, deliver to the Collateral
Agent with respect to each Material Real Property, environmental assessment
reports; provided that the Collateral Agent may in its reasonable discretion
accept any such existing report to the extent prepared as of a date reasonably
satisfactory to the Collateral Agent; provided, however, that there shall be no
obligation to deliver to the Collateral Agent any environmental assessment
report whose disclosure to the Collateral Agent would require the consent of a
Person other than the Borrower or one of its Subsidiaries, where, despite the
commercially reasonable efforts of the Borrower to obtain such consent, such
consent cannot be obtained; [reserved];(b) after the Closing Date, promptly
after the acquisition of any Material Real Property by any Loan(c) Party other
than Holdings, and such Material Real Property shall not already be subject to a
perfected Lien (subject to Permitted Liens) under the Collateral Documents with
the priority required pursuant to the Collateral and Guarantee Requirement and
is required to be, the Borrower shall give notice thereof to the Collateral
Agent and, subject to the proviso at the end of this Section 6.11(c), within one
hundred twenty (120) days (or such longer period as agreed by the Collateral
Agent in its reasonable discretion) of the date of such acquisition shall cause
such real property to be subjected to a Lien to the extent required by the
Collateral and Guarantee Requirement and will take, or cause the relevant Loan
Party to take, such actions as shall be necessary or reasonably requested by the
Administrative Agent or the Collateral Agent to grant and perfect or record such
Lien, including, as applicable, the actions referred to in Section 6.13(b);
provided, however, that, prior to the delivery of any Mortgage encumbering such
Material Real Property, the Administrative Agent shall have received a completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each such Material Real Property and if such
Material Real Property is located in a special flood hazard area, (i) a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and each other Loan Party relating thereto and (ii)
evidence of flood insurance as required underwith respect to any Mortgage
required to be delivered pursuant to this Section 6.11(c), the applicable Loan
Party shall not be required to execute and deliver such Mortgage until (x) at
least 45 days from the date the Borrower or relevant Material Domestic
Subsidiary has provided the Collateral Agent with the description of the
Material Real Property required pursuant to Section 6.11(a)(i)(A) above
(provided, that, for the avoidance of doubt, the applicable Loan Party shall not
be required to deliver such Mortgage or any of the other documents listed in
Section 6.13(b) prior to the time described in the first three lines of Section
6.11(a)(i)(B)) and (y) the Borrower has received confirmation from the
Collateral Agent that flood insurance due diligence and flood insurance
compliance as required by Section 6.07.6.07 hereto has been completed.
Compliance with Environmental Laws. Except, in each case, to the extent that
theSECTION 6.12. failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse -104- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno120.jpg]
Effect, (a) comply, and take all reasonable actions to cause any lessees and
other Persons operating or occupying its properties to comply with all
applicable Environmental Laws and Environmental Permits; (b) obtain and renew
all Environmental Permits necessary for its operations and properties; and (c)
in each case to the extent required by applicable Environmental Laws, conduct
any investigation, study, sampling and testing, and undertake any cleanup,
removal, remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with Environmental Laws.
Further Assurances and Post-Closing Covenant. Subject to the provisions of
theSECTION 6.13. Collateral and Guarantee Requirement and any applicable
limitations in any Collateral Document and in each case at the expense of the
Loan Parties: Promptly upon reasonable request from time to time by the
Administrative Agent or the Collateral(a) Agent (i) correct any material defect
or error that may be discovered in the execution, acknowledgment, filing or
recordation of any Collateral Document or other document or instrument relating
to any Collateral, and (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as may be necessary
in order to carry out more effectively the purposes of the Collateral Documents.
In the case of each Material Real Property listed on Schedule 1.01B, provide the
Collateral Agent(b) within one hundred twenty (120) days (or such longer period
as the Collateral Agent may agree in its sole discretion) after the Closing
Date: a Mortgage with respect to such Material Real Property together with
evidence that(i) counterparts of such Mortgage have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Collateral Agent may deem reasonably
necessary or desirable in order to create a valid and subsisting perfected Lien
on the property and/or rights described therein in favor of the Collateral Agent
for the benefit of the Secured Parties and that all filing and recording taxes
and fees have been paid or otherwise provided for in a manner reasonably
satisfactory to the Collateral Agent; a completed “Life-of-Loan” Federal
Emergency Management Agency Standard Flood(ii) Hazard Determination with respect
to each such Material Real Property and if such Material Real Property is
located in a special flood hazard area, a notice about special flood hazard area
status and flood disaster assistance duly executed by the Borrower and each
other Loan Party relating thereto; a copy of, or a certificate as to coverage
under, the insurance policies required by Section (iii) 6.07 (including, without
limitation, flood insurance policies) and the applicable provisions of the
Collateral Documents, each of which shall be endorsed or otherwise amended to
include a “standard” or “New York” lender’s loss payable or mortgagee
endorsement (as applicable) and shall name the Collateral Agent, on behalf of
the Secured Parties, as additional insured, in form and substance satisfactory
to the Administrative Agent; American Land Title Association/American Congress
on Surveying and Mapping form(iv) surveys, for which all necessary fees (where
applicable) have been paid, and dated no more than 30 days before the Closing
Date, certified to the Collateral Agent and the issuer of the Mortgage Policies
in a manner satisfactory to the Collateral Agent by a land surveyor duly
registered and licensed in the States in which the property described in such
surveys is located and acceptable to the Collateral Agent, showing all buildings
and other improvements, any off-site improvements, the location of any
easements, parking spaces, rights of way, building set-back lines and other
dimensional regulations and the absence of encroachments, either by such
improvements or on to such property, and other defects, other than encroachments
and other defects acceptable to the Collateral Agent; provided, however, that a
new American Land Title Association/American Congress on Surveying and Mapping
form survey shall not be required to the extent that (x) an existing survey
together with an “affidavit of no change” satisfactory to the issuer of the
Mortgage Policies is delivered to the Collateral Agent and the issuer of the
Mortgage Policies -105- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno121.jpg]
and (y) the issuer of the Mortgage Policies removes the standard survey
exception and provides reasonable and customary survey related endorsements and
other coverages in the applicable Mortgage Policy; fully paid American Land
Title Association Lender’s Extended Coverage title insurance(v) policies or the
equivalent or other form available in each applicable jurisdiction (the
“Mortgage Policies”) in form and substance, with endorsements available in the
applicable jurisdiction and in amount, reasonably acceptable to the Collateral
Agent (not to exceed the cost or book value of the real properties covered
thereby), issued, coinsured and reinsured by title insurers reasonably
acceptable to the Collateral Agent, insuring the Mortgages to be valid
subsisting Liens on the property described therein, subject only to Liens
permitted by Section 7.01, and providing for such other affirmative insurance
(including endorsements for future advances under the Loan Documents) and as
such coinsurance and direct access reinsurance as the Collateral Agent may
reasonably request and is available in the applicable jurisdiction; opinions of
local counsel for the Loan Parties in states in which such Mortgaged(vi)
Properties are located, with respect to the enforceability and perfection of the
Mortgages and any related fixture filings and the authorization, execution and
delivery of the Mortgages in form and substance reasonably satisfactory to the
Administrative Agent; and such other evidence that all other actions that the
Administrative Agent or Collateral(vii) Agent may reasonably deem necessary or
desirable in order to create valid and subsisting Liens on the property
described in the Mortgages has been taken. Maintenance of Ratings. Use
commercially reasonable efforts to maintain (i) a publicSECTION 6.14. corporate
credit rating from S&P and a public corporate family rating from Moody’s, in
each case in respect of the Borrower, and (ii) a public rating in respect of the
Facility from each of S&P and Moody’s. Post-Closing Matters. Execute and deliver
the documents and complete the tasks setSECTION 6.15. forth on Schedule 6.15, in
each case within the time specified on such schedule or such longer period as
may be approved by the Administrative Agent in writing in its reasonable
discretion. ARTICLE VII Negative Covenants So long as any Lender shall have any
Commitment hereunder or any Loan or other Obligation hereunder (other than (i)
contingent indemnification obligations as to which no claim has been asserted
and (ii) Obligations under Secured Hedge Agreements and Cash Management
Obligations) shall remain unpaid or unsatisfied, each of Holdings, Sub Holdco
and the Borrower shall not (and, with respect to Section 7.13, only Holdings and
Sub Holdco shall not), nor shall Holdings or the Borrower permit any Restricted
Subsidiary to: Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assetsSECTION 7.01. or revenues, whether now owned or hereafter
acquired, other than Permitted Liens. Investments. Make or hold any Investments,
except Permitted Investments.SECTION 7.02. Indebtedness. Create, incur, assume
or suffer to exist any Indebtedness or issue anySECTION 7.03. Disqualified
Stock, or permit any Restricted Subsidiary to issue any shares of Preferred
Stock, in each case, other than Permitted Indebtedness. For purposes of
determining compliance with this covenant: (1) in the event that an item of
Indebtedness, Disqualified Stock or Preferred Stock (or any portion thereof)
meets the criteria of more than one of the categories of Permitted Indebtedness,
Disqualified Stock or Preferred Stock described in clauses (1) through (28) of
the definition of Permitted Indebtedness, the Borrower, in its sole discretion,
will classify or reclassify such item of Indebtedness, -106- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno122.jpg]
Disqualified Stock or Preferred Stock (or any portion thereof) and will only be
required to include the amount and type of such Indebtedness, Disqualified Stock
or Preferred Stock in one of such clauses; provided that all Indebtedness
outstanding under the ABL Facility on the Closing Date will be treated as
incurred on the Closing Date under clause (1) of the definition of Permitted
Indebtedness and all Indebtedness outstanding under the Facility on the Closing
Date will be treated as incurred on the Closing Date under clause (2) of the
definition of Permitted Indebtedness; and (2) at the time of incurrence, the
Borrower will be entitled to divide and classify an item of Indebtedness in more
than one of the types of Indebtedness described in the first and second
paragraphs above. Accrual of interest or dividends, the accretion of accreted
value, the accretion or amortization of OID discount and the payment of interest
or dividends in the form of additional Indebtedness, Disqualified Stock or
Preferred Stock, as the case may be, of the same class will not be deemed to be
an incurrence or issuance of Indebtedness, Disqualified Stock or Preferred Stock
for purposes of this covenant. For purposes of determining compliance with any
U.S. dollar-denominated restriction on the incurrence of Indebtedness, the U.S.
dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred, in the case of term debt, or
first committed, in the case of revolving credit debt; provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
foreign currency, and such refinancing would cause the applicable U.S.
dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such U.S.
dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
principal amount of such Indebtedness being refinanced plus (ii) the aggregate
amount of fees, underwriting discounts, premiums and other costs and expenses
incurred in connection with such refinancing. The principal amount of any
Indebtedness incurred to refinance other Indebtedness, if incurred in a
different currency from the Indebtedness being refinanced, shall be calculated
based on the currency exchange rate applicable to the currencies in which such
respective Indebtedness is denominated that is in effect on the date of such
refinancing. Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into anotherSECTION 7.04. Person, or Dispose of (whether in one transaction
or in a series of transactions) all or substantially all of its assets (whether
now owned or hereafter acquired) to or in favor of any Person, except that:
Holdings or any Restricted Subsidiary may merge or consolidate with the Borrower
(including a(a) merger, the purpose of which is to reorganize the Borrower into
a new jurisdiction); provided that (x) the Borrower shall be the continuing or
surviving Person, (y) such merger or consolidation does not result in the
Borrower ceasing to be organized under the Laws of the United States, any state
thereof or the District of Columbia and (z) in the case of a merger or
consolidation of Holdings with and into the Borrower, the direct parent of the
Borrower shall expressly assume all the obligations of Holdings under this
Agreement and the other Loan Documents to which Holdings is a party pursuant to
a supplement and to the other applicable Loan Documents in form reasonably
satisfactory to the Administrative Agent; (i) any Restricted Subsidiary of the
Borrower that is not a Loan Party may merge or consolidate(b) with or into any
other Restricted Subsidiary of the Borrower that is not a Loan Party, (ii) any
Restricted Subsidiary of the Borrower may merge or consolidate with or into any
other Restricted Subsidiary of Holdings that is a Loan Party, (iii) any merger
the sole purpose of which is to reincorporate or reorganize a Loan Party in
another jurisdiction in the United States shall be permitted and (iv) any
Restricted Subsidiary of Holdings may liquidate or dissolve (provided that no
liquidation or dissolution of the Borrower shall be permitted by this clause
(iv)) or change its legal form if Holdings determines in good faith that such
action is in the best interests of Holdings and its Restricted Subsidiaries and
is not materially disadvantageous to the Lenders, provided, in the case of
clauses (ii) through (iv), that the surviving Person (or, with respect to clause
(iv), the Person who receives the assets of such dissolving or liquidated
Restricted Subsidiary that is a Guarantor) shall be a Loan Party; -107- Exhibit
10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno123.jpg]
any Restricted Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary(c) liquidation or otherwise) to the Borrower or another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Loan Party, then (i) the transferee must be a Loan Party or (ii) such
Investment must be a permitted Investment in a Restricted Subsidiary which is
not a Loan Party in accordance with Section 7.02; so long as no Default exists
or would result therefrom, the Borrower may merge or consolidate(d) with any
other Person; provided that (i) the Borrower shall be the continuing or
surviving corporation or (ii) if the Person formed by or surviving any such
merger or consolidation is not the Borrower (any such Person, the “Successor
Borrower”), (A) the Successor Borrower shall be an entity organized or existing
under the laws of the United States, any state thereof or the District of
Columbia, (B) the Successor Borrower shall expressly assume all the obligations
of the Borrower under this Agreement and the other Loan Documents to which the
Borrower is a party pursuant to supplements hereto or thereto in form reasonably
satisfactory to the Administrative Agent, (C) each Guarantor, unless it is the
other party to such merger or consolidation, shall have by a supplement to the
Guaranty confirmed that its Guaranty of the Obligations shall apply to the
Successor Borrower’s obligations under this Agreement, (D) each Loan Party,
unless it is the other party to such merger or consolidation, shall have by a
supplement to the Security Agreement confirmed that its obligations thereunder
shall apply to the Successor Borrower’s obligations under this Agreement, (E) if
requested by the Administrative Agent, each mortgagor of a Mortgaged Property,
unless it is the other party to such merger or consolidation, shall have by an
amendment to or restatement of the applicable Mortgage (or other instrument
reasonably satisfactory to the Collateral Agent) confirmed that its obligations
thereunder shall apply to the Successor Borrower’s obligations under this
Agreement and (F) the Borrower shall have delivered to the Administrative Agent
an officer’s certificate and an opinion of counsel, each stating that such
merger or consolidation and such supplement to this Agreement or any Collateral
Document comply with this Agreement; provided, further, that if the foregoing
are satisfied, the Successor Borrower will succeed to, and be substituted for,
the Borrower under this Agreement; so long as no Default exists or would result
therefrom, Holdings may merge or consolidate with(e) any other Person; provided
that (A) Holdings shall be the continuing or surviving Person or (B) if the
Person formed by or surviving any such merger, amalgamation or consolidation is
not Holdings or is a Person into which Holdings has been liquidated (any such
Person, the “Successor Holdings”) (A) the Successor Holdings shall be an entity
organized or existing under the laws of the United States, any state thereof,
the District of Columbia or any territory thereof, (B) the Successor Holdings
shall expressly assume all the obligations of Holdings under this Agreement and
the other Loan Documents to which Holdings is a party pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent
and (C) the Borrower shall have delivered to the Administrative Agent an
officer’s certificate and an opinion of counsel, each stating that such merger
or consolidation and such supplement to this Agreement or any Collateral
Document comply with this Agreement; provided, further, that if the foregoing
are satisfied, the Successor Holdings will succeed to, and be substituted for,
Holdings under this Agreement; any Restricted Subsidiary may merge, amalgamate
or consolidate with any other Person in order to(f) effect an Investment
permitted pursuant to Section 7.02; provided that the continuing or surviving
Person shall be the Borrower or a Restricted Subsidiary, which together with
each of its Restricted Subsidiaries, shall have complied with the applicable
requirements of Section 6.11; and a merger, amalgamation, dissolution, winding
up, liquidation, consolidation or Disposition, the(g) purpose of which is to
effect a Disposition permitted pursuant to Section 7.05 (other than Section
7.05(e)). Dispositions. Make any Disposition or enter into any agreement to make
anySECTION 7.05. Disposition, except: Dispositions of obsolete, worn out, used
or surplus property, whether now owned or hereafter(a) acquired, in the ordinary
course of business and Dispositions of property no longer used or useful in the
conduct of the business of Holdings and the Restricted Subsidiaries;
Dispositions of inventory and goods held for sale in the ordinary course of
business;(b) -108- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno124.jpg]
Dispositions of property to the extent that (i) such property is exchanged for
credit against the(c) purchase price of similar replacement property or (ii) the
proceeds of such Disposition are promptly applied to the purchase price of such
replacement property; provided that to the extent the property being exchanged
constitutes Term Loan First Lien Collateral, such replacement property shall
constitute Term Loan First Lien Collateral; Dispositions of property to Holdings
or a Restricted Subsidiary; provided that if the transferor of(d) such property
is a Loan Party (i) the transferee thereof must be a Loan Party or (ii) such
Investment must be a permitted Investment in a Restricted Subsidiary that is not
a Loan Party in accordance with Section 7.02 (other than pursuant to clause (4)
of the definition of Permitted Investments); Dispositions permitted by Sections
7.02 (other than pursuant to clause (4) of the definition of(e) Permitted
Investments), 7.04 and 7.06 and Liens permitted by Section 7.01; Dispositions of
property pursuant to sale leaseback transactions; provided that, except for any
sale(f) leaseback transaction that is not between (a) a Loan Party and another
Loan Party or (b) a Restricted Subsidiary that is not a Loan Party and another
Restricted Subsidiary that is not a Loan Party, to the extent the aggregate
amount of Net Cash Proceeds received by Holdings or a Restricted Subsidiary from
Dispositions made pursuant to this Section 7.05(f) exceeds $90,000,000, all Net
Cash Proceeds in excess of such amount shall be applied to prepay Loans in
accordance with Section 2.03(b)(ii)(A) and may not be reinvested in the business
of the Borrower or a Restricted Subsidiary; Dispositions of Cash Equivalents;(g)
leases, subleases, licenses or sublicenses (including the provision of software
under an open source(h) license), in each case in the ordinary course of
business and which do not materially interfere with the business of the Borrower
and the Restricted Subsidiaries, taken as a whole; transfers of property subject
to Casualty Events;(i) Dispositions of property not otherwise permitted under
this Section 7.05; provided that (i) such(j) Disposition shall be for fair
market value as reasonably determined by Holdings or the applicable Restricted
Subsidiary in good faith (ii) at the time of such Disposition (other than any
such Disposition made pursuant to a legally binding commitment entered into at a
time when no Event of Default exists or would result from such Disposition), no
Event of Default shall exist or would result from such Disposition; (iii) with
respect to any Disposition pursuant to this clause (j) for a purchase price in
excess of $10,000,000, Holdings or any of the Restricted Subsidiaries shall
receive not less than 75.0% of such consideration in the form of cash or Cash
Equivalents; provided, however, that for the purposes of this clause (iii), (A)
any liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s most
recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or such Restricted Subsidiary, other than liabilities constituting
Subordinated Indebtedness, that are assumed by the transferee with respect to
the applicable Disposition and for which Holdings and all of the Restricted
Subsidiaries shall have been validly released by all applicable creditors in
writing, (B) any securities received by Holdings or such Restricted Subsidiary
from such transferee that are converted by Holdings or such Restricted
Subsidiary into cash (to the extent of the cash received) within one hundred and
eighty (180) days following the closing of the applicable Disposition, (C)
Indebtedness (other than Subordinated Indebtedness) of any Restricted Subsidiary
that is no longer a Restricted Subsidiary as a result of such Disposition, to
the extent that Holdings and each other Restricted Subsidiary are released from
any Guarantee of payment of such Indebtedness in connection with such
Disposition and (D) any Designated Non-Cash Consideration received in respect of
such Disposition having an aggregate fair market value as determined by the
Borrower in good faith, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (D) that is at that time
outstanding, not in excess of the greater of $20,000,000 and 10.0% of EBITDA of
Holdings and its Restricted Subsidiaries for the most recently ended Test Period
at the time of the receipt of such Designated Non-Cash Consideration, with the
fair market value of each item of Designated Non-Cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value, shall be deemed to be cash; and (iv) Holdings or the applicable
Restricted Subsidiary complies with the applicable provisions of Section 2.03;
-109- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno125.jpg]
Dispositions of Investments in joint ventures to the extent required by, or made
pursuant to(k) customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements; Dispositions of accounts receivable in connection with the
collection, settlement or compromise(l) thereof; any issuance or sale of Equity
Interests in, or sale of Indebtedness or other securities of, an(m) Unrestricted
Subsidiary; to the extent allowable under Section 1031 of the Code (or
comparable or successor provision),(n) any exchange of like property (excluding
any boot thereon permitted by such provision) for use in any business conducted
by the Borrower or any of its Restricted Subsidiaries that is not in
contravention of Section 7.07; provided that to the extent the property being
transferred constitutes Term Loan First Lien Collateral, such replacement
property shall constitute Term Loan First Lien Collateral; the unwinding of any
Hedging Obligations;(o) any Disposition of Securitization Assets pursuant to a
Qualified Securitization Facility;(p) the lapse or abandonment in the ordinary
course of business of any registrations or applications for(q) registration of
any immaterial IP Rights; the licensing or sub-licensing of intellectual
property or other general intangibles in the ordinary(r) course of business,
other than the licensing of intellectual property on a long-term basis; any
surrender or waiver of contract rights or the settlement, release or surrender
of contract rights(s) or other litigation claims in the ordinary course of
business; the issuance of directors’ qualifying shares and shares issued to
foreign nationals as required by(t) applicable Law; Dispositions of non-core or
obsolete assets acquired in connection with a Permitted Acquisition to(u) the
extent Holdings or any of its Restricted Subsidiaries has entered into a legally
binding commitment to Dispose of such property or assets within twelve (12)
months of the consummation of the Permitted Acquisition thereof; any swap of
assets in exchange for services or other assets in the ordinary course of
business of(v) comparable or greater fair market value of usefulness to the
business of Holdings or any Restricted Subsidiary as a whole, as determined in
good faith by Holdings; [reserved](w) Dispositions of real property and related
assets in the ordinary course of business in connection(x) with relocation
activities for directors, officers, employees, members of management, managers
or consultants of any direct or indirect parent company of Holdings, Holdings or
any Subsidiary; [reserved](y) Dispositions of assets in connection with the
closing or sale of an office in the ordinary course of(z) business of the
Borrower and the Subsidiaries, which consist of leasehold interests in the
premises of such office, the equipment and fixtures located at such premises and
the books and records relating exclusively and directly to the operations of
such office; provided that as to each and all such sales and closings, (i) on
the date on which the agreement governing such Disposition is executed, no Event
of Default shall result and (ii) such sale shall be on commercially reasonable
prices and terms in a bona fide arm’s-length transaction; -110- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno126.jpg]
the sale of motor vehicles and information technology equipment purchased at the
end of an(aa) operating lease and resold in the ordinary course of business
thereafter; and Dispositions of letters of credit and/or bank guarantees (and/or
the rights thereunder) to banks or(bb) other financial institutions in the
ordinary course of business in exchange for cash and/or Cash Equivalents. To the
extent any Collateral is Disposed of as expressly permitted by this Section 7.05
to any Person other than a Loan Party, such Collateral shall be sold free and
clear of the Liens created by the Loan Documents, and, if requested by the
Administrative Agent, upon the certification by the Borrower that such
Disposition is permitted by this Agreement, the Administrative Agent shall be
authorized to take any actions deemed appropriate in order to effect the
foregoing. Restricted Payments. Declare or make, directly or indirectly, any
Restricted PaymentSECTION 7.06. other than: (1) the payment of any dividend or
other distribution or the consummation of any irrevocable redemption within 60
days after the date of declaration of the dividend or other distribution or
giving of the redemption notice, as the case may be, if at the date of
declaration or notice, the dividend or other distribution or redemption payment
would have complied with the provisions of this Section 7.06; (2) (a) the
redemption, repurchase, retirement or other acquisition of any Equity Interest
(“Treasury Capital Stock”) of any Loan Party or any Equity Interest of any
direct or indirect parent company of Holdings, in exchange for, or out of the
proceeds of the substantially concurrent sale (other than to a Restricted
Subsidiary) of, Equity Interests of Holdings or any direct or indirect parent
company of Holdings to the extent contributed to Holdings (in each case, other
than any Disqualified Stock) (“Refunding Capital Stock”) and (b) if immediately
prior to the retirement of Treasury Capital Stock, the declaration and payment
of dividend thereon was permitted under clause (6) of this paragraph, the
declaration and payment of dividend on the Refunding Capital Stock (other than
Refunding Capital Stock the proceeds of which were used to redeem, repurchase,
retire or otherwise acquire any Equity Interests of any direct or indirect
parent company of Holdings) in an aggregate amount per year no greater than the
aggregate amount of dividends per annum that were declarable and payable on such
Treasury Capital Stock immediately prior to such retirement; (3) the defeasance,
redemption, repurchase, exchange or other acquisition or retirement of
Disqualified Stock made by exchange for, or out of the proceeds of a sale made
within 90 days of, Disqualified Stock of Holdings, the Borrower or any other
Loan Party, that, in each case, is incurred in compliance with Section 7.03; (4)
a Restricted Payment to pay for the repurchase, retirement or other acquisition
or retirement for value of Equity Interests (other than Disqualified Stock) of
Holdings or any direct or indirect parent company of Holdings held by any
future, present or former employee, director, officer, manager or consultant (or
their respective Controlled Investment Affiliates or Immediate Family Members)
of Holdings, any of its Subsidiaries or any of its direct or indirect parent
companies pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement, or any stock
subscription or shareholder agreement (including, for the avoidance of doubt,
any principal and interest payable on any notes issued by Holdings or any direct
or indirect parent company of Holdings in connection with such repurchase,
retirement or other acquisition), including any Equity Interest rolled over by
management of Holdings or any direct or indirect parent company of Holdings in
connection with the Transaction; provided that the aggregate amount of
Restricted Payments made under this clause does not exceed $10,000,000 in any
fiscal year following the Closing Date (with unused amounts in any fiscal year
being carried over to succeeding fiscal years subject to a maximum amount of
Restricted Payments pursuant to this proviso not to exceed $20,000,000 in any
fiscal year); provided, further, that each of the amounts in any fiscal year
under this clause may be increased by an amount not to exceed: -111- Exhibit
10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno127.jpg]
(a) the cash proceeds from the sale of Equity Interests (other than Disqualified
Stock) of Holdings and, to the extent contributed to Holdings, the cash proceeds
from the sale of Equity Interests of any direct or indirect parent company of
Holdings, in each case to any future, present or former employees, directors,
officers, managers, or consultants (or their respective Controlled Investment
Affiliates or Immediate Family Members) of Holdings, any of its Subsidiaries or
any of its direct or indirect parent companies that occurs after the Closing
Date, in each case to the extent Not Otherwise Applied; plus (b) the cash
proceeds of key man life insurance policies received by Holdings or the
Restricted Subsidiaries after the Closing Date; less (c) the amount of any
Restricted Payments previously made with the cash proceeds described in clauses
(a) and (b) of this clause (4); and provided, further, that cancellation of
Indebtedness owing to Holdings from any future, present or former employees,
directors, officers, managers, or consultants of Holdings (or their respective
Controlled Investment Affiliates or Immediate Family Members), any direct or
indirect parent company of Holdings or any Restricted Subsidiary in connection
with a repurchase of Equity Interests of Holdings or any of its direct or
indirect parent companies will not be deemed to constitute a Restricted Payment
for purposes of this Section 7.06; (5) the declaration and payment of dividends
to holders of any class or series of Disqualified Stock of Holdings or any
Restricted Subsidiary or any class or series of Preferred Stock of any
Restricted Subsidiary issued in accordance with this Section 7.06 to the extent
such dividends are included in the definition of “Fixed Charges”; (6) (a) the
declaration and payment of dividends to holders of any class or series of
Designated Preferred Stock (other than Disqualified Stock) issued by Holdings
after the Closing Date; (b) the declaration and payment of dividends to any
direct or indirect parent company of Holdings, the proceeds of which will be
used to fund the payment of dividends to holders of any class or series of
Designated Preferred Stock (other than Disqualified Stock) issued by such parent
company after the Closing Date, provided that the amount of dividends paid
pursuant to this clause (b) shall not exceed the aggregate amount of cash
actually contributed to Holdings from the sale of such Designated Preferred
Stock; or (c) the declaration and payment of dividends on Refunding Capital
Stock that is Preferred Stock in excess of the dividends declarable and payable
thereon pursuant to clause (2) of this Section; provided, in the case of each of
(a), (b) and (c) of this clause (6), that for the most recently ended four full
fiscal quarters for which internal financial statements are available
immediately preceding the date of issuance of such Designated Preferred Stock or
the declaration of such dividends on Refunding Capital Stock that is Preferred
Stock, after giving effect to such issuance or declaration on a Pro Forma Basis,
the Fixed Charge Coverage Ratio as of the last day of the most recently ended
Test Period would be not less than 2.00 to 1.00; (7) payments made or expected
to be made by Holdings or any Restricted Subsidiary in respect of withholding or
similar taxes payable upon exercise of Equity Interests by any future, present
or former employee, director, officer, manager or consultant (or their
respective Controlled Investment Affiliates or Immediate Family Members) and any
repurchases of Equity Interests deemed to occur upon exercise of stock options
or warrants if such Equity Interests represent a portion of the exercise price
of such options or warrants or required withholding or similar taxes; (8)
[reserved]; -112- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno128.jpg]
(9) other Restricted Payments up to an aggregate amount not to exceed the sum of
(a) the greater of (1) $48,000,000 and (2) 3.00% of Total Assets and (b) an
amount equal to the amount of Excluded Contributions previously received by
Holdings; (10) distributions or payments of Securitization Fees; (11) any
Restricted Payment made in connection with the Transaction and the fees and
expenses related thereto or owed to Affiliates, in each case to the extent
permitted by Section 7.08; (12) the declaration and payment of dividends or
distributions by Holdings to, or the making of loans to, any direct or indirect
parent company of Holdings in amounts required for any direct or indirect parent
company of Holdings to pay, in each case without duplication, (a) franchise and
excise taxes and other fees, taxes and expenses required to maintain their
corporate existence; (b) with respect to any taxable year (or portion thereof)
beginning after the Closing Date with respect to which Holdings is treated as a
partnership or disregarded entity for U.S. federal income tax purposes,
Holdings’ direct or indirect equity owners to fund the income tax liabilities
(including estimated tax liabilities), amounts payable to Holdings’ direct or
indirect equity owners in respect of their indirect ownership of the Borrower
for such taxable year (or portion thereof), in an aggregate amount assumed to
equal the product of (i) the net taxable income of the Borrower (including, for
the avoidance of doubt, any income that flows through to the Borrower from
pass-through Subsidiaries of the Borrower or pursuant to the Subpart F of the
Code) for the taxable year in question (or portion thereof), taking into account
any adjustments under Section 743(b) of the Code allocable to any direct or
indirect owner of the Borrower as a result of the Acquisition, reduced, in the
case that the Borrower has a net taxable loss rather than net taxable income for
any prior taxable year (or portion thereof) beginning after the Closing Date, by
the total of the net taxable loss for such periods (determined as if all such
periods were one period) to the extent such taxable loss is of a character
(ordinary or capital) that would permit such loss to be deducted against the
income of the taxable year in question (or portion thereof) and has not
previously been taken into account in determining tax distributions and (ii) the
highest combined marginal federal and applicable state and/or local income tax
rate (taking into account the deductibility of state and local income taxes for
U.S. federal income tax purposes and the character of the taxable income in
question (i.e., long term capital gain, qualified dividend income, etc.))
applicable to any such equity owner for the taxable year in question (or portion
thereof); (c) customary salary, bonus and other benefits payable to employees,
directors, officers and managers of any direct or indirect parent company of
Holdings to the extent such salaries, bonuses and other benefits are
attributable to the ownership or operation of Holdings and the Restricted
Subsidiaries, including Holdings’ proportionate share of such amounts relating
to such parent entity being a public company; (d) general corporate operating
and overhead costs and expenses of any direct or indirect parent company of
Holdings to the extent such costs and expenses are attributable to the ownership
or operation of Holdings and the Restricted Subsidiaries, including Holdings’
proportionate share of such amounts relating to such parent entity being a
public company; (e) fees and expenses other than to Affiliates of Holdings
related to any unsuccessful equity or debt offering of such parent company; (f)
amounts payable pursuant to the Management Fee Agreement (including any
amendment thereto so long as any such amendment is not materially
disadvantageous in the good faith judgment of the board of directors of Holdings
to Holdings when taken as a whole, as -113- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno129.jpg]
compared to the Management Fee Agreement as in effect on the Closing Date),
solely to the extent such amounts are not paid directly by Holdings or its
Subsidiaries; (g) cash payments in lieu of issuing fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of Holdings or any direct
or indirect parent company of Holdings; (h) to finance Investments that would
otherwise be permitted to be made pursuant to this covenant if made by Holdings;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment, (B) such direct or indirect
parent company shall, immediately following the closing thereof, cause (1) all
property acquired (whether assets or Equity Interests) to be contributed to the
capital of Holdings or a Restricted Subsidiary or (2) the merger or amalgamation
of the Person formed or acquired into Holdings or a Restricted Subsidiary (to
the extent not prohibited by Section 7.04) in order to consummate such
Investment, (C) such direct or indirect parent company and its Affiliates (other
than Holdings or a Restricted Subsidiary) receives no consideration or other
payment in connection with such transaction except to the extent Holdings or a
Restricted Subsidiary could have given such consideration or made such payment
in compliance with this Section 7.06 and (D) any property received by Holdings
shall not increase the Available Amount; and (i) amounts that would be permitted
to be paid by Holdings under clauses (4), (11) and (12) (but, in the case of
clause (4), only in respect of indemnities and expenses) of Section 7.08;
provided that the amount of any dividend or distribution under this clause
(12)(i) to permit such payment shall reduce Consolidated Net Income of Holdings
to the extent, if any, that such payment would have reduced Consolidated Net
Income of Holdings if such payment had been made directly by Holdings and
increase (or, without duplication of any reduction of Consolidated Net Income,
decrease) EBITDA to the extent, if any, that Consolidated Net Income is reduced
under this clause (12)(i) and such payment would have been added back to (or, to
the extent excluded from Consolidated Net Income, would have been deducted from)
EBITDA if such payment had been made directly by Holdings, in each case, in the
period such payment is made; (13) the distribution, by dividend or otherwise, of
shares of Capital Stock of, or Indebtedness owed to Holdings or a Restricted
Subsidiary by, Unrestricted Subsidiaries (other than Unrestricted Subsidiaries,
the primary assets of which are Cash Equivalents); (14) other Restricted
Payments so long as, immediately after giving Pro Forma Effect thereto, the
Consolidated Net Leverage Ratio as of the last day of the most recently ended
Test Period is less than or equal to 3.50 to 1.00; (15) Restricted Payments out
of the Available Amount so long as, immediately after giving Pro Forma Effect
thereto, the Consolidated Net Leverage Ratio as of the last day of the most
recently ended Test Period is less than or equal to 4.1 to 1.0; (16) dividends
or distributions by a Restricted Subsidiary so long as, in the case of any
dividend or distribution payable on or in respect of any class or series of
securities issued by a Restricted Subsidiary other than a wholly owned
Restricted Subsidiary, Holdings or a Restricted Subsidiary receives at least its
pro rata share of such dividend or distribution in accordance with its Equity
Interests in such class or series of securities; (17) payments pursuant to the
terms of the Tax Receivable Agreement; and (18) other Restricted Payments in an
aggregate amount per annum not to exceed five percent (5.0%) of the market
capitalization of Borrower or its direct or indirect parent; -114- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno130.jpg]
provided that at the time of, and after giving effect to, any Restricted Payment
permitted under clauses (9), (14) or (15), no Default shall have occurred and be
continuing or would occur as a consequence thereof. Change in Nature of
Business. Engage in any material line of business substantiallySECTION 7.07.
different from those lines of business conducted by Holdings and the Restricted
Subsidiaries on the Closing Date or any business reasonably related or ancillary
thereto. Transactions with Affiliates. Make any payment to, or sell, lease,
transfer or otherwiseSECTION 7.08. dispose of any of its properties or assets
to, or purchase any property or assets from, or enter into or make or amend any
transaction, contract, agreement, understanding, loan, advance or guarantee
with, or for the benefit of, any Affiliate of Holdings (each of the foregoing,
an “Affiliate Transaction”) involving aggregate payments or consideration in
excess of $10,000,000, unless such Affiliate Transaction is on terms that are
not materially less favorable to Holdings or its relevant Restricted Subsidiary
than those that would have been obtained in a comparable transaction by Holdings
or such Restricted Subsidiary with an unrelated Person on an arm’s-length basis;
provided that the foregoing restriction shall not apply to: (1) transactions
between or among Holdings or any Restricted Subsidiary (or any entity that
becomes a Restricted Subsidiary as a result of such transaction); (2) (i)
Guarantees permitted by Section 7.03, (ii) Restricted Payments permitted by
Section 7.06 and (iii) Investments permitted by Section 7.02; (3) the payment of
management, consulting, monitoring, advisory and other fees and related expenses
(including indemnification and other similar amounts) pursuant to the Management
Fee Agreement (plus any unpaid management, consulting, monitoring, advisory and
other fees and related expenses (including indemnification and similar amounts)
accrued in any prior year), or, in each case, any amendment thereto in an annual
amount not to exceed the greater of (i) $4,500,000 and (ii) 2.0% of EBITDA of
Holdings and its Restricted Subsidiaries for the most recently ended Test Period
for the preceding year and any one-time payment under the Management Fee
Agreement of a termination fee to the Investors in the event of a Change of
Control; (4) the payment of reasonable and customary fees and compensation paid
to, and indemnities and reimbursements and employment and severance arrangements
provided on behalf of or for the benefit of, current or former employees,
directors, officers, managers, distributors or consultants of Holdings, any of
its direct or indirect parent companies or any Restricted Subsidiary; (5) any
agreement as in effect as of the Closing Date and set forth on Schedule 7.08, or
any amendment thereto (so long as any such amendment is not disadvantageous in
any material respect in the good faith judgment of the Borrower to the Lenders
when taken as a whole as compared to the applicable agreement as in effect on
the Closing Date); (6) the existence of, or the performance by Holdings or any
Restricted Subsidiary of its obligations under the terms of, any stockholders
agreement (including any registration rights agreement or purchase agreement
related thereto) to which it is a party as of the Closing Date and any similar
agreements which it may enter into thereafter; provided that the existence of,
or the performance by Holdings or any Restricted Subsidiary of obligations under
any future amendment to any such existing agreement or under any similar
agreement entered into after the Closing Date shall only be permitted by this
clause (6) to the extent that the terms of any such amendment or new agreement
are not otherwise disadvantageous in any material respect in the good faith
judgment of the board of directors of the Borrower to the Lenders when taken as
a whole; (7) the Transaction and the payment of all fees and expenses related to
the Transaction, including Transaction Expenses; -115- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno131.jpg]
(8) transactions with customers, clients, suppliers, contractors, joint venture
partners or purchasers or sellers of goods or services that are Affiliates, in
each case in the ordinary course of business and otherwise in compliance with
the terms of this Agreement which are fair to Holdings and the Restricted
Subsidiaries, in the reasonable determination of the board of directors of the
Borrower or the senior management thereof, or are on terms at least as favorable
as might reasonably have been obtained at such time from an unaffiliated party;
(9) the issuance of Equity Interests (other than Disqualified Stock) of Holdings
to any direct or indirect parent company of Holdings or to any Permitted Holder
or to any employee, director, officer, manager, distributor or consultant (or
their respective Controlled Investment Affiliates or Immediate Family Members)
of Holdings, any of its direct or indirect parent companies or any Restricted
Subsidiary; (10) sales of accounts receivable, or participations therein, or
Securitization Assets or related assets in connection with or any Qualified
Securitization Facility; (11) payments by Holdings or any Restricted Subsidiary
(i) to any Affiliate or (ii) to any of the Investors made for any financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities, including, without limitation, in connection with
acquisitions or divestitures which payments are approved by a majority of the
board of directors of Holdings in good faith; (12) payments and Indebtedness and
Disqualified Stock (and cancellation of any thereof) of Holdings and the
Restricted Subsidiaries and Preferred Stock (and cancellation of any thereof) of
any Restricted Subsidiary to any future, current or former employee, director,
officer, manager or consultant (or their respective Controlled Investment
Affiliates or Immediate Family Members) of Holdings, any of its Subsidiaries or
any of its direct or indirect parent companies pursuant to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement or any stock subscription or shareholder agreement; and any employment
agreements, stock option plans and other compensatory arrangements (and any
successor plans thereto) and any supplemental executive retirement benefit plans
or arrangements with any such employees, directors, officers, managers or
consultants (or their respective Controlled Investment Affiliates or Immediate
Family Members) that are, in each case, approved by the Borrower in good faith;
(13) investments by any of the Investors in securities of Holdings or any
Restricted Subsidiary (and payment of reasonable out-of-pocket expenses incurred
by such Investors in connection therewith) so long as (a) the investment is
being offered generally to other investors on the same or more favorable terms
and (b) the investment constitutes less than 5.0% of the proposed or outstanding
issue amount of such class of securities; (14) payments to or from, and
transactions with, any joint venture in the ordinary course of business
(including, without limitation, any cash management activities related thereto);
(15) payments by Holdings (and any direct or indirect parent company thereof)
and its Subsidiaries pursuant to tax sharing agreements among Holdings (and any
such parent company) and its Subsidiaries; provided that in each case the amount
of such payments in any fiscal year does not exceed the amount described in
Section 7.06(12)(b); (16) any lease entered into between Holdings or any
Restricted Subsidiary, as lessee and any Affiliate of Holdings, as lessor, which
is approved by a majority of the disinterested members of the board of directors
of Holdings in good faith; (17) intellectual property licenses in the ordinary
course of business; and (18) any transaction in respect of which the Borrower
delivers to the Administrative Agent a letter addressed to the board of
directors of the Borrower from an accounting, appraisal or investment banking
firm, in each case of nationally recognized standing that is in the good faith
determination of the -116- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno132.jpg]
Borrower qualified to render such letter, which letter states that (i) such
transaction is on terms that are substantially no less favorable to the Borrower
or such Restricted Subsidiary, as applicable, than would be obtained in a
comparable arm’s-length transaction with a person that is not an Affiliate or
(ii) such transaction is fair to the Borrower or such Restricted Subsidiary, as
applicable, from a financial point of view. Burdensome Agreements.SECTION 7.09.
Enter into or permit to exist any Contractual Obligation (other than this
Agreement or any other Loan Document) that prohibits, restricts, imposes any
condition on or limits the ability of (a) any Restricted Subsidiary that is not
a Loan Party to make Restricted Payments to (directly or indirectly) or to make
or repay loans or advances to any Loan Party or to Guarantee the Obligations of
any Loan Party under the Loan Documents or (b) any Loan Party to create, incur,
assume or suffer to exist Liens on property of such Person for the benefit of
the Lenders with respect to the Facility and the Obligations under the Loan
Documents; provided that the foregoing clauses (a) and (b) shall not apply to
Contractual Obligations that: (x) exist on the Closing Date and (to the extent
not otherwise permitted by this Section(i) 7.09) are listed on Schedule 7.09 and
(y) to the extent Contractual Obligations permitted by clause (x) are set forth
in an agreement evidencing Indebtedness, are set forth in any agreement
evidencing any permitted modification, replacement, renewal, extension or
refinancing of such Indebtedness so long as such modification, replacement,
renewal, extension or refinancing does not expand the scope of such Contractual
Obligation; are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first(ii) becomes a Restricted Subsidiary, so long as such
Contractual Obligations were not entered into in contemplation of such Person
becoming a Restricted Subsidiary; represent Indebtedness of a Restricted
Subsidiary that is not a Loan Party that is permitted(iii) by Section 7.03; are
restrictions that arise in connection with (including Indebtedness and other
agreements(iv) entered into in connection therewith) (x) any Lien permitted by
Section 7.01 and relate to the property subject to such Lien or (y) any
Disposition permitted by Section 7.05 applicable pending such Disposition solely
to the assets subject to such Disposition; are customary provisions in joint
venture agreements and other similar agreements(v) applicable to joint ventures
permitted under Section 7.02 and applicable solely to such joint venture entered
into in the ordinary course of business; are negative pledges and restrictions
on Liens in favor of any holder of Indebtedness(vi) permitted under Section 7.03
but solely to the extent any negative pledge relates to the property financed by
or the subject of such Indebtedness (and excluding in any event any Indebtedness
constituting any Junior Financing) and the proceeds and products thereof and, in
the case of the ABL Facility and Credit Agreement Refinancing Indebtedness,
permit the Liens securing the Obligations without restriction (subject to the
Intercreditor Agreements); are customary restrictions on leases, subleases,
licenses or asset sale agreements otherwise(vii) permitted hereby so long as
such restrictions relate to the assets subject thereto; are customary provisions
restricting subletting or assignment of any lease governing a(viii) leasehold
interest of any Restricted Subsidiary; are customary provisions restricting
assignment of any agreement entered into in the(ix) ordinary course of business;
-117- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno133.jpg]
are restrictions on cash or other deposits imposed by customers under contracts
entered(x) into in the ordinary course of business; are customary restrictions
contained in the ABL Facility, the ABL Facility Documentation(xi) and any
Refinancing Indebtedness of any of the foregoing; arise in connection with cash
or other deposits permitted under Section 7.01; or(xii) comprise restrictions
imposed by any agreement governing Indebtedness entered into(xiii) after the
Closing Date and permitted under Section 7.03 that are, taken as a whole, in the
good faith judgment of the Borrower, no more restrictive with respect to the
Borrower or any Restricted Subsidiary than customary market terms for
Indebtedness of such type (and, in any event, are no more restrictive than the
restrictions contained in this Agreement), so long as the Borrower shall have
determined in good faith that such restrictions will not affect its obligation
or ability to make any payments required hereunder. Use of Proceeds. Use the
proceeds of any Borrowing, whether directly or indirectly, inSECTION 7.10. a
manner inconsistent with the uses set forth in the preliminary statements to
this AgreementSection 5.17 (other than to provide working capital). Accounting
Changes. Make any change in fiscal year; provided, however, that HoldingsSECTION
7.11. and the Borrower may, upon written notice to the Administrative Agent,
change its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, Holdings, the Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change in
fiscal year. Prepayments, Etc., of Indebtedness.SECTION 7.12. (i) Prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof in(a) any manner (it being understood that payments of regularly
scheduled principal, interest, AHYDO payments and mandatory prepayments shall be
permitted) any junior lien (other than the ABL Facility and any Revolving
Commitment Increase), unsecured or Subordinated Indebtedness, in each case,
consisting of Indebtedness for borrowed money and with an individual outstanding
principal balance in excess of $20,000,000 (collectively, “Junior Financing”),
except (A) the refinancing thereof with the Net Cash Proceeds of, or in exchange
for, any Refinancing Indebtedness, (B) the conversion of any Junior Financing to
Equity Interests (other than Disqualified Equity Interests) of Holdings or any
of its direct or indirect parents, (C) the prepayment of Indebtedness of the
Borrower or any Restricted Subsidiary owed to Holdings, the Borrower or a
Restricted Subsidiary or the prepayment of Refinancing Indebtedness and the
Management Fee Agreement with the proceeds of any other Junior Financing
otherwise permitted by Section 7.03, (D) prepayments, redemptions, purchases,
defeasances and other payments in respect of Junior Financings prior to their
scheduled maturity in an aggregate amount not to exceed the sum of (1) the
greater of (x) $60,000,000 and (y) 30.0% of EBITDA of Holdings and its
Restricted Subsidiaries for the most recently ended Test Period plus (2) the
amount of Excluded Contributions previously received by Holdings, (E) other
prepayments, redemptions, purchases, defeasances and other payments in respect
of Junior Financings prior to their scheduled maturity so long as on a Pro Forma
Basis at the time of such prepayment, redemption, purchase, defeasance and other
payment, (x) no Default or Event of Default has occurred and is continuing and
(y) the Consolidated Net Leverage Ratio is less than or equal to 3.50 to 1.0 as
of the last day of the most recently ended Test Period, (F) prepayments,
redemptions, purchases, defeasances and other payments in respect of Junior
Financings prior to their scheduled maturity in an aggregate amount not to
exceed the Available Amount so long as on a Pro Forma Basis at the time of such
prepayment, redemption, purchase, defeasance and other payment, (i) no Event of
Default has occurred and is continuing and (ii) the Consolidated Net Leverage
Ratio as of the last day of the most recently ended Test Period is less than or
equal to 4.1 to 1.0 and (G) prepayments, redemptions, purchases, defeasances and
other payments in respect of Junior Financings from the net cash proceeds of
Equity Interests (other than Disqualified Equity Interests) of Holdings or (ii)
make any payment in violation of any subordination terms of any Junior Financing
Documentation. -118- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno134.jpg]
Amend, modify or change in any manner materially adverse to the interests of the
Lenders any(b) term or condition of any Junior Financing Documentation. Holdings
and Sub Holdco. In the case of Holdings and Sub Holdco, conduct, transactSECTION
7.13. or otherwise engage in any business or operations other than the following
(and activities incidental thereto): (i) its ownership of the Equity Interests
of the Borrower (and, in the case of Holdings, Sub Holdco, and, in the case of
Holdings and Sub Holdco, any Person formed or acquired in connection with any
acquisition or similar Investment not prohibited by the terms of this Agreement;
provided, that as soon as practicable after any such acquisition or similar
Investment, Holdings and Sub Holdco shall contribute all the Equity Interests of
the Person or Persons formed or acquired, or substantially all the assets
acquired, in such acquisition or similar Investment to the Borrower), (ii) the
maintenance of its legal existence (including the ability to incur fees, costs
and expenses relating to such maintenance), (iii) the performance of its
obligations with respect to the Loan Documents, the ABL Facility, or any other
Indebtedness permitted by Section 7.03 or with respect to any agreement entered
into in connection with an acquisition or other Investment not prohibited by the
terms of this Agreement, (iv) any public offering of its common stock or any
other issuance of its Equity Interests or any transaction permitted under
Section 7.04, (v) financing activities, including the issuance of securities,
incurrence of debt, payment of dividends, making contributions to the capital of
its Subsidiaries and guaranteeing the obligations of its Subsidiaries in each
case solely to the extent permitted hereunder, (vi) participating in tax,
accounting and other administrative matters as a member of the consolidated
group of Holdings, Sub Holdco and the Borrower, (vii) holding any cash or
property received in connection with Restricted Payments made in accordance with
Section 7.06 or received in connection with Permitted Investments, in each case,
pending application thereof by Holdings and Sub Holdco, (viii) providing
indemnification to officers and directors, (ix) any other transaction Holdings
or Sub Holdco is permitted to enter into in accordance with this Article VII and
(x) activities incidental to the businesses or activities described in clauses
(i) to (ix) of this Section 7.13. ARTICLE VIII Events of Default and Remedies
Events of Default. Each of the events referred to in clauses (a) through (k) of
thisSECTION 8.01. Section 8.01 shall constitute an “Event of Default”:
Non-Payment. The Borrower fails to pay (i) when and as required to be paid
herein, any amount(a) of principal of any Loan, or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or Specific
Covenants. The Borrower, any Restricted Subsidiary or, in the case of Section
7.13,(b) Holdings or Sub Holdco fails to perform or observe any term, covenant
or agreement contained in any of Section 6.03(a) or 6.05(a) (solely with respect
to the Borrower) or Article VII; or Other Defaults. Any Loan Party fails to
perform or observe any other covenant or agreement (not(c) specified in Section
8.01(a) or (b) above) contained in any Loan Document on its part to be performed
or observed and such failure continues for thirty (30) days after receipt by the
Borrower of written notice thereof from the Administrative Agent; or
Representations and Warranties. Any representation, warranty, certification or
statement of fact(d) made or deemed made by any Loan Party herein, in any other
Loan Document, or in any document required to be delivered in connection
herewith or therewith shall be untrue in any material respect when made or
deemed made; or Cross-Default. Any Loan Party or any Restricted Subsidiary (A)
fails to make any payment(e) beyond the applicable grace period, if any, whether
by scheduled maturity, required prepayment, acceleration, demand, or otherwise,
in respect of any Indebtedness (other than Indebtedness hereunder) having an
aggregate outstanding principal amount (individually or in the aggregate with
all other Indebtedness as to which such a failure shall exist) of not less than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness, or any other event occurs (other
than, with respect to Indebtedness -119- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno135.jpg]
consisting of Hedging Obligations, termination events or equivalent events
pursuant to the terms of such Hedging Obligations and not as a result of any
default thereunder by any Loan Party), the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity; provided that
(x) this clause (e)(B) shall not apply to secured Indebtedness that becomes due
(or requires an offer to purchase) as a result of the voluntary sale or transfer
of the property or assets securing such Indebtedness, if such sale or transfer
is permitted hereunder and under the documents providing for such Indebtedness;
provided, further, that such failure is unremedied and is not waived by the
holders of such Indebtedness prior to any termination of the Commitments or
acceleration of the Loans pursuant to Section 8.02; provided that no such event
under the ABL Facility shall constitute an Event of Default under this Section
8.01(e) until the acceleration of the Indebtedness under the ABL Facility and
the exercise of any remedies by the ABL Administrative Agent in respect of any
Collateral and such declaration or exercise has not been rescinded by the
lenders under the ABL Facility on or before such date; or Insolvency
Proceedings, Etc. Holdings, Sub Holdco, the Borrower or any Material
Subsidiary(f) institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or Judgments. There is entered against any Loan
Party or any Restricted Subsidiary a final judgment(g) or order for the payment
of money in an aggregate amount exceeding the Threshold Amount (to the extent
not covered by independent third-party insurance as to which the insurer has
been notified of such judgment or order and has not denied or failed to
acknowledge coverage thereof) and such judgment or order shall not have been
satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or ERISA. (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which(h) has resulted or would
reasonably be expected to result in liability of any Loan Party which would
reasonably be expected to result in a Material Adverse Effect, (ii) any Loan
Party or any of their respective ERISA Affiliates fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its Withdrawal Liability under Section 4201 of ERISA under a
Multiemployer Plan and a Material Adverse Effect would reasonably be expected to
result, or (iii) with respect to a Foreign Plan a termination, withdrawal or
noncompliance with applicable Law or plan terms that would reasonably be
expected to result in a Material Adverse Effect; or Invalidity of Loan
Documents. Any material provision of any Loan Document, at any time after its(i)
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder (including as a result of a transaction permitted under
Section 7.04 or 7.05) or the satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party contests in writing the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies in writing that it has any or further liability or obligation under
any Loan Document (other than as a result of repayment in full of the
Obligations and termination of the Aggregate Commitments), or purports in
writing to revoke or rescind any Loan Document; or Collateral Documents. (i) Any
Collateral Document after delivery thereof pursuant to Section(j) 4.01, 6.11 or
6.13 shall for any reason (other than pursuant to the terms hereof or thereof
including as a result of a transaction permitted under Section 7.04 or 7.05)
cease to create, or any Lien purported to be created by any Collateral Document
shall be asserted in writing by any Loan Party not to be, a valid and perfected
lien, with the priority required by the Collateral Documents (or other security
purported to be created on the applicable Collateral) on and security interest
in any material portion of the Collateral purported to be covered thereby,
subject to Liens permitted under Section 7.01, except to the extent that any
such loss of perfection or priority results from the failure -120- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno136.jpg]
of the Administrative Agent or the Collateral Agent to maintain possession of
Collateral actually delivered to it and pledged under the Collateral Documents
or to file Uniform Commercial Code continuation statements and except as to
Collateral consisting of real property to the extent that such losses are
covered by a lender’s title insurance policy and such insurer has not denied
coverage, or (ii) any of the Equity Interests of the Borrower ceasing to be
pledged pursuant to the Security Agreement free of Liens other than Liens
subject to the ABL Intercreditor Agreement, First Lien Intercreditor Agreement
(if any) and the Junior Lien Intercreditor Agreement (if any) or any
nonconsensual Liens arising solely by operation of Law; or Change of Control.
There occurs any Change of Control.(k) Remedies upon Event of Default. If any
Event of Default occurs and is continuing, theSECTION 8.02. Administrative Agent
may with the consent of the Required Lenders and shall, at the request of the
Required Lenders, take any or all of the following actions: declare Commitments
of each Lender to be terminated, whereupon such Commitments and(a) obligation
shall be terminated; declare the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid(b) thereon, and all other amounts owing
or payable hereunder or under any other Loan Document to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Borrower; and exercise on behalf of
itself and the Lenders all rights and remedies available to it and the
Lenders(c) under the Loan Documents or applicable Law; provided that upon the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under the Bankruptcy Code of the United States, the Commitments of
each Lender shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, in each case without further act of the
Administrative Agent or any Lender. Exclusion of Immaterial Subsidiaries. Solely
for the purpose of determining whether aSECTION 8.03. Default has occurred under
clause (f) or (g) of Section 8.01, any reference in any such clause to any
Restricted Subsidiary or Loan Party shall be deemed not to include any
Subsidiary that is an Immaterial Subsidiary or at such time could, upon
designation by the Borrower, become an Immaterial Subsidiary affected by any
event or circumstances referred to in any such clause unless the EBITDA of such
Subsidiary together with the EBITDA of all other Subsidiaries affected by such
event or circumstance referred to in such clause, shall exceed 5% of the EBITDA
of the Borrower and its Restricted Subsidiaries. Application of Funds. After the
exercise of remedies provided for in Section 8.02 (orSECTION 8.04. after the
Loans have automatically become immediately due and payable as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order: First, to
payment of that portion of the Obligations constituting fees, indemnities,
expenses and other amounts (other than principal and interest, but including
Attorney Costs payable under Section 10.04 and amounts payable under Article
III) payable to the Administrative Agent in its capacity as such; Second, to
payment of that portion of the Obligations constituting fees, indemnities and
other amounts (other than principal and interest) payable to the Lenders
(including Attorney Costs payable under Section 10.04 and amounts payable under
Article III), ratably among them in proportion to the amounts described in this
clause Second payable to them; Third, to payment of that portion of the
Obligations constituting accrued and unpaid interest on the Loans, ratably among
the Lenders in proportion to the respective amounts described in this clause
Third payable to them; -121- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno137.jpg]
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, the Obligations under Secured Hedge Agreements and Cash
Management Obligations, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Fourth held by them; Fifth, to the
payment of all other Obligations of the Loan Parties that are due and payable to
the Administrative Agent and the other Secured Parties on such date, ratably
based upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date; and Last, the
balance, if any, after all of the Obligations have been paid in full, to the
Borrower or as otherwise required by Law. ARTICLE IX Administrative Agent and
Other Agents Appointment and Authorization of the Administrative Agent.SECTION
9.01. Each Lender hereby irrevocably appoints Bank of America to act on its
behalf as the(a) Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article IX (other than
Sections 9.09 and 9.11) are solely for the benefit of the Administrative Agent
and the Lenders, and the Borrower shall not have rights as a third party
beneficiary of any such provision. The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and(b) each of the Lenders
(including in its capacities as a Lender and a potential Hedge Bank and/or Cash
Management Bank) hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of (and to hold any security interest created by the
Collateral Documents for and on behalf of or in trust for) such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” (and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX (including Section 9.07, as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Loan Documents) as
if set forth in full herein with respect thereto. Without limiting the
generality of the foregoing, the Lenders hereby expressly authorize the
Administrative Agent to execute any and all documents (including releases) with
respect to the Collateral and the rights of the Secured Parties with respect
thereto (including the Intercreditor Agreements), as contemplated by and in
accordance with the provisions of this Agreement and the Collateral Documents
and acknowledge and agree that any such action by any Agent shall bind the
Lenders. Rights as a Lender. Any Person serving as an Agent (including as
AdministrativeSECTION 9.02. Agent) hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
each Person serving as an Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not an Agent hereunder and without any duty to
account therefor to the Lenders. The Lenders acknowledge that, pursuant to such
activities, any Agent or its Affiliates may receive information regarding any
Loan Party or any of its Affiliates (including information that may be subject
to confidentiality obligations in favor of such Loan Party or such Affiliate)
and acknowledge that no Agent shall be under any obligation to provide such
information to them. -122- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno138.jpg]
Exculpatory Provisions. Neither the Administrative Agent nor any other Agent
shallSECTION 9.03. have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, an Agent (including the Administrative Agent): shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has(a) occurred and is continuing and without limiting the generality of
the foregoing, the use of the term “agent” herein and in the other Loan
Documents with reference to any Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law and instead, such term is used merely as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between independent contracting parties; shall not have any duty to take any
discretionary action or exercise any discretionary powers,(b) except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that such Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
no Agent shall be required to take any action that, in its opinion or the
opinion of its counsel, may expose such Agent to liability or that is contrary
to any Loan Document or applicable Law; and shall not, except as expressly set
forth herein and in the other Loan Documents, have any duty to(c) disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by any
Person serving as an Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by the final
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower or a Lender. No Agent-Related
Person shall be responsible for or have any duty to ascertain or inquire into
(i) any recital, statement, warranty or representation made in or in connection
with this Agreement or any other Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent, or to
inspect the properties, books or records of any Loan Party or any Affiliate
thereof. Additionally, no Agent-Related Person shall be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions hereof relating to Disqualified Lenders; further,
without limiting the generality of the foregoing, no Agent-Related Person shall
(x) be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Lender or (y)
have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Lender. Reliance by the Administrative Agent. The Administrative
Agent shall be entitled toSECTION 9.04. rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender -123-
Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno139.jpg]
unless the Administrative Agent shall have received notice to the contrary from
such Lender prior to the making of such Loan. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. The Administrative Agent shall be fully
justified in failing or refusing to take any action under any Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
as it deems appropriate and, if it so requests, it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders (or such greater
number of Lenders as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders; provided that the Administrative Agent shall not be
required to take any action that, in its opinion or in the opinion of its
counsel, may expose the Administrative Agent to liability or that is contrary to
any Loan Document or applicable Law. Delegation of Duties. The Administrative
Agent may perform any and all of its dutiesSECTION 9.05. and exercise its rights
and powers hereunder or under any other Loan Documents by or through any one or
more sub agents appointed by the Administrative Agent. The Administrative Agent
and any such sub agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Agent-Related Persons. The
exculpatory provisions of this Article shall apply to any such sub agent and to
the Agent-Related Persons of the Administrative Agent and any such sub agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. Non-Reliance on Administrative Agent and Other Lenders;
Disclosure of Information SECTION 9.06. by Agents. Each Lender acknowledges that
no Agent-Related Person has made any representation or warranty to it, and that
no act by any Agent hereafter taken, including any consent to and acceptance of
any assignment or review of the affairs of any Loan Party or any Affiliate
thereof, shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession.
Each Lender represents to each Agent that it has, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their respective
Subsidiaries, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrower and the other Loan Parties
hereunder. Each Lender also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
the other Loan Parties. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by any Agent herein, such
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the Loan
Parties or any of their respective Affiliates which may come into the possession
of any Agent-Related Person. Indemnification of Agents. Whether or not the
transactions contemplated hereby areSECTION 9.07. consummated, the Lenders shall
indemnify upon demand the Administrative Agent and each other Agent-Related
Person (solely to the extent any such Agent-Related Person was performing
services on behalf of the Administrative Agent) (to the extent not reimbursed by
or on behalf of any Loan Party and without limiting the obligation of any Loan
Party to do so), pro rata, and hold harmless the Administrative Agent and each
other Agent-Related Person (solely to the extent any such Agent-Related Person
was performing services on behalf of the Administrative Agent) from and against
any and all Indemnified Liabilities incurred by it; provided that no Lender
shall be liable for the payment to any Agent-Related Person of any portion of
such Indemnified Liabilities resulting from such Agent-Related Person’s own
gross negligence or willful misconduct, as determined by the final judgment of a
court of competent jurisdiction; provided that no action taken in accordance
with the directions of the Required Lenders (or such other number or percentage
of the Lenders as shall be required by the Loan Documents) shall be deemed to
-124- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno140.jpg]
constitute gross negligence or willful misconduct for purposes of this Section
9.07. In the case of any investigation, litigation or proceeding giving rise to
any Indemnified Liabilities, this Section 9.07 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower,
provided that such reimbursement by the Lenders shall not affect the Borrower’s
continuing reimbursement obligations with respect thereto, provided, further,
that the failure of any Lender to indemnify or reimburse the Administrative
Agent shall not relieve any other Lender of its obligation in respect thereof.
The undertaking in this Section 9.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent. No Other Duties; Other Agents, Arrangers, Managers, Etc.
Anything herein to theSECTION 9.08. contrary notwithstanding, none of the Joint
Bookrunners, Arrangers or other Agents listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder and such Persons shall have the
benefit of this Article IX. Without limiting the foregoing, none of the Lenders
or other Persons so identified shall have or be deemed to have any agency or
fiduciary or trust relationship with any Lender, Holdings, the Borrower or any
of their respective Subsidiaries. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder. Each of the Syndication Agent and Documentation Agent, without
consent of or notice to any party hereto, may assign any and all of its rights
or obligations hereunder to any of its Affiliates. Each of the Syndication Agent
and Documentation Agent and any other Agent may resign from such role at any
time, with immediate effect, by giving prior written notice thereof to the
Administrative Agent and Borrower. Resignation of Administrative Agent. The
Administrative Agent may at any time giveSECTION 9.09. notice of its resignation
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, with the consent of the Borrower at
all times other than during the existence of an Event of Default (which consent
of the Borrower shall not be unreasonably withheld or delayed), to appoint a
successor, which shall be a Lender or a bank with an office in the United
States, or an Affiliate of any such Lender or bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder and upon the execution and filing or recording of
such financing statements, or amendments thereto, and such amendments or
supplements to the Mortgages, and such other instruments or notices, as may be
necessary or desirable, or as the Required Lenders may request, in order to (i)
continue the perfection of the Liens granted or purported to be granted by the
Collateral Documents or (ii) otherwise ensure that the Collateral and Guarantee
Requirement is satisfied, such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article -125- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno141.jpg]
and Sections 10.04 and 10.05 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Agent-Related
Persons in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
Administrative Agent May File Proofs of Claim. In case of the pendency of
anySECTION 9.10. proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise: to file
and prove a claim for the whole amount of the principal and interest owing and
unpaid in(a) respect of the Loans, and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders and the Administrative Agent under
Sections 2.07 and 10.04) allowed in such judicial proceeding; and to collect and
receive any monies or other property payable or deliverable on any such claims
and(b) to distribute the same; and any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agents and their respective agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.07
and 10.04. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding. Collateral and Guaranty Matters. Each of the Lenders (including in
its capacities as aSECTION 9.11. potential Cash Management Bank and a potential
Hedge Bank) irrevocably authorizes the Administrative Agent and the Collateral
Agent, and each of the Administrative Agent and the Collateral Agent agrees that
it will: release any Lien on any property granted to or held by the
Administrative Agent or the Collateral(a) Agent under any Loan Document (i) upon
termination of the Aggregate Commitments and payment in full of all Obligations
(other than (x) obligations and liabilities under Secured Hedge Agreements as to
which arrangements satisfactory to the applicable Hedge Bank shall have been
made, (y) Cash Management Obligations as to which arrangements satisfactory to
the applicable Cash Management Bank shall have been made and (z) contingent
indemnification obligations not yet accrued and payable), (ii) at the time the
property subject to such Lien is transferred or to be transferred as part of or
in connection with any transfer permitted hereunder or under any other Loan
Document to any Person other than Holdings, the Borrower or any of its Domestic
Subsidiaries that are Guarantors, (iii) subject to Section 10.01, if the release
of such Lien is approved, authorized or ratified in writing by the Required
Lenders, or (iv) if the property subject to such Lien is owned by a Guarantor,
upon release of such Guarantor from its obligations under its Guaranty pursuant
to clause (c) below; subordinate any Lien on any property granted to or held by
the Administrative Agent or the(b) Collateral Agent under any Loan Document to
the holder of any Lien on such property that is a Permitted Lien pursuant to
clauses (1) (other than with respect to any self-insurance arrangements), (4)
(solely to the extent securing any cash or Cash Equivalents or other property
that does not constitute Collateral), (5) (6) (to the extent related to
Indebtedness permitted to be incurred pursuant to clause (5) of the definition
of Permitted Indebtedness), (9), (11) (solely to the extent securing any
segregated cash or Cash Equivalents or other property that does not constitute
Collateral), (17) (solely to the extent relating to the foregoing clause (9)),
(18), (25) (to the extent related to -126- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno142.jpg]
subclause (a) or (b) of such clause), (27), (28), (29), (31), (33), and (36) of
the definition thereof, in each case to the extent required by the terms of the
obligations secured by such Liens pursuant to documents reasonably acceptable to
the Administrative Agent; and release any Guarantor from its obligations under
the Guaranty if (i) in the case of any Subsidiary of(c) the Borrower, except in
the case of Holdings, Sub Holdco or the Company, such Person (I) ceases to be a
Restricted Subsidiary as a result of a transaction or designation permitted
hereunder or (II) at the option of Holdings by notice to the Agent, becomes an
Excluded Subsidiary as a result of a transaction or designation permitted
hereunder or (ii) in the case of Holdings or Sub Holdco, either Holdings or Sub
Holdco ceases to be a Guarantor as a result of a transaction permitted
hereunder; provided that no such release shall occur if such Guarantor continues
to be a guarantor in respect of the ABL Facility, any Credit Agreement
Refinancing Indebtedness or any other Junior Financing. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11. In each case as
specified in this Section 9.11, the applicable Agent will (and each Lender
irrevocably authorizes the applicable Agent to), at the Borrower’s expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release or subordination of such
item of Collateral from the assignment and security interest granted under the
Collateral Documents, or to evidence the release of such Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 9.11. Appointment of Supplemental Administrative
Agents.SECTION 9.12. It is the purpose of this Agreement and the other Loan
Documents that there shall be no violation(a) of any Law of any jurisdiction
denying or restricting the right of banking corporations or associations to
transact business as agent or trustee in such jurisdiction. It is recognized
that in case of litigation under this Agreement or any of the other Loan
Documents, and in particular in case of the enforcement of any of the Loan
Documents, or in case the Administrative Agent deems that by reason of any
present or future Law of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take
any other action which may be desirable or necessary in connection therewith,
the Administrative Agent is hereby authorized to appoint an additional
individual or institution selected by the Administrative Agent in its sole
discretion as a separate trustee, co-trustee, administrative agent, collateral
agent, administrative sub-agent or administrative co-agent (any such additional
individual or institution being referred to herein individually as a
“Supplemental Administrative Agent” and collectively as “Supplemental
Administrative Agents”). In the event that the Administrative Agent appoints a
Supplemental Administrative Agent with(b) respect to any Collateral, (i) each
and every right, power, privilege or duty expressed or intended by this
Agreement or any of the other Loan Documents to be exercised by or vested in or
conveyed to the Administrative Agent with respect to such Collateral shall be
exercisable by and vest in such Supplemental Administrative Agent to the extent,
and only to the extent, necessary to enable such Supplemental Administrative
Agent to exercise such rights, powers and privileges with respect to such
Collateral and to perform such duties with respect to such Collateral, and every
covenant and obligation contained in the Loan Documents and necessary to the
exercise or performance thereof by such Supplemental Administrative Agent shall
run to and be enforceable by either the Administrative Agent or such
Supplemental Administrative Agent, and (ii) the provisions of this Article IX
and of Sections 10.04 and 10.05 that refer to the Administrative Agent shall
inure to the benefit of such Supplemental Administrative Agent and all
references therein to the Administrative Agent shall be deemed to be references
to the Administrative Agent and/or such Supplemental Administrative Agent, as
the context may require. Should any instrument in writing from any Loan Party be
required by any Supplemental(c) Administrative Agent so appointed by the
Administrative Agent for more fully and certainly vesting in and confirming to
him or it such rights, powers, privileges and duties, the Borrower or Holdings,
as applicable, shall, or shall cause such Loan Party to, execute, acknowledge
and deliver any and all such instruments promptly upon request by the
Administrative Agent. In case any Supplemental Administrative Agent, or a
successor thereto, shall -127- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno143.jpg]
die, become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Administrative Agent, to the extent
permitted by Law, shall vest in and be exercised by the Administrative Agent
until the appointment of a new Supplemental Administrative Agent. Intercreditor
Agreements. The Administrative Agent and the Collateral Agent areSECTION 9.13.
authorized to enter into the Intercreditor Agreements, and the parties hereto
acknowledge that each Intercreditor Agreement is binding upon them. Each Lender
(a) hereby consents to the subordination of the Liens on the ABL First Lien
Collateral securing the Obligations on the terms set forth in the ABL
Intercreditor Agreement and the Lien priority provisions of the other
Intercreditor Agreements, (b) hereby agrees that it will be bound by and will
take no actions contrary to the provisions of the Intercreditor Agreements and
(c) hereby authorizes and instructs the Administrative Agent and Collateral
Agent to enter into the Intercreditor Agreements and to subject the Liens on the
Collateral securing the Obligations to the provisions thereof. Each Term B
Lender, by its execution and delivery of Amendment No. 1 and its making of Term
B Loans on the Amendment No. 1 Effective Date (including the conversion of any
Converted Initial Term Loans of such Term B Lender into Term B Loans in
accordance with Section 2.01(a)), hereby (a) confirms its agreement to the
foregoing provisions of this Section 9.13 and (b) pursuant to the ABL
Intercreditor Agreement, agrees to be bound by the terms of the ABL
Intercreditor Agreement as a “Term Loan Secured Party” (as defined in the ABL
Intercreditor Agreement). Secured Cash Management Agreements and Secured Hedge
Agreements. Except asSECTION 9.14. otherwise expressly set forth herein or in
any Guaranty or any Collateral Document, no Cash Management Bank or Hedge Bank
that obtains the benefits of Section 8.03, any Guaranty or any Collateral by
virtue of the provisions hereof or of any Guaranty or any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be. Withholding Tax. To the extent required
by any applicable Laws, the AdministrativeSECTION 9.15. Agent may withhold from
any payment to any Lender an amount equivalent to any applicable withholding
Tax. Without limiting or expanding the provisions of Section 3.01, each Lender
shall indemnify and hold harmless the Administrative Agent against, and shall
make payable in respect thereof within 10 days after demand therefor, any and
all Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Administrative
Agent) incurred by or asserted against the Administrative Agent by the IRS or
any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold Tax from amounts paid to or for the
account of such Lender for any reason (including, without limitation, because
the appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 9.15. The agreements in this Section 9.15 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations. ARTICLE X
Miscellaneous Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment orSECTION 10.01. waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and -128- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno144.jpg]
the Borrower or the applicable Loan Party, as the case may be, and acknowledged
by the Administrative Agent and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided that, no such amendment, waiver or consent shall: extend or increase
the Commitment of any Lender without the written consent of each Lender(a)
directly and adversely affected thereby (it being understood that a waiver of
any Default, mandatory prepayment or mandatory reduction of the Commitments
shall not constitute an extension or increase of any Commitment of any Lender);
postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest(b) under Section 2.05 or 2.06 with respect to payments to
any Lender without the written consent of each Lender directly and adversely
affected thereby, it being understood that the waiver of (or amendment to the
terms of) any mandatory prepayment of the Loans shall not constitute a
postponement of any date scheduled for the payment of principal or interest;
reduce the principal of, or the rate of interest specified herein on, any Loan,
or (subject to clause(c) (i) of the second proviso to this Section 10.01) any
fees or other amounts payable hereunder or under any other Loan Document to any
Lender without the written consent of each Lender directly and adversely
affected thereby; provided that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate; change any
provision of this Section 10.01 or the definition of “Required Lenders”,
“Required(d) Facility Lenders” or any other provision specifying the number of
Lenders or portion of the Loans or Commitments required to take any action under
the Loan Documents, without the written consent of each Lender directly and
adversely affected thereby; other than in a transaction permitted under Section
7.04 or Section 7.05, release all or substantially(e) all of the Collateral in
any transaction or series of related transactions, without the written consent
of each Lender; other than in a transaction permitted under Section 7.04 or
Section 7.05, release all or substantially(f) all of the aggregate value of the
Guaranty, without the written consent of each Lender; and provided, further,
that (i) no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (ii) Section 10.07(g) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification; and (iii) any amendment or
waiver that by its terms affects the rights or duties of Lenders holding Loans
or Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) will require only the requisite percentage in
interest of the affected Class of Lenders that would be required to consent
thereto if such Class of Lenders were the only Class of Lenders; change any
provision of the definition of “Pro Rata Share” or any provision of Section
2.11,(g) without the written consent of each Lender directly and adversely
affected thereby; change any provision of Section 8.04 or any other provision
specifying the order of application of(h) payments hereunder or under any other
Loan Document, without the written consent of each Lender directly and adversely
affected thereby. Notwithstanding the foregoing, (a) no Lender consent is
required to effect any amendment or supplement to the ABL Intercreditor
Agreement, any First Lien Intercreditor Agreement or any Junior Lien
Intercreditor Agreement (i) that is for the purpose of adding the holders of
Permitted Additional Pari Debt, Permitted Junior Priority Debt or Other Junior
Secured Debt (or a Senior Representative with respect thereto) as parties
thereto, as expressly contemplated by the terms of the ABL Intercreditor
Agreement, such First Lien Intercreditor Agreement or such Junior Lien
Intercreditor Agreement, as applicable (it being understood that any such
amendment, modification or supplement may make such other changes to the
applicable Intercreditor Agreement as, in the good faith -129- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno145.jpg]
determination of the Administrative Agent, are required to effectuate the
foregoing and provided, that such other changes are not adverse, in any material
respect, to the interests of the Lenders) or (ii) that is expressly contemplated
by the ABL Intercreditor Agreement (or the comparable provisions, if any, of any
First Lien Intercreditor Agreement or any Junior Lien Intercreditor Agreement);
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or the Collateral Agent
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent or the Collateral Agent, as applicable and (b) this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Borrower (i) to add one
or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Loans, the Incremental Loans, if
any, and the accrued interest and fees in respect thereof and (ii) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders. In addition, notwithstanding the foregoing, this Agreement
may be amended with the written consent of the Administrative Agent, the
Borrower and the Lenders providing the Replacement Loans (as defined below) to
permit the refinancing of all outstanding Loans of any Class (“Refinanced
Loans”) with replacement term loans (“Replacement Loans”) hereunder; provided
that (a) the aggregate principal amount of such Replacement Loans shall not
exceed the aggregate principal amount of such Refinanced Loans, (b) the All-In
Yield with respect to such Replacement Loans (or similar interest rate spread
applicable to such Replacement Loans) shall not be higher than the All-In Yield
for such Refinanced Loans (or similar interest rate spread applicable to such
Refinanced Loans) immediately prior to such refinancing, (c) the Weighted
Average Life to Maturity of such Replacement Loans shall not be shorter than the
Weighted Average Life to Maturity of such Refinanced Loans at the time of such
refinancing (except by virtue of amortization or prepayment of the Refinanced
Loans prior to the time of such incurrence) and (d) all other terms applicable
to such Replacement Loans shall be substantially identical to, or less favorable
to the Lenders providing such Replacement Loans than, those applicable to such
Refinanced Loans, except to the extent necessary to provide for covenants and
other terms applicable to any period after the Latest Maturity Date of the Loans
in effect immediately prior to such refinancing. Notwithstanding anything to the
contrary contained in this Section 10.01, any guarantees, collateral security
documents and related documents executed by Subsidiaries in connection with this
Agreement may be in a form reasonably determined by the Administrative Agent and
may be, together with this Agreement, amended, supplemented and waived with the
consent of the Administrative Agent at the request of the Borrower without the
need to obtain the consent of any Lender if such amendment, supplement or waiver
is delivered in order (i) to comply with local Law or advice of local counsel,
(ii) to cure ambiguities, omissions, mistakes or defects or (iii) to cause such
guarantee, collateral security document or other document to be consistent with
this Agreement and the other Loan Documents. Furthermore, with the consent of
the Administrative Agent at the request of the Borrower, any Loan Document may
be amended to cure ambiguities, omissions, mistakes or defects so long as, in
each case, the Lenders shall have received at least five (5) Business Days’
prior written notice thereof and the Administrative Agent shall not have
received, within five (5) Business Days of the date of such notice to the
Lenders, a written notice from the Required Lenders stating that the Required
Lenders object to such amendment. Notices and Other Communications; Facsimile
Copies.SECTION 10.02. General. Except in the case of notices and other
communications expressly permitted to be given(a) by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows: if to Holdings, the Borrower or the Administrative Agent, to the
address, telecopier(i) number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and if to any other Lender, to the
address, telecopier number, electronic mail address or(ii) telephone number
specified in its Administrative Questionnaire. -130- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno146.jpg]
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b). Electronic Communication. Notices and other communications to
the Lenders hereunder may be(b) delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent(c) to an e-mail address shall be deemed received upon the sender’s receipt
of an acknowledgement from the intended recipient (such as by the “return
receipt requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor. The Platform. THE
PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE(d) AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Agent-Related Persons or any Arranger
(collectively, the “Agent Parties”) have any liability to Holdings, the
Borrower, any Lender, or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to Holdings, the
Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
Change of Address. Each of Holdings, the Borrower and the Administrative Agent
may change its(e) address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material -131- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno147.jpg]
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws. Reliance by the
Administrative Agent. The Administrative Agent and the Lenders shall be
entitled(f) to rely and act upon any notices (including telephonic Committed
Loan Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent each Lender and
the Agent-Related Persons of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording. No Waiver; Cumulative Remedies. No failure by any Lender or the
AdministrativeSECTION 10.03. Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Loan Document, are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by Law. Attorney Costs and
Expenses. The Borrower agrees (a) if the Closing Date occurs, toSECTION 10.04.
pay or reimburse the Administrative Agent and the Arrangers for all reasonable
and documented or invoiced out-of-pocket costs and expenses associated with the
syndication of the Loans and the preparation, execution and delivery,
administration, amendment, modification, waiver and/or enforcement of this
Agreement and the other Loan Documents and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby, including
all Attorney Costs of Cahill Gordon & Reindel LLP and any other counsel retained
with the Borrower’s consent (such consent not to be unreasonably withheld or
delayed)) and, if reasonably necessary, one local and foreign counsel in each
relevant jurisdiction material to the interests of the Lenders taken as a whole,
and (b) to pay or reimburse the Administrative Agent and the Lenders for all
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement of any rights or remedies under this Agreement
or the other Loan Documents (including all costs and expenses incurred in
connection with any workout or restructuring in respect of the Loans, all such
costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Law, and including all Attorney Costs of one
counsel to the Administrative Agent and the Lenders taken as a whole (and, if
reasonably necessary, one local counsel in any relevant material jurisdiction
and, in the event of any conflict of interest, one additional counsel in each
relevant jurisdiction to each group of affected Lenders similarly situated taken
as a whole)). The agreements in this Section 10.04 shall survive the termination
of the Aggregate Commitments and repayment of all other Obligations. All amounts
due under this Section 10.04 shall be paid promptly following receipt by the
Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail. If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent in its sole
discretion. Indemnification by the Borrower. The Borrower shall indemnify and
hold harmless theSECTION 10.05. Agents, each Lender, the Arrangers and their
respective Affiliates, and the directors, officers, employees, counsel, agents,
advisors and other representatives or successors and assigns of the foregoing
(collectively the “Indemnitees”) from and against any and all losses,
liabilities, damages, claims, and reasonable and documented or invoiced
out-of-pocket fees and expenses (including reasonable Attorney Costs of one
counsel for all Indemnitees and, if necessary, one firm of local counsel in each
appropriate jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) for all Indemnitees (and, in the case of an actual or
perceived conflict of interest, where the Indemnitee affected by such conflict
informs the Borrower of such conflict and thereafter retains its own counsel, of
another firm of counsel for such affected Indemnitee)) of any such Indemnitee
arising out of or relating to any claim or any litigation or other proceeding
(regardless of whether such Indemnitee is a party thereto and whether or not
such proceedings are brought by the Borrower, its equity holders, its
Affiliates, creditors or any other third person) that relates to the
Transaction, including the financing contemplated hereby, of any kind or nature
-132- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno148.jpg]
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with (a) the execution, delivery, enforcement, performance or administration of
any Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or the use or
proposed use of the proceeds therefrom, or (c) any Release of Hazardous
Materials on, at, under or from any property currently or formerly owned or
operated by the Borrower, any Subsidiary or any other Loan Party, or any
Environmental Liability relating to the Borrower, any Subsidiary or any other
Loan Party, or (d) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory (including any investigation of, preparation for, or defense of
any pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements resulted from (x) the gross negligence,
bad faith or willful misconduct of such Indemnitee or of any of its controlled
Affiliates or any of the officers, directors, employees, agents, advisors or
other representatives of any of the foregoing, in each case, who are involved in
or aware of the Transaction (as determined by a court of competent jurisdiction
in a final and non-appealable decision), (y) a material breach of the Loan
Documents by such Indemnitee or one of its Affiliates (as determined by a court
of competent jurisdiction in a final and non-appealable decision) or (z) any
dispute solely between and among such Indemnitees to the extent such disputes do
not arise from any act or omission of the Borrower or any of its Affiliates
(other than any claims against an Indemnitee acting in its capacity or
fulfilling its role as an administrative agent or arranger or any similar role
under the Loan Documents unless such claim arose from the gross negligence, bad
faith or willful misconduct of such Indemnitee (as determined by a court of
competent jurisdiction in a final and non-appealable decision)). No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee or any Loan Party have any liability for any special, punitive,
indirect or consequential damages relating to this Agreement or any other Loan
Document or arising out of its activities in connection herewith or therewith
(whether before or after the Closing Date) (other than, in the case of any Loan
Party, in respect of any such damages incurred or paid by an Indemnitee to a
third party). In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, managers, partners, stockholders or creditors
or an Indemnitee or any other Person, whether or not any Indemnitee is otherwise
a party thereto and whether or not any of the transactions contemplated
hereunder or under any of the other Loan Documents is consummated. All amounts
due under this Section 10.05 shall be paid within twenty (20) Business Days
after written demand therefor; provided, however, that if the Borrower has
reimbursed any Indemnitee for any legal or other expenses in connection with any
Indemnified Liabilities and there is a final non-appealable judgment of a court
of competent jurisdiction that the Indemnitee was not entitled to
indemnification or contribution with respect to such Indemnified Liabilities
pursuant to the express terms of this Section 10.05, the Indemnitee shall
promptly refund such expenses paid by the Borrower to the Indemnitee. The
agreements in this Section 10.05 shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations. This Section 10.05 shall not apply to Taxes, except any Taxes that
represent losses or damages arising from any non-Tax claim. Marshaling; Payments
Set Aside. None of the Administrative Agent or any Lender shallSECTION 10.06. be
under any obligation to marshal any assets in favor of the Loan Parties or any
other party or against or in payment of any or all of the Obligations. To the
extent that any payment by or on behalf of the Borrower is made to any Agent or
any Lender, or any Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Agent or such Lender
in its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender severally agrees to pay to the Administrative Agent upon demand its
applicable share of any amount so recovered from or repaid by any Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. -133- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno149.jpg]
Successors and Assigns.SECTION 10.07. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties(a) hereto and their
respective successors and registered assigns permitted hereby, except that
neither Holdings nor the Borrower may, except as permitted by Section 7.04,
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section or (iv) to an SPC in accordance with the provisions of
subsection (g) of this Section (and any other attempted assignment or transfer
by any party hereto (other than to any Disqualified Lender) shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Agent-Related Persons of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement. Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a(b) portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions: Minimum Amounts.(i) (A) in the case of an assignment of
the entire remaining amount of the assigning Lender’s Commitment and the Loans
at the time owing to it or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and (B) in any case not described in Section 10.07(b)(i)(A) of this Section, the
aggregate amount of the Commitment or, the principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$1,000,000 unless each of the Administrative Agent and, unless the Borrower’s
consent for such assignment is not required, or such consent has been deemed
received, in each case, in accordance with Section 10.07(b)(iii)(A), the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met. Proportionate Amounts. Each partial
assignment shall be made as an assignment of a(ii) proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned. Required Consents. No consent shall be
required for any assignment except to the extent(iii) required by subsection
(b)(i)(B) of this Section and, in addition: (A) the consent of the Borrower
(such consent not to be unreasonably withheld) shall be required unless (1) an
Event of Default under Section 8.01(a) or, solely with respect to the Borrower,
Section 8.01(f), has occurred and is continuing at the time of such assignment
or (2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that such consent shall be deemed to have been given if the
Borrower has not responded within ten (10) Business Days after notice by the
Administrative Agent; and -134- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno150.jpg]
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender. Assignment and Assumption. The parties to each assignment shall
execute and deliver to(iv) the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500; provided
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any Assignment. The Eligible
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire. All assignments shall be by novation and will
not be required to be pro rata. No Assignments to Certain Persons. No such
assignment shall be made (A) subject to(v) subsection (h) below, any of the
Borrower’s Affiliates, (B) to a natural person or (C) to a Disqualified Lender
(with each assignee being required to represent that it is not a Disqualified
Lender). Subject to acceptance and recording thereof by the Administrative Agent
pursuant to clause (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.
In each instance where the Borrower’s consent is required pursuant to this
Section 10.07(b), the Borrower shall be deemed to have consented to such
assignment after receipt of written notice from the Administrative Agent of such
assignment, in each case unless an objection to such assignment is made by the
Borrower within ten Business Days of receipt of such notice. The Administrative
Agent, acting solely for this purpose as an agent of the Borrower, shall(c)
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
related interest amounts) of the Loans, owing to each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Agents and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, any Agent and any Lender, at any reasonable time and
from time to time upon reasonable prior notice. This Section 10.07(c) and
Section 2.09 shall be construed so that all Loans are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code and any related Treasury regulations (or any other relevant or
successor provisions of the Code or of such Treasury regulations). Any Lender
may at any time, without the consent of, or notice to, the Borrower or the(d)
Administrative Agent, sell participations to any Person (other than a natural
person or, to the extent a schedule of Disqualified Lenders has been provided to
the Administrative Agent and posted for the Lenders, a Disqualified Lender)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Loan Document; -135- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno151.jpg]
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment, waiver or
other modification described in the first proviso to Section 10.01 (other than
clause (d) thereof) that directly affects such Participant. Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01 (subject to the requirements of
Sections 3.01(b) and (d)), 3.04 and 3.05 (through the applicable Lender) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section. To the extent permitted by
applicable Law, each Participant also shall be entitled to the benefits of
Section 10.09 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.11 as though it were a Lender. The Administrative
Agent shall not be responsible or have any liability for, or have any duty to(c)
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Disqualified Lenders. Without limiting the generality of the
foregoing, the Administrative Agent shall not (x) be obligated to ascertain,
monitor or inquire as to whether any Lender or participant or prospective Lender
or participant is a Disqualified Lender or (y) have any liability with respect
to or arising out of any assignment or participation of loans and commitments
under the Facility, or disclosure of confidential information, to any
Disqualified Lender. Limitations upon Participant Rights. A Participant shall
not be entitled to receive any greater(e) payment under Section 3.01, 3.04 or
3.05 than the applicable Lender would have been entitled to receive with respect
to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent or such entitlement to a greater payment results from a change in Law
after the sale of the participation takes place. Each Lender that sells a
participation shall (acting solely for this purpose as a non-fiduciary agent of
the Borrower) maintain a register complying with the requirements of Sections
163(f), 871(h) and 881(c)(2) of the Code and the Treasury regulations issued
thereunder relating to the exemption from withholding for portfolio interest on
which is entered the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in the Loans) except to the
extent that such disclosure is necessary to establish that such Loan is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. The Participation
Register shall be available for inspection by the Borrower, any Agent and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice. Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights(f) under this Agreement (including under its Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank or any central bank having
jurisdiction over such Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto. Notwithstanding anything
to the contrary contained herein, any Lender (a “Granting Lender”)(g) may grant
to a special purpose funding vehicle identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the Borrower (an
“SPC”) the option to provide all or any part of any Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Loan, and (ii) if an SPC elects not to exercise such option or otherwise fails
to make all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof. Each party hereto hereby agrees
that (i) each SPC shall be entitled to the benefits of Sections 3.01 (subject to
the requirements of Section 3.01(b) and (d)), 3.04 and 3.05 (through the
Granting Lender) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section 10.07, (ii)
neither the grant to any SPC nor the exercise by any SPC of such option shall
increase the costs or expenses or otherwise increase or change the obligations
of the Borrower under this Agreement (including its obligations under Sections
3.01, 3.04 or 3.05) unless such increase or change results from a change in Law
after the SPC became a SPC, (iii) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender would be
liable, and (iv) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Loan by an
SPC hereunder shall utilize the Commitment of the Granting -136- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno152.jpg]
Lender to the same extent, and as if, such Loan were made by such Granting
Lender. In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior debt of any SPC, it will not institute against,
or join any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee of $3,500 (which processing fee may be waived by the
Administrative Agent in its sole discretion), assign all or any portion of its
right to receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC. Any
Lender may, at any time, assign all or a portion of its rights and obligations
under this(h) Agreement to a Person who is or will become, after such
assignment, an Affiliated Lender, subject to the following limitations: Holdings
and its Restricted Subsidiaries shall cause any loans or commitments assigned
to(i) it (including as contemplated by the following clause (ii)) to be
cancelled; any Loans acquired by an Affiliated Lender (other than the Borrower)
may, with the(ii) consent of the Borrower, be contributed to the Borrower
(whether through any of its direct or indirect parent entities or otherwise) and
exchanged for debt or equity securities of such parent entity or the Borrower
that are otherwise permitted to be issued by such entity pursuant to this
Agreement at such time; Affiliated Lenders will not (i) receive information
provided solely to Lenders by the(iii) Administrative Agent or any Lender, (ii)
be permitted to attend or participate in meetings attended solely by the Lenders
and (iii) be able to be entitled to challenge the Administrative Agent’s and the
applicable Lenders’ attorney-client privilege as a result of their status as
Affiliated Lenders; in the event that any proceeding under the Bankruptcy Code
of the United States shall be(iv) instituted by or against the Borrower or any
Guarantor, each Affiliated Lender shall acknowledge and agree that they are each
“insiders” under Section 101(31) of the Bankruptcy Code of the United States
and, as such, the claims associated with the loans and commitments owned by it
shall not be included in determining whether the applicable class of creditors
holding such claims has voted to accept a proposed plan for purposes of section
1129(a)(10) of the Bankruptcy Code of the United States, or, alternatively, to
the extent that the foregoing designation is deemed unenforceable for any
reason, each Affiliated Lender shall vote in such proceedings in the same
proportion as the allocation of voting with respect to such matter by those
Lenders who are not Affiliated Lenders, except to the extent that any plan of
reorganization proposes to treat the Obligations held by such Affiliated Lender
in a manner that is less favorable in any material respect to such Affiliated
Lender than the proposed treatment of similar Obligations held by Lenders that
are not Affiliated Lenders (provided, however, that this clause (iv) shall not
apply to Affiliated Debt Funds); any purchases by Affiliated Lenders shall
require that such Affiliated Lender clearly(v) identify itself as an Affiliated
Lender in any assignment and assumption agreement executed in connection with
such purchases or sales and each such assignment and assumption shall contain
customary “big boy” representations but no requirement to make representations
as to the absence of any material nonpublic information; each Affiliated Lender
shall waive any rights to bring any action in connection with such(vi) purchased
Loans against the Administrative Agent in its capacity as such or to challenge
the Administrative Agent’s or any Lender’s attorney-client privilege; Holdings
and its Subsidiaries may not purchase any loans so long as any Event of
Default(vii) has occurred and is continuing; -137- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno153.jpg]
for purposes of any amendment, waiver or modification of the Loan Documents
that(viii) requires the consent of the Required Lenders or that does not in each
case adversely affect such Affiliated Lender (in its capacity as a Lender) in
any material respect as compared to other Lenders, Affiliated Lenders will be
deemed to have voted in the same proportion as non-Affiliated Lenders voting on
such matter; provided, however, that an Affiliated Debt Fund will not be subject
to such voting limitations and will be entitled to vote as if it were a Lender,
except that Affiliated Debt Funds may not, in the aggregate, account for more
than 49.9% of the amount necessary to constitute the Required Lenders; and the
aggregate principal amount of Loans held at any one time by Affiliated
Lenders(ix) (excluding Affiliated Debt Funds) may not exceed 25% of the original
principal amount of all Loans at such time outstanding (determined at the time
of purchase). Each Affiliated Lender agrees to notify the Administrative Agent
and the Borrower promptly (and in any event within ten (10) Business Days) if it
acquires any Person who is also a Lender, and each Lender agrees to notify the
Administrative Agent and the Borrower promptly (and in any event within ten (10)
Business Days) if it becomes an Affiliated Lender. The Administrative Agent may
conclusively rely upon any notice delivered pursuant to the immediately
preceding sentence or pursuant to clause (v) of this subsection (h) and shall
not have any liability for any losses suffered by any Person as a result of any
purported assignment to or from an Affiliated Lender. Notwithstanding anything
in Section 10.01 or the definition of “Required Lenders” to the contrary,(i) for
purposes of determining whether the Required Lenders have (i) consented (or not
consented) to any amendment, modification, waiver, consent or other action with
respect to any of the terms of any Loan Document or any departure by any Loan
Party therefrom, or subject to Section 10.07(j), any plan of reorganization
pursuant to the U.S. Bankruptcy Code, (ii) otherwise acted on any matter related
to any Loan Document or (iii) directed or required the Administrative Agent or
any Lender to undertake any action (or refrain from taking any action) with
respect to or under any Loan Document, no Affiliated Lender shall have any right
to consent (or not consent), otherwise act or direct or require the
Administrative Agent or any Lender to take (or refrain from taking) any such
action and: (A) all Loans held by any Affiliated Lenders shall be deemed to be
not outstanding for all purposes of calculating whether the Required Lenders
have taken any actions; and (B) all Loans held by Affiliated Lenders shall be
deemed to be not outstanding for all purposes of calculating whether all Lenders
have taken any action unless the action in question affects such Affiliated
Lender in a disproportionately adverse manner than its effect on other Lenders.
Notwithstanding anything in this Agreement or the other Loan Documents to the
contrary, each(j) Affiliated Lender hereby agrees that, if a proceeding under
any Debtor Relief Law shall be commenced by or against the Borrower or any other
Loan Party at a time when such Lender is an Affiliated Lender, such Affiliated
Lender irrevocably authorizes and empowers the Administrative Agent to vote on
behalf of such Affiliated Lender with respect to the Loans held by such
Affiliated Lender in any manner in the Administrative Agent’s sole discretion,
unless the Administrative Agent instructs such Affiliated Lender to vote, in
which case such Affiliated Lender shall vote with respect to the Loans held by
it as the Administrative Agent directs; provided that such Affiliated Lender
shall be entitled to vote in accordance with its sole discretion (and not in
accordance with the direction of the Administrative Agent) in connection with
any plan of reorganization to the extent any such plan of reorganization
proposes to treat any Obligations held by such Affiliated Lender in a manner
that is less favorable in any material respect to such Affiliated Lender than
the proposed treatment of similar Obligations held by Lenders that are not
Affiliates of the Borrower. Confidentiality. Each of the Administrative Agent
and the Lenders agrees to maintainSECTION 10.08. the confidentiality of the
Information in accordance with its customary procedures (as set forth below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the -138- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno154.jpg]
extent required by applicable Laws or regulations or by any subpoena or similar
legal process, provided that the Administrative Agent or such Lender, as
applicable, agrees that it will notify the Borrower as soon as practicable in
the event of any such disclosure by such Person (other than at the request of a
regulatory authority) unless such notification is prohibited by law, rule or
regulation, (d) to any other party hereto, (e) in connection with the exercise
of any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions at least as restrictive as those of this Section 10.08, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be an Additional Lender or (ii) any actual or
prospective direct or indirect counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower, (h) to any rating agency when required by it (it
being understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Loan Parties received by it from such Lender) or (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender,
or any of their respective Affiliates on a nonconfidential basis from a source
other than Holdings, the Borrower or any Subsidiary thereof, and which source is
not known by such Agent or Lender to be subject to a confidentiality restriction
in respect thereof in favor of the Borrower or any Affiliate of the Borrower.
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof; it being understood that all information received from Holdings, the
Borrower or any Subsidiary after the date hereof shall be deemed confidential
unless such information is clearly identified at the time of delivery as not
being confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so in accordance with its customary procedures if such
Person has exercised the same degree of care to maintain the confidentiality of
such Information as such Person would accord to its own confidential
information. Each of the Administrative Agent and the Lenders acknowledges that
(a) the Information may include material non-public information concerning the
Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws. Setoff. If an Event
of Default shall have occurred and be continuing, each Lender andSECTION 10.09.
each of its Affiliates, with the consent of the Administrative Agent or the
Required Lenders, is hereby authorized at any time and from time to time, after
obtaining the prior written consent of the Administrative Agent, to the fullest
extent permitted by applicable Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender or any such Affiliate to or for the credit or the account of the
Borrower or any other Loan Party against any and all of the obligations of the
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender and its Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender or its Affiliates may have. Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application. Interest Rate Limitation.
Notwithstanding anything to the contrary contained in anySECTION 10.10. Loan
Document, the interest paid or agreed to be paid under the Loan Documents shall
not exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”). If any Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the Maximum Rate, such Person may, to
the -139- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno155.jpg]
extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder. Counterparts;
Integration; Effectiveness. This Agreement may be executed inSECTION 10.11.
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreement with respect to fees payable to the Agent
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means (e.g. “pdf”
or “tif”) shall be effective as delivery of a manually executed counterpart of
this Agreement. Electronic Execution of Assignments and Certain Other Documents.
The wordsSECTION 10.12. “execute,” “execution,” “signed,” “signature,” and words
of like import in or related to any document to be signed in connection with
this Agreement and the transactions contemplated hereby (including without
limitation Assignment and Assumptions, amendments or other modifications,
Committed Loan Notices, swingline loan notices, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it. Survival of Representations and
Warranties. All representations and warranties madeSECTION 10.13. hereunder and
in any other Loan Document or other document delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery hereof and thereof. Such representations and warranties have been or
will be relied upon by the Administrative Agent and each Lender, regardless of
any investigation made by the Administrative Agent or any Lender or on their
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default at the time of any Borrowing, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied. Severability. If any provision of
this Agreement or the other Loan Documents is held toSECTION 10.14. be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement and the other Loan Documents shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. GOVERNING LAW.SECTION
10.15. THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY,(a) AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. THE BORROWER,
HOLDINGS, THE ADMINISTRATIVE AGENT AND EACH LENDER(b) EACH IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK -140-
Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno156.jpg]
CITY IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
EACH PARTY HERETO AGREES THAT THE AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY
LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE
EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE ENFORCEMENT OF ANY
JUDGMENT. THE BORROWER, HOLDINGS, THE ADMINISTRATIVE AGENT AND EACH LENDER(c)
EACH IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT. WAIVER OF RIGHT TO
TRIAL BY JURY. EACH PARTY HERETO HEREBYSECTION 10.16. IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. Binding Effect. This
Agreement shall become effective when it shall have beenSECTION 10.17. executed
by the Borrower, Holdings and the Administrative Agent and the Administrative
Agent shall have been notified by each Lender that each such Lender has executed
it and thereafter shall be binding upon and inure to the benefit of the
Borrower, Holdings, each Agent and each Lender and their respective successors
and assigns. Lender Action. Each Lender agrees that it shall not take or
institute any actions orSECTION 10.18. proceedings, judicial or otherwise, for
any right or remedy against any Loan Party under any of the Loan Documents or
the Secured Hedge Agreements (including the exercise of any right of setoff,
rights on account of any banker’s lien or similar claim or other rights of
self-help), or institute any actions or proceedings, or otherwise commence any
remedial procedures, with respect to any Collateral or any other property of any
such Loan Party, without the prior written consent of the Administrative Agent
(which shall not be withheld in contravention of Section 9.04). The provisions
of this Section 10.18 are for the sole benefit of the Lenders and shall not
afford any right to, or constitute a defense available to, any Loan Party. Use
of Name, Logo, Etc.. Each Loan Party consents to the publication in the
ordinarySECTION 10.19. course by Administrative Agent or the Arrangers of
customary advertising material relating to the financing transactions
contemplated by this Agreement using such Loan Party’s name, product
photographs, logo or trademark. Such consent shall remain effective until
revoked by such Loan Party in writing to the Administrative Agent and the
Arrangers. -141- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno157.jpg]
PATRIOT Act. Each Lender that is subject to the PATRIOT Act and theSECTION
10.20. Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the PATRIOT Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the PATRIOT Act. Service of Process. EACH PARTY HERETO
IRREVOCABLY CONSENTS TOSECTION 10.21. SERVICE OF PROCESS IN THE MANNER PROVIDED
FOR NOTICES IN SECTION 10.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF
ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW. No Advisory or Fiduciary Responsibility. In connection with all aspects of
eachSECTION 10.22. transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower, Holdings and Sub Holdco acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that (i) (A) the
arranging and other services regarding this Agreement provided by the Agents and
the Arrangers are arm’s-length commercial transactions between the Borrower,
Holdings, Sub Holdco and their respective Affiliates, on the one hand, and the
Administrative Agents and the Arrangers, on the other hand, (B) each of the
Borrower, Holdings and Sub Holdco has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C)
each of the Borrower, Holdings and Sub Holdco is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Agents, the
Arrangers and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower,
Holdings, Sub Holdco or any of their respective Affiliates, or any other Person
and (B) none of the Agents, the Arrangers nor any Lender has any obligation to
the Borrower, Holdings, Sub Holdco or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Agents, the Arrangers, the Lender and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower, Holdings, Sub Holdco and their respective Affiliates, and none
of the Agents, the Arrangers nor any Lender has any obligation to disclose any
of such interests to the Borrower, Holdings, Sub Holdco or any of their
respective Affiliates. To the fullest extent permitted by law, each of the
Borrower, Holdings and Sub Holdco hereby waives and releases any claims that it
may have against the Agents, the Arrangers or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby. Acknowledgement and Consent to
Bail-In of EEA Financial Institutions.SECTION 10.23. Notwithstanding anything to
the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender that is an EEA Financial Institution arising under any
Loan Document, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by: the application of any
Write-Down and Conversion Powers by an EEA Resolution Authority to any(a) such
liabilities arising hereunder which may be payable to it by any Lender that is
an EEA Financial Institution; and the effects of any Bail-In Action on any such
liability, including, if applicable:(b) a reduction in full or in part or
cancellation of any such liability;(i) a conversion of all, or a portion of,
such liability into shares or other instruments of(ii) ownership in such EEA
Financial Institution, its parent undertaking, or a bridge institution that may
be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be -142- Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno158.jpg]
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or the variation of the terms of such
liability in connection with the exercise of the(iii) write-down and conversion
powers of any EEA Resolution Authority Flood Insurance Matters. The Borrower
hereby agrees to cause to be delivered to the SECTION 10.24. Administrative
Agent a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Mortgaged Property in connection
with any amendment to this Agreement which contemplates an increase, extension
or renewal of any of the Loans. [SIGNATURES APPEAR ON FOLLOWING PAGES] -143-
Exhibit 10.1



--------------------------------------------------------------------------------



 